Case: 6:17-cv-00084-REW-HAI Doc #: 174 Filed: 05/03/19 Page: 1 of 102 - Page ID#:
                                     1641




                                NO. 17-cv-84

                  AMANDA HOSKINS, ET AL.
                                       V.

                     KNOX COUNTY, ET AL.


                               DEPONENT:
                            JOHN PICKARD



                                   DATE:
                              March 22, 2018
     Case: 6:17-cv-00084-REW-HAI Doc #: 174 Filed: 05/03/19 Page: 2 of 102 - Page ID#:
                                          1642

·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT
·2· · · · · · ·FOR THE EASTERN DISTRICT OF KENTUCKY
·3· · · · · · · · · · · · ·NO. 17-cv-84
·4· · · · · · · · · · ·HON. DAVID L. BUNNING
·5· · · · · · · · · · ·HON. CANDACE J. SMITH
·6
·7· · · · · · · · · ·AMANDA HOSKINS, ET AL.,
·8· · · · · · · · · · · · · PLAINTIFFS
·9
10· · · · · · · · · · · · · · · V.
11
12· · · · · · · · · · ·KNOX COUNTY, ET AL.,
13· · · · · · · · · · · · · DEFENDANTS
14
15
16
17
18
19
20
21
22
23· ·DEPONENT:· JOHN PICKARD
24· ·DATE:· · · MARCH 22, 2018
25· ·REPORTER:· JESSICA VAN TILBURG
 Case: 6:17-cv-00084-REW-HAI    Doc
                The Deposition of   #: 174
                                  JOHN      Filed:taken
                                        PICKARD,   05/03/19  Page:22,
                                                         on March  3 of2018
                                                                        102 - Page ID#:
                                         1643                                           2..5
                                                      Page 2                                                          Page 4
·1· · · · · · · · · · · · ·APPEARANCES                         ·1
·2                                                             ·2· · · · · · · · · · ·APPEARANCES CONTINUED
·3· ·ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, ET AL.:      ·3
·4· ·ELLIOT SLOSAR                                             ·4· ·ON BEHALF OF THE DEFENDANTS, JOHN PICKARD AND DEREK
·5· ·AMY ROBINSON STAPLES                                      ·5· ·EUBANKS:
·6· ·LOEVY & LOEVY                                             ·6· ·JASON WILLIAMS
·7· ·311 NORTH ABERDEEN STREET, THIRD FLOOR                    ·7· ·WILLIAMS, FARMER & TOWE
·8· ·CHICAGO, ILLINOIS 60607                                   ·8· ·303 SOUTH MAIN STREET
·9· ·TELEPHONE NO.:· (312) 243-5900                            ·9· ·LONDON, KENTUCKY 40743
10· ·E-MAIL:· ELLIOT@LOEVY.COM                                 10· ·TELEPHONE NO.:· (606) 877-5291
11                                                             11· ·E-MAIL:· JOHN@WFTLAW.COM
12· ·ON BEHALF OF THE DEFENDANTS, BRIAN JOHNSON, MARK          12
13· ·MEFFORD, JACKIE JOSEPH, AND DALLAS EUBANKS:               13
14· ·SHAWNA VIRGIN KINCER                                      14
15· ·CODY WEBER                                                15
16· ·KENTUCKY STATE POLICE GENERAL COUNSEL                     16
17· ·919 VERSAILLES ROAD                                       17
18· ·FRANKFORT, KENTUCKY 40601                                 18
19· ·TELEPHONE NO.:· (502) 573-1636                            19
20· ·E-MAIL:· SHAWNA.KINCER@KY.GOV                             20
21                                                             21
22                                                             22
23                                                             23· ·ALSO PRESENT:· DEREK EUBANKS, DEFENDANT; MIKE BROUGHTON,
24                                                             24· ·DEFENDANT; AMANDA HOSKINS, PLAINTIFF; LACEE TOWNSEND,
25                                                             25· ·VIDEOGRAPHER


                                                      Page 3                                                          Page 5
·1· · · · · · · · · · ·APPERANCES CONTINUED                    ·1
·2                                                             ·2
·3· ·ON BEHALF OF THE DEFENDANTS, REUBEN YORK AND JASON        ·3· · · · · · · · · · · · · · · INDEX
·4· ·BUNCH:                                                    ·4· · · · · · · · · · · · · · · · · · · · · · · · · ·Page
·5· ·DERRICK T. WRIGHT                                         ·5· ·PROCEEDINGS· · · · · · · · · · · · · · · · · · · ·8
·6· ·STURGILL, TURNER, BARKER & MOLONEY, PLLC                  ·6· ·DIRECT EXAMINATION BY MR. SLOSAR· · · · · · · · · 9
·7· ·333 WEST VINE STREET, SUITE 1500                          ·7· ·CROSS EXAMINATION BY MR. FARAH· · · · · · · · · 247
·8· ·LEXINGTON, KENTUCKY 40507                                 ·8· ·EXAMINATION BY MS. KINCER· · · · · · · · · · · ·254
·9· ·TELEPHONE NO.:· (859) 255-8581                            ·9· ·EXAMINATION BY MR. WRIGHT· · · · · · · · · · · ·258
10· ·E-MAIL:· DWRIGHT@STURGILLTURNER.COM                       10· ·EXAMINATION BY MR. WILLIAMS· · · · · · · · · · ·271
11                                                             11· ·REDIRECT EXAMINATION BY MR. SLOSAR· · · · · · · 275
12· ·ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON AND CITY OF   12
13· ·BARBOURVILLE:                                             13· · · · · · · · · · · · · · ·EXHIBITS
14· ·LICHA H. FARAH, JR.                                       14· · · · · · · · · · · · · · · · · · · · · · · · · ·Page
15· ·WARD, HOCKER & THORNTON                                   15· ·1· · · LAWSUIT COMPLAINT· · · · · · · · · · · · ·40
16· ·333 WEST VINE STREET, SUITE 1100                          16· ·2· · · LAWSUIT COMPLAINT· · · · · · · · · · · · ·42
17· ·LEXINGTON, KENTUCKY 40507                                 17· ·3· · · STATUS UPDATE FORM· · · · · · · · · · · · 43
18· ·TELEPHONE NO.:· (859) 422-6000                            18· ·4· · · POLICY AND PROCEDURES MANUAL· · · · · · · 54
19· ·E-MAIL:· LFARAH@WHTLAW.COM                                19· ·5· · · RESPONSES TO REQUEST FOR PRODUCTION OF
20                                                             20· · · · · DOCUMENTS· · · · · · · · · · · · · · · · ·95
21                                                             21· ·6· · · PL001309 STICKY NOTE FROM MIKE SIMPSON· ·133
22                                                             22· ·7· · · PL015643-015648 CAR RENTAL RECEIPT· · · ·137
23                                                             23· ·8· · · PL006455 PHOTO· · · · · · · · · · · · · ·139
24                                                             24· ·9· · · PL025647-025653 KYIBRS REPORT· · · · · · 149
25                                                             25· ·10· · ·KSP000362 - 000364 ARREST WARRANT· · · · 169
 Case: 6:17-cv-00084-REW-HAI    Doc
                The Deposition of   #: 174
                                  JOHN      Filed:taken
                                        PICKARD,   05/03/19  Page:22,
                                                         on March  4 of2018
                                                                        102 - Page ID#:
                                         1644                                           6..9
                                                        Page 6                                                            Page 8
·1· · · · · · · · · · · ·EXHIBITS (CONTINUED)                    ·1·   · · · · · ·PROCEEDINGS
·2                                                               ·2·   · · · VIDEOGRAPHER:· My name is Lacee Townsend.· I'm
·3· ·11· · ·KSP00286 - CRIME SUPPLEMENT· · · · · · · 180         ·3·   ·the video technician today.· Jessica Van Tilburg is
·4· ·12· · ·PL015867-015875 TRANSCRIPT OF                        ·4·   ·the court reporter.· Today is the 21st [sic] day of
·5· · · · · KAYLA MILLS' STATEMENT· · · · · · · · · ·184         ·5·   ·March, 2018.· We are at the Holiday Inn Express
·6· ·13· · ·INTERROGATORIES· · · · · · · · · · · · · ·15         ·6·   ·located in London, Kentucky to take the deposition
·7· ·14· · ·PL018940-018944 CRIMINAL CASE JACKET· · ·117         ·7·   ·of John Pickard in the matter of Amanda Hoskins, et
·8· ·15· · ·PL015103-015104 CRIME SUPPLEMENT· · · · ·171         ·8·   ·al. v. Knox County, et al., pending in the United
·9· ·16· · ·AUDIO CLIP OF ALLEN HELTON'S INTERVIEW· ·206         ·9·   ·States District Court of the Eastern District of
10· ·17· · ·PL015840-015854 TRANSCRIPT OF                        10·   ·Kentucky, number 17-cv-84.· Will counsel please
11· · · · · ALLEN HELTON'S STATEMENT· · · · · · · · ·206         11·   ·identify themselves for the record?
12· ·18· · ·PL004844-004855 INFORMANT STATEMENT· · · 228         12·   · · · MS. STAPLES:· Amy Robinson Staples and Elliot
13· ·19· · ·PL002660 SKETCH· · · · · · · · · · · · · 187         13·   ·Slosar for the plaintiffs.
14· ·20· · ·PL005067-005074 PHOTO· · · · · · · · · · 238         14·   · · · MR. WILLIAMS:· Jason Williams, here on behalf
15· ·21· · ·AUDIO CLIP OF DAVID FOX'S INTERVIEW· · · 244         15·   ·of Defendant Pickard, Derek Eubanks, and Knox
16· ·22· · ·AUDIO CLIP*· · · · · · · · · · · · · · · ·12         16·   ·County.
17· ·23· · ·DEPARTMENT OF CRIMINAL JUSTICE                       17·   · · · MR. WRIGHT:· Derrick Wright on behalf of
18· · · · · TRAINING RECORDS· · · · · · · · · · · · · 28         18·   ·Defendants Jason York and Jason Bunch.
19· ·24· · ·PL005132 UNIFORM CITATION· · · · · · · · 249         19·   · · · MS. KINCER:· Shawna Kincer on behalf of
20· ·25· · ·PL003221 UNIFORM CITATION· · · · · · · · 249         20·   ·Defendants Mark Mefford, Dallas Eubanks, Kelly
21                                                               21·   ·Farris, Jackie Joseph, Brian Johnson.
22                                                               22·   · · · MR. FARAH:· Licha Farah on behalf of Mike
23· · *WILL PRODUCE UPON RECEIPT                                 23·   ·Broughton and the City of Barbourville.
24                                                               24·   · · · VIDEOGRAPHER:· Sir, will you please raise your
25                                                               25·   ·right hand to be sworn in by the reporter?

                                                        Page 7                                                            Page 9
·1· · · · · · · · · · · · ·STIPULATION                           ·1·   · · · · · ·COURT REPORTER:· Do you solemnly swear or
·2                                                               ·2·   · · · affirm the testimony you're about to give will be
·3                                                               ·3·   · · · the truth, the whole truth, and nothing but the
·4· ·THE VIDEOTAPED DEPOSITION OF JOHN PICKARD TAKEN AT THE      ·4·   · · · truth?
·5· ·HOLIDAY INN EXPRESS & SUITES, 506 MINTON DRIVE, LONDON,     ·5·   · · · · · ·THE WITNESS:· Yes.
·6· ·KENTUCKY 40741 ON THURSDAY, THE 22ND DAY OF MARCH, 2018     ·6·   · · · · · ·COURT REPORTER:· Thank you.
·7· ·AT APPROXIMATELY 9:37 A.M.; SAID VIDEOTAPED DEPOSITION      ·7·   · · · · · · · · DIRECT EXAMINATION
·8· ·WAS TAKEN PURSUANT TO THE FEDERAL RULES OF CIVIL            ·8·   ·BY MR. SLOSAR:
·9· ·PROCEDURE.                                                  ·9·   · · · Q· · Good morning, Mr. Pickard.
10· ·IT IS AGREED THAT JESSICA VAN TILBURG, BEING A NOTARY       10·   · · · A· · Good morning.
11· ·PUBLIC AND COURT REPORTER FOR THE STATE OF KENTUCKY, MAY    11·   · · · Q· · I would like to go over some of the rules
12· ·SWEAR THE WITNESS AND THAT THE READING AND SIGNING OF       12·   ·first, before we get started.· Does that sound okay to
13· ·THE COMPLETED TRANSCRIPT BY THE WITNESS IS NOT WAIVED.      13·   ·you?
14                                                               14·   · · · A· · That's fine.
15                                                               15·   · · · Q· · Okay.· Have you ever given a deposition
16                                                               16·   ·before?
17                                                               17·   · · · A· · One time.
18                                                               18·   · · · Q· · Okay.· And how long ago was that?
19                                                               19·   · · · A· · It was probably around 2007 or '8.
20                                                               20·   · · · Q· · Was it in a lawsuit?
21                                                               21·   · · · A· · Yes.
22                                                               22·   · · · Q· · Was that -- were you a party to that lawsuit?
23                                                               23·   · · · A· · Yes.
24                                                               24·   · · · Q· · What kind of case was that?
25                                                               25·   · · · A· · It was where two horses got taken by the
 Case: 6:17-cv-00084-REW-HAI    Doc
                The Deposition of   #: 174
                                  JOHN      Filed:taken
                                        PICKARD,   05/03/19  Page:22,
                                                         on March  5 of2018
                                                                        102 - Page ID#:
                                         1645                                        10..13
                                                        Page 10                                                           Page 12
·1·   ·county and I -- I kept the horses where I lived and took   ·1·   · · · A· · Yes.
·2·   ·care of them.                                              ·2·   · · · Q· · And I'm going to -- is it your understanding
·3·   · · · Q· · And somebody filed a lawsuit about that?         ·3·   ·that that conversation is -- was recorded?
·4·   · · · A· · Yeah.· The guy that owned the horses.            ·4·   · · · A· · Yes.
·5·   · · · Q· · Did that guy used to be a former officer at      ·5·   · · · Q· · Okay.· I'm going to play a part of that
·6·   ·the Knox County Sheriff's Department?                      ·6·   ·conversation.· This will be Exhibit number 22.· It's
·7·   · · · A· · No.                                              ·7·   ·PL29737.
·8·   · · · Q· · What was the person's name who filed that        ·8·   · · · · · · · · ·(EXHIBIT 22 MARKED FOR IDENTIFICATION)
·9·   ·lawsuit?                                                   ·9·   · · · · · ·MR. WILLIAMS:· Elliot, let me just make a
10·   · · · A· · I -- I can't remember.· It's been -- it was an   10·   · · · continuing objection before you start, to the
11·   ·over the road truck driver.· I don't remember his name.    11·   · · · extent that you intend to play snippets of
12·   · · · Q· · It'll -- I tend -- you've been to a couple of    12·   · · · recordings that may be just portions are taken out
13·   ·depositions now, right?                                    13·   · · · of context, that we may ask that other portions of
14·   · · · A· · Yes.                                             14·   · · · it, in fairness, be played in order that the
15·   · · · Q· · Where you watched them --                        15·   · · · defendant can understand the context of the
16·   · · · A· · Yes.                                             16·   · · · question.
17·   · · · Q· · And as you know, I'm sure, by now, I tend not    17·   · · · · · ·MR. SLOSAR:· Sure.
18·   ·to ask questions perfectly.· So if I ask you a question    18·   · · · · · ·MR. WILLIAMS:· Thank you.
19·   ·and you don't understand it, please let me know, and       19·   · · · · · ·MR. WRIGHT:· Join that objection.
20·   ·I'll ask it a better way, okay?                            20·   ·BY MR. SLOSAR:
21·   · · · A· · Yes.                                             21·   · · · Q· · Please listen to this, and I'm going to ask
22·   · · · Q· · If you answer the question, I'm going to under   22·   ·you a few questions --
23·   ·-- I'm going to assume that you understood what I was      23·   · · · A· · Okay.
24·   ·asking you.· Is that fair?                                 24·   · · · Q· · -- when we're done, okay?
25·   · · · A· · Yes.                                             25·   · · · · · · · · ·(AUDIO PLAYED)

                                                        Page 11                                                           Page 13
·1·   · · · Q· · Okay.· If at any point in time you want to       ·1·   · · · Q· · Was that your voice on there?
·2·   ·take a break and use the restroom or consult with your     ·2·   · · · A· · Yes.
·3·   ·lawyer, please just let me know, all right?                ·3·   · · · Q· · Okay.· And do you agree with the statement
·4·   · · · A· · Yes.                                             ·4·   ·that you said on there, that if you're guilty, you
·5·   · · · Q· · The only thing that I'll ask is if there's a     ·5·   ·should hang, but if you're not, I don't think you should
·6·   ·question pending, that you answer the question before      ·6·   ·get in trouble?
·7·   ·taking a break.· Is that okay?                             ·7·   · · · A· · Yes.
·8·   · · · A· · Yes, that's fine.                                ·8·   · · · Q· · Okay.· At the time of the Katherine Mills
·9·   · · · Q· · All right.· And you're doing a great job, but    ·9·   ·death in December of 2010, what agency were you employed
10·   ·just continuing answering questions verbally instead of,   10·   ·with?
11·   ·you know, a head nod or a uh-huh, uh-uh --                 11·   · · · A· · Knox County Sheriff's Office.
12·   · · · A· · Yes.                                             12·   · · · Q· · And what was your position at that time?
13·   · · · Q· · -- you know.· Affirmative answers are helpful    13·   · · · A· · Knox County Sheriff.
14·   ·for the court reporter, okay?                              14·   · · · Q· · Is that an elected position?
15·   · · · A· · Yes.                                             15·   · · · A· · Yes.
16·   · · · Q· · Okay.· Mr. Pickard, would you agree that         16·   · · · Q· · Okay.· And Ms. Mills was found dead at her
17·   ·innocent people shouldn't be charged for crimes they       17·   ·home on December 20, 2010 in the City of Barbourville,
18·   ·didn't commit?                                             18·   ·right?
19·   · · · · · ·MR. WRIGHT:· Object to form.                     19·   · · · A· · Yes.
20·   · · · · · ·MR. WILLIAMS:· Join.                             20·   · · · Q· · And was the City of Barbourville, in 2010, a
21·   · · · Q· · You can answer.                                  21·   ·part of Knox County?
22·   · · · A· · Yes.                                             22·   · · · A· · Yes.
23·   · · · Q· · Yeah.· And in fact, do you recall having a       23·   · · · Q· · Was Ms. Mills' residence within your sheriff's
24·   ·conversation with a woman by the name of Lisa Evans,       24·   ·department's jurisdiction?
25·   ·before William Anderson's trial?                           25·   · · · A· · Yes.
 Case: 6:17-cv-00084-REW-HAI    Doc
                The Deposition of   #: 174
                                  JOHN      Filed:taken
                                        PICKARD,   05/03/19  Page:22,
                                                         on March  6 of2018
                                                                        102 - Page ID#:
                                         1646                                        14..17
                                                        Page 14                                                           Page 16
·1·   · · · Q· · Mr. Pickard, who was the lead investigator in    ·1·   ·number 5 at the bottom, that's interrogatory number 6.
·2·   ·the investigation into Katherine Mills' death?             ·2·   ·Are you there?
·3·   · · · A· · To best of my knowledge, it would have been      ·3·   · · · A· · Yes.
·4·   ·Jason York.                                                ·4·   · · · Q· · Okay.· And that question asks, "Do you contend
·5·   · · · Q· · And fair to say that you assisted Jason York     ·5·   ·that Plaintiffs' participating -- bad question.· "Do you
·6·   ·in his investigation?                                      ·6·   ·contend that Plaintiffs' participating in killing in
·7·   · · · A· · I helped him some, locating people, yes.         ·7·   ·Katherine Mills or committed any other illegal act
·8·   · · · Q· · And is it fair to -- and did you help Mr. York   ·8·   ·relating to the incidents in Plaintiffs' complaint." And
·9·   ·also interview some people, as well?                       ·9·   ·then there's a second part of that question.· Your
10·   · · · A· · I sat in on one, I know for sure.                10·   ·answer is, "I have no direct knowledge that either
11·   · · · Q· · Fair to say that your agency, the Knox County    11·   ·Plaintiff acted in killing Katherine Mills."· Do you see
12·   ·Sheriff's Department, assisted Jason York and the          12·   ·that, sir?
13·   ·Kentucky State Police in the investigation into            13·   · · · A· · Yes.
14·   ·Katherine Mills' death?                                    14·   · · · Q· · Okay.· Sitting here today, do you have any
15·   · · · A· · I -- we didn't assist in the investigation. We   15·   ·direct knowledge that Amanda Hoskins or Jonathan Taylor
16·   ·just, you know, like I say, he was -- when he -- he had    16·   ·participated in -- participated in killing Katherine
17·   ·some names he needed to talk, and he didn't know the       17·   ·Mills?
18·   ·people and I did, and I just rode with him and helped      18·   · · · A· · No, I don't have any direct knowledge.· No.
19·   ·him find them.                                             19·   · · · Q· · Okay.· Mr. Pickard, you know Linda Taylor,
20·   · · · Q· · Was one of those people Kayla Mills?             20·   ·right?
21·   · · · A· · Yes.                                             21·   · · · A· · Yes.
22·   · · · Q· · Was one of those people Allen Helton?            22·   · · · Q· · Ms. Hoskins' mom, right?
23·   · · · A· · Yes.                                             23·   · · · A· · Yes.
24·   · · · Q· · Was one of those people Jonathan Taylor?         24·   · · · Q· · Yeah.· And you had a conversation with Linda
25·   · · · A· · Yes.                                             25·   ·Taylor outside of the courtroom in February of 2012; is

                                                        Page 15                                                           Page 17
·1·   · · · Q· · Was one of those people Bob Smith?               ·1·   ·that right?
·2·   · · · A· · Yes.                                             ·2·   · · · A· · Yes.· I remember being there, yes.
·3·   · · · Q· · Mr. Pickard, I'm going to show you what we'll    ·3·   · · · Q· · Yeah.· And at the time, Ms. Hoskins was
·4·   ·mark as Exhibit number 13.· And this is the                ·4·   ·actually inside the courtroom dealing with one of her
·5·   ·interrogatory responses --                                 ·5·   ·criminal cases at the time?
·6·   · · · · · ·MS. STAPLES:· Is 13 correct?                     ·6·   · · · A· · Yes.
·7·   · · · · · ·COURT REPORTER:· It's from the previous.         ·7·   · · · Q· · In your conversation with Ms. Taylor, isn't it
·8·   · · · Q· · -- that you did in this case.· I'll give a       ·8·   ·true that you told her that two years before, you would
·9·   ·copy to your counsel.· Sir, do you recognize this          ·9·   ·have put Ms. Hoskins under the jail, but by that time,
10·   ·document?                                                  10·   ·you believe that she was actually innocent of the
11·   · · · · · · · · ·(EXHIBIT 13 MARKED FOR IDENTIFICATION)     11·   ·Katherine Mills' homicide?
12·   · · · A· · Yes.                                             12·   · · · A· · I don't remember that conversation.
13·   · · · Q· · Okay.· And did you sign this document on the     13·   · · · Q· · Well, did you ever tell Ms. Taylor anything to
14·   ·last page?· It might be on the back of that.· Sorry,       14·   ·the effect that you believe that Ms. Hoskins didn't have
15·   ·it's double-sided.                                         15·   ·anything to do with the murder of Katherine Mills?
16·   · · · A· · Yeah.· That's my signature.                      16·   · · · A· · I don't remember saying that.
17·   · · · Q· · Okay.· Sorry, I had to travel down here. I       17·   · · · Q· · So you're not saying that you didn't say it,
18·   ·try to double-side things, save my back.· When you         18·   ·you just don't recall, right?
19·   ·signed that, did you understand that the -- that your      19·   · · · A· · I just don't recall.
20·   ·answers were done under oath?                              20·   · · · · · ·MR. WRIGHT:· Object to form.
21·   · · · A· · Yes.                                             21·   · · · · · ·MR. WILLIAMS:· I'll join.
22·   · · · Q· · Okay.· Just like you're under oath here today,   22·   · · · Q· · Mr. Pickard, is it fair to say that you didn't
23·   ·right?                                                     23·   ·personally charge Amanda Hoskins and Jonathan Taylor
24·   · · · A· · Yes.                                             24·   ·with the murder of Katherine Mills?
25·   · · · Q· · I'm going to ask you to turn to -- it has page   25·   · · · A· · No, I did not.
 Case: 6:17-cv-00084-REW-HAI    Doc
                The Deposition of   #: 174
                                  JOHN      Filed:taken
                                        PICKARD,   05/03/19  Page:22,
                                                         on March  7 of2018
                                                                        102 - Page ID#:
                                         1647                                        18..21
                                                        Page 18                                                           Page 20
·1·   · · · Q· · And that's because in March of 2012, you         ·1·   · · · Q· · Did you -- you were present during that March
·2·   ·didn't believe that Amanda Hoskins and Jonathan Taylor     ·2·   ·8, 2012 interview with Jason York and Allen Helton,
·3·   ·killed Katherine Mills, right?                             ·3·   ·correct?
·4·   · · · · · ·MR. WRIGHT:· Object to form.                     ·4·   · · · A· · Yes.
·5·   · · · · · ·MR. WILLIAMS:· Join.                             ·5·   · · · Q· · It took place in your office, right?
·6·   · · · A· · At that time, I didn't know.· I mean, I -- I     ·6·   · · · A· · Yes.
·7·   ·don't know.· I didn't know who killed her.· We were just   ·7·   · · · Q· · Okay.· Did you believe the statement that
·8·   ·trying to -- you know, like I say, I -- I helped Jason -   ·8·   ·Allen Helton gave that day to Jason York?
·9·   ·- Detective York, but I mean, he worked the case. And --   ·9·   · · · · · ·MR. WILLIAMS:· Object to the form.
10·   ·but I -- I don't know.                                     10·   · · · · · ·MR. WRIGHT:· Join.
11·   · · · Q· · You didn't have control over Jason York          11·   · · · A· · At the time, I did.
12·   ·charging Ms. Hoskins and Mr. Taylor, correct?              12·   · · · Q· · You did?
13·   · · · A· · That's correct.                                  13·   · · · A· · Yes.
14·   · · · Q· · And you didn't have the power to stop Jason      14·   · · · Q· · Okay.· Even though Allen Helton -- you talked
15·   ·York from initiating those charges against Ms. Hoskins     15·   ·to Allen Helton a number of times before taking --
16·   ·and Mr. Taylor, right?                                     16·   ·before you and Detective York took that statement from
17·   · · · A· · Right.· That was totally his case.               17·   ·him on March 8, 2012, right?
18·   · · · Q· · And in fact, you know, a few moments ago, you    18·   · · · A· · I think I might have talked to him one time.
19·   ·testified that you didn't know, as of March 2012, who      19·   · · · Q· · Uh-huh.· And Allen Helton never told you
20·   ·really did the murder, right?                              20·   ·anything like what he said on March 8, 2012, correct?
21·   · · · A· · Right.                                           21·   · · · A· · Not before that, no.
22·   · · · Q· · So, fair to say that in March of 2012, you       22·   · · · Q· · Sir, did you ever tell Detective York at any
23·   ·didn't believe that there was probable cause to initiate   23·   ·time, that you believed Amanda Hoskins and Jonathan
24·   ·charges against Amanda Hoskins and Jonathan Taylor for     24·   ·Taylor did not commit the murder of Katherine Mills?
25·   ·the murder of Katherine Mills?                             25·   · · · A· · I don't ever remember saying something like

                                                        Page 19                                                           Page 21
·1·   · · · · · ·MR. WRIGHT:· Object to form.                     ·1·   ·that, no.
·2·   · · · · · ·MR. WILLIAMS:· Join.                             ·2·   · · · Q· · Did you -- at any point in time, did you tell
·3·   · · · A· · I -- I don't know what all the -- Jason worked   ·3·   ·Detective York that you didn't believe probable cause
·4·   ·the case.· He had all -- a lot of information I don't      ·4·   ·existed to initiate or continue charges against Amanda
·5·   ·know about or didn't know about.                           ·5·   ·Hoskins or Jonathan Taylor?
·6·   · · · Q· · Based on what you knew, and what you             ·6·   · · · A· · No.
·7·   ·participated in by that time, did you believe that there   ·7·   · · · Q· · Did you take any steps to stop the prosecution
·8·   ·was probable cause to initiate charges against Amanda      ·8·   ·of Amanda Hoskins and Jonathan Taylor for the murder of
·9·   ·Hoskins and Jonathan Taylor for the murder of Katherine    ·9·   ·Katherine Mills?
10·   ·Mills?                                                     10·   · · · · · ·MR. WILLIAMS:· Object to the form of the
11·   · · · · · ·MR. WRIGHT:· I'll just object to form.           11·   · · · question.
12·   · · · · · ·MR.WILLIAMS:· Join.                              12·   · · · A· · No.
13·   · · · A· · There could have been.                           13·   · · · Q· · Did you ever have any conversations with the
14·   · · · Q· · Okay.· Well, you were present when Allen         14·   ·prosecutor, Jackie Steele, about stopping the
15·   ·Helton's statement was given, right?                       15·   ·prosecution against Amanda Hoskins and Jonathan Taylor?
16·   · · · A· · Yes.                                             16·   · · · · · ·MR. WILLIAMS:· Object to the form.
17·   · · · Q· · Yeah.· And during that interview, Jason York     17·   · · · A· · No.
18·   ·was telling Mr. Helton what to say, right?                 18·   · · · Q· · Mr. Pickard, you've been to the Appalachian
19·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      19·   ·Children's Home before, right?
20·   · · · · · ·MR. WILLIAMS:· Join.                             20·   · · · A· · Yes.
21·   · · · A· · I don't remember telling him what to say, no.    21·   · · · Q· · Yeah.· And do you know a person there by the
22·   · · · Q· · Okay.· We're going -- I'm going to play the      22·   ·name of Steve Erie (phonetic)?
23·   ·recording for you a little bit later, we'll listen to it   23·   · · · A· · Not off the top of my head, I don't.
24·   ·together, all right?                                       24·   · · · Q· · Do you know the owner of the children's home?
25·   · · · A· · Okay.                                            25·   · · · A· · I don't, no.
 Case: 6:17-cv-00084-REW-HAI    Doc
                The Deposition of   #: 174
                                  JOHN      Filed:taken
                                        PICKARD,   05/03/19  Page:22,
                                                         on March  8 of2018
                                                                        102 - Page ID#:
                                         1648                                        22..25
                                                        Page 22                                                           Page 24
·1·   · · · Q· · During the underlying investigation into         ·1·   · · · · · ·MR. WILLIAMS:· Object to the form of the
·2·   ·Katherine Mills' death, do you recall going to the         ·2·   · · · question and to the word "responsibility," it has a
·3·   ·children's home with Detective York to see if a blue car   ·3·   · · · legal connotation.· Go ahead.
·4·   ·was there?                                                 ·4·   · · · · · ·MR. WRIGHT:· I'll join.
·5·   · · · A· · Yes, I remember going there.                     ·5·   · · · A· · No, I don't remember anything like that.
·6·   · · · Q· · What do you remember about going there with      ·6·   · · · Q· · Prior to conducting this interview, or this
·7·   ·Detective York?                                            ·7·   ·investigation into who had the blue car from the
·8·   · · · A· · I know we talked to some guy, but I can't        ·8·   ·children's home on December 20, 2010, did you and
·9·   ·remember the name.· But I do remember -- I remember        ·9·   ·Detective York have a discussion about whether this
10·   ·being there to talk to him.· I just don't remember -- I    10·   ·Interview would be recorded or not recorded?
11·   ·don't remember their conversation.                         11·   · · · A· · Not that I remember, no.
12·   · · · Q· · Well, were you and Detective York there to see   12·   · · · Q· · And did you make any notes about this
13·   ·if Amanda Hoskins had access to a blue vehicle?            13·   ·interview that you would have kept in a police file?
14·   · · · A· · Yes.                                             14·   · · · A· · No, I didn't.
15·   · · · Q· · Okay.· And did you have a conversation -- did    15·   · · · Q· · And was that consistent with the training that
16·   ·you and Detective York have a conversation with someone    16·   ·you received?
17·   ·at the children's home, about who was in possession of     17·   · · · A· · No.
18·   ·the blue vehicle on the day in question?                   18·   · · · Q· · So based on the training you received, should
19·   · · · A· · Yes.                                             19·   ·you have taken notes during that interview?
20·   · · · Q· · Okay.· And were you and Detective York shown     20·   · · · A· · No.· It wasn't my -- it was his case.· I just
21·   ·receipts indicating that maintenance men from the          21·   ·-- I didn't take any notes at all.
22·   ·children's home had access to the car, the blue car, on    22·   · · · Q· · Okay.· So the fact that you didn't take notes,
23·   ·the day in question?                                       23·   ·was that consistent with your understanding of the
24·   · · · · · ·MR. WRIGHT:· I'll object to form and             24·   ·training that you received at the Knox County Sheriff's
25·   · · · foundation.                                           25·   ·Department?

                                                        Page 23                                                           Page 25
·1·   · · · · · ·MR. WILLIAMS:· Join.                             ·1·   · · · A· · Yes.
·2·   · · · A· · I remember that vaguely, but yes.                ·2·   · · · Q· · Okay.· It seems like you're saying that if
·3·   · · · Q· · Just can't remember all the specifics, right?    ·3·   ·it's not -- if you're not in charge of the
·4·   · · · A· · Right.                                           ·4·   ·investigation, that you're not required to take notes,
·5·   · · · Q· · Okay.· Did you take any notes when you were      ·5·   ·is that what your testimony is?
·6·   ·learning about these maintenance men having possession     ·6·   · · · A· · I guess you could say that, yes.
·7·   ·of the car on December 20, 2010?                           ·7·   · · · Q· · Okay.· So the fact that you participated in
·8·   · · · A· · No.                                              ·8·   ·this interview but didn't take notes, was that
·9·   · · · · · ·MR. WRIGHT:· Object to form and foundation on    ·9·   ·consistent with your understanding of the policies and
10·   · · · that.                                                 10·   ·procedures at the Knox County Sheriff's Department?
11·   · · · Q· · Did you take --                                  11·   · · · A· · Repeat that again.
12·   · · · · · ·MR. WILLIAMS:· I'll join.                        12·   · · · Q· · Sure.· With you not taking notes during this
13·   · · · Q· · -- any of the receipts that were show to you     13·   ·interview at the Appalachian Children's Home, was that
14·   ·by individuals of the children's home?                     14·   ·consistent with your understanding of the policies and
15·   · · · A· · No, I didn't.                                    15·   ·procedures of the Knox County Sheriff's Department?
16·   · · · Q· · Did Detective York?                              16·   · · · A· · I'm not going -- no.· I mean, I just, you
17·   · · · A· · I just -- I don't recall whether he did or       17·   ·know, I didn't take any notes, period, through this
18·   ·not.                                                       18·   ·whole thing, and -- I mean, Jason did all that. I
19·   · · · Q· · Okay.· Was Detective York taking any notes?      19·   ·didn't do any of that.· I was just there.
20·   · · · A· · I can't remember.                                20·   · · · Q· · Yeah.· In all these interviews, you never took
21·   · · · Q· · Did you and Detective York have any              21·   ·a single note, right?
22·   ·conversation about who was going to be responsible for     22·   · · · A· · No.
23·   ·drafting a police report based upon the information that   23·   · · · Q· · All these interactions that you had with Kayla
24·   ·you and him learned that day?                              24·   ·Mills, Bob Smith, Allen Helton, Jonathan Taylor, never
25·   · · · A· · No.                                              25·   ·created a single police report, right?
 Case: 6:17-cv-00084-REW-HAI    Doc
                The Deposition of   #: 174
                                  JOHN      Filed:taken
                                        PICKARD,   05/03/19  Page:22,
                                                         on March  9 of2018
                                                                        102 - Page ID#:
                                         1649                                        26..29
                                                        Page 26                                                           Page 28
·1·   · · · A· · That's right.                                    ·1·   ·records ended up.· I didn't go there for --
·2·   · · · Q· · And is that consistent with the training that    ·2·   · · · Q· · You didn't go there.
·3·   ·you received at the Knox County Sheriff's Department?      ·3·   · · · A· · No.
·4·   · · · A· · I didn't get any training at the sheriff's       ·4·   · · · Q· · Okay.· Sorry.· Let me -- where did you get
·5·   ·department.· I -- I went -- I went through some classes,   ·5·   ·some law enforcement training at?
·6·   ·you know, through Eastern, but that's it.                  ·6·   · · · A· · Most of the time, it was in Bowling Green or
·7·   · · · Q· · Well, in any of the classes that you went        ·7·   ·sometimes it was in Louisville.· And that was the
·8·   ·through, were you ever instructed that you were required   ·8·   ·sheriff's convention.· That's all I
·9·   ·to document interviews in a homicide investigation?        ·9·   · · · Q· · And you went there for three years, right? The
10·   · · · A· · I don't ever remember taking a class like        10·   ·sheriff's convention?· I think it was 2007, 2008, 2009.
11·   ·that.                                                      11·   ·Does that seem right?
12·   · · · Q· · Okay.· And I'm going to ask you some questions   12·   · · · A· · No, I went more than that.
13·   ·about the -- you've seen policies and procedures at the    13·   · · · Q· · You went more than that?
14·   ·Knox County Sheriff's Department, right?                   14·   · · · A· · I went up to '13, I think.
15·   · · · A· · Yes.                                             15·   · · · Q· · You think you went to 13 different
16·   · · · Q· · Okay.· I saw your signature on the top of one,   16·   ·conventions?
17·   ·so I assumed that you were going to say yes to that. I'm   17·   · · · A· · No, up to 2013.
18·   ·going to be asking you some questions about the policies   18·   · · · Q· · Oh, to 2013.· Okay.
19·   ·and procedures.· You understand what those are, correct?   19·   · · · A· · Yes.
20·   · · · A· · Yes, I understand what you're talking about.     20·   · · · Q· · I see what you're saying.· I'll show you what
21·   · · · Q· · Okay.· And fair to say that there wasn't a       21·   ·we'll mark as Exhibit number 23.· Here you go, Mr.
22·   ·policy or procedure at Knox County that required you to    22·   ·Pickard.
23·   ·document information that you learned in a homicide        23·   · · · A· · Thanks.
24·   ·investigation?                                             24·   · · · Q· · Have you seen this before, this document?
25·   · · · A· · I couldn't say.                                  25·   · · · · · · · · ·(EXHIBIT 23 MARKED FOR IDENTIFICATION)

                                                        Page 27                                                           Page 29
·1·   · · · Q· · We're going to go through it.· But sitting       ·1·   · · · A· · I don't think so.
·2·   ·here today, do you recall a single policy or procedure     ·2·   · · · Q· · Well, I'm going to, you know, this is -- these
·3·   ·that gives you instructions on how to conduct a homicide   ·3·   ·documents have been handed over during the course of
·4·   ·investigation?                                             ·4·   ·this litigation, and this is apparently what the
·5·   · · · A· · No.                                              ·5·   ·Department of Criminal Justice Training produced when
·6·   · · · Q· · Okay.· Sitting here today, do you recall a       ·6·   ·your counsel requested your training files, okay?
·7·   ·single policy or procedure that gives you instructions     ·7·   · · · A· · Okay.
·8·   ·to document interviews conducted during a homicide         ·8·   · · · Q· · All right.· So I'm going to ask you to turn to
·9·   ·investigation?                                             ·9·   ·page 3 of this.· Are you there?
10·   · · · A· · I don't recall anything like that.               10·   · · · A· · I think so.
11·   · · · Q· · Uh-huh.· We're going to go through it, so I'll   11·   · · · Q· · Okay.· And it's got your name at the top,
12·   ·-- we'll get there.· Mr. Pickard, when did you graduate    12·   ·right, John Pickard?
13·   ·high school?                                               13·   · · · A· · Yes.
14·   · · · A· · 1971.                                            14·   · · · Q· · Okay.· And according to this training history,
15·   · · · Q· · Okay.· And where did you go to high school?      15·   ·it looks like you went to the sheriff's conference in
16·   · · · A· · Knox Central.                                    16·   ·2009.· Does that seem right?
17·   · · · Q· · And after high school, did you receive any       17·   · · · A· · Yes.
18·   ·other additional education?                                18·   · · · Q· · Do you recall what you learned at the
19·   · · · A· · No.                                              19·   ·sheriff's conference in 2009?
20·   · · · Q· · Okay.· And at some point in your career, you     20·   · · · A· · I couldn't -- I can't recall what classes I
21·   ·went to EKU; is that right?                                21·   ·took, no.
22·   · · · A· · No, I didn't go there.                           22·   · · · Q· · Okay.· Do you recall what topics you were
23·   · · · Q· · You took some courses relating to law            23·   ·trained on there?
24·   ·enforcement there?                                         24·   · · · A· · Not right off, no.
25·   · · · A· · Not there.· It was -- it -- that's where my      25·   · · · Q· · Okay.· If I ask you those same questions about
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 10 of2018
                                                                      102 - Page ID#:
                                       1650                                        30..33
                                                        Page 30                                                           Page 32
·1·   ·the sheriff's conference in 2008, would you answer the     ·1·   ·Sheriff's Department?
·2·   ·same way?                                                  ·2·   · · · A· · January of 2003.
·3·   · · · A· · Same way.                                        ·3·   · · · Q· · And were you hired or elected?
·4·   · · · Q· · Okay.· I'm going to ask you, again, would you    ·4·   · · · A· · Elected.
·5·   ·give those same answers if I asked you about what you      ·5·   · · · Q· · Okay.· Prior to being elected as the Knox
·6·   ·learned at the sheriff's conference in 2007?               ·6·   ·County sheriff in January 2003, have you had any
·7·   · · · A· · Yes.                                             ·7·   ·experience in law enforcement?
·8·   · · · Q· · Okay.· Memory's not getting better the farther   ·8·   · · · A· · No, sir.
·9·   ·back we go, right?                                         ·9·   · · · Q· · What did you do in your prior career?
10·   · · · A· · No, it's getting worse.                          10·   · · · A· · Worked for Delta Natural Gas.
11·   · · · Q· · Yeah.· Me, too.· It looks like in 2005, you      11·   · · · Q· · Where's that at?
12·   ·took a mandatory training by videotape.· Do you see        12·   · · · A· · It's the main office in Winchester.
13·   ·that?                                                      13·   · · · Q· · What did you do there?
14·   · · · A· · Yes.                                             14·   · · · A· · I was a customer service representative.
15·   · · · Q· · Okay.· What did you learn on that videotape?     15·   · · · Q· · And how long did you work as a customer
16·   · · · A· · I don't -- I don't recall.                       16·   ·service representative?
17·   · · · Q· · Okay.· And it looks like you completed that in   17·   · · · A· · 18 years.
18·   ·May of 2005; is that right?                                18·   · · · Q· · That's a long time.
19·   · · · A· · I guess so, yes.                                 19·   · · · A· · Long time.
20·   · · · Q· · Yeah.· And it looks like you took a class on     20·   · · · Q· · What made you want to be a sheriff?
21·   ·stress management in 2004; is that right?                  21·   · · · A· · It's just something I always wanted to do.
22·   · · · A· · That's what it says, yes.                        22·   · · · Q· · Were you interested in law enforcement when
23·   · · · Q· · Can you teach me how to manage some of my        23·   ·you were a kid?
24·   ·stress from that course?                                   24·   · · · A· · Yeah, I was interested.· Yes.
25·   · · · A· · No, I need a dose of it myself.                  25·   · · · Q· · Ever want to be a cop?

                                                        Page 31                                                           Page 33
·1·   · · · Q· · Do you recall what you learned there?            ·1·   · · · A· · Yes.
·2·   · · · A· · No, I don't.                                     ·2·   · · · Q· · What sort of training did you receive after
·3·   · · · Q· · Okay.· Do you recall if it helped you manage     ·3·   ·being elected as the Knox County sheriff?
·4·   ·your stress at all?                                        ·4·   · · · A· · I can't recall.
·5·   · · · A· · No.                                              ·5·   · · · Q· · Were you sent to any outside training schools?
·6·   · · · Q· · Okay.· Looks like you did some mandatory         ·6·   · · · A· · I went to the sheriff's convention is all I
·7·   ·training by videotape in 2004.· Do you recall what you     ·7·   ·did.
·8·   ·learned there?                                             ·8·   · · · Q· · Okay.· And you don't remember what you learned
·9·   · · · A· · No.                                              ·9·   ·at those conventions, right?
10·   · · · Q· · Okay.· Aside from the training listed here,      10·   · · · A· · It was on different subjects.· No, I don't
11·   ·Mr. Pickard, do you recall any additional training that    11·   ·remember.
12·   ·you received prior to the investigation into the death     12·   · · · Q· · Did you ever have to take any tests there?
13·   ·of Katherine Mills?                                        13·   · · · A· · Yeah, I took tests.
14·   · · · A· · No.                                              14·   · · · Q· · You took tests there.· You recall what you
15·   · · · Q· · Mr. Pickard, have you attended any outside       15·   ·took tests in, or on?
16·   ·investigation schools?                                     16·   · · · A· · No, it's -- the classes they give us, at the
17·   · · · A· · Not that I recall, no.                           17·   ·end of it, you just had a little, like, a one-page test
18·   · · · Q· · You have -- for instance, have you ever          18·   ·or something.
19·   ·attended the Reid Interrogation School?                    19·   · · · Q· · After becoming the Knox County sheriff, were
20·   · · · A· · No.                                              20·   ·you ever trained on how to interview witnesses?
21·   · · · Q· · Have you ever heard of the Reid Technique?       21·   · · · A· · No, I was never trained.
22·   · · · A· · No.                                              22·   · · · Q· · After becoming the Knox County sheriff, were
23·   · · · Q· · Have you ever served in the military?            23·   ·you ever trained on how to document witness interviews?
24·   · · · A· · No.                                              24·   · · · A· · No.
25·   · · · Q· · When did you first join the Knox County          25·   · · · Q· · After becoming Knox County sheriff, were you
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 11 of2018
                                                                      102 - Page ID#:
                                       1651                                        34..37
                                                        Page 34                                                           Page 36
·1·   ·ever trained on how to interview or interrogate            ·1·   · · · A· · Okay.
·2·   ·suspects?                                                  ·2·   · · · Q· · Okay.· What did you do to prepare for today's
·3·   · · · A· · Not that I recall.                               ·3·   ·deposition?
·4·   · · · Q· · After you became Knox County sheriff, were you   ·4·   · · · A· · I just kind of rethought everything, looked
·5·   ·ever trained on whether you're allowed to make promises    ·5·   ·through a few papers that I have, and just kind of went
·6·   ·of leniency to witnesses or suspects in a homicide         ·6·   ·over it a little bit.
·7·   ·investigation?                                             ·7·   · · · Q· · Do you recall what papers you looked at?
·8·   · · · A· · No.                                              ·8·   · · · A· · Not really.
·9·   · · · Q· · Were you ever provided any training, after       ·9·   · · · Q· · Did you read any police reports?
10·   ·becoming the Knox County sheriff, on how to prepare        10·   · · · A· · No.
11·   ·police reports?                                            11·   · · · Q· · Did you review any of your notes?
12·   · · · A· · No.                                              12·   · · · A· · I didn't have any notes.
13·   · · · Q· · After becoming Knox County sheriff, were you     13·   · · · Q· · Okay.· That was a trick question, right?
14·   ·ever provided any training on what information should be   14·   · · · A· · Yes.
15·   ·documented in a police report?                             15·   · · · Q· · Did listen to any audio recordings?
16·   · · · A· · Not that I recall.                               16·   · · · A· · No.· I don't have any recordings, either.
17·   · · · Q· · After becoming Knox County sheriff, did you      17·   · · · Q· · No.· Did you read any of Mr. York's
18·   ·receive any training on interrogation techniques?          18·   ·deposition?
19·   · · · A· · Not that I recall.                               19·   · · · A· · I read some of it.
20·   · · · Q· · After becoming Knox County sheriff, did you      20·   · · · Q· · Okay.· What parts of it did you look at?
21·   ·receive any training on how do you conduct lineups?        21·   · · · A· · I just kind of looked through it.· I don't --
22·   · · · A· · No.                                              22·   ·no particular part.
23·   · · · Q· · After becoming Knox County sheriff, did you      23·   · · · Q· · It was a long day, right?
24·   ·receive any training on how to conduct photo arrays?       24·   · · · A· · It was too long.
25·   · · · A· · No.                                              25·   · · · Q· · You think I'm being a little bit nicer to you

                                                        Page 35                                                           Page 37
·1·   · · · Q· · After becoming Knox County sheriff, did you      ·1·   ·than I was to him?
·2·   ·receive any training on how to conduct lineups or photo    ·2·   · · · A· · You seem a little nicer, yeah.
·3·   ·arrays without doing so in an unduly suggestive manner?    ·3·   · · · Q· · Okay.
·4·   · · · A· · Not that I recall.                               ·4·   · · · A· · I hope you stay that way.
·5·   · · · Q· · After becoming Knox County sheriff, did you      ·5·   · · · Q· · Did you meet with your lawyer to prepare?
·6·   ·have any training on the retention of physical evidence    ·6·   · · · A· · Yes.
·7·   ·in a homicide investigation?                               ·7·   · · · Q· · Again, I'm not going to ask you anything about
·8·   · · · A· · Not that I recall.                               ·8·   ·your conversations, okay?
·9·   · · · Q· · Mr. Pickard, have you ever heard of a Supreme    ·9·   · · · A· · Okay.
10·   ·Court case named Brady v. Maryland?                        10·   · · · Q· · How many times did you meet with your lawyer
11·   · · · A· · Not that I recall.                               11·   ·to prepare for the deposition?
12·   · · · Q· · After becoming Knox County sheriff, did you      12·   · · · A· · I think twice.
13·   ·have any training on the requirements for police           13·   · · · Q· · So how is it that you became sheriff in 2003?
14·   ·officers to disclose exculpatory evidence to the           14·   · · · A· · I think -- I don't know, I just got a elected.
15·   ·prosecution or defense?                                    15·   ·People wanted a change, I guess.
16·   · · · A· · Not that I recall.                               16·   · · · Q· · Divine intervention?
17·   · · · Q· · Do you know what Brady v. Maryland requires      17·   · · · A· · I guess.· I just got lucky, I guess.· I don't
18·   ·police officers to do?                                     18·   ·know.
19·   · · · A· · No, I don't.                                     19·   · · · Q· · Who did you run against back then?
20·   · · · Q· · I'm going to ask you some questions about        20·   · · · A· · Wilbur Bingham.
21·   ·preparing for today's deposition, Mr. Pickard, but I       21·   · · · Q· · What's his name?
22·   ·don't want to invade the sacred space that you have with   22·   · · · A· · Wilbur Bingham.
23·   ·your counsel, Mr. Williams, or Mr. Kelley.· So please      23·   · · · Q· · Wilbur, okay.· And when did you stop being
24·   ·don't tell me anything about the conversations you've      24·   ·sheriff?
25·   ·had with them, okay?                                       25·   · · · A· · In January of 2014.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 12 of2018
                                                                      102 - Page ID#:
                                       1652                                        38..41
                                                        Page 38                                                           Page 40
·1·   · · · Q· · Was it just election related, or where you       ·1·   · · · · · ·VIDEOGRAPHER:· Off the record.
·2·   ·retiring?                                                  ·2·   · · · · · · · · ·(OFF THE RECORD)
·3·   · · · A· · I got beat.                                      ·3·   · · · · · ·VIDEOGRAPHER:· Back on the record.
·4·   · · · Q· · Got beat.· I don't know.· Was it a close race?   ·4·   ·BY MR. SLOSAR:
·5·   · · · A· · Not real close.                                  ·5·   · · · Q· · Mr. Pickard, I'm going to hand you what we'll
·6·   · · · Q· · Not real close.· Were you the democratic         ·6·   ·mark as Exhibit number 1.· This is a lawsuit by David
·7·   ·candidate or the republican candidate?                     ·7·   ·Cornett v. Ronnie Sizemore, yourself, Raven Smith [sic],
·8·   · · · A· · Republican.                                      ·8·   ·Knox County, Knox County Sheriff's Department, Knox
·9·   · · · Q· · Okay.· I know very little about Knox County      ·9·   ·County Fiscal Court, that was filed March 26, 2004. Can
10·   ·politics, so I know Mr. Eubanks is running and that you    10·   ·you take a look at this complaint, sir?· Have you seen
11·   ·used to be sheriff, that's the extent of it.· As sheriff   11·   ·this document before?
12·   ·of Knox County in 2010, when the Mills homicide            12·   · · · · · · · · ·(EXHIBIT 1 MARKED FOR IDENTIFICATION)
13·   ·investigation began back in December of 2010, what were    13·   · · · A· · I don't recall seeing it, but I probably have.
14·   ·your duties as sheriff?                                    14·   ·I mean, I could have.
15·   · · · · · ·MR. WILLIAMS:· Let me just make a continuing     15·   · · · Q· · Okay.· Well, you were -- that's one of the
16·   · · · objection as where duties may have a legal            16·   ·lawsuits that you disclosed in your interrogatory
17·   · · · connotation. With that objection made and             17·   ·response, right, Mr. Pickard?
18·   · · · continuing, you can answer the question.              18·   · · · A· · Yes.
19·   · · · A· · To my recollection, collect taxes and work the   19·   · · · Q· · Okay.· And you're a defendant in that lawsuit?
20·   ·courts.                                                    20·   · · · A· · Yes.
21·   ·BY MR. SLOSAR:                                             21·   · · · Q· · Okay.· Do you recall what the ultimate
22·   · · · Q· · Collect taxes and work the courts?               22·   ·resolution of that lawsuit was?
23·   · · · A· · Yes.                                             23·   · · · · · ·MR. WILLIAMS:· And let me just enter an
24·   · · · Q· · What does "work the courts" mean?                24·   · · · objection to the extent of, if you know whether it
25·   · · · A· · It's like a bailiff for trials, court hearings   25·   · · · was a confidential settlement, Mr. Pickard, you

                                                        Page 39                                                           Page 41
·1·   ·or whatever, yet -- you know, where the bailiffs that do   ·1·   · · · also need to let him know that.
·2·   ·that.                                                      ·2·   ·BY MR. SLOSAR:
·3·   · · · Q· · What -- were you in charge of supervising your   ·3·   · · · Q· · So you don't have to tell me the amount, but
·4·   ·deputies, sheriffs?                                        ·4·   ·did the case resolve itself through a settlement?
·5·   · · · A· · Yes.                                             ·5·   · · · A· · Yes.
·6·   · · · Q· · Okay.· And in December of 2010, who were the     ·6·   · · · Q· · Okay.· And were you a defendant at the time
·7·   ·sheriffs at the Knox County -- sheriff's department that   ·7·   ·that it resolved itself in the settlement?
·8·   ·you would have been supervising?· Do you remember who      ·8·   · · · A· · Yes.
·9·   ·was there?                                                 ·9·   · · · Q· · And was the settlement amount publicly known?
10·   · · · A· · I can't -- 2010, I went through a lot of         10·   · · · A· · Not that I know of.· I don't know.
11·   ·deputies.· I -- I can't remember.                          11·   · · · Q· · Okay.· I'm going to hand you what we'll mark
12·   · · · Q· · Was Derek Eubanks one of the deputies that you   12·   ·as -- and generally, do you recall the allegations of
13·   ·supervised during the time of the Mills homicide           13·   ·that lawsuit --
14·   ·investigation?                                             14·   · · · A· · Yes.
15·   · · · A· · Yes.                                             15·   · · · Q· · -- that settled?· What was it, generally?
16·   · · · Q· · Okay.· Do you recall the names of any of the     16·   · · · A· · It was over those horses I was talking about.
17·   ·other deputies?                                            17·   · · · Q· · This was the horse thing you were talking
18·   · · · A· · I think Jed Wagner was one, Gary Bates.          18·   ·about.
19·   · · · Q· · Did any of those officers work on the Mills'     19·   · · · A· · Yes.
20·   ·homicide investigation with you?                           20·   · · · Q· · Okay.· All right.
21·   · · · A· · No.                                              21·   · · · · · ·MR. WRIGHT:· Elliot, before you move on, are
22·   · · · · · ·MR. WILLIAMS:· Object to the form of the         22·   · · · these documents that we don't -- not going to --
23·   · · · question.                                             23·   · · · don't have extras?· I can just note that these are
24·   · · · · · ·MR. SLOSAR:· Can we go off the record real       24·   · · · Exhibits 1 and 2 to keep track of things?
25·   · · · quick?                                                25·   · · · · · ·MR. SLOSAR:· Yeah.· So this is 1, and I'll be
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 13 of2018
                                                                      102 - Page ID#:
                                       1653                                        42..45
                                                        Page 42                                                           Page 44
·1·   · · · happy to send it to you electronically.               ·1·   ·form.· Have you seen this document before today?
·2·   · · · · · ·MR. WRIGHT:· You don't have to do that.          ·2·   · · · · · · · · ·(EXHIBIT 3 MARKED FOR IDENTIFICATION)
·3·   · · · · · ·MR. SLOSAR:· Okay.                               ·3·   · · · A· · Not that I recall, no.
·4·   · · · · · ·MR. WRIGHT:· We can get it through a copy with   ·4·   · · · Q· · Okay.· It looks like Sheriff Mike Smith signed
·5·   · · · the court reporter.                                   ·5·   ·this document at the bottom.· Do you see that?· The
·6·   · · · · · ·MR. SLOSAR:· Okay.                               ·6·   ·bottom of the first page?
·7·   · · · · · ·MR. WRIGHT:· I just don't want to lose track.    ·7·   · · · A· · Yes, I see that.
·8·   ·BY MR. SLOSAR:                                             ·8·   · · · Q· · Okay.· And according to this document, you
·9·   · · · Q· · Okay.· Yeah.· No, this is Exhibit 1.· Exhibit    ·9·   ·resigned and/or were terminated, effective January 5,
10·   ·2, I'm going to hand you right now, Mr. Pickard.· This     10·   ·2015, from the Knox County Sheriff's Department; is that
11·   ·is a lawsuit, it's 04-CV-278.· Reona Bledsoe v. James      11·   ·right?
12·   ·Meyer [sic], Ronnie Sizemore, Charles Doan, the Knox       12·   · · · A· · Yes.
13·   ·County Sheriff's Department, and Sheriff John Pickard.     13·   · · · Q· · Okay.· And why was that?· Was that because of
14·   ·That was filed in June of 2004.· Mr. Pickard, do you       14·   ·the election?
15·   ·recognize this document?                                   15·   · · · A· · Yes.
16·   · · · · · · · · ·(EXHIBIT 2 MARKED FOR IDENTIFICATION)      16·   · · · Q· · Sorry.· Not a trick question.· Did you have to
17·   · · · A· · Yes, I know about it.                            17·   ·sign any documents at the time that you surrendered your
18·   · · · Q· · Okay.                                            18·   ·office to Sheriff Smith?
19·   · · · A· · I forgot it, but I did know about it.            19·   · · · A· · I'm sure I did.· I don't recall right off, no.
20·   · · · Q· · Were you a defendant in that case as well,       20·   · · · Q· · When you were sheriff, was it your
21·   ·sir?                                                       21·   ·understanding that every employee at the Knox County
22·   · · · A· · No, I don't think so.                            22·   ·Sheriff's Department was required to have a personnel
23·   · · · Q· · Okay.· At the bottom of the caption, it has      23·   ·file?
24·   ·you, right?· Is that your name?                            24·   · · · A· · Yes.
25·   · · · A· · Oh, yeah.· Yes.                                  25·   · · · Q· · Okay.· And while you were sheriff, did every

                                                        Page 43                                                           Page 45
·1·   · · · Q· · Okay.· I understand -- I'm not -- I haven't      ·1·   ·employee at the Knox County Sheriff's Department have a
·2·   ·looked deeply into the allegations of the complaint so     ·2·   ·personnel file?
·3·   ·maybe you were just sued in your official capacity as      ·3·   · · · A· · Yes.
·4·   ·sheriff --                                                 ·4·   · · · Q· · Okay.· And that was in accordance with one of
·5·   · · · A· · I -- I would think so.                           ·5·   ·the policies and procedures for the Knox County
·6·   · · · Q· · -- and not individually.· Do you recall what     ·6·   ·Sheriff's Department, correct?
·7·   ·the resolution of this lawsuit was?                        ·7·   · · · A· · I think so.
·8·   · · · A· · No, I don't.                                     ·8·   · · · Q· · Okay.· Did you yourself have a personnel file
·9·   · · · Q· · Okay.· One of the co-defendants there is a       ·9·   ·while you were sheriff for the Knox County Sheriff's
10·   ·person by the name of Ronnie Sizemore, right?              10·   ·Department?
11·   · · · A· · Yes.                                             11·   · · · A· · Yes.
12·   · · · Q· · What relation does Ronnie Sizemore have to       12·   · · · Q· · Okay.· And did you ever look at that file?
13·   ·James Otis Sizemore?                                       13·   · · · A· · I don't recall.
14·   · · · A· · I don't think that -- they may not -- if         14·   · · · Q· · Was it your understanding that if citizens
15·   ·they're kin, I don't know.                                 15·   ·made complaints against officers of the Knox County
16·   · · · Q· · Okay.                                            16·   ·Sheriff's Department, that a copy of those complaints
17·   · · · A· · I don't think they were.                         17·   ·were to be put into the personnel file?
18·   · · · Q· · Do you recall the general allegations of this    18·   · · · A· · They should have been, yes.
19·   ·lawsuit, Mr. Pickard?                                      19·   · · · Q· · Okay.· And the same would hold true for you,
20·   · · · A· · No, I don't.                                     20·   ·correct?
21·   · · · Q· · Do you recall how it resolved itself?            21·   · · · A· · Yes.
22·   · · · A· · No, I don't.                                     22·   · · · Q· · Okay.· So if somebody -- and by the time of
23·   · · · Q· · Okay.· I think that I gave you -- let me make    23·   ·the investigation into the death of Katherine Mills in
24·   ·sure I did.· This -- I'm going to show you what's been     24·   ·December of 2010, if citizens had made a -- complaints
25·   ·marked as Exhibit number 3.· This is a status update       25·   ·against you, those complaints should have been made in
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 14 of2018
                                                                      102 - Page ID#:
                                       1654                                        46..49
                                                        Page 46                                                           Page 48
·1·   ·your -- those -- a copy of those complaints should have    ·1·   ·involved in police misconduct in other agencies?
·2·   ·been maintained as part of your personnel file, correct?   ·2·   · · · A· · No.
·3·   · · · A· · Yes, if they had any.                            ·3·   · · · Q· · What did you hear about him?
·4·   · · · Q· · Okay.· And by the time you left the Knox         ·4·   · · · · · ·MR. WILLIAMS:· Again, if what you heard
·5·   ·County Sheriff's Department in March of 2015, is it fair   ·5·   · · · involves confidential information, just keep that
·6·   ·to say that any and all complaints that were ever made     ·6·   · · · in mind, but you can answer the question.
·7·   ·against you should have been contained in the personnel    ·7·   · · · A· · I heard like, you know, he had problems
·8·   ·file?                                                      ·8·   ·dealing with people maybe, or something like that, but I
·9·   · · · · · ·MR. WILLIAMS:· Object to the form and the        ·9·   ·wasn't impressed with him.
10·   · · · foundation.· You can answer.                          10·   ·BY MR. SLOSAR:
11·   · · · A· · I don't remember any complaints.                 11·   · · · Q· · Did you ever hear that Mikey Ashers, you know,
12·   · · · Q· · Sure.· So that's a different question.· But if   12·   ·let me, actually, strike the question.
13·   ·citizens of Knox County had made complaints against you,   13·   · · · · · ·Prior to you leaving in January of 2015, did
14·   ·they would have been maintained as part of your            14·   ·you learn that Mikey Ashers had anger management issues?
15·   ·personnel file, correct?                                   15·   · · · · · ·MR. WILLIAMS:· Object to the form, but you can
16·   · · · A· · Yes.                                             16·   · · · answer.
17·   · · · Q· · Okay.· And the same holds true for any other     17·   · · · A· · I wouldn't say that, no.
18·   ·of the employees at the Knox County Sheriff's Department   18·   · · · Q· · Well, prior to you leaving in January of 2015,
19·   ·while you were sheriff, right?                             19·   ·did you learn that Mikey Ashers had difficulty dealing
20·   · · · A· · Yes.                                             20·   ·with people?
21·   · · · Q· · Okay.· At the time that you left the sheriff's   21·   · · · A· · I had heard that.
22·   ·department in March of 2015, did your personnel file       22·   · · · Q· · And what type of difficulty have you heard
23·   ·still exist?                                               23·   ·that he had, dealing with people?
24·   · · · A· · I left in January --                             24·   · · · A· · I just heard he had problem dealing with
25·   · · · Q· · In January.                                      25·   ·people and that's all I ever heard.

                                                        Page 47                                                           Page 49
·1·   · · · A· · -- of '15.                                       ·1·   · · · Q· · Did you ever hear any incidents, prior to
·2·   · · · Q· · I'm sorry.· When you left the Knox County        ·2·   ·leaving in 2015, that involved Mikey Ashers using
·3·   ·Sheriff's Department in January of 2015, did your          ·3·   ·excessive force on people when he was employed at a
·4·   ·personnel file still exist there?                          ·4·   ·different agency?
·5·   · · · A· · Yes.                                             ·5·   · · · A· · I hadn't heard that.
·6·   · · · Q· · And where was it maintained at within the Knox   ·6·   · · · Q· · No.· Are you aware, sitting here today, that
·7·   ·County Sheriff's Department?                               ·7·   ·Mikey Ashers killed somebody while he was employed at
·8·   · · · A· · I think it was in a filing cabinet.              ·8·   ·the Knox County Sheriff's Department after you left?
·9·   · · · Q· · Okay.                                            ·9·   · · · A· · Yes.
10·   · · · A· · As far as I -- best I can remember it was.       10·   · · · Q· · Okay.· What have you heard about that
11·   · · · Q· · Do you remember a deputy by the name of Mikey    11·   ·incident?
12·   ·Ashers (phonetic)?                                         12·   · · · A· · I just heard they got in a fight and he got --
13·   · · · A· · He wasn't a deputy for me.                       13·   ·the boy got killed.· That's all I know.
14·   · · · Q· · Was he employed there --                         14·   · · · Q· · Was there any investigation done into that, to
15·   · · · A· · No.                                              15·   ·the best of your knowledge?
16·   · · · Q· · -- when you were there?                          16·   · · · A· · I have no idea.
17·   · · · A· · No.                                              17·   · · · Q· · Okay.· So is it fair to say that you wouldn't
18·   · · · Q· · Did you hire him at all?                         18·   ·have hired -- based upon the knowledge that you have of
19·   · · · A· · No.                                              19·   ·Mikey Ashers' and his background, is it fair to say that
20·   · · · Q· · Okay.· Would you have hired him?                 20·   ·you would not have hired him to be a deputy at the Knox
21·   · · · A· · No.                                              21·   ·County Sheriff's Department?
22·   · · · Q· · Why not?                                         22·   · · · A· · He applied one time.· I didn't -- I didn't
23·   · · · A· · I hear too many things about him, I didn't       23·   ·hire him.
24·   ·like what I heard so                                       24·   · · · Q· · Why is it that you didn't hire him?
25·   · · · Q· · What type of -- did you hear that he was         25·   · · · A· · I just didn't want to take a chance.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 15 of2018
                                                                      102 - Page ID#:
                                       1655                                        50..53
                                                        Page 50                                                           Page 52
·1·   · · · Q· · And as sheriff, were you -- you realize that     ·1·   ·investigations, burglaries, or something like that, yes.
·2·   ·people working under your supervision had the -- an        ·2·   · · · Q· · What type of investigations in December of
·3·   ·enormous amount of power to affect citizens' lives in      ·3·   ·2010, would your agency re -- be responsible for
·4·   ·Knox County, right?                                        ·4·   ·investigating?
·5·   · · · A· · Yes.                                             ·5·   · · · · · ·MR. WILLIAMS:· I made -- already made a
·6·   · · · · · ·MR. WILLIAMS:· Object to the form of the         ·6·   · · · continuing objection to the word "responsibility,"
·7·   · · · question.                                             ·7·   · · · but that continues.· Thank you.· You can answer.
·8·   · · · · · ·MR. WRIGHT:· I join that.                        ·8·   · · · A· · We -- they would investigate burglaries or car
·9·   ·BY MR. SLOSAR:                                             ·9·   ·wrecks, things like that.
10·   · · · Q· · And were you worried that Mikey Ashers might     10·   · · · Q· · Okay.· So smaller investigations --
11·   ·abuse that power if he was hired at the Knox County        11·   · · · A· · Yes.
12·   ·Sheriff's Department?                                      12·   · · · Q· · -- is that fair to say?· Okay.· So -- and
13·   · · · A· · Yes.                                             13·   ·we're going to get into the Mills' homicide
14·   · · · Q· · I'm going to ask you a little bit about when     14·   ·investigation in a little bit, but was it -- would you
15·   ·you were a -- when you were the sheriff and how you        15·   ·agree that by December 20, 2010, it was pretty rare for
16·   ·interacted with some of your employees, okay?              16·   ·your agency to be involved in a homicide investigation?
17·   · · · A· · Okay.                                            17·   · · · A· · Yes, it -- we didn't do it.
18·   · · · Q· · Do you remember, generally, how many deputies    18·   · · · Q· · Okay.· And what would happen then with the
19·   ·worked under your supervision around the time of the       19·   ·homicide investigations?· Would they get referred
20·   ·Mills' homicide in December of 2010?                       20·   ·elsewhere?
21·   · · · A· · Probably seven or eight.                         21·   · · · A· · Yes.
22·   · · · Q· · Okay.· And how did you interact with those       22·   · · · Q· · What agencies would they get referred to?
23·   ·deputies during the normal course of operating there in    23·   · · · A· · Kentucky State Police.
24·   ·2010?                                                      24·   · · · Q· · Okay.· Did you have any sort of method for
25·   · · · A· · Well, we had to answer 911 calls, that was the   25·   ·checking in with your officers about investigations that

                                                        Page 51                                                           Page 53
·1·   ·main thing, but we also did paper service, and they --     ·1·   ·they were conducting?
·2·   ·each day, they worked on them when they had time, if       ·2·   · · · A· · I would look over paperwork from time to time.
·3·   ·they had time.                                             ·3·   · · · Q· · Okay.· Fair to say there wasn't a daily check-
·4·   · · · Q· · What's paper service, like, subpoenas or         ·4·   ·in process to see how investigations were coming along?
·5·   ·something?                                                 ·5·   · · · A· · No, I didn't do it daily.
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · Probably had a lot of things on your plate,
·7·   · · · Q· · Okay.· So you guys -- so the sheriff's           ·7·   ·right?
·8·   ·department was responsible for securing the courthouse,    ·8·   · · · A· · Yes.
·9·   ·right?                                                     ·9·   · · · Q· · Did you ever check in with them at the
10·   · · · A· · Yes.                                             10·   ·beginning of their shifts to see how investigations were
11·   · · · Q· · Okay.· And how many people did you have          11·   ·coming along?
12·   ·assigned over to the Knox County Courthouse back in        12·   · · · A· · I have before, yes.
13·   ·2010?                                                      13·   · · · Q· · Did you do that daily?
14·   · · · A· · Two.                                             14·   · · · A· · No, I wouldn't say daily.
15·   · · · Q· · Okay.· And you remember their names?             15·   · · · Q· · Okay.· And how were police reports submitted
16·   · · · A· · In 2010, I -- I'm not sure.                      16·   ·in the investigations that were being conducted at the
17·   · · · Q· · Okay.                                            17·   ·Knox County Sheriff's Department in 2010?
18·   · · · A· · They --                                          18·   · · · A· · We had a -- everything was filed and they --
19·   · · · Q· · That's fine.· I know it was a long time ago.     19·   ·they kind of -- each person kept up with their own, and
20·   · · · A· · We replaced them a lot there.                    20·   ·when it was -- I guess when it was finished, we -- we --
21·   · · · Q· · Okay.· And then other people under your          21·   ·well, we kept the file, you know.
22·   ·supervision were responsible for investigations --         22·   · · · Q· · Okay.· Where -- what -- like, did you look
23·   · · · A· · No.                                              23·   ·over every police report?
24·   · · · Q· · -- out here?· No.                                24·   · · · A· · No, I didn't.
25·   · · · A· · We didn't -- well, certain types of              25·   · · · Q· · Okay.· That would have been a lot of police
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 16 of2018
                                                                      102 - Page ID#:
                                       1656                                        54..57
                                                        Page 54                                                           Page 56
·1·   ·reports, right?                                            ·1·   ·the beginning of the Mills' homicide investigation on
·2·   · · · A· · (No verbal response.)                            ·2·   ·December 20, 2010, until the case was dismissed in 2016.
·3·   · · · Q· · Were officers under your command required to     ·3·   ·Is that your understanding, sir?
·4·   ·give you their police reports to review?                   ·4·   · · · · · ·MR. WILLIAMS:· Object to the form.
·5·   · · · A· · They wasn't required to, no.                     ·5·   · · · · · ·MR. WRIGHT:· I'll object to form.
·6·   · · · Q· · Where were the investigation files maintained    ·6·   · · · A· · Yes.
·7·   ·at the Knox County Sheriff's Department in 2010?           ·7·   · · · Q· · Okay.· Sitting here today, do you recall any
·8·   · · · A· · We kept -- we kept some of the -- when we        ·8·   ·other policies or procedures from the Knox County
·9·   ·would file them away, we kept some in the office, and      ·9·   ·Sheriff's Department having been in effect during the
10·   ·then after a certain period of time, we stored them in     10·   ·course of the Mills' homicide investigation?
11·   ·an outbuilding --                                          11·   · · · A· · No.
12·   · · · Q· · Okay.                                            12·   · · · Q· · Okay.· And if you can, you know, just briefly
13·   · · · A· · -- to keep up with them.· We had -- I mean, we   13·   ·look through these policies or -- let me know when
14·   ·had to keep them, so we store them out there.              14·   ·you're done.· I just want to make sure that this is a
15·   · · · Q· · Is there any sort of retention policy on how     15·   ·complete set of policies and procedures that were in
16·   ·long you -- the Knox County Sheriff's Department was       16·   ·effect, and that no policies and procedures are missing
17·   ·required to keep investigation files back in 2010?         17·   ·from this collection of documents.
18·   · · · A· · There is, but I -- I'm not aware of how long.    18·   · · · A· · I think that would be everything.
19·   ·Everyone's different.                                      19·   · · · Q· · So nothing's missing, from what you can tell,
20·   · · · Q· · Probably been a long time, right?                20·   ·correct?
21·   · · · A· · Yeah, it has.                                    21·   · · · A· · Not that I can tell, no.
22·   · · · Q· · I'm going to show you what we'll mark as         22·   · · · Q· · Okay.
23·   ·Exhibit number 4.· These are the policies and procedures   23·   · · · · · ·MR. WILLIAMS:· Oh, Elliot, in the copy that
24·   ·that were produced to us in this litigation. Mr.           24·   · · · I've got, I didn't see a section six, seven, or
25·   ·Pickard, if you could take a look at this.                 25·   · · · eight.

                                                        Page 55                                                           Page 57
·1·   · · · · · · · · ·(EXHIBIT 4 MARKED FOR IDENTIFICATION)      ·1·   · · · MR. SLOSAR:· I've got six.
·2·   · · · · · ·MR. WILLIAMS:· I've got a copy of it.            ·2·   · · · MR. WILLIAMS:· Mine jumps from five to eight.
·3·   · · · · · ·MR. SLOSAR:· You sure?· Well, I got an extra     ·3·   · · · MR. SLOSAR:· That might be a copying issue.
·4·   · · · copy.· That's for everybody.                          ·4·   ·What does yours have?
·5·   · · · · · ·MR. WILLIAMS:· Oh, I've got one.· I'm good,      ·5·   · · · MR. FARAH:· Six is on the back of five.
·6·   · · · thanks.                                               ·6·   · · · MR. SLOSAR:· Six is just one line.
·7·   ·BY MR. SLOSAR:                                             ·7·   · · · MS. STAPLES:· No, it looks like some have them
·8·   · · · Q· · Mr. Pickard, do you recognize these?             ·8·   ·and some don't.· Am I --
·9·   · · · A· · Yes.                                             ·9·   · · · MR. SLOSAR:· Does -- is yours complete?
10·   · · · Q· · Okay.· And what is this document?                10·   · · · MS. STAPLES:· Yeah.
11·   · · · A· · It's policy and procedure.                       11·   · · · MR. WILLIAMS:· Oh, I see six now.· Seven's
12·   · · · Q· · Okay.· And I know on the front of this           12·   ·blank.
13·   ·document, it looks like your signature is on there; is     13·   · · · MR. SLOSAR:· Yeah, I don't see -- oh, seven --
14·   ·that right?                                                14·   ·but seven's blank on here, too, on your table of
15·   · · · A· · Yes.                                             15·   ·contents.
16·   · · · Q· · Okay.· And when did you sign this?               16·   · · · MR. WILLIAMS:· You're right.
17·   · · · A· · Looks like 01/17/14.                             17·   · · · MR. SLOSAR:· And then it looks like 15 and 16
18·   · · · Q· · Okay.· Now, is -- still during the course of     18·   ·and 20 are blank, too.· And six is just one line.
19·   ·the Mills' homicide investigation, correct?                19·   ·Okay.
20·   · · · A· · Yes.                                             20·   · · · MR. WILLIAMS:· I don't see -- well, it's just
21·   · · · Q· · Okay.· Before the case was dismissed, right?     21·   ·--
22·   · · · A· · Yes.                                             22·   · · · MR. SLOSAR:· Which one?
23·   · · · Q· · Okay.· Now, my understanding is that although    23·   · · · MR. WILLIAMS:· Go ahead.· Sorry.
24·   ·these policies were revised in 2014, that these were the   24·   · · · MR. SLOSAR:· Is it complete to the table of
25·   ·actual policies and procedures that were in place from     25·   ·contents?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 17 of2018
                                                                      102 - Page ID#:
                                       1657                                        58..61
                                                        Page 58                                                           Page 60
·1·   · · · · · ·MR. WILLIAMS:· Well, there's --                  ·1·   ·and procedures provided to employees when they're hired
·2·   · · · · · ·MS. STAPLES:· I think it's confusing because     ·2·   ·at the Knox County Sheriff's Department?
·3·   · · · it doesn't list it at the top of the page, like,      ·3·   · · · A· · I -- I'm not sure on that.
·4·   · · · what's...                                             ·4·   · · · Q· · When you were sheriff, were there any sort of
·5·   · · · · · ·MR. WILLIAMS:· Yeah.· I don't see traffic        ·5·   ·requirements that you -- that each of the employees be
·6·   · · · checkpoints.                                          ·6·   ·provided with a copy of the policies and procedures in
·7·   · · · · · ·MR. SLOSAR:· Which --                            ·7·   ·effect at the time?
·8·   · · · · · ·MR. WILLIAMS:· Looks like ten.                   ·8·   · · · A· · Not that I recall.
·9·   · · · · · ·MS. STAPLES:· I think it's --                    ·9·   · · · Q· · Okay.· When you were sheriff, and during the
10·   · · · · · ·MR. SLOSAR:· Oh, yeah.· Ten doesn't have a       10·   ·course of the Mills' homicide investigation, were
11·   · · · number of pages.                                      11·   ·officers required to be apprised of any revisions to the
12·   · · · · · ·MR. WILLIAMS:· Yeah.· Maybe there isn't          12·   ·policies and procedures?
13·   · · · anything for that.· 11, uh-huh.· Yeah, it doesn't     13·   · · · · · ·MR. WILLIAMS:· Object to the form.
14·   · · · identify any pages for that section, so               14·   · · · A· · Not that I recall.
15·   ·BY MR. SLOSAR:                                             15·   · · · Q· · When you were sheriff, were officers at the
16·   · · · Q· · All right.· So what's before you is what you     16·   ·Knox County Sheriff's Department required to review the
17·   ·believe to be the complete policies and procedures that    17·   ·Knox County Sheriff's Department's policies and
18·   ·were in effect at the time that the Katherine Mills'       18·   ·procedures?
19·   ·homicide investigation began, and throughout the           19·   · · · A· · I -- I -- I just don't recall what we did or
20·   ·investigation, correct?                                    20·   ·not.· I don't remember.
21·   · · · · · ·MR. WILLIAMS:· Object to the form.               21·   · · · Q· · You don't recall any specific requirement that
22·   · · · Q· · You can answer.                                  22·   ·would make officers to review the policies and
23·   · · · A· · Yeah, this -- I think was revised, you know,     23·   ·procedures that were --
24·   ·since that -- some, I don't know particularly which        24·   · · · A· · No.
25·   ·ones.                                                      25·   · · · Q· · And likewise, was there any sort of mandatory

                                                        Page 59                                                           Page 61
·1·   · · · Q· · Okay.· How are these policies physically         ·1·   ·training to employees of the Knox County Sheriff's
·2·   ·stored at the Knox County Sheriff's Department?            ·2·   ·Department on how to comply or follow the policies and
·3·   · · · A· · They would have been in a cabinet file.          ·3·   ·procedures in effect?
·4·   · · · Q· · And you know what cabinet -- do you know what    ·4·   · · · A· · Not that I recall.
·5·   ·cabinet that would be in?                                  ·5·   · · · Q· · You never conducted one of those trainings,
·6·   · · · A· · No, I don't right off.                           ·6·   ·right?
·7·   · · · Q· · Okay.· Who has access to the cabinet at the      ·7·   · · · A· · Not that I remember, no.
·8·   ·Knox County Sheriff's -- well, let me strike that          ·8·   · · · Q· · Sitting here today, you don't recall ever
·9·   ·question.                                                  ·9·   ·training any deputy or employee of the Knox County
10·   · · · · · ·In 2010, who had access to the cabinet that      10·   ·Sheriff's Department on the policies or procedures in
11·   ·the Knox County Sheriff's Department's policies and        11·   ·effect, correct?
12·   ·procedures would be kept in?                               12·   · · · A· · No, not that I remember.
13·   · · · A· · Probably, I'm thinking just the -- the office    13·   · · · Q· · And you don't have any notes or anything at
14·   ·manager.· I think we kept it in her office and it was      14·   ·home that would help refresh your memory as to whether
15·   ·locked at night, so                                        15·   ·any such training occurred, correct?
16·   · · · Q· · Who was the office manager back then, do you     16·   · · · A· · No.
17·   ·remember?                                                  17·   · · · Q· · When you were first hired -- well, let me
18·   · · · A· · My wife.                                         18·   ·strike that question.
19·   · · · Q· · Oh, your wife.· What was her name?               19·   · · · · · ·When you were elected, did anybody re -- sit
20·   · · · A· · Libby.                                           20·   ·you down and say that you were required to review the
21·   · · · Q· · Libby?                                           21·   ·policies and procedures?
22·   · · · A· · Yes.                                             22·   · · · A· · No.
23·   · · · Q· · Libby Pickard?                                   23·   · · · Q· · So sitting here today, you can't recall any
24·   · · · A· · Yes.                                             24·   ·training having taken place at the Knox County Sheriff's
25·   · · · Q· · Okay.· It's a good name.· And are the policies   25·   ·Department on the policies or procedures that were --
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 18 of2018
                                                                      102 - Page ID#:
                                       1658                                        62..65
                                                        Page 62                                                           Page 64
·1·   ·that are before you, correct?                              ·1·   · · · Q· · Do you recall how often the policies and
·2·   · · · A· · Correct.                                         ·2·   ·procedures of the Knox County Sheriff's Department were
·3·   · · · Q· · Sitting here today, can you think of any         ·3·   ·revised?
·4·   ·formal mechanisms that exist at the Knox County            ·4·   · · · A· · No.· Derek Eubanks did that and he done all --
·5·   ·Sheriff's Department prior to 2010, for communicating      ·5·   ·and we went over them, but it was from time to time. I
·6·   ·the official policies and procedures of the Knox County    ·6·   ·can't -- no, second time.
·7·   ·Sheriff's Department to its employees?                     ·7·   · · · Q· · Fair to say that by the time that the Knox --
·8·   · · · A· · No.                                              ·8·   ·the Katherine Mills' homicide investigation began in
·9·   · · · Q· · Fair to say that these policies and procedures   ·9·   ·December 20, 2010, that there were no unwritten policies
10·   ·that are before you aren't mandatory to its employees?     10·   ·or procedures on how to conduct witness interviews?
11·   · · · · · ·MR. WILLIAMS:· Object to the form.               11·   · · · · · ·MR. WILLIAMS:· Object to the form.
12·   · · · A· · No, I wouldn't think so.                         12·   · · · A· · None I know of.
13·   · · · Q· · Okay.· Fair to say, sitting here today, that     13·   · · · Q· · Fair to say that at the time that the
14·   ·the policies and procedures that were in effect -- here,   14·   ·Katherine Mills' homicide investigation be -- began on
15·   ·let me strike that question.                               15·   ·December 20, 2010, that there were no unwritten policies
16·   · · · · · ·At the time of the Katherine Mills' homicide     16·   ·or procedures on the documentation of witness interviews
17·   ·investigation, is it fair to say that Knox County          17·   ·and police reports?
18·   ·employees weren't required to review the policies and      18·   · · · · · ·MR. WILLIAMS:· Object to the form.
19·   ·procedures of the department?                              19·   · · · A· · Not that I know of.
20·   · · · · · ·MR. WILLIAMS:· Object to the form.               20·   · · · Q· · Fair to say that by the time that the
21·   · · · A· · I don't -- they wasn't required to, no.          21·   ·Katherine Mills' homicide investigation began, there
22·   · · · Q· · And is it fair to say that by the time of the    22·   ·were no unwritten policies or procedures on documenting
23·   ·Katherine Mills' homicide investigation, that employees    23·   ·promises of leniency to witnesses?
24·   ·of Knox County weren't even required to follow the         24·   · · · A· · No.
25·   ·policies and procedures of the Knox County Sheriff's       25·   · · · Q· · Fair to say that by the time the Katherine

                                                        Page 63                                                           Page 65
·1·   ·Department?                                                ·1·   ·Mills' homicide investigation began, that there were no
·2·   · · · · · ·MR. WILLIAMS:· Object to the form.               ·2·   ·unwritten policies or procedures on interview techniques
·3·   · · · A· · They was required to go by them.                 ·3·   ·with witnesses in a homicide investigation?
·4·   · · · Q· · But there was no requirement -- well, let me     ·4·   · · · A· · No.
·5·   ·strike that question.                                      ·5·   · · · Q· · Fair to say that by the time that the
·6·   · · · · · ·Sitting here today, you can't recall any         ·6·   ·Katherine Mills' homicide investigation began in
·7·   ·training having taken place prior to the Katherine         ·7·   ·December of 2010, that there were no unwritten policies
·8·   ·Mills' homicide investigation on the policies and          ·8·   ·or procedures on how to avoid suggestive lineups or
·9·   ·procedures, correct?                                       ·9·   ·photo arrays?
10·   · · · A· · I don't recall it, no.                           10·   · · · A· · Not --
11·   · · · Q· · And sitting here today -- well, you testified    11·   · · · · · ·MR. WILLIAMS:· Object to the form.
12·   ·a few minutes ago, that employees of Knox County weren't   12·   · · · A· · Not that I recall.
13·   ·even required to review the policies and procedures when   13·   · · · Q· · Fair to say that by the time the Katherine
14·   ·they were hired, right?                                    14·   ·Mills' homicide investigation began, that there were no
15·   · · · A· · Not when they was hired, no.                     15·   ·unwritten policies or procedures on how to conduct a
16·   · · · Q· · By the time that the Katherine Mills' homicide   16·   ·lineup or a photo array?
17·   ·investigation started in December 20, 2010, were you       17·   · · · A· · Not that I recall.
18·   ·aware of any unwritten policies or procedures that         18·   · · · Q· · Fair to say that by the time the Katherine
19·   ·existed at the Knox County Sheriff's Department?           19·   ·Mills' homicide investigation began in December of 2010,
20·   · · · A· · No.                                              20·   ·that there were no unwritten policies or procedures
21·   · · · Q· · Prior to December 20, 2010, do you recall any    21·   ·which instructed police officers not to fabricate
22·   ·of the written policies or procedures at the Knox County   22·   ·evidence?
23·   ·Sheriff's Department having ever been audited for their    23·   · · · · · ·MR. WILLIAMS:· Object to the form.
24·   ·effectiveness?                                             24·   · · · A· · Not that I recall.
25·   · · · A· · Not that I recall.                               25·   · · · Q· · Why did you sign the front page of the
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 19 of2018
                                                                      102 - Page ID#:
                                       1659                                        66..69
                                                        Page 66                                                           Page 68
·1·   ·policies and procedures?                                   ·1·   ·remember.
·2·   · · · A· · I -- I have no idea.                             ·2·   · · · Q· · Sir, I'm going to just -- let's -- Mr.
·3·   · · · Q· · Somebody tell you to sign it?                    ·3·   ·Pickard, let's go through these policies real quick,
·4·   · · · A· · I guess, I don't know.· Might have been me.      ·4·   ·okay?· It looks like the first policy and procedure is -
·5·   · · · Q· · All right.· When you signed it, were you         ·5·   ·- and I'm looking at page 2.· The first policy and
·6·   ·signing it as part of your reveal -- review process?       ·6·   ·procedure deals with personnel records, right?· It's on
·7·   · · · A· · I re -- looked through it before I signed it,    ·7·   ·page 2.
·8·   ·but --                                                     ·8·   · · · A· · Yes.
·9·   · · · Q· · I got a quick question.· You know, earlier you   ·9·   · · · Q· · Okay.
10·   ·asked -- I have a lot of questions, I'm sorry, but this    10·   · · · Q· · This policy requires a personnel file to be
11·   ·one is quick.· Earlier you said that Mikey Ashers, that    11·   ·maintained by the bookkeeper or appropriate designee for
12·   ·you did not hire him, right?                               12·   ·each employee; is that right?
13·   · · · A· · Yes.                                             13·   · · · A· · Yes.
14·   · · · Q· · Okay.· And that was based upon concerns that     14·   · · · Q· · And it's your understanding that that would
15·   ·you had about him being an officer in your department,     15·   ·include the sheriff himself, right --
16·   ·correct?                                                   16·   · · · A· · Uh-huh.· Yes.
17·   · · · A· · Yes.                                             17·   · · · Q· · -- or herself, if Knox County had a female
18·   · · · Q· · Okay.· And Sheriff Mike Smith eventually took    18·   ·sheriff --
19·   ·over for you in 2015, right?                               19·   · · · A· · Yes.
20·   · · · A· · Yes.                                             20·   · · · Q· · -- right?· And that when you were employed
21·   · · · Q· · Okay.· When Sheriff Smith took over to you,      21·   ·there at the Knox County Sheriff's Department in 2015,
22·   ·would he have had access to -- would he have had access    22·   ·at the time that you left there in 2015, that you
23·   ·or knowledge of the fact that Mikey Ashers had applied     23·   ·yourself had a personnel file that existed, correct?
24·   ·at the Knox County Sheriff's department previously and     24·   · · · A· · Yes.
25·   ·was rejected?                                              25·   · · · Q· · Okay.· And that was in conformance with the

                                                        Page 67                                                           Page 69
·1·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.        ·1·   ·first policy and procedure of Knox County which requires
·2·   · · · Q· · You can answer.                                  ·2·   ·a personnel file to be kept for each employee, right?
·3·   · · · A· · That -- where he put in for it was there         ·3·   · · · A· · Yes.
·4·   ·somewhere --                                               ·4·   · · · Q· · Okay.· Now, let's -- the next policy and
·5·   · · · Q· · Yeah.                                            ·5·   ·procedure deals with false credentials; is that right?
·6·   · · · A· · -- filed somewhere.· But he really wasn't        ·6·   · · · A· · Yes.
·7·   ·rejected, I just never interviewed him ever.               ·7·   · · · Q· · Okay.· And it's fair to say that that sort of
·8·   · · · Q· · Okay.· And you purposely never interviewed him   ·8·   ·-- if somebody lies during the application process this,
·9·   ·because you had concerns about his -- about whether he     ·9·   ·you know, gives the sheriff's department a way to
10·   ·would be a good police officer or not for your             10·   ·terminate that person?
11·   ·department, right?                                         11·   · · · A· · Yes.
12·   · · · A· · I guess you could say that, yes.                 12·   · · · Q· · Okay.· And I'm going to try to skip through
13·   · · · Q· · Okay.· And why, again, did you have those        13·   ·some of this stuff, but looking at the first seven
14·   ·concerns?                                                  14·   ·pages, Mr. Pickard, is it fair to say -- well, actually,
15·   · · · · · ·MR. WILLIAMS:· Asked and answered.               15·   ·I'm going to ask that you look through the first nine
16·   · · · Q· · You can answer.                                  16·   ·pages, which is the first policy and procedure.· And
17·   · · · A· · Well, I just -- I mean, I had heard he was       17·   ·when you look through there, the question that I'm going
18·   ·hard -- he had problem dealing with people, and I didn't   18·   ·to ask is:· Would you agree that none of these policies
19·   ·want -- I didn't want that.                                19·   ·and procedures relate to criminal investigations being
20·   · · · Q· · Do you remember where you heard that from?       20·   ·conducted by the Knox County Sheriff's Department?
21·   · · · A· · No, I don't.· Word travels, I don't -- I don't   21·   · · · A· · I don't see anything to that.
22·   ·remember.                                                  22·   · · · Q· · Okay.· And it looks like the next policy and
23·   · · · Q· · Could it have been from another law              23·   ·procedure, which it goes back to change 1 -- page 1, it
24·   ·enforcement agency?                                        24·   ·says, Chain of command, so you're on there.· You're on
25·   · · · A· · It could have been.· I don't -- I don't          25·   ·that same page, yep.· But you agree that the second
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 20 of2018
                                                                      102 - Page ID#:
                                       1660                                        70..73
                                                        Page 70                                                           Page 72
·1·   ·policy and procedure just relates to chain of command;     ·1·   ·investigation?
·2·   ·is that right?                                             ·2·   · · · A· · I don't see anything, no.
·3·   · · · A· · Yes.                                             ·3·   · · · Q· · Okay.· I'm going to ask that you turn to the
·4·   · · · Q· · Okay.· And again, nothing in this policy or      ·4·   ·next policy and procedure number 5.
·5·   ·procedure provides any guidance or instruction for         ·5·   · · · A· · Okay.
·6·   ·officers on how to conduct a criminal investigation; is    ·6·   · · · Q· · It looks like it's the use of -- really, into
·7·   ·that right?                                                ·7·   ·the use of firearms.· Are you there?
·8·   · · · A· · Not that I recall, no.                           ·8·   · · · A· · Yes.
·9·   · · · Q· · Okay.· The next policy and procedure on the      ·9·   · · · Q· · Okay.· At the bottom, it has some instructions
10·   ·following page relates to discipline; is that right?       10·   ·on the use of firearms.· Do you see that?
11·   ·Sorry, it's on the back side.                              11·   · · · A· · Uh-huh.· Yes.
12·   · · · A· · Yes.                                             12·   · · · Q· · Okay.· And it says, "Officers or employees --
13·   · · · Q· · Okay.· Did you ever discipline any officer       13·   ·and employees authorized to handle firearms are
14·   ·under your command, when you were sheriff, for             14·   ·prohibited from recklessly handling any firearm, dry
15·   ·fabricating evidence?                                      15·   ·snapping any weapon, except on the firing range, and
16·   · · · A· · Not that I remember, no.                         16·   ·holstering or carrying a weapon in a cock position," do
17·   · · · Q· · When you were sheriff, did you ever discipline   17·   ·you see that?
18·   ·any officer for withholding exculpatory evidence?          18·   · · · A· · Yes.
19·   · · · A· · No.                                              19·   · · · Q· · Okay.· At the time that you -- well, would you
20·   · · · Q· · When you were sheriff, did you ever discipline   20·   ·agree with me that none of these policies or procedures
21·   ·any officer for coercing witnesses?                        21·   ·provide any guidance or instruction to officers on how
22·   · · · A· · No.                                              22·   ·to conduct a criminal investigation?
23·   · · · Q· · When you were sheriff, did you ever discipline   23·   · · · A· · Yes.
24·   ·any officer for conducting a suggestive lineup or a        24·   · · · Q· · Okay.· Mr. Pickard, we just went over some
25·   ·photo array?                                               25·   ·pretty specific instructions with firearms.· At the time

                                                        Page 71                                                           Page 73
·1·   · · · A· · No, not that I recall.                           ·1·   ·that you declined to interview and hire Mikey Ashers,
·2·   · · · Q· · When you were sheriff, did you ever discipline   ·2·   ·did you trust that he would be able to use a firearm at
·3·   ·any officer for initiating charges against an innocent     ·3·   ·the Knox County Sheriff's Department in conformance with
·4·   ·person?                                                    ·4·   ·this policy?
·5·   · · · A· · No.                                              ·5·   · · · · · ·MR. WILLIAMS:· Let me just enter an objection.
·6·   · · · Q· · Do you recall discipline -- disciplining         ·6·   · · · I'm having trouble understanding how this line of
·7·   ·anyone under your command between 2005 and December 20,    ·7·   · · · questioning regarding Mr. Asher relates to this
·8·   ·2010?                                                      ·8·   · · · lawsuit?
·9·   · · · A· · Not that I recall, no.                           ·9·   ·BY MR. SLOSAR:
10·   · · · Q· · Do you recall disciplining anyone under your     10·   · · · Q· · You can answer the question, sir.
11·   ·command between December 20, 2010 and January of 2015      11·   · · · · · ·MR. WILLIAMS:· Or anything discoverable about
12·   ·when you left?                                             12·   · · · it.· Just make a continuing objection to it.
13·   · · · A· · Not that I recall.                               13·   · · · A· · I have no idea.· I didn't know him personally.
14·   · · · Q· · Okay.· So the next -- looks like the next        14·   · · · Q· · Okay.· But you worried about how he would
15·   ·policy and procedure relates to the use of vehicles,       15·   ·interact with people, right?
16·   ·that's policy and procedure number 4.· Are you there?      16·   · · · A· · That was my main concern, yes.
17·   ·Oh, you're there.· This page.                              17·   · · · Q· · Did you ever fear that Mr. Ashers would abuse
18·   · · · A· · Number 4?                                        18·   ·his firearm if he was hired at the Knox County Sheriff's
19·   · · · Q· · Yeah.                                            19·   ·Department?
20·   · · · A· · Okay.· Yeah.                                     20·   · · · A· · I have no idea.
21·   · · · Q· · Okay.· Would you, you know, browse through       21·   · · · Q· · I'm going to refer you to the next policy
22·   ·this section real quick and, you know, the question that   22·   ·that's on use of force.· Are you there?· It's one line.
23·   ·I pose to you is:· Is it fair to say that nothing in       23·   · · · A· · Yes.
24·   ·this policy and procedure provides any guidance or         24·   · · · Q· · Okay.· Now, this policy says, "Use only force
25·   ·instruction to officers on how to conduct a criminal       25·   ·necessary to effect arrest as trained," is that right?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 21 of2018
                                                                      102 - Page ID#:
                                       1661                                        74..77
                                                        Page 74                                                           Page 76
·1·   · · · A· · Yes.                                             ·1·   · · · Q· · Okay.· All right.· Let's go to the next policy
·2·   · · · Q· · Okay.· What -- by the time you left the Knox     ·2·   ·and procedure, number 9.· This relates to evidence on
·3·   ·County Sheriff's Department in 2015, what training was     ·3·   ·lost property.· Sheriff Pickard, would you agree that
·4·   ·provided to deputies on use of force?                      ·4·   ·this policy and procedure provides instructions to
·5·   · · · A· · They did 40 hours a week at -- you know, each    ·5·   ·officers on how to handle evidence?
·6·   ·year, and I'm sure they've had that, but --                ·6·   · · · A· · Yes.
·7·   · · · Q· · Did the Knox County Sheriff's Department         ·7·   · · · Q· · Okay.· And would you agree that the main focus
·8·   ·directly train any of its employees by the time you left   ·8·   ·of this policy and procedure is to assure that evidence
·9·   ·in 2015, on use of force?                                  ·9·   ·is handled in a proper way, and that chain of custody is
10·   · · · A· · No.                                              10·   ·appropriately maintained?
11·   · · · · · ·MR. WILLIAMS:· Object to the form.               11·   · · · A· · Yes.
12·   · · · Q· · Was there any method by which you as sheriff     12·   · · · Q· · Okay.· Again, this policy or procedure doesn't
13·   ·would assess or monitor whether officers under your        13·   ·provide any instruction to officers on how to conduct a
14·   ·command understood the use of force policy properly?       14·   ·homicide investigation, correct?
15·   · · · A· · I think they all understood it, yes.             15·   · · · A· · Yes.
16·   · · · Q· · Did you ever test them on it?                    16·   · · · Q· · Let's look at the next policy or procedure,
17·   · · · A· · No, I can't say that I did.                      17·   ·number 11.· This relates to citations.· Please look over
18·   · · · Q· · Were there -- was there ever any guidance        18·   ·this.· Let me know when you're finished, Mr. Pickard.
19·   ·provided to officers under your command on escalation      19·   · · · A· · Okay.· I think I've got it now.
20·   ·techniques?                                                20·   · · · Q· · Okay.· So what's the purpose of this policy or
21·   · · · A· · Not that I recall.                               21·   ·procedure?
22·   · · · · · ·MR. WILLIAMS:· You're asking by his              22·   · · · A· · To how to -- I guess, how to do a citation
23·   · · · department?                                           23·   ·correctly and all the information you need to put on it.
24·   · · · Q· · By your department, yes.                         24·   · · · Q· · Okay.· So fair to say that this is -- the
25·   · · · A· · Not that I recall.                               25·   ·purpose of this policy or procedure is to assure that

                                                        Page 75                                                           Page 77
·1·   · · · Q· · Okay.· You would agree that nothing in this      ·1·   ·officers at the Knox County Sheriff's Department are
·2·   ·policy and procedure provides any instruction or           ·2·   ·filling out citations completely?
·3·   ·guidance to officers at the Knox County Sheriff's          ·3·   · · · A· · Yes.
·4·   ·Department on how to conduct a criminal investigation,     ·4·   · · · Q· · Okay.· And that in addition, that this policy
·5·   ·right?                                                     ·5·   ·or procedure provides direction to officers at the Knox
·6·   · · · A· · Not that I know of, I'm aware of, no.            ·6·   ·County Sheriff's Department on the order that citations
·7·   · · · Q· · Okay.· Let's look at the next policy and         ·7·   ·should be stapled and handed in?
·8·   ·procedure, which is number 8.· This deals with domestic    ·8·   · · · · · ·MR. WILLIAMS:· Object to the form.
·9·   ·violence, correct?                                         ·9·   · · · A· · Yes.
10·   · · · A· · Yes.                                             10·   · · · Q· · Okay.· Fair to say that this policy or
11·   · · · Q· · Is it fair to say that this policy and           11·   ·procedure does not provide any guidance or instruction
12·   ·procedure only relates to domestic violence calls?         12·   ·to officers on how to conduct a homicide investigation?
13·   · · · A· · I don't know.· I'd have to read it.              13·   · · · A· · Yes.
14·   · · · Q· · Okay.· Look it over real quick.                  14·   · · · Q· · Okay.· Let's turn to the next policy or
15·   · · · A· · Looks like it's all to do with domestic          15·   ·procedure.· This is a policy or procedure named,
16·   ·violence.                                                  16·   ·Collision Reports.· Do you see that?
17·   · · · Q· · Okay.· So this policy or procedure wouldn't      17·   · · · A· · Yes.
18·   ·provide any guidance or instruction to officers on how     18·   · · · Q· · Okay.· Again, is it fair to say that this
19·   ·to handle an investigation which is unrelated to           19·   ·policy or procedure provides instructions to officers on
20·   ·domestic violence.· Is that fair to say?                   20·   ·how to handle a car accident investigation?
21·   · · · A· · Yes.                                             21·   · · · A· · Yes.
22·   · · · Q· · There's no guidance or instructions in this      22·   · · · Q· · Okay.· Fair to say that this policy or
23·   ·policy or procedure on how to conduct a homicide           23·   ·procedure doesn't provide any guidance or instruction on
24·   ·investigation, right?                                      24·   ·how to handle a homicide investigation?
25·   · · · A· · Yes.                                             25·   · · · A· · Yes.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 22 of2018
                                                                      102 - Page ID#:
                                       1662                                        78..81
                                                        Page 78                                                           Page 80
·1·   · · · Q· · Okay.· Let's look at the next policy or          ·1·   · · · · · ·VIDEOGRAPHER:· Back on the record.
·2·   ·procedure, number 13, dealing with case, incident, car     ·2·   ·BY MR. SLOSAR:
·3·   ·reports.· Are you there?                                   ·3·   · · · Q· · All right.· Mr. Pickard, we went through a
·4·   · · · A· · Yes, I'm there.                                  ·4·   ·little bit of this earlier, and I'm just going to do it
·5·   · · · Q· · Again, is it fair to say that this policy and    ·5·   ·in a more specific fashion.· In 2007, was there a policy
·6·   ·procedure relates to filling out a police report in a      ·6·   ·or procedure in place at the Knox County Sheriff's
·7·   ·car accident case?                                         ·7·   ·Department that informed officers that they should not
·8·   · · · A· · Yes.                                             ·8·   ·fabricate evidence?
·9·   · · · Q· · Okay.· Fair to say, again, this policy or        ·9·   · · · A· · I wouldn't know that for sure.
10·   ·procedure doesn't provide any instruction or guidance to   10·   · · · Q· · Okay.· Sitting here today, do you recall a
11·   ·officers conducting a homicide investigation?              11·   ·single policy or procedure in place that informed the
12·   · · · A· · Yes.                                             12·   ·officers that they should not fabricate evidence?
13·   · · · Q· · Okay.· Go to the next policy or procedure. The   13·   · · · A· · I don't recall anything like that.
14·   ·vehicle holder, wrecker list.· Would you agree that this   14·   · · · Q· · Okay.· And obviously we just went through the
15·   ·policy or procedure does not provide any guidance or       15·   ·written policies and procedures, and there wasn't a
16·   ·instructions on how to handle a homicide investigation?    16·   ·single written policy or procedure in place, at least by
17·   · · · A· · Yes.                                             17·   ·2010, that informed officers that they should not
18·   · · · Q· · Okay.· Let's look at number 17, Appearance and   18·   ·fabricate evidence, correct?
19·   ·Dress Code.· Would you agree that this policy and          19·   · · · A· · Yes.
20·   ·procedure doesn't provide any instruction or guidance to   20·   · · · Q· · Okay.· Well, what does it mean to fabricate
21·   ·officers on how to handle a homicide investigation?        21·   ·evidence?
22·   · · · A· · Yes.                                             22·   · · · · · ·MR. WRIGHT:· Object to form.
23·   · · · Q· · Okay.· And in fact, it doesn't provide any       23·   · · · · · ·MR. WILLIAMS:· I'll join.
24·   ·instruction or guidance to officers on how to conduct an   24·   · · · A· · It means you're breaking the law.· I mean --
25·   ·investigation at all, right?                               25·   · · · Q· · Did you ever have any training sessions for

                                                        Page 79                                                           Page 81
·1·   · · · A· · Yes.                                             ·1·   ·your employees when you were sheriff, where you gave
·2·   · · · Q· · Okay.· Let's look at the next one, number 18,    ·2·   ·them instructions on how to not fabricate evidence?
·3·   ·that deals with social networking and internet postings.   ·3·   · · · A· · I'm sure they had that training in Richmond.
·4·   ·Would you agree that this policy or procedure does not     ·4·   ·No, I didn't.
·5·   ·provide any guidance or instruction to officers of the     ·5·   · · · Q· · Okay.· And are you aware of any training by
·6·   ·Knox County Sheriff's Department on how to conduct a       ·6·   ·the Knox County Sheriff's Department that instructed
·7·   ·criminal investigation?                                    ·7·   ·officers not to fabricate evidence?
·8·   · · · A· · Yes.                                             ·8·   · · · A· · Not that I recall.
·9·   · · · Q· · Okay.· Number 19, this policy or procedure,      ·9·   · · · Q· · Okay.· Fair to say that the Knox County
10·   ·would you agree that it does not provide any instruction   10·   ·Sheriff's Department never instructed their officers
11·   ·or guidance to officers at the Knox County Sheriff's       11·   ·that fabricating evidence is a violation of a criminal
12·   ·Department, on how to conduct a criminal investigation?    12·   ·defendant's constitutional right?
13·   · · · A· · Yes.· Yes.                                       13·   · · · A· · I don't recall.
14·   · · · Q· · Okay.· Looking at the last one, number 21,       14·   · · · Q· · Can't recall that type of training ever had
15·   ·would you agree that this policy or procedure relating     15·   ·been done at Knox County, right?
16·   ·to cell phones and computers, doesn't provide any          16·   · · · A· · No.
17·   ·guidance or instruction to officers of the Knox County     17·   · · · Q· · Fair to say that by the beginning of the
18·   ·Sheriff's Department on how to conduct a criminal          18·   ·Mills' homicide investigation, that there was no
19·   ·investigation?                                             19·   ·mechanism in place to assure that officers did not
20·   · · · A· · Yes.                                             20·   ·fabricate evidence?
21·   · · · Q· · Okay.                                            21·   · · · A· · Not -- not -- I don't recall anything.
22·   · · · · · ·MR. WILLIAMS:· Elliot, can we take a break?      22·   · · · Q· · You testified earlier that you never penalized
23·   · · · · · ·MR. SLOSAR:· For sure.· Yeah.                    23·   ·or disciplined an officer for fabricating evidence,
24·   · · · · · ·VIDEOGRAPHER:· Off the record.                   24·   ·right?
25·   · · · · · · · · ·(OFF THE RECORD)                           25·   · · · · · ·MR. WILLIAMS:· Object to the form of the
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 23 of2018
                                                                      102 - Page ID#:
                                       1663                                        82..85
                                                        Page 82                                                           Page 84
·1·   · · · question.· Assumes facts not in evidence.             ·1·   · · · Q· · And there was no mechanism in place to assure
·2·   · · · Q· · You can answer.                                  ·2·   ·that police officers were documenting and disclosing as
·3·   · · · A· · I don't recall anything like that.               ·3·   ·exculpatory evidence, while you were sheriff between
·4·   · · · Q· · In 2007, were you aware of any written policy    ·4·   ·2003 and 2015, correct?
·5·   ·or procedure that informed officers at the Knox County     ·5·   · · · A· · Correct.
·6·   ·Sheriff's Department, that they were required to           ·6·   · · · Q· · And by the time of the Mills' homicide
·7·   ·preserve any material or information that tended to        ·7·   ·investigation in 2010, is it fair to say that there was
·8·   ·negate the guilt of the accused or reduce his or her       ·8·   ·no policy or procedure in place at the Knox County
·9·   ·punishment for a crime?                                    ·9·   ·Sheriff's Department, that required officers to document
10·   · · · · · ·MR. WILLIAMS:· Object to the form.               10·   ·interviews with witnesses during the course of a
11·   · · · · · ·MR. WRIGHT:· Join.                               11·   ·criminal investigation?
12·   · · · A· · I don't recall anything.                         12·   · · · A· · Not that I'm aware of.
13·   · · · Q· · Okay.· And again, we went through the written    13·   · · · Q· · And again, we went through the written
14·   ·policies or procedures a few moments ago, and there's      14·   ·policies and procedures earlier.· There's nothing in
15·   ·nothing in those written policies or procedures that       15·   ·there that provides guidance or instruction on this
16·   ·provides any instructions to officers, that would guide    16·   ·topic, correct?
17·   ·them and inform them that they're required to preserve     17·   · · · A· · Yes.
18·   ·exculpatory evidence and disclose that evidence to the     18·   · · · Q· · And you personally, but between the years of
19·   ·prosecution or defense, correct?                           19·   ·2003 and 2015, never informed or instructed your
20·   · · · · · ·MR. WILLIAMS:· Object to the form.               20·   ·officers on how to document witness interviews, during
21·   · · · · · ·MR. WRIGHT:· Join.                               21·   ·the course of a criminal investigation, correct?
22·   · · · A· · Correct.                                         22·   · · · A· · Correct.
23·   · · · Q· · And you don't ever recall the Knox County        23·   · · · Q· · And there was no mechanism in place at the
24·   ·Sheriff's Department providing any training to employees   24·   ·Knox County Sheriff's Department between 2003 and 2015
25·   ·on this issue, correct?                                    25·   ·to assure that officers were documenting witness

                                                        Page 83                                                           Page 85
·1·   · · · A· · Not the sheriff's department, no.                ·1·   ·interviews in an appropriate fashion, correct?
·2·   · · · Q· · And you personally, as the Knox County           ·2·   · · · · · ·MR. WILLIAMS:· Object to the form.
·3·   ·sheriff, prior to leaving in 2015, and since being hired   ·3·   · · · A· · Yes.
·4·   ·in 2003, you never provided any training to your           ·4·   · · · Q· · By 2010, were you aware of any written policy
·5·   ·employees on the preservation and disclosure of            ·5·   ·or procedure that existed at the Knox County Sheriff's
·6·   ·exculpatory evidence, correct?                             ·6·   ·Department, instructing officers not to coerce witnesses
·7·   · · · · · ·MR. WILLIAMS:· Your question is stated -- is     ·7·   ·in a criminal investigation?
·8·   · · · asking internally at his department?                  ·8·   · · · A· · Not that I'm aware of.
·9·   · · · · · ·MR. SLOSAR:· Yes.                                ·9·   · · · Q· · And again, you never personally trained or
10·   · · · · · ·MR. WILLIAMS:· Because there's a difference      10·   ·instructed any of your officers not to coerce witnesses
11·   · · · between --                                            11·   ·in a criminal investigation, correct?
12·   · · · · · ·MR. SLOSAR:· I understand.                       12·   · · · A· · Correct.
13·   · · · · · ·MR. WILLIAMS:· -- requiring your officers to     13·   · · · Q· · And there was no mechanism in place at the
14·   · · · attend the required training.                         14·   ·Knox County Sheriff's Department that audited or -- let
15·   · · · · · ·MR. SLOSAR:· I -- yes.· Different question.      15·   ·me withdraw that question.
16·   · · · · · ·MR. WILLIAMS:· Uh-huh.                           16·   · · · · · ·There was no mechanism in place between 2003
17·   ·BY MR. SLOSAR:                                             17·   ·and 2015 at the Knox County Sheriff's Department,
18·   · · · Q· · You can answer.                                  18·   ·assuring that officers did not coerce witnesses in a
19·   · · · · · ·MR. WILLIAMS:· Go ahead.                         19·   ·criminal investigation, correct?
20·   · · · A· · Not at the -- not through the sheriff's          20·   · · · · · ·MR. WILLIAMS:· Object to the form.
21·   ·department, no.                                            21·   · · · A· · Correct.
22·   · · · Q· · Yep.· And again, you've never personally         22·   · · · Q· · And again, between 2003 and 2015, you never
23·   ·provided this instruction to any of the deputies under     23·   ·disciplined a single officer for coercing a witness,
24·   ·your command, correct?                                     24·   ·correct?
25·   · · · A· · Correct.                                         25·   · · · A· · Not that I recall, no.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 24 of2018
                                                                      102 - Page ID#:
                                       1664                                        86..89
                                                        Page 86                                                           Page 88
·1·   · · · Q· · Between 2003 and 2015, was there a policy or     ·1·   · · · facts not in evidence.
·2·   ·procedure in place at the Knox County Sheriff's            ·2·   · · · A· · None I know of.
·3·   ·Department that required officers to document any          ·3·   · · · Q· · Between 2003 and 2015, what efforts were made
·4·   ·promises of consideration made to a witness in a           ·4·   ·to identify officers who were coercing witnesses?
·5·   ·criminal investigation?                                    ·5·   · · · · · ·MR. WILLIAMS:· Same objection.
·6·   · · · A· · Not that I'm aware of.                           ·6·   · · · A· · None I know of.
·7·   · · · Q· · And again, you didn't provide, as sheriff,       ·7·   · · · Q· · What efforts were made between 2003 and 2015
·8·   ·between 2003 and 2015, you didn't provide any direct       ·8·   ·to prevent police officers from withholding exculpatory
·9·   ·training or give instructions to officers, that they       ·9·   ·evidence?
10·   ·need to document promises of consideration to a witness    10·   · · · A· · None I know of.
11·   ·in a criminal investigation, correct?                      11·   · · · · · ·MR. WILLIAMS:· Same objection.
12·   · · · A· · Correct.                                         12·   · · · Q· · Between 2003 and 2015, what efforts were made
13·   · · · Q· · Between 2003 and 2015, who was tasked with the   13·   ·to prevent police officers from fabricating evidence?
14·   ·responsibility and had the authority at the Knox County    14·   · · · · · ·MR. WILLIAMS:· Same objection.
15·   ·Sheriff's Department, to maintain discipline of            15·   · · · A· · None I know of.
16·   ·officers?                                                  16·   · · · Q· · Between 2003 and 2015, what efforts were made
17·   · · · · · ·MR. WILLIAMS:· Object to the words               17·   ·to prevent police officers from coercing witnesses?
18·   · · · "responsibility" and "authority."· They may have a    18·   · · · · · ·MR. WILLIAMS:· Same objection.
19·   · · · legal connotation and continuing with that            19·   · · · A· · None I know of.
20·   · · · objection made, you can answer the question.          20·   · · · Q· · Between 2003 and 2015, what efforts were made
21·   · · · A· · Myself and Derek Eubanks.                        21·   ·to discipline officers for withholding exculpatory
22·   ·BY MR. SLOSAR:                                             22·   ·evidence?
23·   · · · Q· · What was Derek Eubanks' position in December     23·   · · · · · ·MR. WILLIAMS:· Same objection.
24·   ·2010 at the Knox County Sheriff's Department?              24·   · · · A· · None I know of.
25·   · · · A· · Chief deputy.                                    25·   · · · Q· · Between 2003 and 2015, what efforts were made

                                                        Page 87                                                           Page 89
·1·   · · · Q· · Okay.· What efforts were made between 2003 and   ·1·   ·to discipline officers for fabricating evidence?
·2·   ·2015 when you left, to investigate officers who were       ·2·   · · · · · ·MR. WILLIAMS:· Same objection.
·3·   ·accused of withholding exculpatory evidence?               ·3·   · · · A· · None I know of.
·4·   · · · · · ·MR. WILLIAMS:· Object to the form.· Assumes      ·4·   · · · Q· · Between 2003 and 2015, what efforts were made
·5·   · · · facts not in evidence.                                ·5·   ·to discipline officers who were accused of coercing
·6·   · · · A· · None I know of.                                  ·6·   ·witnesses?
·7·   · · · Q· · Between 2003 and 2015 when you were sheriff,     ·7·   · · · · · ·MR. WILLIAMS:· Same objection.
·8·   ·what efforts were made to investigate officers who were    ·8·   · · · A· · None I know of.
·9·   ·accused of fabricating evidence?                           ·9·   · · · Q· · Mr. Pickard, did you know Amanda Hoskins prior
10·   · · · · · ·MR. WILLIAMS:· Same objection.                   10·   ·to December 20, 2010, when the Mills' investigation
11·   · · · A· · None I know of.                                  11·   ·began?
12·   · · · Q· · What efforts were made between 2003 and 2015     12·   · · · A· · Yes.
13·   ·to investigate officers who were accused of coercing       13·   · · · Q· · How did you know Amanda?
14·   ·witnesses?                                                 14·   · · · A· · I knowed [sic] of her on -- where she was
15·   · · · · · ·MR. WILLIAMS:· Same objection.                   15·   ·charged with a hit-and-run.
16·   · · · A· · None I know of.                                  16·   · · · Q· · Okay.
17·   · · · Q· · What efforts were made between 2003 and 2015     17·   · · · A· · That's the first that I remember.
18·   ·to identify officers who were withholding exculpatory      18·   · · · Q· · What do you remember about the hit-and-run
19·   ·evidence?                                                  19·   ·incident?
20·   · · · · · ·MR. WILLIAMS:· Object to the form.· Assumes      20·   · · · A· · I didn't -- I don't remember a lot about it. I
21·   · · · facts not in evidence.                                21·   ·just remember a kid was hit with a car and was
22·   · · · A· · None I know of.                                  22·   ·hospitalized.· I don't -- I don't know nothing about the
23·   · · · Q· · Between 2003 and 2015, what efforts were made    23·   ·case because I didn't work it.· I didn't
24·   ·to identify officers who were fabricating evidence?        24·   · · · Q· · Sitting here today, do you even remember who
25·   · · · · · ·MR. WILLIAMS:· Object to the form.· Assumes      25·   ·was driving the car?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 25 of2018
                                                                      102 - Page ID#:
                                       1665                                        90..93
                                                        Page 90                                                           Page 92
·1·   · · · A· · I doubt she was.· I don't know that to be a      ·1·   ·-- don't know what his problem was.
·2·   ·fact, though.                                              ·2·   · · · Q· · Did you know a person by the name of Robert
·3·   · · · Q· · Okay.· Aside from the hit-and-run incident,      ·3·   ·Beach prior to December 20, 2010?
·4·   ·did you have any other run-ins with Amanda Hoskins prior   ·4·   · · · A· · No.
·5·   ·to December of 2010?                                       ·5·   · · · Q· · Did you know Amber Simpson prior to December
·6·   · · · · · ·MR. WILLIAMS:· Object to the form of the         ·6·   ·20, 2010?
·7·   · · · question.· You can answer.                            ·7·   · · · A· · Not her, no.
·8·   · · · A· · Just on a couple of arrest, but you mean prior   ·8·   · · · Q· · Did you now Christy Branson prior to December
·9·   ·to December 20th?                                          ·9·   ·20, 2010?
10·   · · · Q· · Yeah.                                            10·   · · · A· · Yes.
11·   · · · A· · None I remember, no.                             11·   · · · Q· · How did you know Christy?
12·   · · · Q· · Okay.· Did you know Jonathan Taylor prior to     12·   · · · A· · She had been in trouble a few times.
13·   ·December 20, 2010?                                         13·   · · · Q· · Do you remember what kind of trouble?
14·   · · · A· · No.                                              14·   · · · A· · Not right off, I don't.
15·   · · · Q· · Did you know William Lester prior to December    15·   · · · Q· · Prior to December 20, 2010 -- well, let me
16·   ·20, 2010?                                                  16·   ·strike that. At some point during the course of the
17·   · · · A· · I knowed of him, but I didn't -- I didn't know   17·   ·Mills' homicide investigation, were you aware that Allen
18·   ·him personally.                                            18·   ·Helton was working as an informant?
19·   · · · Q· · Okay.· What'd you know of him, do you            19·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
20·   ·remember?                                                  20·   · · · A· · Not to my knowledge.
21·   · · · A· · Just the name.                                   21·   · · · · · ·MR. WILLIAMS:· Join.
22·   · · · Q· · Did you know Mike Simpson prior to December      22·   · · · Q· · What is UNITE?
23·   ·20, 2010?                                                  23·   · · · A· · Just a program through Hal Rogers.
24·   · · · A· · Not that I remember, no.                         24·   · · · Q· · And who is Hal Rogers?
25·   · · · Q· · Did you know Allen Helton prior to December      25·   · · · A· · He's a congressman.

                                                        Page 91                                                           Page 93
·1·   ·20, 2010?                                                  ·1·   · · · Q· · Okay.· Is UNITE -- does UNITE use informants -
·2·   · · · A· · Yes.                                             ·2·   ·-
·3·   · · · Q· · How did you know Mr. Helton?                     ·3·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
·4·   · · · A· · Where he was arrested on different things.       ·4·   · · · Q· · -- do you know?
·5·   · · · Q· · Was Mr. Helton in trouble often?                 ·5·   · · · A· · I'm -- I'm sure they do.
·6·   · · · · · ·MR. WRIGHT:· Object to form.                     ·6·   · · · Q· · Did you know a person by the name of Michael
·7·   · · · · · ·MR. WILLIAMS:· I'll join.                        ·7·   ·Crump prior to December of 2010?
·8·   · · · Q· · Sorry, I'm just getting a highlighter.           ·8·   · · · A· · No.
·9·   · · · · · ·MR. WILLIAMS:· Did you understand that           ·9·   · · · Q· · Did you know Jessie Lawson prior to December
10·   · · · question, Mr. Pickard?                                10·   ·of 2010?
11·   · · · A· · Yeah.· He was -- he was in trouble pretty        11·   · · · A· · No.
12·   ·regular.                                                   12·   · · · Q· · Did you have any opinions of Ms. Hoskins prior
13·   · · · Q· · What kind of criminal cases you recall Mr.       13·   ·to December 20, 2010?
14·   ·Helton getting caught up in prior to the murder of Ms.     14·   · · · · · ·MR. WILLIAMS:· Object to the form.
15·   ·Mills?                                                     15·   · · · · · ·MR. WRIGHT:· Object and I join.
16·   · · · A· · Theft, mostly.                                   16·   · · · A· · No.
17·   · · · Q· · Okay.· Fair to say that he was usually trying    17·   · · · Q· · Did you know Mikey Bruner prior to December
18·   ·to find ways to make money?                                18·   ·20, 2010?
19·   · · · A· · I guess.                                         19·   · · · A· · No.
20·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.        20·   · · · Q· · Did you know Joe King prior to December 20,
21·   · · · A· · I -- I don't know what his reason was.           21·   ·2010?
22·   · · · Q· · Okay.· Were you aware of whether Mr. Helton      22·   · · · A· · No.
23·   ·had a pill addiction prior to Ms. Mills' death?            23·   · · · Q· · Did you know Caleb Mills prior to December 20,
24·   · · · · · ·MR. WRIGHT:· Object to form.                     24·   ·2010?
25·   · · · A· · I -- I don't really -- I don't know.· I don't    25·   · · · A· · No.· I knowed of her, but I didn't know her
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 26 of2018
                                                                      102 - Page ID#:
                                       1666                                        94..97
                                                        Page 94                                                           Page 96
·1·   ·personally.                                                ·1·   ·Katherine Mills; is that right?
·2·   · · · Q· · Do you know her mom, Donna Mills?                ·2·   · · · A· · That's true.
·3·   · · · A· · Yes.                                             ·3·   · · · Q· · Okay.· The next request asks for all documents
·4·   · · · Q· · Do you call her by her nickname or her real      ·4·   ·relating to Allen Helton, Mike Simpson, Jessie Lawson,
·5·   ·name?                                                      ·5·   ·William Lester, Bob Smith, Michael Crump, Christy
·6·   · · · A· · Whatever hits me.· Cookie most of the time, or   ·6·   ·Branson, Joe King, Dr. Warren, Amber Simpson, Daniel
·7·   ·what's -- what everybody called her.                       ·7·   ·Wilson, Robert Beach, Kayla Mills, Donna Mills, and
·8·   · · · Q· · Cricket?                                         ·8·   ·Margaret Polly.· Do you see that request, sir?
·9·   · · · A· · Cricket, I mean, not Cookie.                     ·9·   · · · A· · Yes.
10·   · · · Q· · You don't think she's crooked, right?            10·   · · · Q· · And do you see the response that you have
11·   · · · A· · Do what?                                         11·   ·where it says, "I have no documents regarding the
12·   · · · Q· · You don't think she's crooked, right?            12·   ·investigation of Katherine Mills"?
13·   · · · · · ·MS. STAPLES:· He said, "Cookie."                 13·   · · · A· · Yes.
14·   · · · A· · No.                                              14·   · · · Q· · Is that true, sir?
15·   · · · · · ·MR. WILLIAMS:· I'm sorry, did you say Cricket    15·   · · · A· · Yes.
16·   · · · or Cookie?                                            16·   · · · Q· · Okay.· Looking at the next page, number 3,
17·   · · · A· · Cricket.                                         17·   ·it's request number 7.· Do you see where it says, "Any
18·   · · · · · ·MR. SLOSAR:· Oh, I thought he said crooked       18·   ·documents relating to any confidential informants that
19·   · · · first.                                                19·   ·were used by the department during the Mills' murder
20·   · · · · · ·MS. STAPLES:· No, he said Cookie.                20·   ·investigation," and you responded by saying that, "I
21·   · · · · · ·MR. WILLIAMS:· I'm pretty sure he said Cookie.   21·   ·have no documents regarding the investigation and murder
22·   · · · A· · I said, "Cookie."                                22·   ·of Katherine Mills."· Is that true?
23·   · · · Q· · Cookie.· Oh.· All right.· I got it mixed up.     23·   · · · A· · Yes.
24·   ·Cricket, I think, is her nickname for the record.          24·   · · · Q· · Okay.· Mr. Pickard, you participated in the
25·   · · · A· · I thought I was wrong, but that's right.         25·   ·investigation into the death of Katherine Mills,

                                                        Page 95                                                           Page 97
·1·   · · · Q· · I'm going to show you what we'll mark as         ·1·   ·correct?
·2·   ·Exhibit number 5.· This is your request for production     ·2·   · · · · · ·MR. WILLIAMS:· Object to the form.
·3·   ·in this case.· Please take a look at that.· Have you       ·3·   · · · Q· · You can answer, sir.
·4·   ·seen this document before, Mr. Pickard?                    ·4·   · · · A· · I didn't -- I didn't really do any
·5·   · · · · · · · · ·(EXHIBIT 5 MARKED FOR IDENTIFICATION)      ·5·   ·investigating, I -- I just helped locate people, I mean,
·6·   · · · A· · I think so.                                      ·6·   ·that was Mr. York's case and he worked it.
·7·   · · · Q· · I know lawyers typically do these responses.     ·7·   · · · Q· · You joined in the questioning of Allen Helton,
·8·   ·I'm going to ask for you to turn to page 2 and look at     ·8·   ·right?
·9·   ·request number 3.· Are you there?                          ·9·   · · · · · ·MR. WRIGHT:· Object to form.
10·   · · · A· · Yes.                                             10·   · · · A· · I did sit in on that, yeah.
11·   · · · Q· · So request number 3 asks for any and all         11·   · · · Q· · Okay.· And you joined in questioning Jonathan
12·   ·documents prepared in connection with the Mills' murder    12·   ·Taylor at the Barbourville Police Department, right?
13·   ·investigation, and the investigation arrest,               13·   · · · A· · I sat in on it, yes.
14·   ·interrogation, and charging of plaintiffs for the murder   14·   · · · Q· · And you were present when photographs were
15·   ·of Katherine Mills, including, but not limited to, any     15·   ·taken of Mr. Taylor, correct?
16·   ·and all police reports, collected evidence, lab reports,   16·   · · · A· · I don't remember that, but I mean, I don't
17·   ·handwritten notes, crime scene photographs, photo          17·   ·recall any pictures being made.
18·   ·arrays, and photographs of the plaintiffs or other         18·   · · · Q· · Well, when you participate in questioning at
19·   ·witnesses.· The request specifically includes, but is      19·   ·the Barbourville Police Department of Jonathan Taylor,
20·   ·not limited to, the complete investigative file or other   20·   ·do you recall Detective Mike Broughton and Detective
21·   ·files with respect to the Mills' murder investigation.     21·   ·Jason York being present for that?
22·   ·Do you see that question, sir?                             22·   · · · A· · Yes.
23·   · · · A· · Yes.                                             23·   · · · · · ·MR. WRIGHT:· I'll object to form.
24·   · · · Q· · Okay.· In response you said that you have no     24·   · · · · · ·MR. FARAH:· Object to form.
25·   ·documents regarding the investigation of the murder of     25·   · · · · · ·MR. WILLIAMS:· Join.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 27 of2018
                                                                      102 - Page ID#:
                                       1667                                       98..101
                                                        Page 98                                                          Page 100
·1·   ·BY MR. SLOSAR:                                             ·1·   · · · Q· · Well, he asked you to talk to Kayla Mills,
·2·   · · · Q· · And in fact, during that time, all three of      ·2·   ·right?
·3·   ·you questioned Mr. Taylor at the Barbourville Police       ·3·   · · · · · ·MR. WILLIAMS:· Object to form, foundation.· Go
·4·   ·Department, correct?                                       ·4·   · · · ahead.
·5·   · · · A· · I don't remember questioning him.· I was         ·5·   · · · · · ·MR. WRIGHT:· I'll join.
·6·   ·there, but I don't remember asking anything.               ·6·   · · · A· · I don't remember that.
·7·   · · · Q· · Okay.· Well, you were present when Mr. Taylor    ·7·   ·BY MR. SLOSAR:
·8·   ·was being questioning by those other officers, right?      ·8·   · · · Q· · Well, you did talk to Kayla Mills, though,
·9·   · · · A· · Yes.                                             ·9·   ·during the investigation into Katherine Mills' death,
10·   · · · Q· · Okay.· And whose idea was it to put              10·   ·correct?
11·   ·photographs of the crime scene on the table when Mr.       11·   · · · A· · I was with Detective York when we went to her
12·   ·Taylor was being questioned?                               12·   ·house one time.
13·   · · · A· · I don't know.                                    13·   · · · Q· · Do you remember talking to Kayla during a drug
14·   · · · Q· · You don't recall whose idea that was?            14·   ·sting in February of 2012, where Jonathan Taylor was
15·   · · · A· · No, I don't.· I don't recall that.               15·   ·arrested?
16·   · · · Q· · Do you -- did you tell Detective Broughton or    16·   · · · · · ·MR. WRIGHT:· Object to form.
17·   ·Detective York to not put photographs on the table?        17·   · · · Q· · And Kayla Mills was arrested, and a couple of
18·   · · · A· · No.                                              18·   ·other people were arrested.· Do you remember being there
19·   · · · Q· · Mr. Pickard, do you know Dr. Larry Warren?       19·   ·for that?
20·   · · · A· · Yes.                                             20·   · · · · · ·MR. WILLIAMS:· I'll join.
21·   · · · Q· · Yeah.· Do you have -- have you -- are you        21·   · · · A· · Was that at a meth lab?
22·   ·aware of any evidence that exists that would corroborate   22·   · · · Q· · Well, it allegedly was.
23·   ·any allegation that Amanda Hoskins had a relationship      23·   · · · A· · Yes, I remember that.
24·   ·with Dr. Larry Warren?                                     24·   · · · Q· · Okay.· And in fact, you were there with Mr.
25·   · · · A· · I have no idea.                                  25·   ·Eubanks, right?

                                                        Page 99                                                          Page 101
·1·   · · · Q· · You've never seen Amanda Hoskins with Dr.        ·1·   · · · A· · Yes.
·2·   ·Warren in Knox County, right?                              ·2·   · · · Q· · All right.· During the Katherine Mills'
·3·   · · · A· · No.                                              ·3·   ·investigation, you spoke to -- you were present and/or
·4·   · · · Q· · Okay.· And you don't have any -- you're          ·4·   ·participated in the questioning of a number of witnesses
·5·   ·unaware of any evidence that would indicate that they      ·5·   ·and suspects in the homicide; is that right?
·6·   ·had anything other than a professional physician/patient   ·6·   · · · · · ·MR. WRIGHT:· Object to the form.
·7·   ·relationship, correct?                                     ·7·   · · · · · ·MR. WILLIAMS:· Object to the form.
·8·   · · · A· · Yes.                                             ·8·   · · · A· · You would have to -- it would have to be --
·9·   · · · Q· · Okay.· So, Mr. Pickard, I know that you said     ·9·   · · · Q· · Okay.
10·   ·you joined and you were present when some of these         10·   · · · A· · -- somebody specific.
11·   ·people were questioned.· Why are you reluctant to admit    11·   · · · Q· · Okay.
12·   ·that you participated in the investigation into            12·   · · · A· · I can't --
13·   ·Katherine Mills' death?                                    13·   · · · Q· · During the investigation into Katherine Mills'
14·   · · · · · ·MR. WILLIAMS:· Objection to the form.            14·   ·death, did you speak to Allen Helton?
15·   · · · · · ·MR. WRIGHT:· I'll join.                          15·   · · · A· · Yes.
16·   · · · A· · I'm not -- I'm not being reluctant, I just,      16·   · · · Q· · During the investigation into Katherine Mills'
17·   ·you know, it was Detective York's call.· And the main      17·   ·death, did you speak to Mike Simpson?
18·   ·thing I did was try to help him in any way, and most of    18·   · · · A· · Yes, one time.
19·   ·that was dealing with people he didn't know.               19·   · · · Q· · During the investigation into Katherine Mills'
20·   · · · Q· · Fair to say you were just doing what Detective   20·   ·death, did you speak to Jonathan Taylor?
21·   ·York told you to do?                                       21·   · · · A· · Yes.
22·   · · · A· · No.                                              22·   · · · Q· · During the investigation into Katherine Mills'
23·   · · · Q· · No.· Why not?                                    23·   ·death, did you speak to Kayla Mills?
24·   · · · A· · I was just being nice and helping, you know,     24·   · · · A· · Yes.
25·   ·just trying to help him, whatever he needed.               25·   · · · Q· · During the investigation into Katherine Mills'
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 28 of2018
                                                                      102 - Page ID#:
                                       1668                                     102..105
                                                       Page 102                                                          Page 104
·1·   ·death, did you speak to a witness by the name of Bob       ·1·   ·the Knox County Sheriff's Department, that you weren't
·2·   ·Smith?                                                     ·2·   ·required to create a police report or notes about
·3·   · · · A· · Yes.                                             ·3·   ·investigative activities you were taking in a homicide
·4·   · · · Q· · Mr. Pickard, just looking back at this Exhibit   ·4·   ·investigation?
·5·   ·number 5 and request number 3 where it says that you       ·5·   · · · · · ·MR. WRIGHT:· Object to the form.
·6·   ·have no documents regarding the investigation into the     ·6·   · · · · · ·MR. WILLIAMS:· Object to the form.· Asked and
·7·   ·murder of Katherine Mills.· Is that truthful?              ·7·   · · · answered.· Mr. Pickard has stated on numerous times
·8·   · · · A· · Yes.                                             ·8·   · · · that this was not his investigation.
·9·   · · · Q· · Fair to say that you did not create a single     ·9·   ·BY MR. SLOSAR:
10·   ·document based upon your interactions with Allen Helton,   10·   · · · Q· · You can answer.
11·   ·during the Mills' homicide investigation?                  11·   · · · A· · We didn't investigate murders.· Had I been
12·   · · · A· · Yes.                                             12·   ·investigating myself, yes, I -- there would have been a
13·   · · · Q· · Okay.· You never memorialized your               13·   ·lot different, but I just assisted Detective York.
14·   ·conversations with Mr. Helton in a police report, right?   14·   · · · Q· · Well, did this -- Detective York ever tell you
15·   · · · A· · No.                                              15·   ·that he was going to be creating police reports based on
16·   · · · Q· · You never took notes during any of your          16·   ·the conversations you were having with people?
17·   ·conversations with Mr. Helton, right?                      17·   · · · A· · Well, I just assumed he did.· That was his
18·   · · · A· · No.                                              18·   ·job.
19·   · · · Q· · You understood at the time of your meetings      19·   · · · Q· · Okay.· So it would have been -- in your
20·   ·with Mr. Helton in 2011 and 2012, that he was a suspect    20·   ·opinion, it's Detective York's responsibility to
21·   ·in the homicide of Katherine Mills, correct?               21·   ·document the interactions that you both had with
22·   · · · A· · I don't recall that being so.                    22·   ·witnesses?
23·   · · · Q· · Well, were you ever informed at any time         23·   · · · A· · Yes.
24·   ·during your meetings of Mr. Helton in 2011 and 2012,       24·   · · · · · ·MR. WRIGHT:· Object to form.
25·   ·that he was a person of interest in the homicide of        25·   · · · Q· · What about when Detective York's not present?

                                                       Page 103                                                          Page 105
·1·   ·Katherine Mills?                                           ·1·   ·Whose responsibility would it be, then, to document
·2·   · · · · · ·MR. WRIGHT:· Object to the form.                 ·2·   ·interactions that you have with witnesses?
·3·   · · · A· · You're saying in 2011, 2012?· No, I didn't       ·3·   · · · · · ·MR. WILLIAMS:· I've made a continuing
·4·   ·know that.                                                 ·4·   · · · objection to the use of the word "responsibility,"
·5·   · · · Q· · You didn't know that?                            ·5·   · · · but you may answer.
·6·   · · · A· · Not that I recall.· I mean                       ·6·   · · · A· · I didn't investigate the murder myself.
·7·   · · · Q· · Okay.· Well, I'll show you some stuff later.     ·7·   ·BY MR. SLOSAR:
·8·   ·Mr. Pickard, is it fair to say that you did not create a   ·8·   · · · Q· · All right.· I understand that.· Detective York
·9·   ·single police report regarding any of the activities you   ·9·   ·was the lead, right?
10·   ·took in assisting Jason York in the Mills' homicide        10·   · · · A· · Yes.
11·   ·investigation?                                             11·   · · · · · ·MR. WILLIAMS:· Object to the form.
12·   · · · · · ·MR. WRIGHT:· Object to the form.                 12·   · · · Q· · But you -- during the investigation, you spoke
13·   · · · A· · That's true.                                     13·   ·to Kayla Mills without Detective York, right?
14·   · · · Q· · Likewise, fair to say that you never created a   14·   · · · A· · I remember speaking to her one time.
15·   ·single note regarding any of the activities you            15·   · · · Q· · Yeah.· And Detective York wasn't there, right?
16·   ·participated in during the underlying Mills' homicide      16·   · · · A· · Yes, but that was on a -- that was on another
17·   ·investigation?                                             17·   ·--
18·   · · · A· · Yes.                                             18·   · · · Q· · The meth lab.
19·   · · · · · ·MR. WRIGHT:· Object to the form.                 19·   · · · A· · -- call that I went on.
20·   · · · Q· · And was that consistent with the training that   20·   · · · Q· · Sure.· The meth lab thing, right?
21·   ·you received prior to that time?                           21·   · · · A· · No, it wasn't that.
22·   · · · A· · I didn't -- I can't say I ever had training on   22·   · · · Q· · A different one?
23·   ·it.                                                        23·   · · · A· · Different one.
24·   · · · Q· · Okay.· Well, was that consistent with your       24·   · · · Q· · Okay.· Well, when you talked to Kayla on that
25·   ·understanding of the policies and procedures in place at   25·   ·occasion, was the -- Detective York present?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 29 of2018
                                                                      102 - Page ID#:
                                       1669                                     106..109
                                                       Page 106                                                          Page 108
·1·   · · · · · ·MR. WRIGHT:· Which occasion, the meth lab or     ·1·   · · · · · ·MR. WRIGHT:· Object to form.
·2·   · · · the separate one, sorry?                              ·2·   · · · · · ·MR. WILLIAMS:· Object to form.· Join.
·3·   · · · · · ·MR. SLOSAR:· The separate time.                  ·3·   · · · · · ·MR. SLOSAR:· It's a good question.
·4·   · · · · · ·MR. WRIGHT:· Okay.· Sorry.                       ·4·   · · · A· · Mr. Broughton and Mr. York did.· I think I
·5·   · · · A· · I don't recall taking to her about the murder    ·5·   ·just -- I don't think I said a word in the whole thing
·6·   ·--                                                         ·6·   ·that I remember.
·7·   ·BY MR. SLOSAR:                                             ·7·   ·BY MR. SLOSAR:
·8·   · · · Q· · No?                                              ·8·   · · · Q· · Just sat there.· Okay.· Don't remember saying
·9·   · · · A· · -- at the meth lab.· No.· I don't even know      ·9·   ·anything?
10·   ·would I even talked to her.                                10·   · · · A· · I don't remember anything I said.
11·   · · · Q· · Well --                                          11·   · · · Q· · Well, what were Mr. Broughton and Mr. York
12·   · · · A· · I don't -- I don't remember it, if I did.        12·   ·telling Mr. Taylor in that interrogation?
13·   · · · Q· · Let me see if I can refresh your memory.· You    13·   · · · A· · I can't remember.
14·   ·know what, let me just -- let me get there a little bit    14·   · · · Q· · Fair to say that they were trying to get Mr.
15·   ·later.· I'm going to ask for you to turn to your written   15·   ·Taylor to confess?
16·   ·interrogatories.· I think it should be Exhibit 23,         16·   · · · · · ·MR. WILLIAMS:· Asked and answered.· He said he
17·   ·maybe.                                                     17·   · · · didn't remember.
18·   · · · · · ·MR. WRIGHT:· It's -- I've got it as 13.          18·   · · · A· · I don't remember.· I really don't.· I don't
19·   · · · Q· · 13, I apologize.· I couldn't find them. Sorry.   19·   ·know what they --
20·   ·Do you have your interrogatory responses in front of you   20·   · · · Q· · You don't know what they said?
21·   ·--                                                         21·   · · · A· · They just -- you know, they interviewed him. I
22·   · · · A· · Yeah.                                            22·   ·mean, I don't know what their intentions were.
23·   · · · Q· · -- Mr. Pickard?· Okay.· Now, looking at your     23·   · · · Q· · Well, isn't it true that Detective York and
24·   ·interrogatory response number 4, do you have that in       24·   ·Detective Broughton threatened to charge Jonathan Taylor
25·   ·front of you?                                              25·   ·with murder during that questioning?

                                                       Page 107                                                          Page 109
·1·   · · · A· · Yes.                                             ·1·   · · · · · ·MR. FARAH:· Object to form.
·2·   · · · Q· · Okay.· Do you see where it says that you sat     ·2·   · · · · · ·MR. WILLIAMS:· Object to form.
·3·   ·in on at least one interview with Jonathan Taylor?· Oh,    ·3·   · · · · · ·MR. WRIGHT:· Join.
·4·   ·you know what, you're going to need to go to the next      ·4·   · · · A· · I don't recall that statement.
·5·   ·page there.                                                ·5·   · · · Q· · You don't recall that?
·6·   · · · A· · Okay.                                            ·6·   · · · A· · No.
·7·   · · · Q· · Yes, I'm going to ask you about your answer --   ·7·   · · · Q· · Could have happened, but you don't remember,
·8·   ·there you go.· It's going to be soon.                      ·8·   ·right?
·9·   · · · A· · Okay.                                            ·9·   · · · A· · I don't remember.
10·   · · · Q· · Do you see where it says you sat in on at        10·   · · · · · ·MR. FARAH:· Object to form.
11·   ·least one interview of Jonathan Taylor?                    11·   · · · Q· · How -- what was the interrogation room like at
12·   · · · A· · Yes.                                             12·   ·the Barbourville Police Department when Mr. Taylor was
13·   · · · Q· · Okay.· Is it possible that you sat in on more    13·   ·being questioned that day?
14·   ·than one with Mr. Taylor?                                  14·   · · · · · ·MR. WRIGHT:· Objection to form and foundation.
15·   · · · A· · Not that I recall, no.                           15·   · · · Go ahead.
16·   · · · Q· · Did you create any police report based on the    16·   · · · A· · It's just a small room with a table in it,
17·   ·questioning of Mr. Taylor?                                 17·   ·that's about it.
18·   · · · A· · No.                                              18·   · · · Q· · Now, prior to the questioning of Jonathan
19·   · · · Q· · Okay.· And fair to say that Mr. Taylor was a     19·   ·Taylor, were you aware that he had a limited mental
20·   ·suspect in the homicide by that point?                     20·   ·capacity?
21·   · · · A· · Yes.                                             21·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
22·   · · · Q· · Okay.· And in fact, you and Mr. Broughton and    22·   · · · · · ·MR. WILLIAMS:· Join.
23·   ·Mr. York were interrogating Mr. Taylor about the murder,   23·   · · · A· · Not that I recall, no.
24·   ·correct?                                                   24·   · · · Q· · Did you think he was slow at all?
25·   · · · · · ·MR. FARAH:· Object to form.                      25·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 30 of2018
                                                                      102 - Page ID#:
                                       1670                                     110..113
                                                       Page 110                                                          Page 112
·1·   · · · A· · No.                                              ·1·   ·right?
·2·   · · · · · ·MR. WILLIAMS:· Same.                             ·2·   · · · · · ·MR. WILLIAMS:· Object to the form.
·3·   · · · A· · I didn't see that.                               ·3·   · · · · · ·MR. WRIGHT:· I'll join.
·4·   · · · Q· · Mr. Taylor, during this questioning, said that   ·4·   · · · A· · I can't -- I can't remember who we actually
·5·   ·he was innocent, right?                                    ·5·   ·talked to.
·6·   · · · A· · I can't recall.                                  ·6·   · · · Q· · Do you remember on January 4, 2011, pulling
·7·   · · · · · ·MR. WILLIAMS:· Object to the form.· Asked and    ·7·   ·Allen Helton over for a DUI stop?
·8·   · · · answered.                                             ·8·   · · · A· · Me pulling him over?
·9·   · · · Q· · So you don't recall anything that happened       ·9·   · · · Q· · Yeah.
10·   ·during the questioning of Jonathan Taylor in this case?    10·   · · · A· · No, I don't remember that.
11·   · · · A· · The only thing I can really say I remember is    11·   · · · Q· · Do you remember being with Detective York and
12·   ·I was there.· I don't remember what was said.              12·   ·talking to one of the Browns as Allen Helton drove past
13·   · · · Q· · Okay.· Now, you said -- you say that there       13·   ·in his Ford Ranger?
14·   ·should be a record of that interview, either written or    14·   · · · A· · I don't recall that, no.
15·   ·recorded, that would reflect what was said; is that        15·   · · · Q· · Aside from the Browns, who else do you recall
16·   ·right?                                                     16·   ·Detective York asking you to help him locate?
17·   · · · A· · Yes.                                             17·   · · · A· · I can't -- I can't recall right off.
18·   · · · Q· · Okay.· Did you create a record of that           18·   · · · Q· · Did Detective York ask for your assistance in
19·   ·interview?                                                 19·   ·locating Bob Smith?
20·   · · · A· · No.                                              20·   · · · A· · No.
21·   · · · Q· · Did you have a conversation with Detective       21·   · · · Q· · Whose idea was it to talk to Bob Smith?
22·   ·Broughton about whether he was going to record that        22·   · · · A· · It was his, Detective York's.
23·   ·interview?                                                 23·   · · · Q· · Okay.· Did Detective York as for your help in
24·   · · · A· · No.                                              24·   ·locating Kayla Mills?
25·   · · · Q· · Okay.· And it was his police department,         25·   · · · A· · No.

                                                       Page 111                                                          Page 113
·1·   ·right?                                                     ·1·   · · · Q· · Did Detective York ask for your assistance in
·2·   · · · A· · Yes.                                             ·2·   ·locating Mike Simpson?
·3·   · · · Q· · Was he chief of police back in 2012?             ·3·   · · · A· · No.
·4·   · · · A· · I'm not sure.                                    ·4·   · · · Q· · Did Detective York ask for your assistance in
·5·   · · · Q· · Okay.· Did you have a conversation with          ·5·   ·locating Allen Helton?
·6·   ·Detective York about whether he was going to record that   ·6·   · · · A· · Not that I recall.
·7·   ·interview?                                                 ·7·   · · · Q· · Now, you say in this interrogatory response
·8·   · · · A· · No.                                              ·8·   ·that you tried to answer Detective York's questions as
·9·   · · · Q· · Was there an agreement between you and           ·9·   ·he began his investigation.· Do you see that, sir?
10·   ·Detective York and Detective Broughton as to who was       10·   · · · A· · That I what?
11·   ·going to take notes?                                       11·   · · · Q· · That you tried to answer Detective York's
12·   · · · A· · No.                                              12·   ·questions as he began his investigation; is that right?
13·   · · · Q· · And the next sentence of your interrogatory,     13·   · · · A· · Yes.
14·   ·you state that you spoke with Detective York about         14·   · · · Q· · What questions do you recall Detective York
15·   ·locating potential witnesses in the community and try to   15·   ·asking you?
16·   ·answer Detective York's question as he began his           16·   · · · A· · I don't have any idea.
17·   ·investigation.· Do you see that?· Should be --             17·   · · · Q· · Okay.
18·   · · · A· · Yeah.                                            18·   · · · A· · It's been too long.
19·   · · · Q· · Okay.· What witnesses did Detective York ask     19·   · · · Q· · Do you have any notes or anything that would
20·   ·you -- for you to assist in locating?                      20·   ·help refresh your recollection in that regard?
21·   · · · A· · I can't remember everybody, but I remember a     21·   · · · A· · No.
22·   ·couple, maybe.· I remember him asking me about Lynn        22·   · · · Q· · Fair to say that you communicated with
23·   ·Brown, he wanted to talk to, and maybe Cleo Brown.         23·   ·Detective York even after Ms. Hoskins, Mr. Taylor, and
24·   · · · Q· · And is it -- and in fact, you actually           24·   ·Mr. Lester were charged with murder?
25·   ·assisted Mr. York in talking to one of the Browns,         25·   · · · A· · I'm sure I seen him from time to time. I
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 31 of2018
                                                                      102 - Page ID#:
                                       1671                                     114..117
                                                       Page 114                                                          Page 116
·1·   ·don't recall any of it, but --                             ·1·   · · · · · ·MR. WRIGHT:· Same objection.
·2·   · · · Q· · And you like Jason York, right?                  ·2·   · · · A· · Not in some cases, no.
·3·   · · · A· · Yeah.                                            ·3·   · · · Q· · But in some cases, yes?
·4·   · · · Q· · Think he's a good guy --                         ·4·   · · · A· · Some -- every case is different.
·5·   · · · A· · I think --                                       ·5·   · · · Q· · Well, in your opinion, is it fair to say that
·6·   · · · Q· · -- right?                                        ·6·   ·in some cases, you believe it is appropriate to threaten
·7·   · · · A· · Yes, I think he's all right.                     ·7·   ·a witness and that that's a legitimate law enforcement
·8·   · · · Q· · You think he was a good police officer?          ·8·   ·tactic?
·9·   · · · A· · I don't have no idea.· I don't -- as far as      ·9·   · · · · · ·MR. WILLIAMS:· Objection and requires him to
10·   ·working with him, I never worked -- just around him        10·   · · · speculate.
11·   ·some.                                                      11·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
12·   · · · Q· · Well, you saw some of the stuff that he did in   12·   · · · A· · No.
13·   ·this case, right?                                          13·   · · · · · ·MR. WILLIAMS:· Join.
14·   · · · A· · I heard it here the other day, yes.              14·   · · · Q· · Okay.· And in this case, would it have been
15·   · · · Q· · You remember when Detective York came in here    15·   ·appropriate for a police officer to threaten a witness?
16·   ·the other day and said that he's threatened witnesses.     16·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
17·   ·Do you remember him saying that?                           17·   · · · · · ·MR. WILLIAMS:· Join.
18·   · · · · · ·MR. WRIGHT:· Object to form.                     18·   · · · A· · I don't -- I don't have no comment on that.
19·   · · · A· · I don't recall that right off.                   19·   · · · Q· · Well, it's -- I'm not trying to be rude, but I
20·   · · · Q· · Well --                                          20·   ·need an answer out of you that's not a "no comment." I'm
21·   · · · A· · I'm remembering -- no, I don't remember him      21·   ·going to ask it to you again.· In the investigation into
22·   ·actually saying that.                                      22·   ·the death of Katherine Mills, would it have been an
23·   · · · Q· · But you remember hearing him actually threaten   23·   ·appropriate law enforcement tactic for a police officer
24·   ·a witness during that -- an interview that took place in   24·   ·to threaten a witness?
25·   ·the investigation, in a different homicide                 25·   · · · · · ·MR. WRIGHT:· Same objection.

                                                       Page 115                                                          Page 117
·1·   ·investigation, right?                                      ·1·   · · · · · ·MR. WILLIAMS:· Object to the form, foundation.
·2·   · · · · · ·MR. WRIGHT:· Object to form.                     ·2·   · · · A· · I just don't know.
·3·   · · · · · ·MR. WILLIAMS:· Join.                             ·3·   · · · Q· · Why don't you know?
·4·   · · · A· · I remember him talking about using it as a       ·4·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
·5·   ·tactic.· I remember that, but --                           ·5·   · · · · · ·MR. WILLIAMS:· Objection and argumentative.
·6·   · · · Q· · Yeah.· I think Detective York said that          ·6·   · · · A· · I don't -- I just don't know.· I mean,
·7·   ·threatening witnesses was a tactic.· You remember him      ·7·   ·different agents works different cases.· I mean, I don't
·8·   ·saying that?                                               ·8·   ·-- I don't understand really what -- what you're saying,
·9·   · · · · · ·MR. WRIGHT:· Object to form.                     ·9·   ·"threatened," I mean --
10·   · · · · · ·MR. WILLIAMS:· Join.                             10·   · · · Q· · Okay.· Let me give you an example.· That --
11·   · · · A· · Not in them words, maybe.                        11·   ·that's fair.· So you're saying on January 4, 2011, you
12·   · · · Q· · Okay.· But do you ever threaten a witness as     12·   ·don't have any recollection of participating in a pull
13·   ·part of a tactic?                                          13·   ·over of Allen Helton with Detective York that day?
14·   · · · · · ·MR. WRIGHT:· Object to form.                     14·   · · · · · ·MR. WILLIAMS:· Asked and answered.
15·   · · · · · ·MR. WILLIAMS:· Join.                             15·   · · · A· · I don't recall pulling him over, but Detective
16·   · · · A· · I don't ever remember doing it.                  16·   ·York might.
17·   · · · Q· · Well, let me ask it a different way:· Do you     17·   · · · Q· · I'm going to show you what we'll mark as
18·   ·think it's appropriate to threaten a witness?· Do you      18·   ·Exhibit number 14.· This is PL Bates 18940 through
19·   ·think that that's an appropriate law enforcement tactic?   19·   ·18943.· And I do have a copying issue with this one, so
20·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      20·   ·I'm going to hand a copy to counsel for review, I only
21·   · · · · · ·MR. WILLIAMS:· Join.                             21·   ·have two copies, and then I'll show a copy to Mr.
22·   · · · A· · Repeat that one more time.                       22·   ·Pickard.· Actually, let me mark this first.· Sorry. Can
23·   · · · Q· · Sure.· Mr. Pickard, do you believe that it's     23·   ·we go off the record?· I just --
24·   ·an appropriate investigative tactic for a law              24·   · · · · · · · · ·(EXHIBIT 14 MARKED FOR IDENTIFICATION)
25·   ·enforcement officer to threaten a witness?                 25·   · · · · · ·VIDEOGRAPHER:· Off the record.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 32 of2018
                                                                      102 - Page ID#:
                                       1672                                     118..121
                                                       Page 118                                                          Page 120
·1·   · · · · · · · · ·(OFF THE RECORD)                           ·1·   ·under James Allen Helton.
·2·   · · · · · ·VIDEOGRAPHER:· Back on the record.               ·2·   · · · · · ·MR. WILLIAMS:· I think he's actually wanting
·3·   ·BY MR. SLOSAR:                                             ·3·   · · · you to look at this other page, Mr. Pickard.
·4·   · · · Q· · Okay.· Now, Mr. Pickard, we just had a short     ·4·   · · · A· · Oh.
·5·   ·break, right?                                              ·5·   · · · · · ·MR. WILLIAMS:· Yeah.· If you turn to the last
·6·   · · · A· · Yes.                                             ·6·   · · · page, which is actually --
·7·   · · · Q· · Let me get my -- I'm sorry.· I forgot to put     ·7·   · · · · · ·MR. SLOSAR:· I'm sorry.· That was --
·8·   ·this thing on.· And over that break, you had a moment to   ·8·   · · · · · ·MR. WILLIAMS:· -- the one you're looking at.
·9·   ·consult with your attorney; is that right?                 ·9·   · · · Right here.
10·   · · · A· · Yes.                                             10·   · · · A· · Yes.
11·   · · · Q· · Okay.· I'm not going to ask you anything about   11·   ·BY MR. SLOSAR:
12·   ·the substance of those conversations.· Did you also have   12·   · · · Q· · Okay.· Who is the complaining witness in this
13·   ·a moment to consult with Mike Broughton as well?           13·   ·citation?
14·   · · · A· · We talked just a second, yeah.                   14·   · · · A· · Jason York.
15·   · · · Q· · Yeah.· And you had a chance to communicate       15·   · · · Q· · Okay.· From KSP, right?
16·   ·with Mr. Broughton's attorney, Mr. Farah, down there at    16·   · · · A· · Yes.
17·   ·the end of this table; is that right?                      17·   · · · Q· · All right.· Does that refresh your memory in
18·   · · · A· · Yes.                                             18·   ·any regard as to participating in a traffic stop of Mr.
19·   · · · Q· · Okay.· And before we went on a break, you had    19·   ·Helton on January 4, 2011 with Detective York?
20·   ·provided some testimony about how you were present when    20·   · · · A· · I -- I just don't remember --
21·   ·Detective York and Detective Broughton were questioning    21·   · · · Q· · Okay.
22·   ·Jonathan Taylor about the Mills' homicide investigation.   22·   · · · A· · -- being with him when he was charged with
23·   ·Do you test -- do you recall testifying to that effect     23·   ·that.
24·   ·earlier today?                                             24·   · · · Q· · Okay.· So is it fair to say that you don't
25·   · · · · · ·MR. FARAH:· Object to the form.                  25·   ·remember anything that happened after Mr. Helton was

                                                       Page 119                                                          Page 121
·1·   · · · A· · Yes.                                             ·1·   ·pulled over on January 4, 2011?
·2·   · · · · · ·MR. WRIGHT:· Same.                               ·2·   · · · A· · I -- I guess.· I mean, I don't -- I just don't
·3·   · · · · · ·MR. WILLIAMS:· Object to the form.               ·3·   ·--
·4·   · · · Q· · All right.· Looking at Exhibit 14, do you        ·4·   · · · · · ·MR. WILLIAMS:· Don't guess.· If you know, tell
·5·   ·recognize this document, Mr. Pickard?                      ·5·   · · · him.
·6·   · · · A· · I don't know it, really.                         ·6·   · · · A· · I don't remember that happening.
·7·   · · · Q· · Okay.· Well, looking at the second page of       ·7·   · · · Q· · Okay.· You don't remember being there for that
·8·   ·this document, do you see where it has some charges that   ·8·   ·traffic stop, right?
·9·   ·were initiated against Allen Helton on January 4, 2011?    ·9·   · · · A· · No.
10·   · · · A· · Yes, I see that.                                 10·   · · · Q· · You don't remember -- and if you don't
11·   · · · Q· · Okay.· Okay.· And it seems, from looking at      11·   ·remember being there for the traffic stop, is it fair to
12·   ·this document, that Allen Helton was charged on that day   12·   ·say that you don't remember anything that happened
13·   ·with operating a motor vehicle under the influence,        13·   ·between Mr. Helton and Mr. York, which would have
14·   ·failure to wear seat belts, failure to register transfer   14·   ·occurred at that traffic stop?
15·   ·of motor vehicle, and failure of owner to maintain         15·   · · · · · ·MR. WRIGHT:· I'll object to the form.
16·   ·required insurance.· Does that seem right, sir?            16·   · · · A· · No, I don't.
17·   · · · A· · Yes.                                             17·   · · · Q· · Okay.· Have you ever seen Detective York grab
18·   · · · Q· · Okay.· I'm going to ask you to turn to the       18·   ·Allen Helton's face and tell him that he should go down
19·   ·last page.· Let me know when you're there.                 19·   ·the street and let the victim's family beat the fuck out
20·   · · · A· · I'm there.                                       20·   ·of him?
21·   · · · Q· · Okay.· And this is for that same case number,    21·   · · · · · ·MR. WRIGHT:· Object to form.
22·   ·11-T-136 against James Allen Helton, correct?              22·   · · · A· · No.
23·   · · · A· · Yes.                                             23·   · · · · · ·MR. WILLIAMS:· Object to form.· Lack of
24·   · · · Q· · Okay.· And do you see where it says, "The        24·   · · · foundation.
25·   ·complaining witness.'· Do you see that?· And it's right    25·   · · · A· · I don't remember.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 33 of2018
                                                                      102 - Page ID#:
                                       1673                                     122..125
                                                       Page 122                                                          Page 124
·1·   · · · · · ·MR. WILLIAMS:· Assumes facts not in evidence.    ·1·   · · · Q· · Okay.· And that goes back to what you were
·2·   · · · Q· · So you don't remember that happening?            ·2·   ·testifying to earlier where you said that you were
·3·   · · · A· · I've never seen nothing like that.               ·3·   ·present with Mr. Broughton -- Mr. York is -- Jonathan
·4·   · · · Q· · Never seen anything like that?                   ·4·   ·Taylor was being questioned at the Barbourville Police
·5·   · · · A· · No.                                              ·5·   ·Department, right?
·6·   · · · Q· · You ever seen Detective York grab Allen          ·6·   · · · · · ·MR. FARAH:· Object to the form.
·7·   ·Helton's face?                                             ·7·   · · · · · ·MR. WRIGHT:· Join.
·8·   · · · A· · No.                                              ·8·   · · · · · ·MR. WILLIAMS:· Join.
·9·   · · · Q· · How many times have you been in the presence     ·9·   · · · A· · I -- I was there.· I don't -- I didn't
10·   ·of Detective York and Allen Helton?                        10·   ·participate.· I mean, I remember being there, yes.
11·   · · · A· · Just -- all I can remember right off is the      11·   ·BY MR. SLOSAR:
12·   ·one time where he interviewed him.                         12·   · · · Q· · You were actually in the interrogation room as
13·   · · · Q· · And that was in your office, right?              13·   ·Jonathan Taylor was being questioned, correct?
14·   · · · A· · Yes.                                             14·   · · · · · ·MR. FARAH:· Object to form.
15·   · · · Q· · And you were present for that entire --          15·   · · · A· · I was in the -- I was in there when it
16·   · · · A· · Yes.                                             16·   ·started, I could have got up and left.· I don't
17·   · · · Q· · -- interview, right?                             17·   ·remember.
18·   · · · A· · Yes.                                             18·   · · · Q· · Okay.· You don't remember anything that you
19·   · · · Q· · All right.· I'm going to point you back to the   19·   ·said, right?
20·   ·interrogatory, which is Exhibit number --                  20·   · · · A· · I didn't say anything.
21·   · · · · · ·MR. WILLIAMS:· I'm sorry.· Elliot, what number   21·   · · · Q· · Okay.· Well, you don't remember anything that
22·   · · · did you make that citation?                           22·   ·any --
23·   · · · Q· · This is 14.· And I'm pointing now to the         23·   · · · A· · I don't remember saying.
24·   ·interrogatory that we were talking about earlier. I        24·   · · · Q· · -- other officers said, right?
25·   ·believe it's number 4, where you went through the          25·   · · · A· · No.

                                                       Page 123                                                          Page 125
·1·   ·different activities that you participated in during       ·1·   · · · Q· · You don't remember anything that Jonathan
·2·   ·this investigation.· Are you there?                        ·2·   ·Taylor said back, right?
·3·   · · · A· · Yes.                                             ·3·   · · · A· · I don't remember.
·4·   · · · Q· · Okay.· Now, it said that you tried to answer     ·4·   · · · Q· · Okay.· Do you know who got the photographs, to
·5·   ·Detective York's questions as he began his                 ·5·   ·put them on the table --
·6·   ·investigation.· This is on page 4.                         ·6·   · · · A· · No.
·7·   · · · A· · Okay.                                            ·7·   · · · Q· · -- in that room?· Was it you?
·8·   · · · Q· · The middle of that paragraph.· Let me know if    ·8·   · · · A· · No.
·9·   ·you see that.                                              ·9·   · · · Q· · On December 20, 2010, did you go to the scene
10·   · · · A· · Yes.                                             10·   ·where Ms. Mills' body was found?
11·   · · · Q· · Okay.· Did you do your best to answer            11·   · · · A· · Yes.
12·   ·Detective York's questions during the investigation into   12·   · · · Q· · And how did you first find out about the --
13·   ·the death of Katherine Mills?                              13·   ·about Ms. Mills' passing away?
14·   · · · A· · Just whatever he asked me, I would have did my   14·   · · · A· · Originally, I think it come through 911 and my
15·   ·best.                                                      15·   ·deputy responded.
16·   · · · Q· · Do you remember any questions that Mr. York      16·   · · · Q· · Did -- was Derek Eubanks at the scene as well?
17·   ·asked you?                                                 17·   · · · A· · I don't think so.· Not that I remember, no.
18·   · · · A· · Other than knowing somebody, where they lived    18·   · · · Q· · What did you do after you responded to the
19·   ·or something, no.                                          19·   ·scene?
20·   · · · Q· · Okay.· The next sentence in your interrogatory   20·   · · · A· · I just -- I guess -- we -- they called for the
21·   ·responses, you spoke with Defendant Broughton at the       21·   ·state police to come because we didn't work murders, and
22·   ·time of Plaintiff, Jonathan Taylor's, questioning, but     22·   ·they got there and did their -- started their
23·   ·that you cannot recall any statements made at the time.    23·   ·investigation.
24·   ·Do you see that?                                           24·   · · · Q· · Did you talk to any of the witnesses at the
25·   · · · A· · That's true.                                     25·   ·crime scene?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 34 of2018
                                                                      102 - Page ID#:
                                       1674                                     126..129
                                                       Page 126                                                          Page 128
·1·   · · · A· · I probably did at some point.· I don't           ·1·   ·investigation into Katherine Mills' death?
·2·   ·remember what was said.                                    ·2·   · · · A· · No.
·3·   · · · Q· · Do you recall the names of any witnesses that    ·3·   · · · Q· · Do you have any notes or documents at home
·4·   ·you would have spoken to at the crime scene?               ·4·   ·that would refresh your recollection as to the substance
·5·   · · · A· · I mean, I -- I could have spoke to any of them   ·5·   ·of any conversation you had with these officers?
·6·   ·that was there, I just don't remember.· I don't            ·6·   · · · A· · No.
·7·   ·remember.· I mean, I kind of let them do their thing. I    ·7·   · · · Q· · How often did you communicate with Detective
·8·   ·just was there.                                            ·8·   ·York in the investigation into Katherine Mills' death?
·9·   · · · Q· · In this interrogatory response, you say that     ·9·   · · · · · ·MR. WILLIAMS:· Object to the form.
10·   ·at some point, you spoke to Mark Mefford, Dallas           10·   · · · A· · Just -- I mean, it wasn't an everyday thing,
11·   ·Eubanks, Jason Bunch, and Brian Johnson; was that true?    11·   ·just when he needed help with something, I would help
12·   · · · A· · That's probably -- yeah, it's true.              12·   ·him if he need me.
13·   · · · Q· · Okay.· Did you talk to each of those officers    13·   · · · Q· · When did you just -- when did you first find
14·   ·at the crime scene?                                        14·   ·out that Detective York was going to initiate charges
15·   · · · A· · Just -- I have no idea what we talked about.     15·   ·against Amanda Hoskins, Jonathan Taylor, and William
16·   ·It might not have had nothing to do with this, I don't     16·   ·Lester?
17·   ·know.· I can't remember.                                   17·   · · · A· · I just don't -- I don't recall.
18·   · · · Q· · But you remember you talked to each of them at   18·   · · · Q· · Did Jason tell you?
19·   ·the scene of the crime; is that right?                     19·   · · · A· · I don't remember him telling me, he could
20·   · · · A· · I probably did.· I mean, I don't --              20·   ·have.· I don't know.
21·   · · · Q· · Well, you have these names written down here     21·   · · · Q· · I'm going to ask that you turn to your
22·   ·in your interrogatory response, right?                     22·   ·response to interrogatory number 10.· It's on page 7.
23·   · · · A· · Yeah.· I mean, they was there.                   23·   · · · A· · Page 10?
24·   · · · · · ·MR. WILLIAMS:· Excuse me.· The answer says,      24·   · · · Q· · Yes.
25·   · · · "At some point."                                      25·   · · · · · ·MR. WILLIAMS:· Interrogatory number 10?

                                                       Page 127                                                          Page 129
·1·   · · · Q· · Okay.· All right.· That's fair.· So at some      ·1·   · · · Q· · Oh, sorry.· Page 7, interrogatory 10.· Yes,
·2·   ·point in the Katherine Mills' homicide investigation,      ·2·   ·Jason.· Sorry.
·3·   ·you had an opportunity to speak with Mark Mefford,         ·3·   · · · · · ·MR. WILLIAMS:· 103.
·4·   ·Dallas Eubanks, Jason Bunch, and Brian Johnson; is that    ·4·   · · · · · ·THE WITNESS: I have that, too, all of this.
·5·   ·right?                                                     ·5·   · · · · · ·MR. WILLIAMS:· All right.· Okay.· He's looking
·6·   · · · A· · Yeah, probably.                                  ·6·   · · · for page 7.
·7·   · · · Q· · Okay.· But you're not saying here today that     ·7·   · · · A· · Page 7, 10.
·8·   ·you had the conversations with them necessarily at the     ·8·   ·BY MR. SLOSAR:
·9·   ·crime scene, but that it was at some point throughout      ·9·   · · · Q· · Okay.· You have that in front of you, sir?
10·   ·the investigation; is that right?                          10·   · · · A· · Yes.
11·   · · · A· · True.                                            11·   · · · Q· · Okay.· In your response to this interrogatory
12·   · · · Q· · Okay.· Do you recall the substance of any        12·   ·which requests each specific investigative task that you
13·   ·conversation you had with Mark Mefford about the           13·   ·participated in during the Mills' murder investigation,
14·   ·investigation into Katherine Mills' death?                 14·   ·you state that you assisted KSP Officer Jason York, you
15·   · · · A· · No.                                              15·   ·were familiar with the area than people who lived there,
16·   · · · Q· · Do you recall the substance of any               16·   ·and helped him, being Jason York, locate persons of
17·   ·conversation you had with Dallas Eubanks regarding the     17·   ·interest, and that you were present for the interview of
18·   ·investigation into Katherine Mills' death?                 18·   ·Jonathan Taylor, and you were present when Mr. Taylor
19·   · · · A· · No.                                              19·   ·was arrested by Mike Broughton; is that true?
20·   · · · Q· · Do you recall the substance of any               20·   · · · A· · I don't -- I don't recall an interview. I
21·   ·conversation you had with Jason Bunch regarding the        21·   ·don't recall him being arrested.· I'm not saying he
22·   ·investigation into Katherine Mills' death?                 22·   ·wasn't, I don't remember that.
23·   · · · A· · No.                                              23·   · · · Q· · Do you see where it says that you helped
24·   · · · Q· · Do you recall the substance of any               24·   ·Detective York locate persons of interest?
25·   ·conversation you had with Brian Johnson regarding the      25·   · · · A· · Yes.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 35 of2018
                                                                      102 - Page ID#:
                                       1675                                     130..133
                                                       Page 130                                                          Page 132
·1·   · · · Q· · What persons of interest did you help            ·1·   · · · Q· · Okay.· But in your interrogatory responses, do
·2·   ·Detective York locate?                                     ·2·   ·you see where it says, "I was present for the interview
·3·   · · · A· · A while ago, I give some names that's -- and     ·3·   ·of Jonathan Taylor and was present when he was arrested
·4·   ·there was more than that, I just don't recall them right   ·4·   ·by Mike Broughton."· Do you see that?
·5·   ·off.                                                       ·5·   · · · A· · Well, I see that, but --
·6·   · · · Q· · Was Allen Helton a person of interest that you   ·6·   · · · Q· · Saying you just don't remember any of the
·7·   ·helped Mr. York locate?                                    ·7·   ·details --
·8·   · · · · · ·MR. WILLIAMS:· Object to the form.               ·8·   · · · A· · I just don't.
·9·   · · · A· · I don't remember talking to Allen other than     ·9·   · · · Q· · -- of that arrest now?
10·   ·in my office.                                              10·   · · · A· · I don't remember him being arrested, no.
11·   · · · Q· · My question's a little bit different.· Did you   11·   · · · Q· · Do you remember Mike Broughton and yourself
12·   ·help Detective York locate Allen?                          12·   ·picking Jonathan Taylor up to bring him to the
13·   · · · A· · No.                                              13·   ·Barbourville Police Department before he was questioned?
14·   · · · Q· · Did you assist Detective York in locating Mike   14·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
15·   ·Simpson?                                                   15·   · · · · · ·MR. FARAH:· Objection to form.
16·   · · · A· · I think him and I both knowed where he lived.    16·   · · · A· · I -- I just don't remember that.
17·   · · · Q· · Did you assist Detective York in locating        17·   · · · Q· · Mr. Pickard, I'm going to fast forward to
18·   ·Jessie Lawson?                                             18·   ·interrogatory number 14.· It has a list of names and you
19·   · · · A· · I don't know Jessie Lawson.                      19·   ·gave some responses in response to those names.· Are you
20·   · · · Q· · Did you assist Detective York in locating Bob    20·   ·on page 9 and do you see interrogatory number 14?
21·   ·Smith?                                                     21·   · · · A· · Yes.
22·   · · · A· · We both knowed where he lived.                   22·   · · · Q· · Okay.· Mr. Pickard, on interrogatory number 14
23·   · · · Q· · Okay.· What do you recall about you and          23·   ·you state that you and Detective York went to speak with
24·   ·Detective York meeting with -- well, let me strike that.   24·   ·Mike Simpson during the underlying investigation into
25·   ·Do you now Vernon Bennett?                                 25·   ·the death of Katherine Mills; is that true?

                                                       Page 131                                                          Page 133
·1·   · · · A· · No.                                              ·1·   · · · A· · Could you repeat that question?
·2·   · · · Q· · No.· Have you ever talked to Vernon Bennett      ·2·   · · · Q· · Sure.· So the -- specifically, the number 2
·3·   ·during the investigation into the death of Katherine       ·3·   ·has Mike Simpson?
·4·   ·Mills?                                                     ·4·   · · · A· · Yes.
·5·   · · · A· · Not that I'm aware of.                           ·5·   · · · Q· · So if you go to Mike Simpson, your answer to
·6·   · · · Q· · How many times did you and Detective York talk   ·6·   ·number 2, it says that, "I was with Jason -- KSP Jason
·7·   ·to Cleo Brown during the underlying investigation?         ·7·   ·York -- and went to his home to speak with him in
·8·   · · · A· · I don't -- I don't remember me and him talking   ·8·   ·relation to Mike Simpson."· Is that truthful?
·9·   ·to her, period.· With -- I mean, seemed like we -- we      ·9·   · · · A· · Yes.
10·   ·tried to find her one time and couldn't, but I'm not       10·   · · · Q· · Okay.· Did you and Detective York go to Mike
11·   ·going to -- I don't remember her talking to both of us,    11·   ·Simpson's home shortly after the murder was -- or let me
12·   ·no.                                                        12·   ·strike that question. Did you and Detective York first
13·   · · · Q· · Is Cleo related to your wife?                    13·   ·go to Mr. Simpson's home within a week or two of Ms.
14·   · · · A· · Well, probably to a -- it's according to how     14·   ·Mills being found dead?
15·   ·far back you want to go.                                   15·   · · · A· · I couldn't tell you when we went.· I remember
16·   · · · Q· · You know where Cleo Brown lives, though,         16·   ·going, but I don't remember when.
17·   ·right, or you -- you know what, let me strike that.        17·   · · · Q· · Okay.· When you went to Mr. Simpson's home,
18·   ·In December of 2010 and early 2011, January, would you     18·   ·did you see Mr. Simpson hand Detective York a post-it
19·   ·have known where Cleo Brown lived?                         19·   ·note with the names of alibi witnesses?
20·   · · · A· · I probably would have at the time, but I can't   20·   · · · A· · I don't recall that.
21·   ·remember.· She moves around a lot.                         21·   · · · Q· · Okay.· I'm going to show you what we'll mark
22·   · · · Q· · Were you -- what do you recall about the         22·   ·as Exhibit number 6.· Mr. Pickard, please take a look at
23·   ·arrest of Jonathan Taylor by Mike Broughton?               23·   ·this document.
24·   · · · A· · I can't remember him being arrested by Mike      24·   · · · · · · · · ·(EXHIBIT 6 MARKED FOR IDENTIFICATION)
25·   ·Broughton.                                                 25·   · · · · · ·MR. WILLIAMS:· Oh, you got one for me?· Thank
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 36 of2018
                                                                      102 - Page ID#:
                                       1676                                     134..137
                                                       Page 134                                                          Page 136
·1·   · · · you.                                                  ·1·   · · · A· · I have no idea what he's talking about. I
·2·   · · · · · ·MR. WRIGHT:· Sorry, Elliot, which exhibit did    ·2·   ·don't remember.· I wasn't -- I might have been over
·3·   · · · you --                                                ·3·   ·there running the four-wheeler or something, but I just
·4·   · · · · · ·MR. SLOSAR:· 6.                                  ·4·   ·remember being there.
·5·   · · · · · ·MR. WRIGHT:· 6.                                  ·5·   · · · Q· · So you don't have any recollection as to what
·6·   ·BY MR. SLOSAR:                                             ·6·   ·was said to Mike Simpson when you and Detective York met
·7·   · · · Q· · I think we're going in chronological order,      ·7·   ·with him; is that right?
·8·   ·hopefully, moving forward.· That's my goal. Mr. Pickard,   ·8·   · · · A· · No, I can't recall anything.
·9·   ·is this the post-it note that Mike Simpson handed to       ·9·   · · · Q· · And do you have any recollection as to any
10·   ·Detective York when you and him went to go speak?          10·   ·statements that Mike Simpson made to you or Detective
11·   · · · · · ·MR. WILLIAMS:· Object to the form.· Go ahead.    11·   ·York during that meeting?
12·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      12·   · · · A· · No.
13·   · · · A· · I don't remember him giving him a sticky note.   13·   · · · Q· · Do you have any notes that would refresh your
14·   · · · Q· · You don't?· What do you recall about your        14·   ·recollection?
15·   ·meeting with Mike Simpson in the presence of Detective     15·   · · · A· · Don't have any notes.
16·   ·York?                                                      16·   · · · Q· · Was the interview recorded?
17·   · · · A· · I remember -- I don't remember who got the       17·   · · · A· · I don't think so.· I don't know, but I don't
18·   ·information, but he had a stolen four-wheeler there and    18·   ·remember it being recorded.
19·   ·I remember checking it, and I don't remember what was      19·   · · · Q· · Prior to going to speak with Mike Simpson, did
20·   ·said between them.                                         20·   ·you learn that he was a person of interest in the
21·   · · · Q· · Did Detective York ever give you a copy of the   21·   ·homicide?
22·   ·sticky note that you have before you?                      22·   · · · A· · I just don't recall.
23·   · · · A· · Not that I'm aware of.                           23·   · · · Q· · Prior to speaking with Mike Simpson, had you
24·   · · · Q· · Did Detective York tell you at any point         24·   ·learned that Mike Simpson, Allen Helton had gone on a
25·   ·during the investigation, that Mike Simpson gave him a     25·   ·trip to Florida to get pills after the death of

                                                       Page 135                                                          Page 137
·1·   ·sticky note with alibi witnesses without Detective York    ·1·   ·Katherine Mills?
·2·   ·even asking for it?                                        ·2·   · · · A· · I remember that they was gone.
·3·   · · · A· · I don't recall that.                             ·3·   · · · Q· · Yeah.· And did Detective York tell you about
·4·   · · · Q· · Did Detective York ever -- well, let me strike   ·4·   ·that?
·5·   ·that. When you -- in the meeting with Mike Simpson that    ·5·   · · · A· · Yes.
·6·   ·you recall having with Detective York and this four-       ·6·   · · · Q· · Okay.· And was that one of the reasons why you
·7·   ·wheeler issue, do you recall searching Mike Simp- son's    ·7·   ·and Detective York were going to speak to Mr. Simpson
·8·   ·home at all?                                               ·8·   ·that day?
·9·   · · · A· · No.                                              ·9·   · · · · · ·MR. WILLIAMS:· Requires him to speculate as to
10·   · · · Q· · Do you recall searching any of his vehicles      10·   · · · why York went, but you can answer the question if
11·   ·for evidence that could have been related to the Mills'    11·   · · · you know.
12·   ·homicide?                                                  12·   · · · A· · I -- I don't know.
13·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         13·   ·BY MR. SLOSAR:
14·   · · · · · ·MR. WILLIAMS:· Join.                             14·   · · · Q· · And I'll show you what we'll mark as Exhibit
15·   · · · A· · I don't even remember a vehicle being there      15·   ·number 7.· Mr. Pickard, when was the first time that you
16·   ·that day.                                                  16·   ·saw --
17·   · · · Q· · What did Mike Simpson tell you when you met      17·   · · · · · · · · ·(EXHIBIT 7 MARKED FOR IDENTIFICATION)
18·   ·with him that day?                                         18·   · · · · · ·MR. WILLIAMS:· Take a look at it before you
19·   · · · A· · I don't recall what -- what was said.· I don't   19·   · · · answer any questions, okay?
20·   ·even remember talking to Mike.· I remember being there.    20·   ·BY MR. SLOSAR:
21·   · · · Q· · Was Detective York taking the lead on talking    21·   · · · Q· · When was the first time that you saw car
22·   ·to Mike Simpson?                                           22·   ·rental records relating to Mike Simpson?
23·   · · · A· · He was talking to him.                           23·   · · · A· · I don't remember seeing any records on Mike
24·   · · · Q· · Was he talking to him about the murder of        24·   ·Simpson.
25·   ·Katherine Mills?                                           25·   · · · Q· · Are you saying that today is the first day
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 37 of2018
                                                                      102 - Page ID#:
                                       1677                                     138..141
                                                       Page 138                                                          Page 140
·1·   ·that you learned that car rental records exist from a      ·1·   ·you learn, prior to seeing Mr. Simpson with Detective
·2·   ·car that Mike Simpson rented on the day that Katherine     ·2·   ·York, did you learn that there was an eye witness in
·3·   ·Mills was found dead?                                      ·3·   ·this case by the name of Michael Crump?
·4·   · · · A· · I had heard he did, I don't ever remember        ·4·   · · · A· · Yes.
·5·   ·seeing a record of it.                                     ·5·   · · · Q· · Okay.
·6·   · · · Q· · Okay.· Did Detective York tell you about these   ·6·   · · · · · ·MR. WRIGHT:· Object to the form.· Go ahead.
·7·   ·records during the investigation?                          ·7·   · · · Q· · And was it your understanding that Mr. Crump
·8·   · · · A· · I think so.                                      ·8·   ·says that he saw a man walk into a blue vehicle around
·9·   · · · Q· · And is it your recollection that Detective       ·9·   ·the time that Ms. Mills was found dead?
10·   ·York told you about this rental car issue and Mike         10·   · · · A· · I remember him -- something like that, to that
11·   ·Simpson renting a car with cash after Ms. Mills was        11·   ·effect, yeah.
12·   ·killed?· Did he tell you about this information prior to   12·   · · · Q· · Okay.· Is it fair to say that the purpose of
13·   ·you two going over to Mike Simpson's house to speak with   13·   ·taking the photographs of Mike Simpson was to show these
14·   ·him?                                                       14·   ·photographs to Mr. Crump?
15·   · · · · · ·MR. WILLIAMS:· Objection to the form.            15·   · · · A· · I don't know.
16·   · · · A· · I don't remember when he told me, I remember     16·   · · · Q· · Okay.
17·   ·him telling me about it.                                   17·   · · · A· · I don't know what his reason was.
18·   · · · Q· · He told you about these records before Amanda    18·   · · · Q· · Did you ever make a request that Mike Simpson
19·   ·Hoskins and Jonathan Taylor were charged with murder in    19·   ·take a polygraph examination?
20·   ·2012, right?                                               20·   · · · A· · No.
21·   · · · A· · I don't remember the time.                       21·   · · · Q· · Did you ever request that Mike Simpson come
22·   · · · Q· · Did you ever search one of Mr. Simpson's         22·   ·down to the Knox County Sheriff's Department for
23·   ·vehicles?                                                  23·   ·questioning about the Mills' homicide?
24·   · · · A· · Not that I'm aware of.                           24·   · · · A· · No.
25·   · · · Q· · Did you ever question Mr. Simpson about his      25·   · · · Q· · Did you ever make a request that Mike

                                                       Page 139                                                          Page 141
·1·   ·whereabouts on December 20, 2010?                          ·1·   ·Simpson's phone records be subpoenaed to determine
·2·   · · · A· · No, I didn't.                                    ·2·   ·whether he had conversations with Allen Helton or Jessie
·3·   · · · Q· · Were you ever present when Mr. Simpson was       ·3·   ·Lawson around the time of the murder?
·4·   ·questioned about his whereabouts on December 20, 2010?     ·4·   · · · A· · No.
·5·   · · · A· · Not that I remember.                             ·5·   · · · Q· · Did you ever request to have Mike Simpson's
·6·   · · · Q· · I'm going to show you what we'll mark as         ·6·   ·DNA taken to compare to physical evidence obtained at
·7·   ·Exhibit number 8.· Mr. Pickard, are these -- who do        ·7·   ·the scene?
·8·   ·these photographs depict?                                  ·8·   · · · A· · No.
·9·   · · · · · · · · ·(EXHIBIT 8 MARKED FOR IDENTIFICATION)      ·9·   · · · Q· · Did you ever request that fingerprints be
10·   · · · A· · Michael Simpson.                                 10·   ·taken from Mike Simpson to be compared to physical
11·   · · · Q· · And did you and Detective York take these        11·   ·evidence recovered at the scene?
12·   ·photographs of Mike Simpson when you were at his home?     12·   · · · A· · No.
13·   · · · A· · I can't remember that, but it could have been.   13·   · · · Q· · Was it your understanding during the Mills'
14·   ·I just don't remember him taking picture of him.           14·   ·homicide investigation, that approximately five $100
15·   · · · Q· · Well, is these -- are these photographs of       15·   ·bills were left at the scene next to the victim's purse?
16·   ·Mike Simpson, is this an accurate reflection of what he    16·   · · · A· · Yes.
17·   ·looked like around the time of Katherine Mills death?      17·   · · · Q· · Okay.· And was it your understanding that
18·   · · · A· · Yeah, he's looked like that ever since I ever    18·   ·during the Mills' homicide investigation, that
19·   ·saw him.                                                   19·   ·fingerprints were actually found on those bills?
20·   · · · Q· · Okay.                                            20·   · · · A· · I don't know anything about the fingerprints.
21·   · · · A· · I guess.                                         21·   · · · Q· · Mr. Pickard, who is Vernon Bennett?
22·   · · · Q· · You don't recall exactly who took these          22·   · · · A· · I don't know.· I don't know a Vernon Bennett.
23·   ·photographs?                                               23·   · · · Q· · Are you -- is it your testimony here today
24·   · · · A· · No.                                              24·   ·that you did not interview Vernon Bennett during the
25·   · · · Q· · Okay.· Well, what -- at the time -- well, did    25·   ·Mills' homicide investigation?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 38 of2018
                                                                      102 - Page ID#:
                                       1678                                     142..145
                                                       Page 142                                                          Page 144
·1·   · · · A· · No, I didn't.                                    ·1·   · · · Q· · That was at his house?
·2·   · · · · · ·MR. WILLIAMS:· Object to the form.               ·2·   · · · A· · Yes.
·3·   · · · Q· · Well, were you -- did you participate in any     ·3·   · · · Q· · You recall where he was living back then?
·4·   ·interview of Vernon Bennett during the Mills' homicide     ·4·   · · · A· · At Moore's Creek.
·5·   ·investigation?                                             ·5·   · · · Q· · Moore's Creek.· Was anyone else --
·6·   · · · A· · Not that I know of.· I don't know him.           ·6·   · · · · · ·MR. WRIGHT:· It was in Morris Creek?
·7·   · · · Q· · Did Vernon Bennett ever tell you that Mike       ·7·   · · · · · ·THE WITNESS:· Moore's, M-O-O-R-E-S.
·8·   ·Simpson called in the early morning hours of December      ·8·   · · · · · ·MR. WRIGHT:· Thank you.
·9·   ·20, 2010 and wanted to borrow $50?                         ·9·   ·BY MR. SLOSAR:
10·   · · · A· · No.                                              10·   · · · Q· · Was anyone else present outside from yourself,
11·   · · · Q· · Did Vernon Bennett ever tell you that when Mr.   11·   ·Mike Simpson, and Detective York?
12·   ·Simpson arrived later that afternoon, he had a brand-new   12·   · · · A· · Not that I remember, no.
13·   ·car and didn't need to borrow money?                       13·   · · · Q· · Do you consider Mike Simpson to be a person of
14·   · · · A· · No.                                              14·   ·interest today in the homicide of Katherine Mills?
15·   · · · Q· · Now, was it your understanding that Mr. Crump    15·   · · · A· · No.
16·   ·described the suspect as wearing a camouflage coat?        16·   · · · Q· · Why not?
17·   · · · A· · I can't remember what he -- what he said.        17·   · · · A· · I don't know, I don't know nothing about it.
18·   · · · Q· · Okay.· Did Vernon Bennett tell you that Mike     18·   · · · Q· · Okay.· So you don't have any information one
19·   ·Simpson had a camouflage coat like the one being           19·   ·way or the other as to whether he was involved?
20·   ·described by Mr. Crump?                                    20·   · · · A· · No.
21·   · · · · · ·MR. WRIGHT:· Object to form and foundation. Go   21·   · · · Q· · Was it suspicious to you back in 2011 when you
22·   · · · ahead.                                                22·   ·found out that he went on a pill run immediately after
23·   · · · · · ·MR. WILLIAMS:· Join.                             23·   ·the death of Katherine Mills?
24·   · · · A· · I don't -- like I said, I don't know a Vernon    24·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
25·   ·Bennett.                                                   25·   · · · · · ·MR. WILLIAMS:· Object to the form.· Lack of

                                                       Page 143                                                          Page 145
·1·   · · · Q· · Did Vernon Bennett tell you that he hadn't       ·1·   · · · foundation.
·2·   ·seen Mike Simpson in a -- in that camouflage coat since    ·2·   ·BY MR. SLOSAR:
·3·   ·Katherine Mills' was found dead?                           ·3·   · · · Q· · You can answer.
·4·   · · · A· · No.                                              ·4·   · · · A· · It did look odd, I agree.· But I -- I don't
·5·   · · · · · ·MR. WRIGHT:· Same objection.                     ·5·   ·know the situation.
·6·   · · · Q· · Did Vernon Bennett tell you that Mike Simpson    ·6·   · · · Q· · Who is Bob Smith?
·7·   ·was driving a blue car on December 20, 2010?               ·7·   · · · A· · He's a drug dealer in Moore's Creek.
·8·   · · · · · ·MR. WRIGHT:· Same objection.                     ·8·   · · · Q· · All right.· How many times did you meet with
·9·   · · · · · ·MR. WILLIAMS:· Asked and answered.· This         ·9·   ·Bob Smith during the Mills' investigation?
10·   · · · witness has already testified --                      10·   · · · A· · One time, as far as I remember.
11·   · · · A· · No.                                              11·   · · · Q· · And who else was present with you?
12·   · · · · · ·MR. WILLIAMS:· -- repeatedly that he's not       12·   · · · A· · Detective York.
13·   · · · familiar with a Vernon Bennett.                       13·   · · · Q· · Okay.· Whose idea was it to go meet with Bob
14·   · · · · · ·MR. SLOSAR:· I understand.· I'm just perfect-    14·   ·Smith?
15·   · · · ing the impeachment.                                  15·   · · · A· · Detective York.
16·   ·BY MR. SLOSAR:                                             16·   · · · Q· · All right.· And did you and Detective York
17·   · · · Q· · Is it fair to say that you never drafted a       17·   ·meet with Bob Smith down at his home?
18·   ·police report in the Mills' homicide investigation         18·   · · · A· · Yes.
19·   ·regarding any conversation with Vernon Bennett?            19·   · · · Q· · What part of Knox County was that in?
20·   · · · A· · No.                                              20·   · · · A· · Moore's Creek.
21·   · · · Q· · How many times did you speak with Mike Simpson   21·   · · · Q· · All right.· Why did you and Mr. York meet with
22·   ·during the Mills' homicide investigation?                  22·   ·Bob Smith that day?
23·   · · · · · ·MR. WILLIAMS:· Object to the form.               23·   · · · A· · Detective York wanted -- asked to talk to him
24·   · · · A· · As far as I remember, just that one time is      24·   ·about some things.
25·   ·all I was there.                                           25·   · · · Q· · In the conversation that you and Detective
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 39 of2018
                                                                      102 - Page ID#:
                                       1679                                     146..149
                                                       Page 146                                                          Page 148
·1·   ·York had with Bob Smith, did you tell Mr. Smith that       ·1·   ·that Amanda Hoskins wasn't buying drugs from him, right?
·2·   ·you'd sweetened his drug trafficking charges -- that you   ·2·   · · · A· · Yes, I remember him saying that.
·3·   ·would sweep his drug trafficking charges under the rug     ·3·   · · · Q· · And isn't it true that Bob Smith also told
·4·   ·if he told you how much money Ms. Hoskins and Mr. Lester   ·4·   ·Detective York that William Lester wasn't buying drugs
·5·   ·had been spending with him?                                ·5·   ·from him either?
·6·   · · · · · ·MR. WRIGHT:· Object to form, foundation.· Go     ·6·   · · · A· · Yes, he told him that.
·7·   · · · ahead.                                                ·7·   · · · Q· · Now, did Detective York write that stuff down
·8·   · · · A· · I didn't hear the comment made.                  ·8·   ·in your presence?
·9·   · · · Q· · Did you make that comment?                       ·9·   · · · A· · No, I don't remember --
10·   · · · A· · No, I don't think I said a word.                 10·   · · · Q· · Okay.
11·   · · · Q· · Well, did anybody in your presence tell Bob      11·   · · · A· · -- whether he did or not.
12·   ·Smith that they would help him out on his drug charges     12·   · · · Q· · You didn't take any notes, right?
13·   ·if he gave a statement against Ms. Hoskins?                13·   · · · A· · No.
14·   · · · A· · No.                                              14·   · · · Q· · Okay.· You weren't recording it, right?
15·   · · · Q· · No.· How long did you and Mr. York speak to      15·   · · · A· · No.
16·   ·Bob Smith that day?                                        16·   · · · Q· · Do you know whether Detective York was
17·   · · · A· · Probably seven or eight minutes, max.            17·   ·recording that?
18·   · · · Q· · What did you say to him?                         18·   · · · A· · I don't think so.
19·   · · · A· · I don't remember saying anything to him.         19·   · · · Q· · Who's Frank Edward?
20·   · · · Q· · What did Detective York say to him?              20·   · · · A· · Who?
21·   · · · A· · He told him when we first went in -- he told     21·   · · · Q· · Frank Edward.· Do you know him?
22·   ·him we was there, we wasn't there to talk to him about     22·   · · · A· · No.
23·   ·his drug dealing, he wanted to talk to him about           23·   · · · Q· · Okay.· Now, Bob Smith was later arrested for
24·   ·something else.                                            24·   ·drug trafficking.· Do you recall that?· After your
25·   · · · Q· · And why weren't you guys there to talk to him    25·   ·conversation with him?

                                                       Page 147                                                          Page 149
·1·   ·about his drug dealing?                                    ·1·   · · · · · ·MR. WRIGHT:· I'm going to object to the form
·2·   · · · A· · I did not know it.· Well, I knowed he done it.   ·2·   · · · and foundation.
·3·   ·He just --                                                 ·3·   · · · · · ·MR. WILLIAMS:· I'll join.
·4·   · · · Q· · Got away with it?                                ·4·   · · · A· · I think I remember hearing about it.
·5·   · · · A· · No, he didn't get away.                          ·5·   ·BY MR. SLOSAR:
·6·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         ·6·   · · · Q· · Okay.· Were you involved in that arrest at
·7·   · · · · · ·MR. WILLIAMS:· Join.                             ·7·   ·all?
·8·   · · · Q· · You're saying you didn't have any evidence       ·8·   · · · A· · No.
·9·   ·implicating Bob Smith in drug trafficking back then?       ·9·   · · · Q· · Do you recall what else Bob Smith told
10·   · · · A· · Yeah, we had plenty evidence.                    10·   ·Detective York while you were there?
11·   · · · Q· · Did you arrest him that day?                     11·   · · · A· · I don't recall anything.
12·   · · · A· · No.                                              12·   · · · Q· · Mr. Pickard, who is Kayla Mills?
13·   · · · Q· · Did Mr. Smith tell you and Detective York, in    13·   · · · A· · Donna Mills' daughter.
14·   ·this conversation, that Amanda Hoskins had never           14·   · · · Q· · On how many occasions during the investigation
15·   ·purchased drugs from him?                                  15·   ·into Katherine Mills' death, did you speak with Kayla?
16·   · · · A· · He told Jason York that.                         16·   · · · A· · Probably two or three times.· I can't remember
17·   · · · Q· · And did Mr. Smith tell Detective York, in your   17·   ·for sure.
18·   ·presence, that he had actually never even seen or met      18·   · · · Q· · On February 12, 2012, did you participate in a
19·   ·Amanda Hoskins?                                            19·   ·search at 43 Full Moon Court [sic], Barbourville,
20·   · · · · · ·MR. WILLIAMS:· Did you say see or met?           20·   ·Kentucky?
21·   · · · · · ·MR. SLOSAR:· Seen or met.                        21·   · · · A· · I was there, yes.
22·   · · · · · ·MR. WILLIAMS:· Thank you.                        22·   · · · Q· · I'll show you what we'll mark as Exhibit
23·   · · · A· · I'm not sure about that.                         23·   ·number 9.· Here you go, Mr. Pickard.
24·   ·BY MR. SLOSAR:                                             24·   · · · · · · · · ·(EXHIBIT 9 MARKED FOR IDENTIFICATION)
25·   · · · Q· · But you did hear Bob Smith tell Detective York   25·   · · · A· · Thank you.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 40 of2018
                                                                      102 - Page ID#:
                                       1680                                     150..153
                                                       Page 150                                                          Page 152
·1·   · · · Q· · Mr. Pickard, do you recognize this document?     ·1·   ·Clay Helton, and Jacob Knuckles assisted in the search
·2·   · · · A· · Yeah, I mean, it's -- I think it's the first     ·2·   ·on behalf of that department?
·3·   ·time I ever saw it, but I know what -- I know what it's    ·3·   · · · A· · Yes.
·4·   ·about.                                                     ·4·   · · · Q· · Okay.· Now, why was this search of the
·5·   · · · Q· · Okay.· What's this document about?               ·5·   ·residence conducted; do you recall?
·6·   · · · A· · It's where the meth lab was found.               ·6·   · · · A· · I can't say for sure.
·7·   · · · Q· · Okay.· And this is from a search that happened   ·7·   · · · Q· · Okay.· I believe that this report references
·8·   ·on February 12, 2012 in the early morning hours; is that   ·8·   ·something about a 911 call.· Do you have any
·9·   ·right?                                                     ·9·   ·recollection of the information provided in that call?
10·   · · · A· · Yes.                                             10·   · · · A· · No, I remember.· I thought somebody called it
11·   · · · Q· · According to -- and you participated in that     11·   ·in, but I wasn't positive, so
12·   ·search, correct, sir?                                      12·   · · · Q· · And Jonathan Taylor was one of the people
13·   · · · A· · Yes.                                             13·   ·inside the residence at the time, correct?
14·   · · · Q· · Okay.· According to this report, did officers    14·   · · · A· · Yes.
15·   ·from the Barbourville Police Department and Kentucky       15·   · · · Q· · Okay.· Did you have any conversations with Mr.
16·   ·State Police assist your office in conducting a search?    16·   ·Taylor while you were at the residence with him?
17·   · · · A· · To the best of my memory, there was some of      17·   · · · A· · No, not that I can remember, no.
18·   ·them there, yes.                                           18·   · · · Q· · All right.· And Kayla Mills was also one of
19·   · · · Q· · And I'm going to ask for you to go to page 4.    19·   ·the individuals inside the home at the time of the
20·   ·I think it will list some of those officers.· It should    20·   ·search, correct?
21·   ·look like this.· Yeah.· It's going to be in that           21·   · · · A· · Yes.
22·   ·paragraph right there.                                     22·   · · · Q· · Okay.· And a number of other individuals were
23·   · · · A· · Yes.                                             23·   ·arrested during the search, right?
24·   · · · Q· · Okay.· Mr. Pickard, can you review that          24·   · · · A· · I think so.
25·   ·paragraph and let me know if officers from the Kentucky    25·   · · · Q· · Kim Helton was arrested, correct?

                                                       Page 151                                                          Page 153
·1·   ·State Police and Barbourville Police Department assisted   ·1·   · · · A· · Yes.
·2·   ·your department in the search?                             ·2·   · · · Q· · Michael Bailey was arrested, correct?
·3·   · · · A· · Yes, I remember.                                 ·3·   · · · A· · I think so.· I'm not --
·4·   · · · Q· · Okay.· Now, when this search happened, did the   ·4·   · · · Q· · And Josh Garland was arrested as well,
·5·   ·officers involved wear any sort of mask to cover their     ·5·   ·correct?
·6·   ·face?                                                      ·6·   · · · A· · (No verbal response.)
·7·   · · · A· · Not that I'm aware of.                           ·7·   · · · Q· · Now, looking at the 4th page, staying on the
·8·   · · · Q· · From looking at this report, are you able to     ·8·   ·4th page, do you see at the top where it says, "Date and
·9·   ·determine which -- and I think on that first page, if      ·9·   ·time of occurrence, February 11, 2012 at 1922 hours, to
10·   ·you turn to the first page of this report, can you         10·   ·February 12, 2012 at 724 hours"?
11·   ·determine which officer initiated charges against the      11·   · · · A· · Yes.
12·   ·five people inside that residence?                         12·   · · · Q· · Is it fair to say that the officers did not
13·   · · · A· · Derek Eubanks.                                   13·   ·completely leave the scene until 7:24 a.m. on February
14·   · · · Q· · Okay.· And going back to page 4 of that          14·   ·12, 2012?
15·   ·paragraph, did Dallas Eubanks and Detective Randy Hunter   15·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
16·   ·assist your department in conducting the search?           16·   · · · · · ·MR. WILLIAMS:· Join.
17·   · · · A· · I don't know a Randy Hunter.· No, that was --    17·   · · · A· · That's probably true.
18·   ·yeah, for the cleanup, yes.                                18·   · · · · · ·MR. WILLIAMS:· Don't guess.· If you know, Mr.
19·   · · · Q· · Okay.· And aside from yourself, did Derek        19·   · · · Pickard, tell him, but don't guess.
20·   ·Hoskins -- or Derek Eubanks assist in conducting this      20·   · · · Q· · Do you have any independent recollection?
21·   ·search on behalf of the Knox County Sheriff's              21·   · · · A· · No.
22·   ·Department?                                                22·   · · · Q· · Now, you stayed at the residence and had a
23·   · · · A· · Yes.                                             23·   ·conversation with Kayla Mills on the couch; isn't that
24·   · · · Q· · Okay.· And is it fair to say that on behalf of   24·   ·right?
25·   ·the Barbourville Police Department, that Josh Lawson,      25·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 41 of2018
                                                                      102 - Page ID#:
                                       1681                                     154..157
                                                       Page 154                                                          Page 156
·1·   · · · A· · I don't remember talking to Kayla that night.    ·1·   · · · A· · I don't have no notes.
·2·   · · · Q· · Well, is it true, sir, that you had a            ·2·   · · · Q· · So you had a gut feeling that Kayla was
·3·   ·conversation with Kayla Mills that lasted about an hour    ·3·   ·involved, is that what you're saying?
·4·   ·or two --                                                  ·4·   · · · A· · Yes.
·5·   · · · · · ·MR. WRIGHT:· Objection.                          ·5·   · · · Q· · Okay.· But you didn't have any evidence that
·6·   · · · Q· · -- on the couch in that residence before she     ·6·   ·actually directly implicated Kayla in murder, correct?
·7·   ·was arrested?                                              ·7·   · · · A· · No.
·8·   · · · A· · No.                                              ·8·   · · · Q· · You ever tell Kayla that she'd spend the rest
·9·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      ·9·   ·of her life in jail if she didn't give a statement?
10·   · · · · · ·MR. WILLIAMS:· Join.                             10·   · · · A· · No.
11·   · · · Q· · Do you have any recollection?                    11·   · · · Q· · Did you ever tell Kayla that you didn't want
12·   · · · A· · No.                                              12·   ·her to spend the rest of her life in jail?
13·   · · · Q· · Have you ever told Kayla to say that she was     13·   · · · A· · I don't remember saying anything.
14·   ·passed out in the car and woke up when she saw Jonathan    14·   · · · Q· · When you saw Kayla Mills on February 12, 2012
15·   ·Taylor and Amanda Hoskins coming out of the house --       15·   ·during the search, did she tell you that she was not
16·   · · · A· · No.                                              16·   ·involved in the homicide of Katherine Mills?
17·   · · · Q· · -- Katherine Mills' house?                       17·   · · · A· · I don't even remember talking to Kayla Mills
18·   · · · A· · No, I've never told her that.                    18·   ·that night.
19·   · · · Q· · Never told her that?                             19·   · · · Q· · You said earlier you had two or three
20·   · · · A· · No.                                              20·   ·conversations with Kayla throughout the investigation,
21·   · · · Q· · Do you ever tell Kayla that you believe that     21·   ·right?
22·   ·she fell asleep in the car when Jonathan Taylor and        22·   · · · A· · Yes.
23·   ·Amanda Hoskins were inside Katherine Mills' home?          23·   · · · Q· · Did Kayla Mills, in those conversations, al-
24·   · · · A· · No.                                              24·   ·ways maintain her innocence?
25·   · · · Q· · Never said anything like that?                   25·   · · · A· · Two of the times I talked to Kayla Mills, it

                                                       Page 155                                                          Page 157
·1·   · · · A· · No.                                              ·1·   ·wasn't nothing to do with the murder.
·2·   · · · Q· · Did you ever tell Kayla Mills that you knew      ·2·   · · · Q· · What was it to do with?
·3·   ·that she wasn't involved in the murder of Katherine        ·3·   · · · A· · We was -- she about run over me in another
·4·   ·Mills?                                                     ·4·   ·part of the county.· I was walking, she about run over
·5·   · · · A· · No.                                              ·5·   ·me.
·6·   · · · Q· · You never told her that?                         ·6·   · · · Q· · So you went to go talk to her about that?
·7·   · · · A· · I don't remember telling her that, no.           ·7·   · · · A· · No.· By the time I got to my car, she was too
·8·   · · · Q· · Did you believe that Kayla Mills was involved    ·8·   ·far gone, she was moving on.· I went -- when I got back
·9·   ·in the murder --                                           ·9·   ·in my car, I went to Brown Springs, she almost hit me
10·   · · · A· · Yes.                                             10·   ·head on coming out of Brown Springs.
11·   · · · Q· · -- of Katherine Mills?                           11·   · · · Q· · Did you think it was on purpose?
12·   · · · A· · To a point.                                      12·   · · · A· · No.
13·   · · · Q· · Based on what?                                   13·   · · · Q· · What did you think she did that for?
14·   · · · A· · Just -- I guess, you could say, just -- I        14·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
15·   ·mean, I don't know, I just felt like she was involved      15·   · · · A· · I just think she just --
16·   ·some way.· She did a lot of talking.                       16·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.
17·   · · · Q· · To who?                                          17·   · · · Objection.
18·   · · · A· · To other people.                                 18·   · · · A· · She just drove crazy, I guess.
19·   · · · Q· · Who?                                             19·   · · · Q· · Did you talk to her about that?
20·   · · · A· · Just people in the neighborhood told you         20·   · · · A· · I told her she needed to slow down before she
21·   ·things, I can't tell you a name.                           21·   ·kills somebody.
22·   · · · Q· · What did Kayla allegedly tell those people?      22·   · · · Q· · What did she say back?
23·   · · · A· · I -- I can't recall right off.· I mean --        23·   · · · A· · I don't recall what she said.· She was crying,
24·   · · · Q· · You have any notes at home that would refresh    24·   ·she didn't say much.
25·   ·your recollection?                                         25·   · · · Q· · Well, you spoke to her at least one time about
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 42 of2018
                                                                      102 - Page ID#:
                                       1682                                     158..161
                                                       Page 158                                                          Page 160
·1·   ·the actual homicide, right?                                ·1·   ·she informed both you and Detective York that she didn't
·2·   · · · A· · Yes.                                             ·2·   ·have any information about who actually committed the
·3·   · · · Q· · Okay.· In that conversation with Kayla, did      ·3·   ·murder of Katherine Mills, correct?
·4·   ·she maintain her innocence to you?                         ·4·   · · · A· · Yes.
·5·   · · · A· · Yes.                                             ·5·   · · · Q· · During this conversation with you and
·6·   · · · Q· · Kayla Mills told you, in fact, that she didn't   ·6·   ·Detective York, Kayla Mills informed you that she didn't
·7·   ·have anything to do with the murder, correct?              ·7·   ·have any knowledge of anyone confessing to have done
·8·   · · · A· · Yes, she told me that.                           ·8·   ·that murder, correct?
·9·   · · · Q· · And she told you, in fact, that she didn't       ·9·   · · · A· · Yes.
10·   ·have any information about who did the murder, right?      10·   · · · Q· · Okay.· And you believed her, right?
11·   · · · A· · I think so.                                      11·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
12·   · · · Q· · In the conversation that you had with her,       12·   · · · · · ·MR. WILLIAMS:· I'll join.
13·   ·Kayla never told you anything about anyone ever            13·   · · · Q· · You can answer.
14·   ·confessing to her, correct?                                14·   · · · A· · To a point.
15·   · · · A· · Yes.                                             15·   · · · Q· · Now --
16·   · · · Q· · And in fact, in your opinion, did she seem       16·   · · · · · ·MR. WILLIAMS:· Is this a good time to take a
17·   ·cooperative --                                             17·   · · · break for lunch?
18·   · · · · · ·MR. WRIGHT:· Object to the --                    18·   · · · · · ·MR. SLOSAR:· Just a couple more minutes, if
19·   · · · Q· · -- with your questions about the homicide?       19·   · · · that's okay?
20·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      20·   · · · · · ·MR. WILLIAMS:· Okay.
21·   · · · · · ·MR. WILLIAMS:· I'll join.                        21·   ·BY MR. SLOSAR:
22·   · · · Q· · You can answer.                                  22·   · · · Q· · Is that okay, Mr. Pickard?
23·   · · · A· · I remember.· Yeah, she was always cooperative,   23·   · · · A· · That's fine.
24·   ·it seemed like.                                            24·   · · · Q· · Okay.· And did you record that conversation
25·   · · · Q· · Just -- she was a pretty young girl back then,   25·   ·that you had with Kayla Mills in the house with

                                                       Page 159                                                          Page 161
·1·   ·right?                                                     ·1·   ·Detective York?
·2·   · · · A· · Yeah.                                            ·2·   · · · A· · I didn't.
·3·   · · · Q· · When you had this conversation with Kayla        ·3·   · · · Q· · Okay.· Did Detective York?
·4·   ·about the actual homicide investigation, not when she      ·4·   · · · A· · I don't think he did.
·5·   ·was driving her car recklessly, but when you spoke to      ·5·   · · · Q· · Okay.· Did you take any notes during that
·6·   ·her about the actual homicide investigation, do you        ·6·   ·conversation?
·7·   ·recall where that conversation happened at?                ·7·   · · · A· · No, sir.
·8·   · · · A· · I remember going to her house and Jason          ·8·   · · · Q· · Did you ever document the information that you
·9·   ·talking to her.· I might have said a couple of things, I   ·9·   ·learned from Kayla Mills that day in a police report?
10·   ·didn't say much.                                           10·   · · · A· · No.
11·   · · · Q· · Okay.· So during that time at Kayla's house,     11·   · · · Q· · Did Detective York make any threats to Kayla
12·   ·she was actually talking to you and Detective York?        12·   ·Mills during that conversation?
13·   · · · A· · Yes.                                             13·   · · · A· · Not that I remember, no.
14·   · · · Q· · Okay.· Were any other officers there?            14·   · · · Q· · Okay.· Did he ever -- did Detective York, in
15·   · · · A· · No.                                              15·   ·that conversation, ever tell Kayla that he was going to
16·   · · · Q· · Do you remember if there were any other --       16·   ·charge her with murder?
17·   ·like, was her mother or father there at the house?         17·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
18·   · · · A· · I don't -- no, I don't think there was anybody   18·   · · · A· · I don't recall.
19·   ·there.                                                     19·   · · · · · ·MR. WILLIAMS:· I'll join.
20·   · · · Q· · Okay.· So in this conversation that Kayla had    20·   · · · Q· · Did Detective York tell her that -- did
21·   ·with you and Detective York at her home, she informed      21·   ·Detective York, in that conversation, tell Kayla that he
22·   ·both of you that she didn't have any involvement in the    22·   ·would charge her with murder unless she gave a statement
23·   ·murder, correct?                                           23·   ·against somebody?
24·   · · · A· · Yes.                                             24·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
25·   · · · Q· · And during this conversation at Kayla's home,    25·   · · · A· · I don't recall that.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 43 of2018
                                                                      102 - Page ID#:
                                       1683                                     162..165
                                                       Page 162                                                          Page 164
·1·   · · · Q· · Not saying it didn't happen, just saying you     ·1·   · · · A· · Yes.
·2·   ·don't remember, right?                                     ·2·   · · · Q· · -- about Katherine Mills' death, right?
·3·   · · · A· · I don't remember.                                ·3·   · · · A· · Yes.
·4·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      ·4·   · · · Q· · Okay.· Detective York was also present, right?
·5·   · · · Misstates it.                                         ·5·   · · · A· · Yes.
·6·   · · · Q· · After you spoke with Kayla that day, you         ·6·   · · · Q· · Okay.· In that conversation, did Kayla tell
·7·   ·didn't believe that she was involved in the murder of      ·7·   ·you and Detective York that she was not dating Jonathan
·8·   ·Katherine Mills, right?                                    ·8·   ·Taylor at the time of the murder?
·9·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         ·9·   · · · A· · I'm pretty sure, yes.
10·   · · · · · ·MR. WILLIAMS:· I'll join.                        10·   · · · Q· · Okay.· And in that conversation, did Kayla
11·   · · · Q· · Is that right?                                   11·   ·Mills tell you and Detective York that -- let me strike
12·   · · · A· · At that time, I don't -- I don't remember what   12·   ·that.· Sorry.
13·   ·I thought.                                                 13·   · · · · · ·Did you create any police report about the
14·   · · · Q· · Well, if you thought that she was involved in    14·   ·conversation that yourself and Detective York had with
15·   ·the murder, you would have -- well, if you believed that   15·   ·Kayla about the Mills' homicide?
16·   ·Kayla Mills was involved in the murder, would you have     16·   · · · A· · No.
17·   ·given her her Miranda warning before interviewing her?     17·   · · · Q· · And that's because you didn't believe you were
18·   · · · A· · No.· I would have had to have evidence. I        18·   ·required to, right?
19·   ·didn't have nothing.· I wouldn't have done that no way,    19·   · · · A· · I didn't think anything, any kind of reports
20·   ·that's up to Jason York.                                   20·   ·or anything.
21·   · · · Q· · That's right.· Okay.· By the time you spoke to   21·   · · · Q· · And that was consistent with your
22·   ·Kayla Mills, you weren't aware of any evidence that        22·   ·understanding of the Knox County policies and
23·   ·implicated her in the murder, correct?                     23·   ·procedures, right?· Not documenting an interview?
24·   · · · A· · Not that I recall, no.                           24·   · · · A· · I wasn't -- I wasn't taken anything, any --
25·   · · · Q· · How often did you try to speak with Kayla        25·   ·any kind of notes, anything.

                                                       Page 163                                                          Page 165
·1·   ·Mills during the investigation?                            ·1·   · · · Q· · Okay.· But that's -- that was -- you didn't
·2·   · · · A· · I don't know.                                    ·2·   ·have -- at the time that you met with Kayla Mills, you
·3·   · · · · · ·MR. WILLIAMS:· Object to the form of the         ·3·   ·weren't aware of any policy or procedure of Knox County
·4·   · · · question.                                             ·4·   ·that would have required you to take notes or draft a
·5·   · · · A· · I don't know.· I even tell her -- a couple of    ·5·   ·police report based on the information you learned from
·6·   ·time's all I remember ever talking to her.                 ·6·   ·her, correct?
·7·   · · · · · ·MR. SLOSAR:· You want to take a break?· That's   ·7·   · · · A· · I wasn't aware of it, no.
·8·   · · · fine.· Can we agree to do just, like, 40 minutes;     ·8·   · · · Q· · Okay.· Now, between December 20, 2010 and
·9·   · · · is that okay?                                         ·9·   ·April of 2012, you knew where Kayla Mills was living in
10·   · · · · · ·MR. WILLIAMS:· 40 minutes.· That's fine.         10·   ·Barbourville, right?
11·   · · · · · ·VIDEOGRAPHER:· Off the record.                   11·   · · · A· · Yes.
12·   · · · · · · · · ·(OFF THE RECORD)                           12·   · · · Q· · Okay.· And isn't it true that you actually
13·   · · · · · ·VIDEOGRAPHER:· Back on the record.               13·   ·helped Detective York locate her in Barbourville?
14·   ·BY MR. SLOSAR:                                             14·   · · · A· · I can't say for sure.
15·   · · · Q· · Mr. Pickard, before we went on a break, I was    15·   · · · Q· · Do you recall that Kayla Mills, between --
16·   ·asking you some questions about a girl by the name of      16·   ·well, let me strike that. Between December 20, 2010 and
17·   ·Kayla Mills.· Do you remember that?                        17·   ·April of 2012, did Kayla Mills live across the street
18·   · · · A· · Yes.                                             18·   ·from Escoe's Market in Barbourville, Kentucky?
19·   · · · Q· · Okay.· Now, at some point, you said that you     19·   · · · A· · I don't know the dates, but that's where I
20·   ·had one conversation with her about a homicide             20·   ·know she lived.
21·   ·investigation into Katherine Mills' death; is that         21·   · · · Q· · Okay.· Sometime during that -- and at some
22·   ·right?                                                     22·   ·point during that range of December 20, 2010 and April
23·   · · · A· · I was present.                                   23·   ·1, 2012, Kayla Mills live across from Escoe's, correct?
24·   · · · Q· · So you were present for one conversation with    24·   · · · A· · As far as I know, yes.
25·   ·Kayla Mills --                                             25·   · · · Q· · Did you ever park your police vehicle in the
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 44 of2018
                                                                      102 - Page ID#:
                                       1684                                     166..169
                                                       Page 166                                                          Page 168
·1·   ·Escoe's Market parking lot do surveillance on Kayla        ·1·   · · · A· · I -- I think I know who her grandma was.
·2·   ·Mills?                                                     ·2·   · · · Q· · Did you ever talk to Kayla Mills' grandmother
·3·   · · · A· · No.                                              ·3·   ·about this case?
·4·   · · · Q· · Did you ever park your vehicle over at the       ·4·   · · · A· · No.
·5·   ·Escoe's parking lot and watch -- or wait for Kayla Mills   ·5·   · · · Q· · Did you ever talk to Kayla Mills' grandmother
·6·   ·to come home?                                              ·6·   ·about Kayla giving a statement to you or Detective York
·7·   · · · A· · No.                                              ·7·   ·in this case?
·8·   · · · Q· · No?· Did you ever park your police vehicle       ·8·   · · · A· · No.
·9·   ·over at Escoe's Market and do surveillance on any other    ·9·   · · · Q· · You know who Stella Smith is, right?
10·   ·residents that was in close proximity to it?               10·   · · · A· · Yeah, I know Stella.
11·   · · · A· · Not in his parking lot, I didn't.                11·   · · · Q· · And you know that -- you knew that Stella
12·   · · · Q· · Did you park next to Escoe's and do              12·   ·Smith was Kayla's aunt --
13·   ·surveillance?                                              13·   · · · A· · Yes.
14·   · · · A· · Across the road, I did.                          14·   · · · Q· · -- right?
15·   · · · Q· · Okay.· And was that close to Kayla's house?      15·   · · · A· · Yes.
16·   · · · A· · Yes.                                             16·   · · · Q· · I know that Stella has since passed away,
17·   · · · Q· · Okay.· And when you say, "across the road,"      17·   ·right?
18·   ·can you describe where, approximately, you parked your     18·   · · · A· · Yes.
19·   ·police cruiser?                                            19·   · · · Q· · Yeah.· Why did you and Detective York talk to
20·   · · · A· · There was a apartment building across the        20·   ·Stella Smith about Kayla giving a statement?
21·   ·road, I sit there a lot.· It had nothing to do with        21·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
22·   ·Kayla Mills, though.                                       22·   · · · · · ·MR. WILLIAMS:· Join.
23·   · · · Q· · What did it have to do with?                     23·   · · · A· · I don't remember me and Detective York ever
24·   · · · A· · Just -- I just sit there and rest and watch      24·   ·talking to her.
25·   ·traffic.· We have a lot of things going on there.          25·   · · · Q· · Did you talk to Stella Smith about Kayla

                                                       Page 167                                                          Page 169
·1·   · · · Q· · And did you do that -- were you known to do      ·1·   ·giving a statement?
·2·   ·that between December 20, 2010 and April 1, 2012?          ·2·   · · · A· · Not that I can recall, no.
·3·   · · · A· · I'm sure I did, yes.                             ·3·   · · · Q· · Did you ever tell Stella Smith that you wanted
·4·   · · · Q· · But it's your testimony that it didn't have      ·4·   ·Kayla to say that she was in the car asleep and saw
·5·   ·anything to do with Kayla Mills; is that right?            ·5·   ·Jonathan and Amanda walk out of the house?
·6·   · · · A· · No.· It didn't have anything to do with her.     ·6·   · · · A· · No.
·7·   · · · Q· · If you saw Kayla Mills come home, would you go   ·7·   · · · Q· · Did you ever tell Stella Smith that you wanted
·8·   ·talk to her sometimes?                                     ·8·   ·Kayla to tell a story that implicated Jonathan Taylor
·9·   · · · A· · No.                                              ·9·   ·and Amanda Hoskins in the murder?
10·   · · · Q· · No?                                              10·   · · · A· · No.
11·   · · · A· · No.                                              11·   · · · · · ·MR. WILLIAMS:· Object to the form.
12·   · · · Q· · But when you were doing this, you know, when     12·   · · · Q· · Did you ever tell Stella Smith that you
13·   ·you were sitting in this parking lot, you were aware       13·   ·believe that Kayla was innocent and didn't have anything
14·   ·that Kayla Mills was a -- let me strike that. Between      14·   ·to do with the murder?
15·   ·two -- December 20, 2010 and April 1, 2012, you were       15·   · · · A· · No.
16·   ·aware that Detective York wanted to interview Kayla        16·   · · · Q· · Mr. Pickard, I'm going to ask that you look at
17·   ·Mills for the investigation into Katherine Mills' death,   17·   ·Exhibit number 10.· It's a copy of an arrest warrant for
18·   ·correct?                                                   18·   ·Kayla Mills for the murder of Katherine Mills.· When did
19·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      19·   ·Detective York first tell you that he was going to
20·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.        20·   ·initiate charges against Kayla Mills for the murder of
21·   · · · A· · I -- I can't say that, no.                       21·   ·Katherine?
22·   · · · Q· · Okay.· Okay.· Have you ever followed Kayla       22·   · · · · · · · · ·(EXHIBIT 10 MARKED FOR IDENTIFICATION)
23·   ·Mills?                                                     23·   · · · A· · I don't remember him ever telling me that.
24·   · · · A· · No.                                              24·   · · · Q· · When was the first time that you ever saw the
25·   · · · Q· · Who is Kayla's grandmother, do you know?         25·   ·criminal complaint that was filed on March 14, 2012
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 45 of2018
                                                                      102 - Page ID#:
                                       1685                                     170..173
                                                       Page 170                                                          Page 172
·1·   ·against Kayla Mills for the homicide of Katherine Mills?   ·1·   · · · Q· · I'm only going to -- no need to read it right
·2·   · · · · · ·MR. WILLIAMS:· I'll object to form.              ·2·   ·now, I'm only going to ask you a question about the
·3·   · · · · · ·MR. WRIGHT:· I'll join.                          ·3·   ·date.· In looking at that document, can you tell the
·4·   · · · A· · This is the first time I ever saw it.            ·4·   ·date that you and Detective York obtained the statement
·5·   · · · Q· · Okay.· Was the first time you ever learned       ·5·   ·from Mr. Helton?
·6·   ·about this, during Detective York's deposition a couple    ·6·   · · · A· · 03/08/12.
·7·   ·of weeks ago?                                              ·7·   · · · Q· · Okay.· And going back to the criminal
·8·   · · · A· · I mean, I -- I know we arrested her, but I       ·8·   ·complaint of -- against Kayla Mills, the other exhibit,
·9·   ·don't -- I mean, I don't -- that's all I know.             ·9·   ·which was done March 14, 2012, would you agree with me
10·   · · · Q· · Did you ever -- did Detective York ever tell     10·   ·that you then -- you would, at least, participated in an
11·   ·you that he charged Kayla Mills with murder?               11·   ·interview, within six days of Mr. York initiating
12·   · · · A· · Not that I recall.                               12·   ·charges against Kayla?
13·   · · · Q· · That's something that you probably would         13·   · · · A· · Repeat that question again.
14·   ·recall, right?                                             14·   · · · Q· · Okay.· Would you agree with me that you
15·   · · · A· · I would think so, yeah --                        15·   ·participated in the interview of Allen Helton within six
16·   · · · Q· · Yeah.                                            16·   ·days of Mr. York initiating charges against Kayla --
17·   · · · A· · -- but I don't.· I don't remember that.          17·   · · · A· · Yes.
18·   · · · Q· · Sitting here today, do you -- are you aware of   18·   · · · Q· · -- for the murder of Katherine Mills?
19·   ·any evidence that implicates Kayla Mills in the homicide   19·   · · · · · ·MR. WRIGHT:· I'll object to form.
20·   ·of Katherine?                                              20·   · · · Q· · And --
21·   · · · A· · Not that I'm aware of.                           21·   · · · · · ·MR. WILLIAMS:· I'll join.
22·   · · · Q· · And in March of 2012, were you aware of any      22·   · · · Q· · -- either before or after you and Detective
23·   ·information that implicated Kayla Mills in the murder of   23·   ·York interviewed Mr. Helton, did Detective York ever
24·   ·Katherine Mills?                                           24·   ·tell you that he was going to initiate charges against
25·   · · · A· · No.                                              25·   ·Kayla Mills --

                                                       Page 171                                                          Page 173
·1·   · · · Q· · Are you surprised that Detective York didn't     ·1·   · · · A· · Not --
·2·   ·tell you that he was able to secure an arrest warrant      ·2·   · · · Q· · -- for the murder of Katherine?
·3·   ·against Kayla for the murder of Katherine Mills?           ·3·   · · · A· · Not that I recall.
·4·   · · · · · ·MR. WRIGHT:· Object to form.                     ·4·   · · · Q· · On March 8, 2012, at any point in time, did
·5·   · · · A· · It's not surprising to me, but there would be    ·5·   ·Detective York tell you that he had evidence implicating
·6·   ·long periods of time I didn't see Detective York.· He      ·6·   ·Kayla Mills in the homicide of Katherine Mills?
·7·   ·worked on his own.                                         ·7·   · · · A· · Not that I recall.
·8·   · · · Q· · Well, you were -- you took a statement with      ·8·   · · · Q· · At any point in time on March 8, 2012, did
·9·   ·Detective York on March 8, 2012 from Allen Helton,         ·9·   ·Detective York tell you that he had probably cause to
10·   ·right?                                                     10·   ·initiate charges against Kayla for the murder of
11·   · · · A· · I don't remember the date, but we did do that.   11·   ·Katherine Mills?
12·   · · · Q· · Okay.· And I'll show you this statement later    12·   · · · A· · Not that I recall.
13·   ·on.· I'll represent to you it was March 8, 2012.           13·   · · · Q· · Either before or after your interview with Mr.
14·   ·According to this arrest warrant, this was signed March    14·   ·Helton, did Detective York tell you that he was going to
15·   ·14, 2012, this arrest warrant against Kayla Mills.· Do     15·   ·initiate charges against Amanda Hoskins and Jonathan
16·   ·you see that?                                              16·   ·Taylor for the murder of Ms. Mills?
17·   · · · A· · Yes.                                             17·   · · · · · ·MR. WILLIAMS:· Object to the form.
18·   · · · Q· · Okay.· So -- and you know what sir, I'll show    18·   · · · A· · Not that I recall.
19·   ·you what we'll mark as Exhibit 15, which is a statement    19·   · · · Q· · On March 8, 2012, did Detective York tell you
20·   ·that you and Detective York obtained from Allen Helton     20·   ·whether he had probable cause to initiate charges
21·   ·on March 8, 2012.· Here you go, Mr. Pickard.               21·   ·against Amanda Hoskins and Jonathan Taylor for the
22·   · · · · · · · · ·(EXHIBIT 15 MARKED FOR IDENTIFICATION)     22·   ·murder of Katherine Mills?
23·   · · · · · ·MR. WILLIAMS:· Take your time to look that       23·   · · · A· · Not that I recall, no.
24·   · · · over before you answer any questions on it, Mr.       24·   · · · Q· · Aside from taking the statement from -- well,
25·   · · · Pickard.                                              25·   ·let me withdraw that question.· Mr. Pickard, did
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 46 of2018
                                                                      102 - Page ID#:
                                       1686                                     174..177
                                                       Page 174                                                          Page 176
·1·   ·Detective York tell you that he agreed to not pursue       ·1·   ·right?
·2·   ·charges against Kayla Mills, so long as she gave a         ·2·   · · · A· · Yes.
·3·   ·statement implicating Jonathan Taylor?                     ·3·   · · · Q· · And in that deposition, Detective York said
·4·   · · · · · ·MR. WILLIAMS:· Object to form.                   ·4·   ·that he agreed to not pursue the murder charges against
·5·   · · · A· · No.                                              ·5·   ·Kayla because she gave a statement against Jonathan
·6·   · · · Q· · Did Detective York ever tell you whether he      ·6·   ·Taylor.· Do you recall him testifying to that effect?
·7·   ·made any promises to Kayla in exchange for her statement   ·7·   · · · · · ·MR. WRIGHT:· I'll object to form.
·8·   ·against John [sic]?                                        ·8·   · · · · · ·MR. WILLIAMS:· Counsel, I think if you want
·9·   · · · A· · No.                                              ·9·   · · · him to review Mr. York's testimony and ask him
10·   · · · Q· · What did Detective York tell you about the       10·   · · · whether he recalls it as it's been stated, that's
11·   ·statement he obtained from Kayla Mills?                    11·   · · · fine, but I don't -- I think it's inappropriate to
12·   · · · A· · I don't remember anything he told me.            12·   · · · just pick out statements that counsel recalls being
13·   · · · Q· · Did you ever ask him how he got that             13·   · · · said and then asking about it.
14·   ·statement?                                                 14·   · · · · · ·MR. SLOSAR:· All right.· Let's go off.
15·   · · · A· · No.                                              15·   · · · · · ·MR. WILLIAMS:· I think he should be given the
16·   · · · Q· · Did you ever ask him what that statement said?   16·   · · · statement and the context.
17·   · · · A· · No, not that I recall, no.                       17·   · · · · · ·MR. SLOSAR:· Let's go off the record.
18·   · · · Q· · Mr. Pickard, in your career as the sheriff of    18·   · · · · · ·VIDEOGRAPHER:· Off the record.
19·   ·Knox County for 12 years, have you ever obtained an        19·   · · · · · · · · ·(OFF THE RECORD)
20·   ·arrest warrant against a witness in order to coerce that   20·   · · · · · ·VIDEOGRAPHER:· We're back on the record.
21·   ·witness into giving a statement against a suspect --       21·   ·BY MR. SLOSAR:
22·   · · · A· · No.                                              22·   · · · Q· · Sir, I'm going to read this to you that you
23·   · · · Q· · -- in an investigation?                          23·   ·can follow along.· This is from the deposition
24·   · · · · · ·MR. WILLIAMS:· Object to form.                   24·   ·transcript of Jason York on February 13, 2018. Beginning
25·   · · · A· · No.                                              25·   ·at 1:62, line 4.· Question, "So was your understanding

                                                       Page 175                                                          Page 177
·1·   · · · Q· · Would that be a legitimate investigative         ·1·   ·that Kayla Mills implicated Jonathan Taylor in the
·2·   ·action if someone were to do that?                         ·2·   ·murder of Katherine Mills, that you would not proceed
·3·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      ·3·   ·forward with the charges against her for the murder,
·4·   · · · · · ·MR. WILLIAMS:· I'll join.· You can answer.       ·4·   ·correct?"· Answer, "Say that very first part again."
·5·   · · · A· · I would think so, yes.                           ·5·   ·"Okay.· So there was an understanding between you and
·6·   · · · Q· · You would think that that would be a             ·6·   ·Kayla Mills and her counsel, that if she gave a
·7·   ·legitimate thing to do?                                    ·7·   ·statement implicating Jonathan Taylor in the murder of
·8·   · · · A· · Oh, no.· I think it wouldn't be legitimate. I    ·8·   ·Katherine Mills but not implicating herself, that you
·9·   ·misunderstood you.                                         ·9·   ·would not proceed forward with the arrest warrant and a
10·   · · · · · ·MR. WRIGHT:· I'll reiterate the objection to     10·   ·citation against her for the murder of Ms. Mills,
11·   · · · the follow-up.                                        11·   ·correct?"· Objection by Mr. Wright.· Answer, "Yeah.
12·   · · · Q· · And you know, in your opinion, would it be       12·   ·That's what the understanding of myself and her attorney
13·   ·inappropriate for a police officer to charge someone       13·   ·had." Question, "Okay.· Did you document that
14·   ·with a crime for the purpose of pressuring that witness    14·   ·understanding in any police report?"· Answer, "No."· See
15·   ·into giving a statement against someone else?· Would       15·   ·those questions and answers, Mr. Pickard?
16·   ·that be an inappropriate law enforcement activity?         16·   · · · A· · Yeah.
17·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      17·   · · · Q· · Okay.· You were present for Detective York's
18·   · · · · · ·MR. WILLIAMS:· Join.· You can answer.            18·   ·deposition, right?
19·   · · · A· · In my opinion, yes.                              19·   · · · A· · Yes.
20·   · · · Q· · And that's based upon your career in law         20·   · · · Q· · It was a long day, right?
21·   ·enforcement; is that right?                                21·   · · · A· · Oh, it was.
22·   · · · A· · Yes.                                             22·   · · · Q· · And at that deposition, as we just went over,
23·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      23·   ·Detective York testified that he had an agreement with
24·   · · · Q· · You were present here a few weeks ago when       24·   ·Kayla Mills and her attorney that if she gave a
25·   ·Detective York testified in his deposition; is that        25·   ·statement implicating Jonathan Taylor in the murder of
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 47 of2018
                                                                      102 - Page ID#:
                                       1687                                     178..181
                                                       Page 178                                                          Page 180
·1·   ·Katherine Mills, that he would not proceed forward with    ·1·   ·station on March 16, 2012 to give a statement?
·2·   ·the arrest warrant that he had initiated against her for   ·2·   · · · · · ·MR. WRIGHT:· Object to form.
·3·   ·the murder.· Okay?                                         ·3·   · · · A· · I don't recall that, no.
·4·   · · · A· · Uh-huh.· Yes.                                    ·4·   · · · Q· · Did Detective York ever tell you that he
·5·   · · · Q· · Was that your recollection of Mr. York's         ·5·   ·received a statement from Kayla Mills on March 16, 2012?
·6·   ·testimony?                                                 ·6·   · · · A· · I don't remember that.
·7·   · · · · · ·MR. WRIGHT:· I'll object to form.                ·7·   · · · Q· · Did he ever tell you any of the details of the
·8·   · · · A· · I read it there, I couldn't remember.            ·8·   ·statement he received from Ms. Mills on March 16, 2012?
·9·   · · · Q· · Speaks for itself, right?                        ·9·   · · · A· · Not that I recall.
10·   · · · A· · Yes.                                             10·   · · · Q· · Sir, I'm going to ask you to look at Exhibit
11·   · · · Q· · Okay.· Did Detective York ever tell you that     11·   ·number 11.· It's the March 16, 2012 police report of
12·   ·he had reached that agreement with Kayla Mills?            12·   ·Kayla Mills.· Do you have that in front of you?
13·   · · · · · ·MR. WRIGHT:· I'll object to form.                13·   · · · · · · · · ·(EXHIBIT 11 MARKED FOR IDENTIFICATION)
14·   · · · A· · Not that I recall, no.                           14·   · · · A· · Yes.
15·   · · · Q· · Do you believe that it was appropriate for       15·   · · · Q· · You ever seen this police report before today?
16·   ·Detective York to charge Kayla Mills with murder in        16·   · · · A· · No.
17·   ·order to elicit a statement from her implicating           17·   · · · Q· · Okay.· Now, you testified earlier that between
18·   ·Jonathan Taylor?                                           18·   ·the time that Katherine Mills was found dead and the
19·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      19·   ·time when Kayla gave a statement in March of 2012, that
20·   · · · · · ·MR. WILLIAMS:· I'll join the objection.· You     20·   ·you had a few run-ins with her; is that right?
21·   · · · can answer.                                           21·   · · · A· · Yes.
22·   · · · A· · I don't really know.· I don't know why he        22·   · · · Q· · Okay.· And that in fact, you and Detective
23·   ·arrested her.· I mean, that was -- I don't know what       23·   ·York actually interviewed Kayla at her home on one
24·   ·evidence he had or anything.                               24·   ·occasion about the murder of Katherine Mills, correct?
25·   · · · Q· · And is it in your experience, do police          25·   · · · A· · Yes.

                                                       Page 179                                                          Page 181
·1·   ·officers who initiate charges against somebody for a       ·1·   · · · Q· · Okay.· Sir, I'm going to ask for you to look
·2·   ·crime, are they usually supposed to make a factual basis   ·2·   ·at this report.· Have you ever seen this report prior to
·3·   ·for probable cause in the warrant for an arrest?           ·3·   ·today?
·4·   · · · · · ·MR. WRIGHT:· Object to form.                     ·4·   · · · A· · No.
·5·   · · · A· · As far as I understand it, yeah.                 ·5·   · · · Q· · Did you ever review this report during the
·6·   · · · Q· · Can you look at the Exhibit number 10, which     ·6·   ·underlying homicide investigation?
·7·   ·is the arrest warrant against Kayla Mills?                 ·7·   · · · A· · No.
·8·   · · · A· · Yes.                                             ·8·   · · · · · ·MR. WILLIAMS:· Object to the form.
·9·   · · · Q· · Looking at this arrest warrant, and there is     ·9·   · · · Q· · Did Detective York ever provide you with this
10·   ·an opening where normally there would be a factual         10·   ·report during the homicide investigation?
11·   ·predicate to the charges, right, Mr. Pickard?              11·   · · · A· · No.
12·   · · · A· · Yes.                                             12·   · · · Q· · Looking at the second paragraph, do you see
13·   · · · · · ·MR. WRIGHT:· Object to form.                     13·   ·where it says, "Kayla Mills stated that she dated
14·   · · · Q· · Looking in the part of this form where there     14·   ·Jonathan Taylor.· I asked Kayla to tell me about all the
15·   ·would normally be a factual predicate to the charges, is   15·   ·times Jonathan talked about killing Katherine Mills."
16·   ·there any factual basis listed there by Detective York     16·   ·You see that?
17·   ·as to how he formed probable cause against Kayla for the   17·   · · · A· · Yes.
18·   ·murder of Katherine Mills?                                 18·   · · · Q· · Okay.· Now, prior to March 16, 2012, Kayla had
19·   · · · · · ·MR. WRIGHT:· Object to form.                     19·   ·actually told you and Detective York, in a separate
20·   · · · · · ·MR. WILLIAMS:· I have to object to the form of   20·   ·interview, that she was not dating Jonathan Taylor
21·   · · · the question, but you can answer.                     21·   ·around the time of the murder, correct?
22·   · · · A· · I don't see it on this form, no.                 22·   · · · · · ·MR. WRIGHT:· I'll object to the form.
23·   · · · Q· · I'm going to now ask for you to -- well, did     23·   · · · A· · I can't remember her saying that.
24·   ·Detective York ever tell you about his plan to arrest      24·   · · · Q· · Okay.· Well, when you and Detective York --
25·   ·Kayla Mills for murder unless she came to the police       25·   ·I'll -- here's something I'm going to ask that you do.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 48 of2018
                                                                      102 - Page ID#:
                                       1688                                     182..185
                                                       Page 182                                                          Page 184
·1·   ·Can you read to yourself the second paragraph of this      ·1·   · · · Q· · Now, Mr. Pickard, have you ever, as the
·2·   ·report and let me know when you're finished?               ·2·   ·sheriff in Knox County, have you ever recorded
·3·   · · · A· · Okay.· Okay.                                     ·3·   ·interviews with a witness?
·4·   · · · Q· · Now, you had a moment to read through this.      ·4·   · · · A· · No.
·5·   · · · A· · (Coughs.)                                        ·5·   · · · Q· · No.· Okay.· You never have?
·6·   · · · Q· · You okay?                                        ·6·   · · · A· · Not that I can remember, no.
·7·   · · · A· · I'm fine.                                        ·7·   · · · Q· · You ever trained any of your officers on
·8·   · · · Q· · Okay.· You interviewed Kayla Mills prior to      ·8·   ·recording interviews?
·9·   ·March 16, 2012 when Detective York took this statement,    ·9·   · · · A· · No.
10·   ·correct?                                                   10·   · · · Q· · In your opinion, would it be appropriate for a
11·   · · · A· · I talked to her.· I can't remember the dates.    11·   ·law enforcement officer to stop a recorded interview for
12·   · · · Q· · Sure.· Sure.· But it was sometime before         12·   ·the purpose of telling that witness what to say?
13·   ·Detective York got this statement, right?                  13·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
14·   · · · A· · Yeah.· I'm about pretty sure it was.             14·   · · · A· · No.
15·   · · · Q· · Yeah.· And in your conversation with you, and    15·   · · · Q· · Would that be against the training that you
16·   ·Detective York, and Kayla, she never told you that she     16·   ·received?
17·   ·knew that Jonathan Taylor had it in him to kill            17·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
18·   ·somebody, correct?                                         18·   · · · Q· · Well, let me strike the question.· I'm going
19·   · · · A· · I don't recall her saying that, no.              19·   ·to hand you what we'll mark as Exhibit number 12, Mr.
20·   · · · Q· · Kayla never told you that she broke up with      20·   ·Pickard.· Actually, I've already handed it to you. I
21·   ·Jonathan Taylor because he had it in him to kill           21·   ·apologize.· This is the -- it's a transcription of the
22·   ·somebody, correct?                                         22·   ·statement that Kayla gave.
23·   · · · A· · I don't recall.                                  23·   · · · · · · · · ·(EXHIBIT 12 MARKED FOR IDENTIFICATION)
24·   · · · · · ·MR. WRIGHT:· I'll object to form.                24·   · · · A· · Oh.
25·   · · · Q· · Kayla Mills never told you that Jonathan         25·   · · · Q· · So it's this last one.· Mr. Pickard, you

                                                       Page 183                                                          Page 185
·1·   ·Taylor confessed to her that he killed Katherine,          ·1·   ·weren't present when Detective York obtained a statement
·2·   ·correct?                                                   ·2·   ·from Kayla Mills on March 16, 2012, correct?
·3·   · · · A· · Not that I recall, no.                           ·3·   · · · · · ·MR. WILLIAMS:· Take as much time as you need
·4·   · · · Q· · Kayla Mills never told you that Jonathan         ·4·   · · · to read it over before you answer questions.
·5·   ·Taylor said he left one lying up on the creek and didn't   ·5·   · · · A· · No, I wasn't there.
·6·   ·care to leave another, correct?                            ·6·   · · · Q· · Prior to today, have you ever seen the
·7·   · · · A· · Correct.                                         ·7·   ·transcribed statement from Kayla Mills from
·8·   · · · Q· · Kayla never told you that Jonathan brought up    ·8·   ·March 16, 2012?
·9·   ·Amanda Hoskins and William Lester, and money being taken   ·9·   · · · A· · No.
10·   ·from Ms. Mills, correct?                                   10·   · · · Q· · Did Detective York ever talk to you about the
11·   · · · A· · I don't recall that.                             11·   ·transcribed statement he got from Kayla Mills?
12·   · · · Q· · Yeah.· In fact, earlier here, you testified      12·   · · · A· · No.
13·   ·that Kayla told you and Detective York when she met with   13·   · · · Q· · Okay.· Sir, how many times did you meet with
14·   ·you-all, that she didn't have any knowledge or             14·   ·Michael Crump during the underlying investigation into
15·   ·participation in the murder of Katherine Mills, correct?   15·   ·Katherine Mills death?
16·   · · · A· · Yes.                                             16·   · · · A· · I don't ever remember talking to him but one
17·   · · · Q· · Would you agree that the information that        17·   ·time.· And I didn't talk to him, I was there.
18·   ·Kayla -- that is attributed to Kayla in this statement     18·   · · · Q· · Who else was there?
19·   ·is the opposite of what she told you and Detective York    19·   · · · A· · Detective York --
20·   ·when you interviewed here -- her before?                   20·   · · · Q· · Okay.
21·   · · · · · ·MR. WRIGHT:· Object to form.                     21·   · · · A· · -- was talking to him.
22·   · · · · · ·MR. WILLIAMS:· Object to the form.               22·   · · · Q· · And do you recall where that conversation took
23·   · · · Q· · You can answer.                                  23·   ·place?
24·   · · · · · ·MR. WILLIAMS:· You can answer.                   24·   · · · A· · At Ms. Mills' residence.
25·   · · · A· · Yes.                                             25·   · · · Q· · Was -- how close in time to the murder was it
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 49 of2018
                                                                      102 - Page ID#:
                                       1689                                     186..189
                                                       Page 186                                                          Page 188
·1·   ·that Detective York was interviewing Mr. Crump in your     ·1·   ·that would have matched the physical description of this
·2·   ·presence?                                                  ·2·   ·sketch?
·3·   · · · A· · I'm not sure, it was a -- I'm not sure.          ·3·   · · · · · ·MR. WILLIAMS:· Object to the form.
·4·   · · · Q· · Do you vaguely remember when Amanda Hoskins,     ·4·   · · · A· · Not that I recall.
·5·   ·and Jonathan Taylor, and William Lester were charged       ·5·   · · · Q· · Well, let me ask it a different way.· Did he
·6·   ·with murder in March of 2012?                              ·6·   ·use this sketch in the investigation to try to find the
·7·   · · · A· · Yes.                                             ·7·   ·real killer?
·8·   · · · Q· · Okay.· Was the conversation that Detective       ·8·   · · · · · ·MR. WILLIAMS:· Object to the form.
·9·   ·York had in your presence with Mr. Crump prior to the      ·9·   · · · · · ·MR. WRIGHT:· Yeah.· I'll object to the form of
10·   ·plaintiffs being charged with murder?                      10·   · · · that, too.
11·   · · · A· · Yes.                                             11·   · · · A· · I don't -- don't recall that.
12·   · · · Q· · Okay.· What do you remember about this           12·   ·BY MR. SLOSAR:
13·   ·conversation with Mr. Crump that took place at Katherine   13·   · · · Q· · Well, did Detective York use this sketch to
14·   ·Mills' residence?                                          14·   ·try to identify a suspect?
15·   · · · A· · I just -- I don't remember a lot, I just         15·   · · · A· · I don't -- I don't know.
16·   ·remember he was talking about he saw a guy with a coat     16·   · · · Q· · But you saw the sketch and you were aware that
17·   ·on and walking toward the car.· And he said something      17·   ·it came from Michael Crump's description, right?
18·   ·about a female, but I couldn't tell you.· I don't          18·   · · · A· · Yes.
19·   ·remember what that was.                                    19·   · · · Q· · Did you request that a polygraph examination
20·   · · · Q· · Was anybody else there aside from you            20·   ·be conducted of Allen Helton in January of 2011?
21·   ·yourself, Detective York, and Mr. Crump?                   21·   · · · A· · No.
22·   · · · A· · I don't remember.                                22·   · · · Q· · Do you know who did that?
23·   · · · Q· · Do you recall how long that conversation         23·   · · · A· · No, I don't.
24·   ·lasted?                                                    24·   · · · Q· · Did Detective York ever tell you that he
25·   · · · A· · It wasn't very long.                             25·   ·requested a polygraph examination of Allen Helton in

                                                       Page 187                                                          Page 189
·1·   · · · Q· · Did Mister -- did Detective York show Mr.        ·1·   ·January of 2011?
·2·   ·Crump photographs of Jonathan Taylor in that               ·2·   · · · A· · Not that I recall.
·3·   ·conversation?                                              ·3·   · · · Q· · When did you first learn that Allen Helton
·4·   · · · A· · Not that I remember.                             ·4·   ·failed the polygraph examination in this case?
·5·   · · · Q· · I'm going to show you what we'll mark as         ·5·   · · · · · ·MR. WILLIAMS:· Objection.· Lack of foundation.
·6·   ·Exhibit number 19.                                         ·6·   · · · A· · I have no idea, date wise.
·7·   · · · · · · · · ·(EXHIBIT 19 MARKED FOR IDENTIFICATION)     ·7·   · · · Q· · Okay.· But prior -- sorry.· Prior to Ms.
·8·   · · · · · ·MR. WILLIAMS:· You made Kayla Mills' statement   ·8·   ·Hoskins and Mr. Taylor being charged with murder, did
·9·   · · · number 12; is that right?                             ·9·   ·you learn that Allen Helton and Jessie Lawson had failed
10·   · · · · · ·MR. SLOSAR:· Yeah.· I'm bouncing.· Sorry.        10·   ·polygraph examinations?
11·   · · · · · ·MR. WILLIAMS:· That's all right.· Just trying    11·   · · · A· · I heard at some point in time that they did,
12·   · · · to keep up.                                           12·   ·but I can't tell you when -- when I was told that.
13·   ·BY MR. SLOSAR:                                             13·   · · · Q· · And was it your understanding that Allen
14·   · · · Q· · Mr. Pickard, here's Exhibit number 19. Please,   14·   ·Helton, Jessie Lawson, failed polygraph examinations
15·   ·take a look at this.· When was the first time you saw      15·   ·directly about whether they were involved in killing Ms.
16·   ·this sketch?                                               16·   ·Mills?
17·   · · · A· · I don't remember.· I remember seeing it, but I   17·   · · · · · ·MR. WRIGHT:· Object to form.
18·   ·don't remember when.                                       18·   · · · A· · I don't remember being told what it was about.
19·   · · · Q· · Well, when you saw it, was it your               19·   · · · Q· · You just knew that they failed their
20·   ·understanding that this was a sketch based upon the        20·   ·polygraphs, right?
21·   ·description that Michael Crump gave to officers in this    21·   · · · A· · Yes.
22·   ·case?                                                      22·   · · · Q· · Do you know who told you?
23·   · · · A· · Yes.                                             23·   · · · A· · Detective York.
24·   · · · Q· · Is it fair to say that you and Detective York    24·   · · · Q· · Did you ever conduct any follow-up
25·   ·were looking for suspects in this investigation based --   25·   ·investigation into Allen Helton, Jessie Lawson, or Mike
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 50 of2018
                                                                      102 - Page ID#:
                                       1690                                     190..193
                                                       Page 190                                                          Page 192
·1·   ·Simpson, after you found out about the failed polygraph    ·1·   ·talked to Allen Helton previously about the Katherine
·2·   ·examinations?                                              ·2·   ·Mills' homicide investigation?
·3·   · · · A· · No.                                              ·3·   · · · A· · Not that I remember, no.
·4·   · · · Q· · Did Detective York ever request your             ·4·   · · · Q· · Okay.· You don't have any notes or reports at
·5·   ·assistance in follow-up investigations into Allen          ·5·   ·home that would refresh your recollection, right?
·6·   ·Helton, Jessie Lawson, or Mike Simpson, after you          ·6·   · · · A· · No.
·7·   ·learned of the failed polygraph examinations?              ·7·   · · · Q· · That's because you didn't take any notes or
·8·   · · · · · ·MR. WRIGHT:· Object to form.                     ·8·   ·recorded statements during this case, right?
·9·   · · · A· · Not that I recall.                               ·9·   · · · A· · That's right.
10·   · · · · · ·MR. WILLIAMS:· Join.                             10·   · · · Q· · So what happens when Mister -- well, I believe
11·   · · · Q· · Now, Mr. Pickard, how did you come into          11·   ·you said you got a phone call from the jail saying that
12·   ·contact with Allen Helton on March 7, 2012?                12·   ·Mr. Helton wanted to talk about the murder, right?
13·   · · · A· · I -- I don't remember that date.                 13·   · · · A· · Yes.
14·   · · · Q· · Did I give you -- do you have an Exhibit         14·   · · · Q· · Okay.· And at that point, you made a request
15·   ·number 15, the statement from Allen Helton?· Yeah, it's    15·   ·to retrieve Mr. Helton, correct?
16·   ·right there.· Did I not put a sticker on it?· I should     16·   · · · A· · Yes.
17·   ·have.                                                      17·   · · · Q· · Did he make any phone calls to any other
18·   · · · A· · There ain't no sticker on it.                    18·   ·officers to join you in the interview of Mr. Helton that
19·   · · · Q· · Oh, wait, here it is.                            19·   ·day?
20·   · · · A· · Oh, at the top.· Yeah, okay.· I got you.         20·   · · · A· · Not that I recall.
21·   · · · Q· · Okay.                                            21·   · · · Q· · Okay.· Well, how did Jason York end up in your
22·   · · · · · ·MR. WILLIAMS:· Make sure you've had time to      22·   ·office on March 8, 2012?
23·   · · · review it before you answer any questions about it.   23·   · · · A· · I called him.
24·   · · · Q· · So this is a statement that you and Detective    24·   · · · Q· · Okay.· And how did you get ahold of Mr. York?
25·   ·York obtained from Allen Helton on March 8, 2012; is       25·   · · · A· · I'm sure I called his cell phone.

                                                       Page 191                                                          Page 193
·1·   ·that right?                                                ·1·   · · · Q· · Okay.· So you had his cell phone number at the
·2·   · · · A· · Yes.                                             ·2·   ·time?
·3·   · · · Q· · Okay.· And you came into contact with Allen      ·3·   · · · A· · Yes.
·4·   ·Helton the day before he gave this statement to you and    ·4·   · · · Q· · Did you tell him that Mr. Helton wanted to
·5·   ·Detective York, correct?                                   ·5·   ·talk?
·6·   · · · A· · This -- no.· This was all the same day.          ·6·   · · · A· · I told him what Mr. Helton told me and he
·7·   · · · Q· · It was all the same day?                         ·7·   ·wanted to tell him.
·8·   · · · A· · Yes.                                             ·8·   · · · Q· · So you had a conversation with Mr. Helton
·9·   · · · Q· · How did you come into contact with Mr. Helton    ·9·   ·prior to calling Detective York?
10·   ·that day?                                                  10·   · · · A· · Yes.· I mean, I didn't -- I just let him tell
11·   · · · A· · The jail contacted me and said he wanted to      11·   ·me what he had on his mind.
12·   ·talk to me about the murder.                               12·   · · · Q· · All right.· Was anybody else present when you
13·   · · · Q· · Do you recall what jail it was?                  13·   ·spoke to Mr. Helton?
14·   · · · A· · Knox County Jail, but I don't recall who         14·   · · · A· · There was somebody with me, but I can't tell
15·   ·called me.                                                 15·   ·you who he was, I don't remember.
16·   · · · Q· · What did you do after you got the phone call?    16·   · · · Q· · Was it Derek Eubanks?
17·   · · · A· · I had somebody go over and bring him over to     17·   · · · A· · No.
18·   ·the sheriff's office.                                      18·   · · · Q· · Do you know who else it could have been?
19·   · · · Q· · Do you remember who that was?                    19·   · · · A· · It just -- probably one of the deputies, I
20·   · · · A· · No, I don't.                                     20·   ·don't remember.
21·   · · · Q· · And prior to that day, have you talked to        21·   · · · Q· · Mr. Helton was incarcerated at the time,
22·   ·Allen Helton previously about the Mills' homicide          22·   ·right?
23·   ·investigation?                                             23·   · · · A· · Yes.
24·   · · · A· · Not that I remember, no.                         24·   · · · Q· · He was charged with crimes; is that right?
25·   · · · Q· · Have you been present when any other officer     25·   · · · A· · Yes.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 51 of2018
                                                                      102 - Page ID#:
                                       1691                                     194..197
                                                       Page 194                                                          Page 196
·1·   · · · Q· · You remember what crimes he was charged with?    ·1·   ·Helton on March 8, 2012, where did that conversation
·2·   · · · A· · Theft.                                           ·2·   ·take place?
·3·   · · · Q· · Now, did you talk to Mr. Helton about the trip   ·3·   · · · A· · At the sheriff's office.
·4·   ·he took to Florida?                                        ·4·   · · · Q· · And when Mr. Helton came into the room, was he
·5·   · · · A· · No.                                              ·5·   ·wearing handcuffs?
·6·   · · · Q· · Did you talk to Mr. Helton about Mike Simpson    ·6·   · · · A· · I can't remember, but I'm sure he was, we
·7·   ·having money after Katherine Mills was found dead?         ·7·   ·always did cuff them.
·8·   · · · A· · No.                                              ·8·   · · · Q· · Did any of the jail guards stay with him?
·9·   · · · Q· · Did you talk to Mr. Helton about the rental      ·9·   · · · A· · I'm sure they waited outside, but I'm not
10·   ·car that was paid for with cash on the day of Ms. Mills'   10·   ·positive.· I can't remember.
11·   ·death?                                                     11·   · · · Q· · Do you recall whether your door was open or
12·   · · · A· · No.                                              12·   ·closed?
13·   · · · Q· · Did you talk to Mr. Helton about how he got      13·   · · · A· · Closed.
14·   ·money to go on a pill run to Florida?                      14·   · · · Q· · And who else was present when you first talked
15·   · · · A· · No.                                              15·   ·to Mr. Helton that day?
16·   · · · Q· · Did you talk to Mr. Helton about how Mike        16·   · · · A· · I don't remember who was in there with me.
17·   ·Simpson got money to go on a pill run to Florida?          17·   · · · Q· · Now, the report that you have in front of you,
18·   · · · A· · No.                                              18·   ·who drafted that report?· Was it you or Detective York?
19·   · · · Q· · Did you ask him about any of that stuff?         19·   · · · A· · Detective York.· It wasn't me.
20·   · · · A· · No.                                              20·   · · · Q· · Okay.· Did you ever review that report to make
21·   · · · Q· · All right.· Now, prior to March 8, 2012, Allen   21·   ·sure it was accurate?
22·   ·Helton never told you that he saw Amanda Hoskins and       22·   · · · A· · I never looked at it before.· I just kind of
23·   ·William Lester at Escoe's Market the day before            23·   ·glanced through it now.
24·   ·Katherine Mills was found dead, right?                     24·   · · · Q· · Before today, have you ever seen this report?
25·   · · · A· · He did tell me that, but I don't know on the     25·   · · · A· · No.

                                                       Page 195                                                          Page 197
·1·   ·dates.                                                     ·1·   · · · Q· · Okay.· Did you and Detective York have a
·2·   · · · Q· · Well -- and I'm asking, prior to the -- well,    ·2·   ·conversation about who was going to draft this report?
·3·   ·the statement that you have in front of you, the           ·3·   · · · A· · No.
·4·   ·statement that you and Detective York got from Allen       ·4·   · · · Q· · How long did you speak to Allen Helton prior
·5·   ·Helton, he had never provided you with any of that         ·5·   ·to calling Detective York?
·6·   ·information prior to March 8, 2012, correct?               ·6·   · · · A· · Probably six or seven minutes.
·7·   · · · A· · No.                                              ·7·   · · · Q· · And in the six or seven minutes, what promises
·8·   · · · Q· · Okay.                                            ·8·   ·did you make to Mr. Helton?
·9·   · · · A· · So prior to March 8, 2012, Mr. Helton never      ·9·   · · · · · ·MR. WRIGHT:· Object to form.
10·   ·told you that Amanda Hoskins informed him that she was     10·   · · · A· · I didn't make no promise.· I did tell him I
11·   ·going to tie up an old woman when she came out of the      11·   ·would try to help him on these other charges if he was
12·   ·bathroom, right?                                           12·   ·telling the truth.
13·   · · · A· · Right.                                           13·   · · · Q· · Well, what were the charges that you were
14·   · · · Q· · Prior to March 8, 2012, Allen Helton never       14·   ·referring to?
15·   ·told you that he saw Amanda Hoskins after Ms. Mills'       15·   · · · A· · He was charged with stealing metal and it had
16·   ·death, and that she had thousands of dollars folded up     16·   ·like -- I know one of them was a felony, but it worked
17·   ·in a big wad, right?                                       17·   ·itself out.
18·   · · · A· · Prior to 8th?                                    18·   · · · Q· · Allen Helton was in jail at the time, right?
19·   · · · Q· · Yes.                                             19·   · · · A· · Yes.
20·   · · · A· · No.                                              20·   · · · Q· · And you promised that if he gave a statement,
21·   · · · Q· · Prior to March 8, 2012, Allen Helton never       21·   ·that he would get out of jail that day on a bond, right?
22·   ·told you that Mike Simpson knew that Mr. Lester and Ms.    22·   · · · · · ·MR. WRIGHT:· Object to form.
23·   ·Hoskins were going to rob Katherine Mills, correct?        23·   · · · · · ·MR. WILLIAMS:· Object to the form.· Asked and
24·   · · · A· · Correct.                                         24·   · · · answered.
25·   · · · Q· · Now, this conversation that you had with Mr.     25·   · · · A· · I didn't promise that.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 52 of2018
                                                                      102 - Page ID#:
                                       1692                                     198..201
                                                       Page 198                                                          Page 200
·1·   ·BY MR. SLOSAR:                                             ·1·   · · · A· · He did.
·2·   · · · Q· · Well, did you tell him you would see what you    ·2·   · · · Q· · What did he say?
·3·   ·could do?                                                  ·3·   · · · A· · He told him that if I would help him on the
·4·   · · · A· · I told him I can see what I do about the         ·4·   ·charges he had against him, that he would tell about the
·5·   ·charges.                                                   ·5·   ·murder.· He knowed some -- had some information on it.
·6·   · · · Q· · After Allen Helton gave a statement to           ·6·   · · · Q· · And you didn't have any -- you said that you
·7·   ·yourself and Detective York on March 8, 2012, was he       ·7·   ·made that agreement as long as Allen was telling the
·8·   ·released that same day from the Knox County Jail?          ·8·   ·truth, is that what you said?
·9·   · · · A· · I couldn't say.· I don't remember that.          ·9·   · · · A· · Yes.
10·   · · · Q· · Do you have any reason to dispute that?          10·   · · · · · ·MR. WRIGHT:· Object to the form.
11·   · · · · · ·MR. WRIGHT:· Object to form.                     11·   · · · · · ·MR. WILLIAMS:· Object to the form.· Go ahead.
12·   · · · A· · No, I don't.                                     12·   · · · Q· · What investigation did you do to determine
13·   · · · Q· · Did you contact anybody to see if Allen Helton   13·   ·whether the statement that you and Detective York got
14·   ·could get bonded out that day after he gave a statement    14·   ·from Allen Helton on March 8, 2012, what investigation
15·   ·to you and Detective York?                                 15·   ·did you do to determine whether it was truthful or not?
16·   · · · A· · No.· Not that I remember, no.                    16·   · · · A· · I didn't do anything.
17·   · · · Q· · Did Detective York tell you that he was going    17·   · · · Q· · Part of your agreement with him was that you
18·   ·to contact somebody to see if Allen Helton could get       18·   ·would see what you could do on his criminal charges as
19·   ·bonded out that day?                                       19·   ·long and he told you the truth, right?
20·   · · · A· · I don't recall that.                             20·   · · · A· · Yes.
21·   · · · Q· · Do you recall having a conversation with Allen   21·   · · · · · ·MR. WRIGHT:· Object to form.
22·   ·Helton about getting him released?                         22·   · · · Q· · But you didn't do any --
23·   · · · · · ·MR. WRIGHT:· Object to form.                     23·   · · · · · ·MR. WILLIAMS:· Join.
24·   · · · · · ·MR. WILLIAMS:· I'll join.                        24·   · · · Q· · -- investigation to determine whether he told
25·   · · · A· · I don't recall that.                             25·   ·you the truth; is that right?

                                                       Page 199                                                          Page 201
·1·   · · · Q· · So you're not saying it didn't happen, you're    ·1·   · · · A· · No, I didn't.
·2·   ·saying you don't remember, right?                          ·2·   · · · Q· · Was it you or did Detective York, who told Mr.
·3·   · · · · · ·MR. WRIGHT:· Object.                             ·3·   ·Helton that he would be released on bond if he gave a
·4·   · · · A· · I'm saying I don't remember it happening, no.    ·4·   ·statement implicating Ms. Hoskins and Mr. Taylor?
·5·   · · · Q· · You told him you could see what you could do     ·5·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
·6·   ·on the charges, but you don't remember anything about      ·6·   · · · · · ·MR. WILLIAMS:· Object to formation and
·7·   ·trying to get him released that day --                     ·7·   · · · foundation.
·8·   · · · A· · No.                                              ·8·   · · · A· · That wasn't me.
·9·   · · · Q· · -- is that your testimony?                       ·9·   · · · Q· · Did Detective York make that promise to him?
10·   · · · A· · No.· Yes, I don't remember.                      10·   · · · A· · I don't remember that.
11·   · · · Q· · What did you tell Allen Helton when he came      11·   · · · Q· · Was it you or Detective York who told Mr.
12·   ·into the room with his handcuffs?                          12·   ·Helton that he would not be charged with murder, so long
13·   · · · · · ·MR. WILLIAMS:· I'm sorry, what?· Who did --      13·   ·as he gave a statement against Mr. Taylor and Ms.
14·   · · · who are you speaking about?· I'm sorry.               14·   ·Hoskins?
15·   · · · Q· · Well, did -- Mr. Pickard, when Allen Helton      15·   · · · · · ·MR. WILLIAMS:· Object to the form.· Assumes
16·   ·was brought over from the jail in handcuffs, the door      16·   · · · facts not in evidence.
17·   ·was closed, and the jail guard was outside.· What did      17·   · · · · · ·MR. WRIGHT:· And I'll join.
18·   ·you first say to Mr. Helton?                               18·   · · · A· · It wasn't me.
19·   · · · · · ·MR. WRIGHT:· I'll object to form.                19·   ·BY MR. SLOSAR:
20·   · · · A· · I just asked him what he wanted, to start        20·   · · · Q· · Do you recall whether Detective York made that
21·   ·with.                                                      21·   ·statement to Mr. Helton?
22·   · · · Q· · And did Allen Helton tell you that he wanted     22·   · · · A· · I don't --
23·   ·help out on his criminal charges?                          23·   · · · · · ·MR. WRIGHT:· Same objection.
24·   · · · A· · No.· Not in the beginning, no.                   24·   · · · A· · I don't remember him making that statement.
25·   · · · Q· · Well, who first brought that up, you or him?     25·   · · · Q· · Not saying it didn't happen, you just don't
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 53 of2018
                                                                      102 - Page ID#:
                                       1693                                     202..205
                                                       Page 202                                                          Page 204
·1·   ·remember, right?                                           ·1·   ·case, I got to get Detective York over here," right?
·2·   · · · A· · Right.                                           ·2·   · · · A· · Yes.
·3·   · · · · · ·MR. WRIGHT:· Object to the form of that.         ·3·   · · · Q· · Did you do any further questioning of Mr.
·4·   · · · Q· · What did Mr. Helton tell you in the six or       ·4·   ·Helton after you called Detective York, but before
·5·   ·seven minutes that you talked to him before you called     ·5·   ·Detective York got there?
·6·   ·Detective York?                                            ·6·   · · · A· · No.
·7·   · · · A· · He just -- he told me, you know, to -- who       ·7·   · · · Q· · That's because you were waiting for the lead
·8·   ·killed Katherine Mills.· And he wanted to give a           ·8·   ·investigator to come into that room, right?
·9·   ·statement on it and I'm -- I told him that anyone that'd   ·9·   · · · A· · Yes, I let him do it.
10·   ·help on them -- those charges, I told him that was         10·   · · · Q· · Let him do his thing?
11·   ·Detective York's case, I would contact him, and if he      11·   · · · A· · Yes.
12·   ·wanted to tell him, you know, I said as long as you're     12·   · · · Q· · All right.· Did you record any of the first
13·   ·telling me the truth.· If you want to tell Jason -- Mr.    13·   ·part of that interview?
14·   ·York that, you can.· And I called Jason and it seemed      14·   · · · A· · No.
15·   ·like it was a short time thereafter, he came down and --   15·   · · · Q· · Okay.· Now, when Mr. York -- when Detective
16·   ·and talked to him.                                         16·   ·York came into the room, did he have a conversation with
17·   · · · Q· · Mr. York did?                                    17·   ·Mr. Helton in your presence?
18·   · · · A· · Yes.                                             18·   · · · A· · Yes.
19·   · · · Q· · And when Detective York came down there, did     19·   · · · Q· · How long was that?
20·   ·he come into your sheriff's office?                        20·   · · · A· · I don't recall.· It wasn't very long --
21·   · · · A· · Yes.                                             21·   · · · Q· · Okay.
22·   · · · Q· · Okay.· And was that at the Knox County           22·   · · · A· · -- but I can't recall exactly.
23·   ·Sheriff's Department?                                      23·   · · · Q· · Did Mr. Helton tell Detective York that he
24·   · · · A· · Yes.                                             24·   ·would give a statement as long as he got some help out
25·   · · · Q· · What floor was that on?                          25·   ·on those pending charges?

                                                       Page 203                                                          Page 205
·1·   · · · A· · It ain't but one floor.                          ·1·   · · · · · ·MR. WRIGHT:· Object to form.
·2·   · · · Q· · One floor?· I'm sorry.· That how you know I'm    ·2·   · · · A· · I don't recall.
·3·   ·not from here.· Did you talk to Detective York outside     ·3·   · · · Q· · Did Mr. Helton make any requests of Detective
·4·   ·of Mr. Helton's presence at all?                           ·4·   ·York that he wanted help on his pending cases?
·5·   · · · A· · I don't think so, I talked to him in there       ·5·   · · · A· · I don't recall how that was brought about.
·6·   ·when he come in.· I just told him what he had.             ·6·   · · · Q· · But at some point prior to taking this
·7·   · · · Q· · And by that time, is it fair to say that Mr.     ·7·   ·statement, or finishing the statement from Allen Helton,
·8·   ·Helton didn't give you any of the specifics that he        ·8·   ·Detective York knew that Allen Helton wanted help on his
·9·   ·knew?                                                      ·9·   ·pending charges in exchange for giving a statement; is
10·   · · · · · ·MR. WRIGHT:· Object to form.                     10·   ·that right?
11·   · · · A· · No.                                              11·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
12·   · · · Q· · He just told you generally that he was ready     12·   · · · · · ·MR. WILLIAMS:· Object to form.
13·   ·to give a statement, right?                                13·   · · · A· · Yes.
14·   · · · A· · That -- concerning the --                        14·   · · · Q· · And in fact, wouldn't you have told Detective
15·   · · · Q· · The murder.                                      15·   ·York about the request that Allen Helton made to have
16·   · · · A· · -- the murder of her.                            16·   ·help on his pending cases in exchange for giving a
17·   · · · Q· · Yeah.· But he didn't give you any of the         17·   ·statement?
18·   ·details of what he knew prior to Detective York getting    18·   · · · · · ·MR. WRIGHT:· Object to form.
19·   ·there?                                                     19·   · · · · · ·MR. WILLIAMS:· Object to the form.
20·   · · · A· · Not that I recall, no.                           20·   · · · A· · I'm pretty sure I told him what he wanted.
21·   · · · Q· · Okay.· So he said that he wanted to give a       21·   · · · Q· · That's not something that you would have
22·   ·statement on the murder, he wanted some help with his      22·   ·hidden from Detective York, right?
23·   ·pending charges, is that fair to say?                      23·   · · · A· · No.
24·   · · · A· · Yes.                                             24·   · · · Q· · That's an important fact in the case, right?
25·   · · · Q· · And you said, "I'm not the lead guy on this      25·   · · · A· · Yes.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 54 of2018
                                                                      102 - Page ID#:
                                       1694                                     206..209
                                                       Page 206                                                          Page 208
·1·   · · · Q· · Is it fair to say that Detective York led        ·1·   ·certainly read through this, but the police report,
·2·   ·Allen Helton's questioning during his recorded             ·2·   ·also, Exhibit 15, is a summary of the transcript.
·3·   ·statement?                                                 ·3·   · · · · · ·MR. WRIGHT:· Why don't we take a minute to go
·4·   · · · A· · Yes.                                             ·4·   · · · off the record --
·5·   · · · · · ·MR. WRIGHT:· Now, object to form on that.        ·5·   · · · · · ·MR. SLOSAR:· Sure.
·6·   · · · Q· · Well, was Detective York asking questions to     ·6·   · · · · · ·MR. WRIGHT:· -- to let him read it.
·7·   ·Allen Helton on March 8, 2012, in your office?             ·7·   · · · · · ·MR. SLOSAR:· That's fine.
·8·   · · · A· · Yes.                                             ·8·   · · · · · ·MR. WRIGHT:· Okay?
·9·   · · · Q· · Were you present when Detective York was         ·9·   · · · · · ·MR. WILLIAMS:· Thank you.
10·   ·asking those questions?                                    10·   · · · · · ·MR. SLOSAR:· Yep.
11·   · · · A· · Yes.                                             11·   · · · · · ·VIDEOGRAPHER:· Off the record.
12·   · · · Q· · Did you ever leave the room when Detective       12·   · · · · · · · · ·(OFF THE RECORD)
13·   ·York asked those questions?                                13·   · · · · · ·VIDEOGRAPHER:· Back on the record.
14·   · · · A· · No.                                              14·   ·BY MR. SLOSAR:
15·   · · · Q· · You were present the whole time, right?          15·   · · · Q· · Mr. Pickard, do you have Exhibit number 15 in
16·   · · · A· · Yes.                                             16·   ·front of you?
17·   · · · Q· · Okay.· Did you ever make any attempts to stop    17·   · · · A· · Yes.
18·   ·Detective York's questioning of Allen Helton on March 8,   18·   · · · Q· · Okay.· Now, would you agree that -- so this is
19·   ·2012 in your office?                                       19·   ·the police report that Detective York drafted based upon
20·   · · · A· · No.                                              20·   ·the conversation that you and he had with Allen Helton
21·   · · · Q· · So Exhibit 16 is an audio file.· The Bates       21·   ·on March 8, 2012, right?
22·   ·number is PL25962.· It's the audio recorded statement of   22·   · · · A· · Yes.
23·   ·Allen Helton.· I'm going to hand Mr. Pickard Exhibit 17,   23·   · · · Q· · Okay.· Fair to say that the statement from
24·   ·which is the transcript of the Allen Helton recording,     24·   ·Mister -- obtained from Mr. Helton on March 8, 2012,
25·   ·PL15840 through 15854.· Is that what you were going to     25·   ·implicates Amanda Hoskins and Jonathan Taylor in the

                                                       Page 207                                                          Page 209
·1·   ·get?                                                       ·1·   ·murder of Katherine Mills?
·2·   · · · · · · · · ·(EXHIBIT 16 MARKED FOR IDENTIFICATION)     ·2·   · · · A· · Yes.
·3·   · · · · · · · · ·(EXHIBIT 17 MARKED FOR IDENTIFICATION)     ·3·   · · · Q· · Mr. Pickard, would you agree that Mister --
·4·   · · · · · ·MR. SLOSAR:· Is that what you were going to      ·4·   ·Detective York provided information to Allen Helton
·5·   · · · get?                                                  ·5·   ·during his recorded statement on March 8, 2012?
·6·   · · · · · ·MR. WRIGHT:· Yeah.· Do you have an extra one?    ·6·   · · · · · ·MR. WRIGHT:· Object to form --
·7·   · · · · · ·MR. SLOSAR:· Yeah.                               ·7·   · · · · · ·MR. WILLIAMS:· Object to form.
·8·   · · · · · ·MR. WRIGHT:· Okay.                               ·8·   · · · · · ·MR. WRIGHT:· -- and foundation.
·9·   · · · · · ·MR. SLOSAR:· I figured that's --                 ·9·   ·BY MR. SLOSAR:
10·   · · · · · ·MR. WILLIAMS:· Take the time to read that over   10·   · · · Q· · You can answer.
11·   · · · before you answer questions on it.                    11·   · · · A· · Yes.
12·   ·BY MR. SLOSAR:                                             12·   · · · Q· · And I'm going to go through these paragraphs
13·   · · · Q· · I'm not going to -- we're going to go through    13·   ·with you real quick, okay?· So I'm going to start at the
14·   ·this bit by bit, Mr. Pickard.· Mr. Pickard, have you       14·   ·second paragraph of the police report.· Yep.· Do you see
15·   ·ever seen this transcribed statement from Allen Helton     15·   ·where it says in the second paragraph that, "Allen
16·   ·besides today?                                             16·   ·stated."· So this would be the second -- "Allen stated
17·   · · · A· · No.                                              17·   ·Amanda asked him if he wanted to make some money, and
18·   · · · Q· · First time you've seen this?                     18·   ·told him how."· Do you see that?
19·   · · · A· · First time I've saw it.                          19·   · · · A· · Yes.
20·   · · · Q· · Okay.· Mr. Pickard, is it fair to say that the   20·   · · · Q· · Prior to that sentence, it says that this
21·   ·March 8, 2012 statement from Mr. Helton implicates         21·   ·conversation happened on Sunday, December 19, 2010 when
22·   ·Amanda Hoskins and Jonathan Taylor in the murder of        22·   ·Allen Helton was pumping gas at Escoe's Market, Dewitt,
23·   ·Katherine Mills?                                           23·   ·right?
24·   · · · A· · I need to read some of it first.                 24·   · · · A· · Yes.
25·   · · · Q· · If you want, the police report is -- you can     25·   · · · Q· · Okay.· Now, according to the report Allen
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 55 of2018
                                                                      102 - Page ID#:
                                       1695                                     210..213
                                                       Page 210                                                          Page 212
·1·   ·Helton, provided that information to yourself and          ·1·   · · · Q· · Okay.· I'm going to go to the last paragraph
·2·   ·Detective York on March 8, 2012, right?                    ·2·   ·on this first page.· It says -- about half way down, and
·3·   · · · A· · Yes.                                             ·3·   ·it says, "I asked Allen if they have the money that they
·4·   · · · Q· · Now, did Detective York provide that             ·4·   ·had stolen from Katherine?· He stated, 'Yes.'· Allen
·5·   ·information to Mr. Helton on March 8, 2012?                ·5·   ·then stated -- or Allen stated Amanda had approximately
·6·   · · · · · ·MR. WRIGHT:· Object to form.                     ·6·   ·$4,000 on her.· Allen stated Amanda Hoskins had the
·7·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.        ·7·   ·money folded up, like, he would put a rubber band on
·8·   · · · A· · Not that I recall, no.                           ·8·   ·it."· Do you see that, sir?
·9·   · · · Q· · Okay.· Do you see in the report where it says,   ·9·   · · · A· · Yes.
10·   ·"Amanda told him about tying an old woman up when she      10·   · · · Q· · Okay.· Did Detective York provide that
11·   ·came out to tie her in the bathroom --                     11·   ·information to Allen Helton on March 8, 2012?
12·   · · · A· · Yes.                                             12·   · · · · · ·MR. WRIGHT:· Object to form.
13·   · · · Q· · -- when she came out to the bathroom."· Do you   13·   · · · A· · Not that I'm aware of.
14·   ·see that?                                                  14·   · · · Q· · Do you recall one way or the other?
15·   · · · A· · Yes.                                             15·   · · · A· · No.
16·   · · · Q· · It's the third sentence in that second           16·   · · · Q· · According to this report, though, this is
17·   ·paragraph, right?                                          17·   ·supposed to be Allen Helton providing the information to
18·   · · · A· · Yes.                                             18·   ·York, not the other way around, right?
19·   · · · Q· · Okay.· And according to this report -- well,     19·   · · · A· · Yes.
20·   ·let me ask you it this way:· Did Detective York tell       20·   · · · Q· · Now, turning to the second page, do you see
21·   ·Allen Helton this information --                           21·   ·where it says, "Allen stated it was true that Mike
22·   · · · · · ·MR. WRIGHT:· Object to form.                     22·   ·Simpson knew William and Amanda was going to rob
23·   · · · Q· · -- during the March 8, 2012 interview?           23·   ·Katherine, but did not -- they were going to kill her."
24·   · · · A· · I don't recall that, no.                         24·   ·I think it's supposed to say, but they did not know --
25·   · · · Q· · So you're not saying it didn't happen, you're    25·   ·but did not know they were going to kill her.· You see

                                                       Page 211                                                          Page 213
·1·   ·saying you don't recall, right?                            ·1·   ·that, sir?
·2·   · · · A· · I just don't -- no, I don't recall.              ·2·   · · · A· · Yes.
·3·   · · · Q· · Okay.· But according to this report, Allen       ·3·   · · · Q· · Okay.· And then it says, "Then Mike found out
·4·   ·Helton is the one that's supposedly is providing this      ·4·   ·and started crying when Jessie called and told him they
·5·   ·information, right?                                        ·5·   ·were in Florida."· Do you see that?
·6·   · · · A· · Yes.                                             ·6·   · · · A· · Yes.
·7·   · · · Q· · All right.· Now, I'm going to go a little bit    ·7·   · · · Q· · Okay.· Did Detective York provide that
·8·   ·farther in this paragraph.· Do you see where it says, "I   ·8·   ·information to Allen Helton in the March 8, 2012
·9·   ·asked Allen if he wanted to be a part of it, he said no.   ·9·   ·interview?
10·   ·Allen also stated Amanda told him that Katherine had       10·   · · · A· · Not that I'm aware of.
11·   ·$15,000."                                                  11·   · · · Q· · Do you recall one way or the other?
12·   · · · A· · Yes.                                             12·   · · · A· · No.
13·   · · · Q· · Do you see that?                                 13·   · · · Q· · Okay.· According to this report, though, this
14·   · · · A· · Yes.                                             14·   ·is Allen Helton volunteering this information, right?
15·   · · · Q· · Okay.· Did Detective York provide that           15·   · · · A· · Yes.
16·   ·information to Allen Helton on March 8, 2012?              16·   · · · · · ·MR. WRIGHT:· Object to the form.
17·   · · · A· · I'm not aware of that.                           17·   · · · Q· · Okay.· And again, after you spoke to -- when
18·   · · · Q· · Not saying it didn't happen, just saying you     18·   ·you spoke to Allen Helton, he didn't give you any
19·   ·don't recall, right?                                       19·   ·substantive information about the knowledge that he was
20·   · · · A· · I don't recall.                                  20·   ·going -- well, let me withdraw that question.· Prior to
21·   · · · Q· · Okay.· Would you agree that according to this    21·   ·calling Detective York, Allen Helton basically told you
22·   ·report, it's supposed to be Allen Helton providing this    22·   ·that he had information about the Mills' homicide and
23·   ·information.· That's the way it reads, right?              23·   ·that he wanted a deal; is that right?
24·   · · · · · ·MR. WRIGHT:· Object to form.                     24·   · · · A· · Yes.
25·   · · · A· · Yes.                                             25·   · · · Q· · Okay.· You didn't have any substantive
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 56 of2018
                                                                      102 - Page ID#:
                                       1696                                     214..217
                                                       Page 214                                                          Page 216
·1·   ·conversations with him about the specific details that     ·1·   · · · A· · Yes.
·2·   ·he was going to say, right?                                ·2·   · · · Q· · And was the recorder ever turned off during
·3·   · · · · · ·MR. WRIGHT:· Object to the form.                 ·3·   ·the middle of the interview that Detective York and
·4·   · · · · · ·MR. WILLIAMS:· Join.· You can answer.            ·4·   ·yourself were conducting of Allen Helton in your office?
·5·   · · · A· · No.                                              ·5·   · · · A· · Not that I recall, no.
·6·   · · · Q· · Okay.· And in fact, you waited for Detective     ·6·   · · · Q· · Okay.· You don't have any notes to refresh
·7·   ·York to get there for the questioning to really begin,     ·7·   ·your memory, right?
·8·   ·right?                                                     ·8·   · · · A· · No.
·9·   · · · A· · Yes.                                             ·9·   · · · Q· · All right.· Sir, I am going to play some Audio
10·   · · · Q· · Okay.· And I believe you testified earlier,      10·   ·and I'm just going to ask for you to listen.· I'm going
11·   ·that Detective York spoke very briefly to Allen Helton     11·   ·to ask you some questions after each audio clip, okay?
12·   ·prior to turning on the recorder, right?                   12·   · · · A· · Okay.
13·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         13·   · · · Q· · This is all from -- this is Exhibit number --
14·   · · · A· · I don't recall how -- it wasn't very long.       14·   ·I want to say 16, and this is from the audio recorded
15·   · · · Q· · Okay.· Fair to say that Allen Helton didn't      15·   ·March 8, 2012 interview of Allen Helton.· It's PL25962.
16·   ·get into all the details with Jason York before the        16·   · · · · · ·MR. WILLIAMS:· There's a transcript right
17·   ·recorder was turned on?                                    17·   · · · there.
18·   · · · A· · Yes.                                             18·   · · · · · ·MR. SLOSAR:· This time stamp is one minute 25
19·   · · · Q· · Okay.· So when the recorder was turned on,       19·   · · · seconds through one minute 48 seconds.· And, Mr.
20·   ·that was the first time that Mr. Helton was able to tell   20·   · · · Pickard, I don't have a page number for you to
21·   ·whatever information he knew about the murder of           21·   · · · follow along.· You certainly are welcome to.· I'll
22·   ·Katherine Mills, right?                                    22·   · · · represent to you that this is going to be on page
23·   · · · A· · Yes.                                             23·   · · · 2, this first one.· But I want you more to listen
24·   · · · Q· · Okay.                                            24·   · · · than read, okay?
25·   · · · · · ·MR. WILLIAMS: To Mr. Pickard?                    25·   · · · · · ·MR. WILLIAMS:· We can locate it after you

                                                       Page 215                                                          Page 217
·1·   · · · · · ·MR. SLOSAR:· To Mr. Pickard -- well, let me --   ·1·   · · · listen to it.
·2·   · · · I'll go into that.                                    ·2·   · · · Q· · Sure.· All right.· So listen to this clip and
·3·   · · · · · ·MR. WILLIAMS:· Okay.                             ·3·   ·I'm going to ask you some questions after, all right?
·4·   ·BY MR. SLOSAR:                                             ·4·   · · · · · · · · ·(AUDIO PLAYED)
·5·   · · · Q· · Prior to the recorder being turned on, Mr.       ·5·   · · · Q· · Sir, is that audio from the March 8, 2012
·6·   ·Helton didn't give you any specific details that he knew   ·6·   ·recorded statement that yourself and Detective York took
·7·   ·about the homicide of Katherine Mills, correct?            ·7·   ·of Allen Helton?
·8·   · · · A· · No.                                              ·8·   · · · A· · Yes.
·9·   · · · Q· · Okay.· Prior to the recorder being turned on,    ·9·   · · · Q· · And would you agree -- well, was the person
10·   ·Mr. Helton didn't give any specific details about the      10·   ·doing most of the talking in that recording, in that
11·   ·murder of Katherine Mills to Detective York, correct?      11·   ·clip, Detective York?
12·   · · · A· · Correct.                                         12·   · · · A· · Yes.
13·   · · · · · ·MR. WILLIAMS:· At the time of the interview.     13·   · · · Q· · Okay.· And the other voice was Allen Helton,
14·   · · · · · ·MR. SLOSAR:· On March 8, 2012.                   14·   ·right?
15·   · · · · · ·MR. WILLIAMS:· Thank you.                        15·   · · · A· · Yes.
16·   ·BY MR. SLOSAR:                                             16·   · · · Q· · Do you agree that in the recording we just
17·   · · · Q· · Okay.· And at no time prior to March 8, 2012     17·   ·listened to, that Detective York told Mr. Helton that he
18·   ·did you and Detective York question Allen Helton about     18·   ·saw Ms. Hoskins and Mr. Lester at Escoe's Market while
19·   ·the homicide of Katherine Mills together, right?           19·   ·he was pumping gas, the day before Katherine was dead?
20·   · · · A· · Not that I'm aware of.                           20·   · · · A· · Yes.
21·   · · · Q· · Okay.· So the first time on March 8, 2012, in    21·   · · · Q· · In that recorded statement, Mr. Helton did not
22·   ·your office, that Allen Helton would have provided         22·   ·provide that information to yourself and Detective York,
23·   ·information in specific details about the murder of        23·   ·correct?
24·   ·Katherine Mills, would have been when the recorder was     24·   · · · A· · Correct.
25·   ·turned on; is that right?                                  25·   · · · Q· · Mr. Helton just agreed with the information
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 57 of2018
                                                                      102 - Page ID#:
                                       1697                                     218..221
                                                       Page 218                                                          Page 220
·1·   ·that Detective York provided to him, correct?              ·1·   ·Helton that Helton didn't want to talk to them no more
·2·   · · · · · ·MR. WRIGHT:· Object to form.                     ·2·   ·that day?
·3·   · · · A· · Yes.                                             ·3·   · · · A· · Yes.
·4·   · · · Q· · And, Mr. Pickard, did you take any steps to      ·4·   · · · · · ·MR. WRIGHT:· Same objection.
·5·   ·stop that process from happening?                          ·5·   · · · Q· · And there were -- in the recorded statement
·6·   · · · A· · No.                                              ·6·   ·and the part of the recording that we just listened to,
·7·   · · · · · ·MR. WRIGHT:· Object to form.                     ·7·   ·is it fair to say that Mr. Helton did not provide that
·8·   · · · · · ·MR. WILLIAMS:· Object to the form.· Lack of      ·8·   ·information to you and Detective York?
·9·   · · · foundation.                                           ·9·   · · · · · ·MR. WRIGHT:· I'll object to the form.
10·   · · · Q· · All right.· I'm going to play the next clip.     10·   · · · · · ·MR. WILLIAMS:· Object to the form of the
11·   ·It's from three minutes and six seconds to three minutes   11·   · · · question.
12·   ·and 55 seconds.· The same interview.                       12·   · · · · · ·MR. WRIGHT:· Foundation.
13·   · · · · · ·MR. WRIGHT:· Do you know what page this is on?   13·   · · · · · ·MR. WILLIAMS:· He can only answer as to what
14·   · · · Q· · Please listen to this, I may ask you some        14·   · · · information that Mr. Helton provided to him.
15·   ·questions.                                                 15·   · · · Requires him to speculate in what he provided to
16·   · · · · · ·MR. SLOSAR:· I don't.                            16·   · · · Mr. York.
17·   · · · · · · · · ·(AUDIO PLAYED)                             17·   ·BY MR. SLOSAR:
18·   · · · Q· · One moment.· Okay.· Sir, is that audio from      18·   · · · Q· · You can answer.
19·   ·the recorded statement that yourself and Detective York    19·   · · · A· · Yes.
20·   ·took of Allen Helton on March 8, 2012?                     20·   · · · Q· · Fair to say that Mr. Helton just agreed with
21·   · · · · · ·MR. WRIGHT:· Object to the form.                 21·   ·the information that Detective York was providing to him
22·   · · · A· · (No verbal response.)                            22·   ·in your office on March 8, 2012?
23·   · · · Q· · Would you agree that in the recording that we    23·   · · · · · ·MR. WRIGHT:· Object to form.· Foundation.
24·   ·just listened to, that Detective York told Mr. Helton      24·   · · · · · ·MR. WILLIAMS:· Join.
25·   ·that Mr. Lester heard everything that was said by Ms.      25·   · · · A· · Yes.

                                                       Page 219                                                          Page 221
·1·   ·Hoskins?                                                   ·1·   · · · Q· · All right.· I'm going to play another clip.
·2·   · · · · · ·MR. WRIGHT:· Object.                             ·2·   ·This is six minutes and 20 seconds through six minutes
·3·   · · · A· · Yes.                                             ·3·   ·and 52 seconds.· Please listen and I'm going to ask a
·4·   · · · Q· · Would you agree that in the recording we just    ·4·   ·question, okay?
·5·   ·listed to, that Detective York told Mr. Helton that Ms.    ·5·   · · · · · · · · ·(AUDIO PLAYED)
·6·   ·Hoskins said, "Do you want to make some money? Williams    ·6·   · · · Q· · Sir, is that audio from the recorded statement
·7·   ·ex-mother-in-law has 15,000."                              ·7·   ·that yourself and Detective York took from Allen Helton
·8·   · · · A· · Yes.                                             ·8·   ·on March 8, 2012?
·9·   · · · Q· · Would you agree that in the recording we just    ·9·   · · · A· · Yes.
10·   ·listened to, that Detective York told Mr. Helton that      10·   · · · Q· · Would you agree that in the recording we just
11·   ·she goes out every morning to use the bathroom?            11·   ·listened to, that Detective York told Allen Helton that
12·   · · · A· · Yes.                                             12·   ·Amanda Hoskins had a big wad of money?
13·   · · · Q· · Will you agree that in the recording we just     13·   · · · · · ·MR. WRIGHT:· Object to form.
14·   ·listened to, that Detective York told Mr. Helton that      14·   · · · A· · Yes.
15·   ·they were either going to tie her up or just lock her      15·   · · · Q· · Would you agree --
16·   ·in?                                                        16·   · · · · · ·MR. WILLIAMS:· I'll join.
17·   · · · A· · Yes.                                             17·   · · · Q· · -- that in the recording we just listened to,
18·   · · · · · ·MR. WRIGHT:· Object to form.                     18·   ·that Detective York told Allen Helton that Amanda
19·   · · · Q· · Would you agree that in the recording we just    19·   ·Hoskins' wad of money was either flat or folded over?
20·   ·listened to, that Detective York told Mr. Helton that he   20·   · · · · · ·MR. WRIGHT:· I'm going to object to the form
21·   ·didn't want to talk to them no more that day?              21·   · · · of that, too.
22·   · · · · · ·MR. WRIGHT:· Object to form.                     22·   · · · A· · Yes.
23·   · · · A· · Could you repeat that question?                  23·   · · · Q· · Would you agree that the recording we just
24·   · · · Q· · Sure.· Would you agree that in the recording     24·   ·listened to, that Detective York told Allen Helton that
25·   ·we just listened to, that Detective York told Allen        25·   ·Amanda Hoskins told him that the money was from the job?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 58 of2018
                                                                      102 - Page ID#:
                                       1698                                     222..225
                                                       Page 222                                                          Page 224
·1·   · · · A· · Yes                                              ·1·   · · · A· · Correct.
·2·   · · · Q· · In that recorded statement, Mr. Helton did not   ·2·   · · · · · ·MR. WRIGHT:· Object to form.
·3·   ·provide that information to yourself and Detective York,   ·3·   · · · Q· · I'm going to play nine minutes and 37 seconds
·4·   ·correct?                                                   ·4·   ·through nine minutes and 53 seconds.· Please listen.
·5·   · · · · · ·MR. WRIGHT:· Object to form.                     ·5·   ·I'll ask you some questions.
·6·   · · · · · ·MR. WILLIAMS:· Same objection I made             ·6·   · · · · · · · · ·(AUDIO PLAYED)
·7·   · · · previously.· He can testify as to what Mr. Helton     ·7·   · · · Q· · Sir, is that audio from the recorded statement
·8·   · · · said to him.                                          ·8·   ·that yourself and Detective York took of Allen Helton on
·9·   · · · A· · Yes.                                             ·9·   ·March 8, 2012?
10·   · · · Q· · And in fact, Mr. Helton, on March 8, 2012 in     10·   · · · A· · Yes.
11·   ·your office, which was agreeing with the information       11·   · · · Q· · Would you agree that in the recording we just
12·   ·that Detective York was providing to him, correct?         12·   ·listened to, Detective York told Mr. Helton that Mike
13·   · · · · · ·MR. WRIGHT:· Object to form.                     13·   ·started crying and he asked Mike what's up, and Mike
14·   · · · · · ·MR. WILLIAMS:· Object.· I'll join.               14·   ·turned to him and said, "They killed her"?
15·   · · · A· · (No verbal response.)                            15·   · · · A· · Yes.
16·   · · · Q· · I'm going to play eight minutes and 20 seconds   16·   · · · · · ·MR. WRIGHT:· Object to form.
17·   ·through nine minute [sic], three seconds.· Please          17·   · · · · · ·MR. WILLIAMS:· I'll join.
18·   ·listen.· I'm going to ask you some questions.              18·   · · · Q· · On March 8, 2012 in your office, Mr. Helton
19·   · · · · · · · · ·(AUDIO PLAYED)                             19·   ·did not provide that information to yourself and to
20·   · · · Q· · Sir, is that audio from the recorded statement   20·   ·Detective York, correct?
21·   ·that you and Detective York took from Allen Helton on      21·   · · · · · ·MR. WRIGHT:· Object to form.
22·   ·May 8 -- or March 8, 2012?                                 22·   · · · · · ·MR. WILLIAMS:· Same objection.· He can testify
23·   · · · A· · Yes.                                             23·   · · · as to what Mr. Helton said to him.
24·   · · · Q· · Okay.· Would you agree then that in the          24·   ·BY MR. SLOSAR:
25·   ·recording we just listened to, that Detective York told    25·   · · · Q· · You can answer.

                                                       Page 223                                                          Page 225
·1·   ·Allen Helton, "Jessie's testified that Mike started        ·1·   · · · A· · Correct.
·2·   ·crying about Katherine, and you were in the car with him   ·2·   · · · Q· · And in fact, Mr. Helton was just agreeing with
·3·   ·when he started crying about Katherine, right?"            ·3·   ·the information that Detective York was providing to
·4·   · · · · · ·MR. WRIGHT:· Object to the form.                 ·4·   ·him, correct?
·5·   · · · · · ·MR. WILLIAMS:· Object to the form, too.          ·5·   · · · · · ·MR. WRIGHT:· Object to form.
·6·   · · · · · ·MR. WRIGHT:· Join.                               ·6·   · · · · · ·MR. WILLIAMS:· Requires him to speculate of
·7·   · · · Q· · Would you agree that Detective York told Mr.     ·7·   · · · what Helton was doing.
·8·   ·Helton, "He knew that they were going to rob her           ·8·   · · · A· · Correct.
·9·   ·beforehand, but he didn't know they was going to.· They    ·9·   · · · Q· · And you were present when that was happening,
10·   ·weren't supposed to kill her, right?"                      10·   ·correct?
11·   · · · · · ·MR. WILLIAMS:· Same objection.                   11·   · · · A· · Correct.
12·   · · · · · ·MR. WRIGHT:· Same objection.· Join.              12·   · · · Q· · You didn't take any steps to stop that from
13·   · · · A· · Yes.                                             13·   ·happening, correct?
14·   · · · Q· · In that recorded statement, Mr. Helton did not   14·   · · · · · ·MR. WRIGHT:· Object to form.
15·   ·provide that information to yourself and Detective York,   15·   · · · · · ·MR. WILLIAMS:· Objection.· Lack of foundation.
16·   ·correct?                                                   16·   · · · Assumes facts not in evidence.
17·   · · · · · ·MR. WILLIAMS:· Same objection.                   17·   ·BY MR. SLOSAR:
18·   · · · · · ·MR. WRIGHT:· Join.                               18·   · · · Q· · Is that correct, sir?
19·   · · · · · ·MR. WILLIAMS:· He can testify as to what Mr.     19·   · · · A· · Correct.
20·   · · · Helton said to him.                                   20·   · · · Q· · After listening to the recording, would you
21·   · · · A· · (No verbal response.)                            21·   ·agree that Detective York provided information for Allen
22·   ·BY MR. SLOSAR:                                             22·   ·Helton to repeat during his March 8, 2012 statement?
23·   · · · Q· · And Mr. Helton just agreed with the              23·   · · · · · ·MR. WRIGHT:· Object to form.
24·   ·information on March 8, 2012 in your office that           24·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.
25·   ·Detective York was providing to him, correct?              25·   · · · Q· · You can answer.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 59 of2018
                                                                      102 - Page ID#:
                                       1699                                     226..229
                                                       Page 226                                                          Page 228
·1·   · · · A· · Yes.                                             ·1·   · · · A· · No.
·2·   · · · Q· · And in fact, Detective York provided             ·2·   · · · Q· · Did Detective York ever tell Allen Helton in
·3·   ·information to Allen Helton on March 8, 2012 that          ·3·   ·your presence on March 8, 2012, that he didn't need to
·4·   ·implicated Amanda Hoskins and Jonathan Taylor in the       ·4·   ·talk to any members of the defense team?
·5·   ·murder of Katherine Mills, correct?                        ·5·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
·6·   · · · · · ·MR. WRIGHT:· Object to form.                     ·6·   · · · A· · Not that I'm aware of.
·7·   · · · A· · Correct.                                         ·7·   · · · Q· · Sir, I'm going to show you what we'll mark as
·8·   · · · Q· · And when Detective York's report states that     ·8·   · · · · · ·Exhibit number 18.· We're almost done.· Before
·9·   ·Mr. Helton provided that information to him first,         ·9·   ·we get there, Mr. Pickard, let me ask you a couple of
10·   ·that's not correct, right?                                 10·   ·questions.· The first one is:· Do you know Jackie
11·   · · · · · ·MR. WRIGHT:· Object to form.                     11·   ·Steele?
12·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.        12·   · · · · · · · · ·(EXHIBIT 18 MARKED FOR IDENTIFICATION)
13·   · · · A· · Could you repeat that?                           13·   · · · A· · Yes.
14·   · · · Q· · Sure.· When Detective York says in his police    14·   · · · Q· · Okay.· Did you now Jackie Steele back in April
15·   ·report that Allen Helton provided that information to      15·   ·of 2012?
16·   ·Detective York and yourself, when he says that in his      16·   · · · A· · Yes.
17·   ·report, that's not accurate, right?                        17·   · · · Q· · Okay.· Did you ever tell Jackie Steele that
18·   · · · · · ·MR. WRIGHT:· Same objection.                     18·   ·Detective York was feeding Allen Helton information
19·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.· He    19·   ·during his March 8, 2012 statement?
20·   · · · can testify as to what Mr. Helton told him.           20·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
21·   · · · A· · Correct.                                         21·   · · · A· · No.
22·   ·BY MR. SLOSAR:                                             22·   · · · Q· · Did you ever tell Jackie Steele that --
23·   · · · Q· · Now, I know you -- we talked earlier about the   23·   · · · · · ·MR. WILLIAMS:· I'll join in that objection.
24·   ·discussion with Mr. Helton about helping him out on his    24·   · · · Q· · -- Detective York -- well, sorry.· Today was
25·   ·pending charges.· Do you remember that?                    25·   ·the first time -- is -- was today the first time you saw

                                                       Page 227                                                          Page 229
·1·   · · · A· · Yes.                                             ·1·   ·Detective York's report relating to the March 8, 2012
·2·   · · · Q· · Okay.· Did you ever take any steps to help Mr.   ·2·   ·interview of Allen Helton?
·3·   ·Helton with those charges?                                 ·3·   · · · A· · Yes.
·4·   · · · A· · No.                                              ·4·   · · · Q· · Okay.· So you weren't then -- if you read the
·5·   · · · Q· · Do you remember whether Jason York took any      ·5·   ·report and noticed that things were false inside of it -
·6·   ·steps -- did -- well, let me ask it a different way. Did   ·6·   ·- well, let me strike that question.
·7·   ·Jason York ever tell you that he took any steps to help    ·7·   · · · · · ·You wouldn't have had an opportunity to inform
·8·   ·Mr. Helton with those charges?                             ·8·   ·Jackie Steele that parts of the police report were false
·9·   · · · A· · No.                                              ·9·   ·because you didn't have an opportunity to review it
10·   · · · Q· · Okay.· And you know, earlier we talked at        10·   ·while the case -- the criminal case was still pending;
11·   ·length about the conversations that happened before the    11·   ·is that right?
12·   ·recorder got turned on on March 8, 2012; is that right?    12·   · · · · · ·MR.· WRIGHT:· I'm going to object to the form
13·   · · · A· · Yes.                                             13·   · · · and foundation.
14·   · · · Q· · Okay.· Is it fair to say that none of the        14·   · · · · · ·MR. WILLIAMS:· Assumes facts not in evidence.
15·   ·specific facts that are in this report, none of those      15·   · · · A· · Yes, I never seen the form before.
16·   ·facts were revealed by Allen Helton, Detective York        16·   ·BY MR. SLOSAR:
17·   ·[sic], in your presence prior to the recorder being        17·   · · · Q· · You were there when the statement was taken,
18·   ·turned on on March 8, 2012, right?                         18·   ·but you didn't see what Detective York wrote up after
19·   · · · · · ·MR. WRIGHT:· Object to form.                     19·   ·that; is that right?
20·   · · · A· · Yes.                                             20·   · · · A· · Right.
21·   · · · Q· · Mr. Pickard, you never made any threats to       21·   · · · Q· · Okay.· Sir, do you recognize this document?
22·   ·Allen Helton before that statement was recorded, right?    22·   · · · A· · I've never seen it before, but I'm familiar
23·   · · · A· · No.                                              23·   ·with it.
24·   · · · Q· · And after that statement was recorded, you       24·   · · · Q· · All right.· Well, you wrote this letter,
25·   ·didn't make any threats to Allen Helton, right?            25·   ·right?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 60 of2018
                                                                      102 - Page ID#:
                                       1700                                     230..233
                                                       Page 230                                                          Page 232
·1·   · · · A· · That's just -- that's when he brought him over   ·1·   ·you had told him that you would, right?
·2·   ·to talk to me.                                             ·2·   · · · · · ·MR. WRIGHT:· Object to form.
·3·   · · · Q· · And I know it says March 27, 2012.· Is that --   ·3·   · · · A· · I didn't have to.
·4·   ·that's probably a wrong date, right?                       ·4·   · · · Q· · And why was that?
·5·   · · · A· · Yeah.                                            ·5·   · · · A· · It took care of itself.
·6·   · · · · · ·MR. WRIGHT:· Object to form.                     ·6·   · · · Q· · Took care -- what do you mean by that?
·7·   · · · A· · It would have to be.                             ·7·   · · · · · ·MR. WRIGHT:· Object to form.
·8·   · · · Q· · Because you remember talking to Allen Helton     ·8·   · · · A· · The very next day or two, he went to court on
·9·   ·on the same day that he was -- that he gave a statement,   ·9·   ·it and they settled it in court that morning.
10·   ·right?                                                     10·   · · · Q· · Okay.· So you didn't have a chance to even
11·   · · · A· · Yes.                                             11·   ·help him?
12·   · · · Q· · Is it possible that you talked to Allen Helton   12·   · · · A· · Right.
13·   ·on March 7, 2012, and not March 8th?                       13·   · · · Q· · I understand.· Okay.· Looking at the following
14·   · · · A· · It's possible, but I don't know.                 14·   ·page, it's going to be the back side because I got these
15·   · · · Q· · Okay.· I know it's been a long time. I           15·   ·double-sided, again.
16·   ·thought that maybe the two in here might have been a       16·   · · · · · ·MR. WILLIAMS:· Did you mark this, Mr. Slosar?
17·   ·typo and that maybe you talked to him the day before.      17·   · · · · · ·MR. SLOSAR:· Yeah.· This is marked as 18.
18·   · · · A· · No.                                              18·   · · · · · ·MR. WILLIAMS:· Number 18.
19·   · · · · · ·MR. WRIGHT:· I'm going to object to the form,    19·   ·BY MR. SLOSAR:
20·   · · · foundation.                                           20·   · · · Q· · According to the back side of this, was Allen
21·   · · · Q· · You don't recall, though, right?                 21·   ·Helton a confidential informant for the Cumberland Tax
22·   · · · A· · No, I don't recall.                              22·   ·Force, UNITE?
23·   · · · Q· · Okay.· So it says that Deputy Gambrel,           23·   · · · A· · I have no idea.
24·   ·according to your letter, that Deputy Gambrel arrested     24·   · · · Q· · Okay.· Well, will you review these documents
25·   ·Mr. Helton on a warrant for receiving stolen property;     25·   ·and let me know if he was or not?

                                                       Page 231                                                          Page 233
·1·   ·is that right?                                             ·1·   · · · · · ·MR. WILLIAMS:· Counsel, I will let him answer
·2·   · · · A· · Yes.                                             ·2·   · · · these questions to the best of his ability, but can
·3·   · · · Q· · Okay.· And then Deputy Gambrel brought Mr.       ·3·   · · · we agree that as far as it relates to confidential
·4·   ·Helton to the sheriff's office to speak with you; is       ·4·   · · · informants and how they're handled, that we'll keep
·5·   ·that right?                                                ·5·   · · · that portion of the transcript sealed to the
·6·   · · · A· · Yes.                                             ·6·   · · · public?
·7·   · · · Q· · And when Mr. Helton got there, he told you       ·7·   · · · · · ·MR. SLOSAR:· I think, you know, I wouldn't --
·8·   ·that he would help -- if you had helped him with the       ·8·   · · · I don't have an objection to putting this under the
·9·   ·receiving stolen property charges, that he would get a     ·9·   · · · protective order, but we actually -- our complaint
10·   ·lot of information on the Mills' murder; is that right?    10·   · · · alleges that he was an informant --
11·   · · · A· · Yes.                                             11·   · · · · · ·MR. WILLIAMS:· Okay.
12·   · · · Q· · And you told Mr. Helton that if this was true,   12·   · · · · · ·MR. SLOSAR:· -- so I don't -- I don't have an
13·   ·that you would see what you could be done with getting     13·   · · · objection to putting this under seal.· I can't, you
14·   ·him a deal on the stolen property charges; is that         14·   · · · know, I think it's pretty public that he was.
15·   ·right?                                                     15·   · · · · · ·MR. WILLIAMS:· Well, if Mr. Helton's disclosed
16·   · · · A· · Yes.                                             16·   · · · the fact of it to you himself, then I guess the
17·   · · · · · ·MR. WILLIAMS:· Object to the form of the         17·   · · · confidentiality is waived.
18·   · · · question.                                             18·   · · · · · ·MR. SLOSAR:· Sure.· Sure.· He has.
19·   · · · · · ·MR. WRIGHT:· I join that.                        19·   · · · A· · Pretty obvious that he was.
20·   ·BY MR. SLOSAR:                                             20·   ·BY MR. SLOSAR:
21·   · · · Q· · And after that, you contacted Detective York     21·   · · · Q· · All right.· Well, let me ask you the question
22·   ·to come and interview Mr. Helton; is that right?           22·   ·and we'll move forward, okay?
23·   · · · A· · Yes.                                             23·   · · · A· · Okay.
24·   · · · Q· · All right.· Now, according to this letter, you   24·   · · · Q· · All right.· So based upon your review of these
25·   ·didn't actually assist Mr. Helton with his charges like    25·   ·documents, prior to Allen Helton -- prior to March 8,
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 61 of2018
                                                                      102 - Page ID#:
                                       1701                                     234..237
                                                       Page 234                                                          Page 236
·1·   ·2012 when yourself and Mr. York got a statement from       ·1·   · · · Asked and answered.
·2·   ·Allen Helton, was he a confidential informant for the      ·2·   · · · A· · Yes.
·3·   ·Cumberland Task Force UNITE unit?                          ·3·   · · · Q· · And I know that you don't recall any of the
·4·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         ·4·   ·specific questions that were posed to Mr. Taylor.· Is
·5·   · · · A· · I don't -- I wouldn't have no way of knowing     ·5·   ·that fair?
·6·   ·that.                                                      ·6·   · · · A· · No.
·7·   · · · Q· · All right.· Well, based upon these documents,    ·7·   · · · Q· · Was the interview or questioning recorded?
·8·   ·was it -- is it your belief that Allen Helton was a        ·8·   · · · A· · I have no idea.
·9·   ·confidential informant?                                    ·9·   · · · Q· · Were you taking notes?
10·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         10·   · · · A· · No.
11·   · · · A· · Yes.                                             11·   · · · Q· · Were any of your colleagues taking notes?
12·   · · · Q· · Okay.· All right.· And, Mr. Pickard, you         12·   · · · A· · Not that I'm aware of.
13·   ·participated in questioning Jonathan Taylor during the     13·   · · · Q· · And by "colleagues," I'm referring to Mr.
14·   ·underlying investigation into Katherine Mills' death; is   14·   ·Broughton and Mr. York.· Were they taking notes that you
15·   ·that right?                                                15·   ·can recall?
16·   · · · A· · I think I was there, I didn't question him.      16·   · · · A· · Not that I know of.
17·   · · · Q· · I appreciate the distinction.· But that          17·   · · · Q· · Do you remember whose idea it was to put
18·   ·questioning that you were present for happened at the      18·   ·photographs of the crime scene on the table during the
19·   ·Barbourville Police Department, right?                     19·   ·questioning of Jonathan Taylor?
20·   · · · A· · Yes.                                             20·   · · · · · ·MR. WILLIAMS:· Asked and answered.
21·   · · · · · ·MR. WRIGHT:· I'm going to the form,              21·   · · · · · ·MR. WRIGHT:· Objection to form and foundation.
22·   · · · foundation.                                           22·   · · · Q· · You can answer.
23·   · · · Q· · And was Detective Broughton and Detective York   23·   · · · A· · No, I don't.
24·   ·present for Jonathan Taylor's questioning?                 24·   · · · Q· · Do you recall who the first person was during
25·   · · · · · ·MR. FARAH:· Object to the form.                  25·   ·that interview to threaten Mr. Taylor that he would be

                                                       Page 235                                                          Page 237
·1·   · · · · · ·MR. WRIGHT:· Join.                               ·1·   ·charged with murder?
·2·   · · · A· · Yes.                                             ·2·   · · · · · ·MR. WILLIAMS:· Object to the form.
·3·   · · · Q· · Okay.· And were they the ones primarily          ·3·   · · · · · ·MR. WRIGHT:· Objection.· Join.
·4·   ·responsible for questioning Mr. Taylor at the              ·4·   · · · A· · I don't --
·5·   ·Barbourville Police Department sometime in 2011 or 2012?   ·5·   · · · · · ·MR. WILLIAMS:· Assumes facts not in evidence.
·6·   · · · · · ·MR. FARAH:· Object to form.                      ·6·   ·BY MR. SLOSAR:
·7·   · · · · · ·MR. WRIGHT:· Join.                               ·7·   · · · Q· · Did Mr. Taylor continue maintaining his
·8·   · · · A· · I'm not familiar with that.                      ·8·   ·innocence throughout that questioning?
·9·   · · · Q· · You just don't recall exactly who was doing      ·9·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
10·   ·the questioning?                                           10·   · · · A· · I don't recall.
11·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         11·   · · · Q· · Now, prior to participating in the -- well,
12·   · · · A· · I don't remember dates.                          12·   ·let me withdraw the question.· Prior to being present at
13·   · · · Q· · Okay.                                            13·   ·the questioning of Jonathan Taylor at the Barbourville
14·   · · · A· · I remember being there.                          14·   ·Police Department, you were familiar with the sketch by
15·   · · · Q· · Okay.· And you were there with Detectives        15·   ·Michael Crump, it's Exhibit 19 --
16·   ·Broughton and York, too, right?                            16·   · · · A· · Yes.
17·   · · · A· · Yes.                                             17·   · · · Q· · -- is that right?
18·   · · · Q· · And they were questioning Mr. Taylor, right?     18·   · · · · · ·MR. WRIGHT:· Objection to form, foundation.
19·   · · · · · ·MR. FARAH:· Object.                              19·   · · · Q· · Okay.· And sometime after this questioning,
20·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         20·   ·yourself and Detectives York and Broughton participated
21·   · · · A· · I remember us being there and I remember them    21·   ·in taking photographs of Mr. Taylor; is that right?
22·   ·asking some questions, but --                              22·   · · · · · ·MR. WRIGHT:· Object to the form.
23·   · · · Q· · And during that time, Jonathan Taylor is being   23·   · · · A· · I don't remember that.
24·   ·questioned about the murder of Katherine Mills, correct?   24·   · · · Q· · But you were present when photographs of Mr.
25·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      25·   ·Taylor were done, right?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 62 of2018
                                                                      102 - Page ID#:
                                       1702                                     238..241
                                                       Page 238                                                          Page 240
·1·   · · · A· · I was -- I was there, but I don't remember       ·1·   ·the sketch of Michael Crump?· And will you pull out the
·2·   ·anybody taking any pictures.                               ·2·   ·Exhibit number 8, which are the photographs of Mike
·3·   · · · Q· · You don't?                                       ·3·   ·Simpson?· Not Jonathan Taylor, I'm sorry. Mr. Pickard,
·4·   · · · A· · I just don't, no.                                ·4·   ·does the photographs before you of Exhibit number 8, the
·5·   · · · Q· · Okay.                                            ·5·   ·picture of Mike Simpson, does he look similar to the
·6·   · · · A· · I very well could have been outside at that      ·6·   ·sketch from Michael Crump?
·7·   ·time, I don't know, I don't remember.                      ·7·   · · · · · ·MR. WRIGHT:· Object to form.
·8·   · · · Q· · I'm going to show you what we'll mark as         ·8·   · · · · · ·MR. WILLIAMS:· I'll join.
·9·   ·Exhibit number 20.· Okay.· Please take a look at this,     ·9·   · · · A· · There might be some similarity there.
10·   ·Mr. Pickard.                                               10·   · · · Q· · Okay.
11·   · · · · · ·MR. SLOSAR:· Can you pass that back?             11·   · · · A· · I don't know.
12·   · · · Q· · Now, will you take a look at these               12·   · · · Q· · His -- the front of his hair looks similar,
13·   ·photographs, Mr. Pickard?· Do you recall -- well, whose    13·   ·right?
14·   ·idea was it to give Jonathan Taylor a hoodie to put on     14·   · · · · · ·MR. WRIGHT:· Object to form.
15·   ·for these photographs?                                     15·   · · · Q· · The sketch, how it's sticking out of the
16·   · · · · · · · · ·(EXHIBIT 20 MARKED FOR IDENTIFICATION)     16·   ·hoodie, he's got -- Mike Simpson has a male version of
17·   · · · A· · I can't answer that, I don't know.               17·   ·bangs; is that right?
18·   · · · Q· · Were you there when Mr. Taylor was instructed    18·   · · · A· · Yes.
19·   ·to put a hoodie on?                                        19·   · · · Q· · And the sketch has a mustache, which is
20·   · · · A· · I don't remember that, no.                       20·   ·similar to the one that appears on Mike Simpson's face;
21·   · · · Q· · Were you present when Mr. Taylor was             21·   ·is that right?
22·   ·instructed to put the hoodie over his head?                22·   · · · · · ·MR. WRIGHT:· Object to form.
23·   · · · A· · No, I don't remember that.                       23·   · · · A· · Yes.
24·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         24·   · · · Q· · And the profile of their -- of Mike Simpson's
25·   · · · Q· · And it's your testimony that you don't recall    25·   ·face looks similar to that in the sketch, which stems

                                                       Page 239                                                          Page 241
·1·   ·anything about these photographs being taken; is that      ·1·   ·from Michael Crump's description; is that right?
·2·   ·right?                                                     ·2·   · · · · · ·MR. WRIGHT:· Object to form.
·3·   · · · A· · Right.                                           ·3·   · · · · · ·MR. WILLIAMS:· I'll join.
·4·   · · · Q· · Did you have a conversation with Detectives      ·4·   · · · A· · Yes.
·5·   ·Broughton and York where someone said something to the     ·5·   · · · Q· · Sheriff Pickard, I'm going to ask you some
·6·   ·effect of, "Wait till these pictures make it so that we    ·6·   ·general questions, okay?· Have you ever lied to a
·7·   ·can charge him with murder"?                               ·7·   ·witness in a criminal investigation?
·8·   · · · · · ·MR. WRIGHT:· Objection to form and foundation.   ·8·   · · · A· · No.
·9·   · · · · · ·MR. FARAH:· Form.                                ·9·   · · · Q· · Based upon the -- your knowledge of what a law
10·   · · · A· · No.                                              10·   ·enforcement officer is supposed to do, would it be
11·   · · · Q· · Did you have any conversation with Detectives    11·   ·appropriate for an officer to lie to a witness during a
12·   ·York and Broughton about sending photographs of Jonathan   12·   ·criminal investigation?
13·   ·Taylor to Michael Crump in Oklahoma?                       13·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
14·   · · · A· · No.                                              14·   · · · · · ·MR. WILLIAMS:· I'll join.
15·   · · · Q· · No.· Anybody ever tell you that photographs      15·   · · · A· · I think sometimes you can do that if you're --
16·   ·were sent of Jonathan Taylor to Oklahoma for Michael       16·   ·you're working an investigation and I've -- I've let
17·   ·Crump to view?                                             17·   ·people -- I've led them to believe I knowed something I
18·   · · · A· · No, not that I recall.                           18·   ·didn't.· I don't know whether you call that lying or
19·   · · · Q· · When was the first time you learned that         19·   ·not, but --
20·   ·Michael Crump looked at photographs of Jonathan Taylor     20·   · · · Q· · Well, would you ever tell a witness that you
21·   ·and did not identify him?                                  21·   ·would do something for them when you had no intention of
22·   · · · · · ·MR. WRIGHT:· Object to form and foundation.      22·   ·doing so?
23·   · · · A· · I don't know that I've ever heard that, I        23·   · · · A· · No.
24·   ·don't.                                                     24·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
25·   · · · Q· · Will you look at Exhibit number 19 which is      25·   · · · Q· · Would you ever tell a witness that you were
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 63 of2018
                                                                      102 - Page ID#:
                                       1703                                     242..245
                                                       Page 242                                                          Page 244
·1·   ·going to charge them with a crime knowing that you         ·1·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
·2·   ·didn't have probable cause to do so?                       ·2·   · · · A· · Not to me.
·3·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         ·3·   · · · Q· · Have you ever physically assaulted a witness
·4·   · · · A· · No.                                              ·4·   ·while questioning them?
·5·   · · · Q· · Mr. Pickard, have you ever yelled at a witness   ·5·   · · · A· · No.
·6·   ·while questioning them in a criminal investigation?        ·6·   · · · Q· · Would that be acceptable behavior in 2012?
·7·   · · · A· · No.                                              ·7·   · · · A· · No.
·8·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         ·8·   · · · Q· · Have you ever thrown a chair while questioning
·9·   · · · Q· · Is that something that you would have accepted   ·9·   ·a witness in a criminal investigation?
10·   ·your deputies at the Knox County Sheriff's Department to   10·   · · · A· · No.
11·   ·do?                                                        11·   · · · Q· · Would that be acceptable behavior?
12·   · · · · · ·MR. WRIGHT:· Object to form.                     12·   · · · A· · No.
13·   · · · · · ·MR. WILLIAMS:· Requires him to speculate, but    13·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
14·   · · · he can answer.                                        14·   · · · Q· · Mr. Pickard, I'm going to play what's Exhibit
15·   · · · A· · I don't have a problem with yelling, as long     15·   ·number 21.· It's PL27706.· It's a clip.· Please listen.
16·   ·as that's as far as it goes.                               16·   ·I'm going to ask you some questions.
17·   · · · Q· · Have you ever threatened a witness in a          17·   · · · · · · · · ·(EXHIBIT 21 IS MARKED FOR
18·   ·criminal investigation while questioning them?             18·   · · · · · · · · ·IDENTIFICATION)
19·   · · · A· · No.                                              19·   · · · · · · · · ·(AUDIO PLAYED)
20·   · · · Q· · Would that be acceptable of law enforcement      20·   · · · Q· · Mr. Pickard, that was an audio recording of
21·   ·activity?                                                  21·   ·Detective York and Detective -- Deputy Derek Eubanks
22·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         22·   ·interviewing Dave Fox in December 3, 2011 during an
23·   · · · A· · To an extent, yeah.                              23·   ·investigation that your department was conducting with
24·   · · · Q· · You think that that is acceptable for police     24·   ·the Kentucky State Police into the death of Bobby
25·   ·officers to yell at witnesses while they're                25·   ·Wiggins.· Was that the first time you heard that

                                                       Page 243                                                          Page 245
·1·   ·investigating?                                             ·1·   ·recording?
·2·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         ·2·   · · · A· · No.
·3·   · · · · · ·MR. WILLIAMS:· Object to the form.               ·3·   · · · Q· · You heard that recording at Detective York's
·4·   · · · A· · No.                                              ·4·   ·deposition as well, right?
·5·   · · · Q· · Have you ever swore at a witness while           ·5·   · · · A· · Yes.
·6·   ·interviewing them in a criminal investigation?             ·6·   · · · Q· · Had you heard that recording before then?
·7·   · · · A· · No.                                              ·7·   · · · A· · No.
·8·   · · · Q· · Is that acceptable behavior from law             ·8·   · · · Q· · At the time that Deputy Eubanks was
·9·   ·enforcement officers?                                      ·9·   ·questioning Dave Fox, were you his supervisor?
10·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         10·   · · · A· · Yes.
11·   · · · A· · I'm really not sure.                             11·   · · · Q· · And you heard Detective York's voice in there,
12·   · · · Q· · Have you ever told a witness that you were       12·   ·right?
13·   ·going to put them in prison unless they told you the       13·   · · · A· · Yes.
14·   ·story that you wanted them to tell?                        14·   · · · Q· · You believe that Detective York is a good law
15·   · · · A· · Not that I recall.                               15·   ·enforcement officer?
16·   · · · Q· · Is that acceptable behavior in 2010 of a law     16·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
17·   ·enforcement officer?                                       17·   · · · A· · Yes.
18·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         18·   · · · Q· · The conduct that you just heard in that clip,
19·   · · · A· · I'm not sure.                                    19·   ·is that something that you would have accepted to happen
20·   · · · Q· · Have you ever told the witness, "Fuck you,       20·   ·under your supervision at Knox County Sheriff's
21·   ·fuck you, fuck you," while questioning them?               21·   ·Department?
22·   · · · A· · No.                                              22·   · · · · · ·MR. WILLIAMS:· Are you talking --
23·   · · · · · ·MR. WILLIAMS:· Asked and answered.               23·   · · · · · ·MR. WRIGHT:· Object to form and foundation.
24·   · · · Q· · Would that be appropriate investigation          24·   · · · · · ·MR. WILLIAMS:· -- about Detective York's
25·   ·technique in 2012?                                         25·   · · · conduct?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 64 of2018
                                                                      102 - Page ID#:
                                       1704                                     246..249
                                                       Page 246                                                          Page 248
·1·   · · · · · ·MR. SLOSAR:· Yes.                                ·1·   · · · · · ·MR. WILLIAMS:· I'll help you get them here.
·2·   · · · · · ·MR. WILLIAMS:· Thank you.                        ·2·   · · · Q· · I'll direct you to page 7.· Interrogatory
·3·   · · · · · ·MR. WRIGHT:· Same objection.                     ·3·   ·number 10.· You there?
·4·   · · · A· · I wouldn't allow that personally, but            ·4·   · · · A· · Yes.
·5·   ·BY MR. SLOSAR:                                             ·5·   · · · Q· · And I think you clarified this earlier, but I
·6·   · · · Q· · Why not?                                         ·6·   ·just want to make sure we're clear on this.· At the end
·7·   · · · · · ·MR. WRIGHT:· Objection.                          ·7·   ·of that answer, you indicated you were present for the
·8·   · · · A· · I'm just not that way.                           ·8·   ·interview of Jonathan Taylor.· And then when Mr. Slosar
·9·   · · · Q· · So you don't coerce witnesses, right?            ·9·   ·asked you were you -- in the discovery answer it says
10·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         10·   ·you were present when Mr. Taylor was arrested by Mike
11·   · · · A· · Well, I don't -- I just don't use foul           11·   ·Broughton, but you testified earlier you don't believe
12·   ·language.                                                  12·   ·that's true; is that correct?
13·   · · · Q· · Well, did you hear Detective York throw a        13·   · · · · · ·MR. SLOSAR:· Objection to form.· Misstates his
14·   ·chair in there?                                            14·   · · · testimony.
15·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         15·   · · · Q· · Go ahead.
16·   · · · · · ·MR. WILLIAMS:· Requires him to speculate.        16·   · · · A· · I didn't have any knowledge that Mike arrested
17·   · · · Wasn't present.                                       17·   ·him.
18·   ·BY MR. SLOSAR:                                             18·   · · · Q· · Okay.· And I think you're right.· Let me show
19·   · · · Q· · Detective -- were you here a couple weeks ago    19·   ·you PL5132.· And I don't have copies.· Elliot, you're
20·   ·when Detective York claims that the noise you heard in     20·   ·welcome to give that back to him, to the witness.
21·   ·there was not him actually hitting a witness, but          21·   · · · · · ·MR. SLOSAR:· Sure.· Is this going to be an
22·   ·instead him throwing a chair.· Were you here when you      22·   · · · exhibit?
23·   ·testified to that Effect?                                  23·   · · · Q· · Yeah.· We'll make it Exhibit --
24·   · · · · · ·MR. WRIGHT:· Object to form --                   24·   · · · · · ·MR. SLOSAR:· 24.
25·   · · · A· · Yes.                                             25·   · · · Q· · -- 24.· Sir, I would just ask you, would you

                                                       Page 247                                                          Page 249
·1·   · · · · · ·MR. WRIGHT:· -- and foundation.                  ·1·   ·identify what this document is?· Thank you, Elliot.
·2·   · · · Q· · Is that a credible explanation to you?           ·2·   · · · · · · · · ·(EXHIBIT 24 MARKED FOR IDENTIFICATION)
·3·   · · · · · ·MR. WRIGHT:· Object to form, foundation.         ·3·   · · · A· · It's an arrest warrant.
·4·   · · · A· · I -- I wouldn't do that, but everybody's         ·4·   · · · Q· · Okay.· And this -- is this the arrest warrant
·5·   ·different.                                                 ·5·   ·issued to Jonathan Taylor for murder and robbery in the
·6·   · · · Q· · What would you have done if you were in a room   ·6·   ·Katherine Mills' investigation?
·7·   ·with Detective York?· Would you have stopped him there?    ·7·   · · · A· · Yes.
·8·   · · · · · ·MR. WRIGHT:· Object to form.                     ·8·   · · · Q· · Okay.· And is that -- is this a Kentucky State
·9·   · · · A· · I'm not sure what I'd have done.                 ·9·   ·Police as the agency on this citation?· At the very top.
10·   · · · Q· · Did you ever stop Detective York at any point    10·   · · · A· · Yes.
11·   ·in the investigation into the death of Katherine Mills?    11·   · · · Q· · And at the bottom, was this executed by
12·   · · · A· · No.                                              12·   ·Detective Jason York?
13·   · · · · · ·MR. SLOSAR:· Let's take a break.                 13·   · · · A· · Yes.
14·   · · · · · ·VIDEOGRAPHER:· Off the record.                   14·   · · · Q· · Okay.· Did that help refresh your recollection
15·   · · · · · · · · ·(OFF THE RECORD)                           15·   ·that it was actually Detective York that arrested
16·   · · · · · ·VIDEOGRAPHER:· Back on the record.               16·   ·Jonathan Taylor?
17·   · · · · · ·MR. SLOSAR:· Plaintiff has no further            17·   · · · A· · Yes.
18·   · · · questions.· Thank you, Mr. Pickard.                   18·   · · · Q· · Okay.· And likewise, I'm going to mark this
19·   · · · · · ·THE WITNESS:· Thank you.                         19·   ·next one as Exhibit 25, just to make sure we're clear on
20·   · · · · · · · · CROSS EXAMINATION                           20·   ·this.· I know that Mr. Taylor was also arrested on the -
21·   ·BY MR. FARAH:                                              21·   ·- for manufacturing meth about a month earlier. I'm
22·   · · · Q· · Sheriff Pickard, I represent Mike Broughton      22·   ·going to hand you what we'll mark -- sorry, this is
23·   ·and the City of Barbourville.· I just have a couple        23·   ·PL3221.
24·   ·follow-up clarification questions.· Do you have your       24·   · · · · · ·MR. SLOSAR:· Isn't that part of the group
25·   ·discovery answers in front of you, Exhibit number 13?      25·   · · · exhibit that I --
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 65 of2018
                                                                      102 - Page ID#:
                                       1705                                     250..253
                                                       Page 250                                                          Page 252
·1·   · · · Q· · It might be.· I'm not sure if you had            ·1·   · · · Q· · Go ahead.· I'm unclear what your testimony was
·2·   ·introduced it or not.· But let me go on and introduce as   ·2·   ·earlier.· Were you actually present when questions were
·3·   ·Exhibit 25.· Can you take a look at that and tell me if    ·3·   ·asked?
·4·   ·you recognize what this document is?                       ·4·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
·5·   · · · · · · · · ·(EXHIBIT 25 MARKED FOR IDENTIFICATION)     ·5·   · · · answered.
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · You can answer.
·7·   · · · Q· · And tell -- will you tell the jury what that     ·7·   · · · A· · I was present, but I don't know about the
·8·   ·is.                                                        ·8·   ·whole time.· I could have got up and went out, I don't
·9·   · · · · · ·MR. SLOSAR:· Objection to form.                  ·9·   ·know.· I did that a lot.
10·   · · · Q· · Go ahead.                                        10·   · · · Q· · Okay.· Do you know for certain if Detective
11·   · · · · · ·MR. SLOSAR:· There's no jury.                    11·   ·Broughton asked any questions of Mr. Taylor on that day?
12·   · · · Q· · Go ahead.                                        12·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
13·   · · · A· · It's an arrest warrant on Jonathan Taylor.       13·   · · · answered.
14·   · · · Q· · And this is for what charge?                     14·   · · · Q· · Go ahead.
15·   · · · A· · Manufacturing.                                   15·   · · · A· · I don't recall.
16·   · · · Q· · And was this issued by the Knox County           16·   · · · Q· · And you've been asked today a lot of questions
17·   ·Sheriff's Department?                                      17·   ·about different people that you participated in
18·   · · · A· · Yes.                                             18·   ·interviews with along with Detective York, you know,
19·   · · · Q· · And who was the arresting officer who arrested   19·   ·you've mentioned Allen Helton, Mike Simpson, Jessie
20·   ·Mr. Taylor on this charge?                                 20·   ·Lawson, I think Bob Smith, Michael Crump, Kayla Mills.
21·   · · · A· · Derek Eubanks.                                   21·   ·When those interviews were conducted, Detective
22·   · · · Q· · Okay.· Thank you.· We'll mark that as Exhibit    22·   ·Broughton wasn't present on any of those, was he?
23·   ·25.· Thank you, Elliot.· So clearly, your discovery        23·   · · · · · ·MR. SLOSAR:· objection to form.
24·   ·answer was incorrect, Mike Broughton was not involved in   24·   · · · Q· · Go ahead.
25·   ·the arrest of Jonathan Taylor; is that correct?            25·   · · · · · ·MR. SLOSAR:· Misstates his prior testimony.

                                                       Page 251                                                          Page 253
·1·   · · · · ·(EXHIBIT 25 IS MARKED FOR IDENTIFICATION)          ·1·   · · · A· · I wasn't in interviews with all of them.
·2·   · · · · · ·MR. SLOSAR:· objection to form.                  ·2·   · · · Q· · Okay.· But Detective Broughton certainly
·3·   · · · A· · To my knowledge.                                 ·3·   ·wasn't present, was he?
·4·   · · · Q· · Okay.· Thank you.· Now, go to interrogatory --   ·4·   · · · A· · No.
·5·   ·on that same Exhibit 13, number 4.                         ·5·   · · · · · ·MR. SLOSAR:· Objection to form.
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · Are you aware of any other interviews of any
·7·   · · · Q· · You got that number on page 4?                   ·7·   ·witnesses, of any witnesses, other than Amanda Hoskins,
·8·   · · · A· · Yes.                                             ·8·   ·who I think you recall from a prior deposition, that
·9·   · · · Q· · This is the part of the deposition where you     ·9·   ·Detective Broughton was present or participated in.· Are
10·   ·explained or talked about that Detective -- or             10·   ·you aware of any interviews of any witness, suspect,
11·   ·Defendant, Broughton may have been present during          11·   ·anybody involved in the investigation into the Katherine
12·   ·questioning of Jonathan Taylor at the Barbourville         12·   ·Mills' murder, that Detective Broughton was involved in?
13·   ·Police Department.                                         13·   · · · A· · Not to my knowledge.
14·   · · · A· · Yes.                                             14·   · · · Q· · Did you ever have any discussions with
15·   · · · Q· · Okay.· Now, let me go through this with you.     15·   ·Detective Broughton about the investigation or about any
16·   ·My understanding was, is that Jonathan Taylor was          16·   ·witnesses or anything concerning the investigation into
17·   ·brought to the Barbourville Police Department that day,    17·   ·the murder of Katherine Mills?
18·   ·correct?· Whatever date it was for questioning.            18·   · · · A· · Not that I recall.
19·   · · · A· · The best I remember, yes.                        19·   · · · Q· · Do you recall ever sending Detective Broughton
20·   · · · Q· · Okay.· And I understand that Detective           20·   ·out or asking him to go interview any witnesses or
21·   ·Broughton may have been present at the police department   21·   ·examine any crime scenes or collect any evidence into
22·   ·that day.· Were you actually in the room when questions    22·   ·the investigation into the murder of Katherine Mills?
23·   ·were asked of Mr. Taylor?                                  23·   · · · A· · No.
24·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       24·   · · · Q· · Now, I think you testified to this earlier. In
25·   · · · answered.                                             25·   ·your mind, in your understanding, this was a Kentucky
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 66 of2018
                                                                      102 - Page ID#:
                                       1706                                     254..257
                                                       Page 254                                                          Page 256
·1·   ·State Police investigation into the murder of Katherine    ·1·   ·with Katherine Mills?
·2·   ·Mills, correct?                                            ·2·   · · · A· · No.
·3·   · · · · · ·MR. SLOSAR:· Objection to form.                  ·3·   · · · Q· · Was he present the night of -- when you went
·4·   · · · Q· · And the lead investigator in this was Jason      ·4·   ·to the crime, the scene of the crime?
·5·   ·York, correct?                                             ·5·   · · · A· · Best I recall, he was.
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · He was.· Okay.
·7·   · · · · · ·MR. FARAH:· That's all the questions I have.     ·7·   · · · A· · He was there.
·8·   · · · Thank you, sir.                                       ·8·   · · · Q· · And Jackie Joseph, do you know her?
·9·   · · · · · · · · EXAMINATION                                 ·9·   · · · A· · Yes.
10·   ·BY MS. KINCER:                                             10·   · · · Q· · Okay.· Do you work with her very often?
11·   · · · Q· · Mr. Pickard, I'm Shawna Kincer, and I            11·   · · · A· · No.
12·   ·represent the bulk of the KSP defendants that are          12·   · · · Q· · Okay.· Did you work with her on this
13·   ·charged today.· My questions are basically the same as     13·   ·particular case?
14·   ·his, except that, do you know Mark Mefford?                14·   · · · A· · She was just up there.· I didn't work -- at
15·   · · · A· · Yes.                                             15·   ·the house.
16·   · · · Q· · Do you work with him often?                      16·   · · · Q· · She was at the house?
17·   · · · A· · No.                                              17·   · · · A· · Yes.
18·   · · · Q· · Okay.· Have you worked with him closely on any   18·   · · · Q· · Okay.· And Kelly Farris, you know him?
19·   ·case?                                                      19·   · · · A· · Yes.
20·   · · · A· · One -- one case.                                 20·   · · · Q· · Okay.· How often do you work with him?
21·   · · · Q· · Which case was that?                             21·   · · · A· · He actually worked for me for a while.
22·   · · · A· · It was a -- where a body was missing --          22·   · · · Q· · All right.· As a deputy in Knox County?
23·   · · · Q· · Okay.                                            23·   · · · A· · Yes.
24·   · · · A· · -- for like 11 months, I worked with him a       24·   · · · Q· · After he retired from KSP?
25·   ·couple of days on that.                                    25·   · · · A· · Yes.

                                                       Page 255                                                          Page 257
·1·   · · · Q· · Just assisting?                                  ·1·   · · · Q· · Okay.· And was he involved in any way in this
·2·   · · · A· · We was actually all just searching for a body    ·2·   ·case with you?
·3·   ·in a creek, He was there.                                  ·3·   · · · A· · No.
·4·   · · · Q· · Okay.· Was that before this Katherine Mills      ·4·   · · · Q· · Okay.· Was he at the scene?
·5·   ·murder or after, do you know?                              ·5·   · · · A· · He was there.· That's all I remember.
·6·   · · · A· · I'm pretty sure it was before.                   ·6·   · · · Q· · Okay.· And Dallas Eubanks, do you know him?
·7·   · · · Q· · In this investigation Of Katherine Mills, did    ·7·   · · · A· · Yes.
·8·   ·you work at all with Mark Mefford on this case?· Assist,   ·8·   · · · Q· · Okay.· Do you work with him often?
·9·   ·help?                                                      ·9·   · · · A· · No.
10·   · · · A· · Not that I recall.· We was just both there at    10·   · · · Q· · Okay.· Did you work with him in any way,
11·   ·the house.                                                 11·   ·shape, form, or fashion in this particular case?
12·   · · · Q· · At Katherine Mills' house?                       12·   · · · A· · He was there at the house.
13·   · · · A· · Yes.                                             13·   · · · Q· · So the people that I've named, your memory is
14·   · · · Q· · On the night of?                                 14·   ·them just being present at the house initially?
15·   · · · A· · Yes.                                             15·   · · · A· · Yes.
16·   · · · Q· · Okay.· Were you present with him during any      16·   · · · Q· · Okay.· Did you have any involvement at all
17·   ·interviews?                                                17·   ·with any of them after, that you can remember?
18·   · · · A· · Not that I recall, no.                           18·   · · · A· · There was another case that Johnson was on
19·   · · · Q· · Okay.· Let's move on to Brian Johnson.· Do you   19·   ·that I was involved with us some, somewhat.
20·   ·know him?                                                  20·   · · · Q· · Anderson?
21·   · · · A· · Yes.                                             21·   · · · A· · Yes.
22·   · · · Q· · Okay.· Have you worked with him before?          22·   · · · Q· · Okay.
23·   · · · A· · Very little, if any.· I just don't -- don't      23·   · · · A· · Other than that, no.
24·   ·remember anything working with him.                        24·   · · · · · ·MS. KINSER:· Okay.· That's all I have.
25·   · · · Q· · Okay.· Specifically, anything on this case       25·   · · · · · · · · EXAMINATION
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 67 of2018
                                                                      102 - Page ID#:
                                       1707                                     258..261
                                                       Page 258                                                          Page 260
·1·   ·BY MR. WRIGHT:                                             ·1·   · · · A· · Yes.
·2·   · · · Q· · Sheriff Pickard, my name is Derek Wright.· I'm   ·2·   · · · Q· · Did she indicate she was an investigator for
·3·   ·the counsel for Defendant, Jason York and Defendant,       ·3·   ·one of the defendants in that case, criminal defendants,
·4·   ·Jason Bunch.· I'll start with Jason Bunch.· Do you know    ·4·   ·that is?
·5·   ·Trooper Jason Bunch?                                       ·5·   · · · A· · I don't remember.
·6·   · · · A· · Yes.                                             ·6·   · · · · · ·MR. SLOSAR:· There's only one defendant.
·7·   · · · Q· · Did you work with him at all in the              ·7·   · · · · · ·MR. WRIGHT:· Okay.· I'm sorry.
·8·   ·investigation into the murder of Katherine Mills?          ·8·   · · · Q· · Your interrogatories, Exhibit number 13,
·9·   · · · A· · Not with him, no.                                ·9·   ·interrogatory number 6 on page 5; do you see that?
10·   · · · Q· · Okay.                                            10·   · · · A· · Yes.
11·   · · · A· · That I remember.                                 11·   · · · Q· · You indicate you have no direct knowledge
12·   · · · Q· · You mentioned earlier in your testimony, that    12·   ·about either plaintiff acting in the killing of Ms.
13·   ·day, you spoke to Lisa Evans.· Do you recall testifying    13·   ·Mills; do you see that?
14·   ·to that?                                                   14·   · · · A· · Yes.
15·   · · · A· · Yes.                                             15·   · · · Q· · Are you referring to the personal knowledge?
16·   · · · Q· · When was that?                                   16·   ·What do you mean by direct knowledge?
17·   · · · A· · I'm not sure.                                    17·   · · · A· · I have no personal knowledge, no.
18·   · · · Q· · Was it before or after the charges against the   18·   · · · Q· · When you filled out this interrogatory, had
19·   ·plaintiffs in this case were dismissed; do you know?       19·   ·you read the criminal investigation file that Detective
20·   · · · A· · I think it was in October of '15, but I'm not    20·   ·York had compiled?
21·   ·really sure.                                               21·   · · · A· · I don't think so.
22·   · · · Q· · Okay.· How did she identify herself to you?      22·   · · · Q· · Okay.· There was some testimony about whether
23·   · · · A· · To be honest, I don't even remember.             23·   ·you went to a children's home, do you recall that
24·   · · · Q· · Did she tell you she was an investigator for     24·   ·testimony?
25·   ·one of the -- for either Ms. Hoskins or Mr. Taylor?        25·   · · · A· · Yes.

                                                       Page 259                                                          Page 261
·1·   · · · A· · She said that, but I don't remember saying       ·1·   · · · Q· · And there was reference to receipts, I believe
·2·   ·that.                                                      ·2·   ·--
·3·   · · · Q· · You don't remember whether she said that or      ·3·   · · · A· · Yeah.
·4·   ·not?                                                       ·4·   · · · Q· · -- do you recall that?· Do you remember what
·5·   · · · A· · I can't remember her saying that, no.· She       ·5·   ·the dates of those receipts were?
·6·   ·could have.· I'm not -- excuse me, but I don't remember.   ·6·   · · · A· · No, I don't.
·7·   · · · Q· · Okay.· Did she identify if she worked for any    ·7·   · · · Q· · You mentioned you knew Ms. Hoskins through a
·8·   ·sort of agency?                                            ·8·   ·prior hit-and-run investigation; is that true?
·9·   · · · A· · I -- I remember something like her saying        ·9·   · · · A· · Yes.
10·   ·about public defender.· That's all I remember.             10·   · · · Q· · But were you the sheriff at the time?
11·   · · · Q· · Was anybody with her?                            11·   · · · A· · Yes.
12·   · · · A· · Yeah.                                            12·   · · · Q· · Do you recall whether there was any evidence
13·   · · · Q· · Do you know who that was?                        13·   ·that the driver was under the influence when that
14·   · · · A· · I don't know her name.                           14·   ·happened, under the influence, being controlled
15·   · · · Q· · Did you ask who it was at the time?              15·   ·substances or alcohol?
16·   · · · A· · She told me who she was, but I can't remember.   16·   · · · A· · I'm not really sure.
17·   · · · Q· · And to your knowledge, was that conversation     17·   · · · Q· · Okay.· There was testimony regarding Dr. Larry
18·   ·recorded?                                                  18·   ·Warren.· Do you recall that?
19·   · · · A· · It was, I didn't know it at the time.            19·   · · · A· · Yes.
20·   · · · Q· · When did you find out it was recorded?           20·   · · · Q· · Do you know of Dr. Larry Warren?
21·   · · · A· · Right before we went to trial.                   21·   · · · A· · I know him.
22·   · · · Q· · Right before what went to trial?                 22·   · · · Q· · All right.· You were asked whether you had any
23·   · · · A· · On the Anderson case.                            23·   ·knowledge of a relationship between him and Ms. Hoskins.
24·   · · · Q· · Was that some of the questioning about the       24·   ·Do you recall that?
25·   ·Anderson case?                                             25·   · · · A· · Yes.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 68 of2018
                                                                      102 - Page ID#:
                                       1708                                     262..265
                                                       Page 262                                                          Page 264
·1·   · · · Q· · Were you present with any interviews of Joe      ·1·   · · · Q· · I don't believe there was ever a name
·2·   ·King when he advised that Ms. Hoskins was having an        ·2·   ·mentioned.· Who is her grandmother?· And I know she
·3·   ·affair with Dr. Warren?                                    ·3·   ·would have more than one, but --
·4·   · · · · · ·MR. SLOSAR:· Objection to form.· You can         ·4·   · · · A· · She was a Bingham.· I'm trying to think of her
·5·   · · · answer.                                               ·5·   ·first name.· Sylvia.
·6·   · · · A· · No.                                              ·6·   · · · Q· · And was that who you were referring to in your
·7·   · · · Q· · Were you ever in an interview of Joe King with   ·7·   ·testimony, Sylvia Bingham?
·8·   ·Detective York?                                            ·8·   · · · A· · Yeah.· That's her grandma.· The only grandma I
·9·   · · · A· · No.                                              ·9·   ·know.
10·   · · · Q· · There was testimony earlier, questions asked     10·   · · · Q· · Okay.· That's what I was getting at.· Could
11·   ·about you being present when Jonathan Taylor was with      11·   ·you look at Exhibit number 19?
12·   ·you, Detective Broughton of the Barbourville Police        12·   · · · A· · It's here somewhere.· Yeah.· There it is.
13·   ·Department, and Detective York.· Do you recall that        13·   ·Thank you.
14·   ·testimony?                                                 14·   · · · Q· · Exhibit number 19, to your understanding, is
15·   · · · A· · Yes.                                             15·   ·that the sketch based on the information provided by
16·   · · · Q· · Okay.· And am I correct, that you don't recall   16·   ·Michael Crump?
17·   ·what questions, if any, were asked?                        17·   · · · A· · To my understanding, yeah.
18·   · · · A· · No, I don't.                                     18·   · · · Q· · And I believe you testified that you saw some
19·   · · · Q· · Okay.· If Jonathan Taylor -- do you recall if    19·   ·similarity between him and Michael Simpson.· Is that how
20·   ·Jonathan Taylor declined to answer any questions?          20·   ·you testified earlier?
21·   · · · A· · I don't remember.                                21·   · · · A· · Some, yes.
22·   · · · Q· · Okay.· You talked about an encounter with        22·   · · · Q· · Would you also agree that there's some
23·   ·Kayla Mills when she was driving recklessly.· Is that --   23·   ·similarity between him and Jonathan Taylor?
24·   ·do you recall that testimony?                              24·   · · · A· · Yes.
25·   · · · A· · Yes.                                             25·   · · · · · ·MR. SLOSAR:· Objection to form.

                                                       Page 263                                                          Page 265
·1·   · · · Q· · Do you remember what -- when that was?           ·1·   · · · Q· · Could you turn to Exhibit number 15.
·2·   · · · A· · It was after the murder sometime.· I don't       ·2·   · · · A· · What is that?
·3·   ·know how long.                                             ·3·   · · · Q· · That's the report.
·4·   · · · Q· · Do you remember what car she was driving?        ·4·   · · · A· · Allen Helton report?
·5·   · · · A· · She was driving a little blue, just a small      ·5·   · · · Q· · Allen Helton report.· He's got it.· Before I
·6·   ·blue car.· I can't remember.                               ·6·   ·ask that, let me clarify my last question.· Do you find
·7·   · · · Q· · Can't remember the make and model?               ·7·   ·any similarity between the sketch on Exhibit 19 and
·8·   · · · A· · Not really.                                      ·8·   ·Jonathan Taylor?
·9·   · · · Q· · But you recall it being blue?                    ·9·   · · · · · ·MR. SLOSAR:· Objection to form, foundation.
10·   · · · A· · Yeah.                                            10·   · · · Thank you.
11·   · · · Q· · Do you recall any information from Michael       11·   · · · Q· · The sketch, going back to -- I'm sorry, I
12·   ·Crump, that he saw a blue car at the house of Katherine    12·   ·wanted to go back to that one question.
13·   ·Mills on the day she was found dead?                       13·   · · · A· · They -- they both could --
14·   · · · · · ·MR. SLOSAR:· Objection to form, foundation.      14·   · · · Q· · Fit the --
15·   · · · A· · I've heard that statement before.                15·   · · · A· · -- resemble that to a point.
16·   · · · Q· · Do you know whether Kayla Mills was driving      16·   · · · Q· · Okay.· Now, going to Exhibit number 15, at the
17·   ·that same blue car in the December 2010 time period?       17·   ·end of that, does it say that the report is a summary of
18·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       18·   ·Allen Helton's statement that -- on the back page?
19·   · · · speculation.                                          19·   · · · · · ·MR. SLOSAR:· It's the last line of the last
20·   · · · A· · I don't know.                                    20·   · · · paragraph.
21·   · · · Q· · Don't know?                                      21·   · · · A· · Yes.
22·   · · · A· · No.                                              22·   · · · Q· · And isn't it true that it also says that
23·   · · · Q· · There was testimony about Kayla Mills'           23·   ·there's a CD for the entire statement?
24·   ·grandmother.· Do you recall that?                          24·   · · · A· · Yes.
25·   · · · A· · Yes.                                             25·   · · · Q· · Okay.· So if somebody wanted to confirm what
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 69 of2018
                                                                      102 - Page ID#:
                                       1709                                     266..269
                                                       Page 266                                                          Page 268
·1·   ·was in this report, there was a CD of it, correct?         ·1·   · · · his testimony.· He just answered that question.
·2·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       ·2·   · · · Q· · You can go ahead.
·3·   · · · speculation.                                          ·3·   · · · · · ·MR. SLOSAR:· He just answered it earlier.
·4·   · · · A· · I'm sure, yeah.· Detective York would have       ·4·   · · · A· · I don't recall it, but --
·5·   ·that.                                                      ·5·   · · · Q· · Okay.· On that same page, do you see in line
·6·   · · · Q· · And you were in on that interview -- you were    ·6·   ·30 and 31 -- on line 30 where Detective York's -- York
·7·   ·present for the interview, correct?                        ·7·   ·asks what the conversation that says curtailed -- I
·8·   · · · A· · Yes.                                             ·8·   ·think it was meant to be entailed -- do you see that on
·9·   · · · Q· · And to your memory, was it recorded?             ·9·   ·line 30?
10·   · · · A· · Yes.                                             10·   · · · A· · Yes.
11·   · · · Q· · So the reference in this report to, "A CD of     11·   · · · Q· · And what does Helton answer?
12·   ·entire statement," is that consistent with your memory     12·   · · · A· · "She asked me did I want to make money and --
13·   ·that the interview was recorded?                           13·   ·I -- and told me how."
14·   · · · A· · Yes.                                             14·   · · · Q· · And then what did Detective York do?
15·   · · · · · ·MR. SLOSAR:· Objection to form.                  15·   · · · A· · He said, "And how was what [sic]."
16·   · · · Q· · Now, Exhibit number 17 on page 2, marked line    16·   · · · Q· · How was that?
17·   ·25.· It has Detective York referencing, "Earlier, you      17·   · · · A· · Yeah.
18·   ·stated to me."· Do you see that?                           18·   · · · Q· · And then isn't it true that according to the
19·   · · · A· · Yes.                                             19·   ·transcript, Allen Helton says, "By tying this old lady
20·   · · · Q· · Was there statements by Allen Helton to          20·   ·up," is that what the next line says?
21·   ·Detective York prior to the recording?                     21·   · · · A· · Yes.
22·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       22·   · · · Q· · And isn't it true that Detective York did not
23·   · · · answered.                                             23·   ·provide that information to Allen Helton beforehand?
24·   · · · A· · Not that I recall.                               24·   · · · · · ·MR. SLOSAR:· Objection to form.
25·   · · · Q· · You don't remember any discussion between        25·   · · · A· · Not that I'm aware of.

                                                       Page 267                                                          Page 269
·1·   ·Detective York and Allen Helton before the recording was   ·1·   · · · · · ·MR. WRIGHT:· Let's go off the record for just
·2·   ·turned on?                                                 ·2·   · · · one second.· I'm almost done.
·3·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       ·3·   · · · · · ·VIDEOGRAPHER:· Off the record.
·4·   · · · answered.                                             ·4·   · · · · · · · · ·(OFF THE RECORD)
·5·   · · · A· · They talked just a little bit before he          ·5·   · · · · · ·VIDEOGRAPHER:· Back on the record.
·6·   ·actually started recording, but I don't remember.          ·6·   ·BY MR. WRIGHT:
·7·   · · · Q· · The details.                                     ·7·   · · · Q· · Yeah.· I have a few more questions.· We're
·8·   · · · A· · I don't remember the details or how much of it   ·8·   ·back on the record.· Looking -- continuing to look at
·9·   ·there was.                                                 ·9·   ·this Exhibit number 17.· Do you see on -- if you turn to
10·   · · · Q· · So that question where he makes that reference   10·   ·page 4, line 65.· Detective York, the transcript,
11·   ·he says, "You were pumping gas at Escoe's Market."· Do     11·   ·reflects him saying, "She said, do you want to make some
12·   ·you see that?                                              12·   ·money."· Do you see that?
13·   · · · A· · What number you on?                              13·   · · · A· · Yes.
14·   · · · Q· · Line 26 of page 2.                               14·   · · · Q· · If you flip back to page 2 of the transcript
15·   · · · A· · Yes, I see it now.                               15·   ·on line 31, isn't it true that Helton is saying that she
16·   · · · Q· · So you don't have a memory if that was           16·   ·said, "I want to make some money," do you see that?
17·   ·something Allen Helton told Detective York before the      17·   · · · A· · Yes.
18·   ·recorder came on?                                          18·   · · · · · ·MR. SLOSAR:· Objection to form.
19·   · · · · · ·MR. SLOSAR:· Objection.                          19·   · · · Q· · So by the time that Detective York makes that
20·   · · · A· · No.                                              20·   ·statement on page 4, that information had already been
21·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       21·   ·provided to him by Allen Helton, hadn't it?
22·   · · · answered.                                             22·   · · · · · ·MR. SLOSAR:· Objection to form.
23·   · · · Q· · It may have been asked.· You just -- it may      23·   · · · A· · Yes.
24·   ·have been something spoken, you just don't remember it?    24·   · · · · · ·MR. SLOSAR:· Calls for speculation.
25·   · · · · · ·MR. SLOSAR:· Objection to form.· It misstates    25·   · · · Q· · According to the transcript?
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 70 of2018
                                                                      102 - Page ID#:
                                       1710                                     270..273
                                                       Page 270                                                          Page 272
·1·   · · · A· · Yes.                                             ·1·   ·deposition and I don't want to keep you any longer than
·2·   · · · Q· · On page 4, line 73, Detective York says,         ·2·   ·need be, but you were asked some questions about your
·3·   ·"Because earlier you said, 'tie her up.'"· You see that?   ·3·   ·training and deputy sheriff's training.· To your
·4·   · · · A· · Yes.                                             ·4·   ·knowledge, are the qualifications for a sheriff in
·5·   · · · Q· · If you flip back to page 2, line 33, the         ·5·   ·Kentucky found within the Constitution of Kentucky?
·6·   ·transcript reflects Allen Helton explaining, By going in   ·6·   · · · A· · Yes.
·7·   ·and tying this old lady up, do you see that on line 33?    ·7·   · · · Q· · And it sets out the qualifications for a
·8·   · · · A· · Yes.                                             ·8·   ·sheriff?
·9·   · · · Q· · So by the time that Detective York said that     ·9·   · · · A· · Yes.
10·   ·on page 4, isn't it true that Allen Helton had already     10·   · · · Q· · As it relates to deputy sheriffs, are you
11·   ·provided that information to him, correct?                 11·   ·familiar with Kentucky having laws which require that
12·   · · · · · ·MR. SLOSAR:· Objection to form.                  12·   ·sheriff's deputies undergo training?
13·   · · · A· · Yes.                                             13·   · · · A· · Each year, yes.
14·   · · · Q· · If you go to page 8 of the transcript, line      14·   · · · Q· · And is that training conducted at the
15·   ·45, Detective York asks Mr. Helton if it was a big wad     15·   ·Department of Criminal Justice Training in Richmond,
16·   ·of money.· Do you see that?                                16·   ·Kentucky?
17·   · · · A· · Yes.                                             17·   · · · A· · Yes.
18·   · · · Q· · Line 47 he asks, "Was it flat or folded over?"   18·   · · · Q· · And deputy sheriffs, after they've worked over
19·   ·Do you see that?                                           19·   ·a certain period of time, have to go through that
20·   · · · A· · Yes                                              20·   ·training and complete it, correct?
21·   · · · Q· · Prior to those questionings -- questions on      21·   · · · A· · Yes.
22·   ·the same page, isn't it true that Allen Helton said,       22·   · · · Q· · And become certified?
23·   ·"She had money on her."· Do you see that on line 42?       23·   · · · A· · Yes.
24·   · · · A· · Yes.                                             24·   · · · Q· · And in fact, even before they are sent to
25·   · · · Q· · And Detective York then asks, How much, on       25·   ·Richmond for training, they have to undergo a background

                                                       Page 271                                                          Page 273
·1·   ·line 43.· Do you see that?                                 ·1·   ·check and what's called POP certification --
·2·   · · · A· · Yes.                                             ·2·   · · · A· · Yes.
·3·   · · · Q· · Allen Helton describes four-, three-, 35-,       ·3·   · · · Q· · -- is that fair?
·4·   ·four grand.· Do you see that on line 44?                   ·4·   · · · A· · Yes.
·5·   · · · A· · Yes.                                             ·5·   · · · Q· · Now, to your knowledge, does the State of
·6·   · · · Q· · So before he asked if he saw a big wad of        ·6·   ·Kentucky or the Commonwealth of Kentucky, also require
·7·   ·money or if it was flat or folded over, isn't it true      ·7·   ·that deputy sheriffs undergo yearly freshening or
·8·   ·that Allen Helton had already told Detective York that     ·8·   ·continuing education?
·9·   ·he had seen 35- to four grand, correct?                    ·9·   · · · A· · Yes.
10·   · · · · · ·MR. SLOSAR:· Objection to form.                  10·   · · · Q· · And while you were sheriff, did your deputies
11·   · · · A· · Yes.                                             11·   ·complete that training as required by the Commonwealth?
12·   · · · Q· · And were you present for any other interviews    12·   · · · A· · Yes.
13·   ·between Detective York and Allen Helton?                   13·   · · · Q· · In fact, one of the questions you were asked
14·   · · · A· · No.                                              14·   ·relating to your own training had an attachment of the
15·   · · · Q· · When you testified earlier that Detective York   15·   ·record of training of Derek Eubanks, would you agree
16·   ·was leaving the interview, were you meaning he was         16·   ·with that?
17·   ·leaving the interview as between you and him?              17·   · · · A· · Yes.
18·   · · · A· · Yes.                                             18·   · · · Q· · In one of the recordings that you were asked
19·   · · · Q· · That he was the one asking the questions?        19·   ·to comment about or statement that you made, and I'm
20·   · · · A· · Yes.                                             20·   ·just going to paraphrase because I can't remember the
21·   · · · · · ·MR. WRIGHT:· Okay.· That's all I have.           21·   ·exact statement, but you reference someone hanging if
22·   · · · · · · · · EXAMINATION                                 22·   ·they're guilty, or if they're found to be guilty.· Did
23·   ·BY MR. WILLIAMS.                                           23·   ·you literally mean hang from the gallows?
24·   · · · Q· · Mr. Pickard, I just have a few questions I       24·   · · · A· · No.
25·   ·want to talk with you about.· It's been a long             25·   · · · Q· · Were you referring to if they're guilty, they
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 71 of2018
                                                                      102 - Page ID#:
                                       1711                                     274..277
                                                       Page 274                                                          Page 276
·1·   ·need to face justice?                                      ·1·   ·and 2010 as well, that you weren't doing any monitoring
·2·   · · · A· · Yes.                                             ·2·   ·of outside training that your deputies or employees were
·3·   · · · Q· · Mr. Pickard, you were asked some questions       ·3·   ·receiving?
·4·   ·about your encounter with Allen Helton at your office, I   ·4·   · · · A· · Derek Eubanks took care of that.
·5·   ·think, on March 8th --                                     ·5·   · · · Q· · Okay.
·6·   · · · A· · Yes.                                             ·6·   · · · A· · I didn't, he did.
·7·   · · · Q· · -- of 2012.· And you've been asked some          ·7·   · · · Q· · Did -- were you aware of any evaluations done
·8·   ·questions about this, but as I understood your             ·8·   ·at the Knox County Sheriff's Department as to outside
·9·   ·testimony, after -- after Mr. York arrived at the          ·9·   ·training that employees received?
10·   ·sheriff's department, there was a period of time that he   10·   · · · A· · No.
11·   ·spoke with Mr. Helton before the recording began.· Is      11·   · · · Q· · Okay.· Mr. Pickard, I know it's been a long
12·   ·that fair?                                                 12·   ·day.· You participated in an interview of Allen Helton
13·   · · · · · ·MR. SLOSAR:· Objection to form.                  13·   ·on March 8, 2012, right?
14·   · · · A· · He talked to him.· I don't remember how long,    14·   · · · A· · Yes.
15·   ·but he did talk to him.                                    15·   · · · Q· · Testified about that a lot today, right?
16·   · · · Q· · As we sit here today, do you remember for how    16·   · · · A· · Yes.
17·   ·long and what was said in that conversation?               17·   · · · Q· · Now, Allen Helton had been arrested a number
18·   · · · A· · No.                                              18·   ·of times before March 8, 2012, right?
19·   · · · · · ·MR. SLOSAR:· Objection to form.                  19·   · · · A· · Yes.
20·   · · · A· · I don't remember.                                20·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
21·   · · · Q· · Do you know whether Detective York would have    21·   · · · Q· · You had experiences with Allen Helton being
22·   ·spoke with Allen Helton before March 8th of 2012?          22·   ·arrested prior to that date, right?
23·   · · · A· · Not that I know of.                              23·   · · · A· · Yes.
24·   · · · Q· · Okay.· You don't know whether he did or          24·   · · · Q· · You knew that he was a thief, right?
25·   ·didn't?                                                    25·   · · · A· · Yes.

                                                       Page 275                                                          Page 277
·1·   · · · A· · No, I don't.                                     ·1·   · · · Q· · You knew that he wasn't a very credible
·2·   · · · Q· · And you were asked by counsel -- and again,      ·2·   ·person, right?
·3·   ·I'm paraphrasing questions best as I can recall -- as it   ·3·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
·4·   ·relates to the interview of Detective York by -- I'm       ·4·   · · · A· · Yes.
·5·   ·sorry, the interview of Mr. Helton by Detective York,      ·5·   · · · Q· · Do you know that prior to March 8, 2012, did
·6·   ·why you didn't stop it, or you didn't stop it.· Did you    ·6·   ·you know that Allen Helton was addicted to pills?
·7·   ·see any reason to stop Detective York's interview of Mr.   ·7·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
·8·   ·Helton?                                                    ·8·   · · · A· · Yes.
·9·   · · · A· · No.                                              ·9·   · · · Q· · Prior to March 8, 2012, did you know that
10·   · · · · · ·MR. WILLIAMS:· Thank you.                        10·   ·Allen Helton was dealing pills in the Knox County area?
11·   · · · · · · · · REDIRECT EXAMINATION                        11·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
12·   ·BY MR. SLOSAR:                                             12·   · · · A· · I don't know that he was dealing.
13·   · · · Q· · Mr. Pickard, just a couple questions.· During    13·   · · · Q· · Well, by the time you took his statement on
14·   ·the time of the Katherine Mills' homicide, December of     14·   ·March 8, 2012, you knew that Allen Helton and Mike
15·   ·2010 through your retirement in 2015, did the Knox         15·   ·Simpson were going on runs to Florida to go buy massive
16·   ·County Sheriff's Department monitor outside training for   16·   ·amounts of pills, right?
17·   ·their employees?                                           17·   · · · A· · Yes.
18·   · · · A· · From what date now?· From the time I retired?    18·   · · · Q· · Okay.
19·   · · · Q· · 2010 to the time you retired.                    19·   · · · · · ·MR. WILLIAMS:· Object to the form.
20·   · · · A· · I have no idea what they did.                    20·   · · · · · ·MR. WRIGHT:· I agree, yeah.· I join that.
21·   · · · Q· · Okay.· So you didn't take any actions as         21·   · · · Q· · At the time that Detective York took Mr.
22·   ·sheriff to monitor any outside training that your          22·   ·Helton's statement on March 8, 2012, did you believe
23·   ·employees were receiving, correct?                         23·   ·that Allen Helton was a very credible person?
24·   · · · A· · No.                                              24·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
25·   · · · Q· · And would that be the same prior, between 2003   25·   · · · A· · No.
Case: 6:17-cv-00084-REW-HAI   DocJOHN
               The Deposition of  #: 174  Filed: taken
                                      PICKARD,   05/03/19 Page: 22,
                                                       on March 72 of2018
                                                                      102 - Page ID#:
                                       1712                                     278..279
                                                       Page 278
·1·   · · · Q· · Did you believe what came out of his mouth
·2·   ·that day?
·3·   · · · · · ·MR. WRIGHT:· Object to form, foundation.
·4·   · · · A· · I'm not sure.
·5·   · · · Q· · Did you do any investigation after March 8,
·6·   ·2012, to see whether anything that Allen Helton told
·7·   ·Detective York was actually true?
·8·   · · · A· · No, I didn't.
·9·   · · · Q· · Did -- to your knowledge, did Detective York
10·   ·do any investigation into the statements that Allen
11·   ·Helton provided, to determine whether they were true or
12·   ·not?
13·   · · · A· · I'm not aware of anything.
14·   · · · Q· · Sitting here today, are you aware of any
15·   ·evidence that implicates Amanda Hoskins and Jonathan
16·   ·Taylor in the murder of Katherine Mills?
17·   · · · · · ·MR. WRIGHT:· Object to form.
18·   · · · A· · No.
19·   · · · · · ·MR. SLOSAR:· I don't have anything further.
20·   · · · Thank you, Mr. Pickard.
21·   · · · · · ·THE WITNESS:· Thank you.
22·   · · · · · ·VIDEOGRAPHER:· Off the record.
23·   · · · · · · · · ·(DEPOSITION CONCLUDED AT 4:43 P.M.)
24
25

                                                       Page 279
·1· · · · · · · · · ·CERTIFICATE OF REPORTER
·2· · · · · · · ·COMMONWEALTH OF KENTUCKY AT LARGE
·3
·4· ·I do hereby certify that the witness in the foregoing
·5· ·transcript was taken on the date, and at the time and
·6· ·place set out on the Title page here of by me after
·7· ·first being duly sworn to testify the truth, the whole
·8· ·truth, and nothing but the truth; and that the said
·9· ·matter was recorded stenographically and mechanically by
10· ·me and then reduced to typwritten form under my
11· ·direction, and constitutes a true record of the
12· ·transcript as taken, all to the best of my skill and
13· ·ability.· I certify that I am not a relative or employee
14· ·of either counsel, and that I am in no way interested
15· ·financially, directly or indirectly, in this action.
16
17
18
19
20
21
22· ·JESSICA VAN-TILBURG,
23· ·COURT REPORTER/NOTARY
24· ·COMMISSION EXPIRES:· 06/28/2020
25· ·SUBMITTED ON:· 05/09/2018
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   73 of 102 - Page ID#:
                                                             2018
                                       1713                            280

                      264:11,14          187:9              269:14 270:5       165:8,16,22
  Exhibits            265:7                                                    167:2,15
                                        13 15:4,6,11       20 13:17 23:7
                                                                               209:21 243:16
                     EXHIBIT 20          28:14,15 78:2      24:8 52:15 56:2
 EXHIBIT 1                                                                     263:17 275:15,
                      238:9,16           106:18,19          57:18 63:17,21
   40:6,12 42:9                                                                19 276:1
                                         176:24 247:25      64:9,15 71:7,11
                     EXHIBIT 23
 EXHIBIT 2                               251:5 260:8        89:10 90:13,16,   2011 102:20,24
                      28:21,25
   42:9,10,16                                               23 91:1 92:3,6,    103:3 112:6
                      106:16            14 117:18,24
                                                            9,15 93:13,18,     117:11 119:9
 EXHIBIT 3                               119:4 122:23
                     EXHIBIT 24                             20,23 125:9        120:19 121:1
   43:25 44:2                            132:18,20,22
                      249:2                                 139:1,4 142:9      131:18 144:21
                                         169:25 171:15
 EXHIBIT 4                                                  143:7 165:8,16,    188:20 189:1
                     EXHIBIT 25          172:9
                                                            22 167:2,15        235:5 244:22
   54:23 55:1         249:19 250:3,5,
                                        15 47:1 57:17       221:2 222:16
 EXHIBIT 5            22,23 251:1                                             2012 16:25
                                         171:19,22          238:9,16
   95:2,5 102:4,5                                                              18:1,19,22
                                         190:15 208:2,
                                                           2003 32:2,6         20:2,17,20
 EXHIBIT 6                $              15 258:20
                                                            37:13 83:4         100:14 102:20,
   133:22,24                             265:1,16
                                                            84:4,19,24         24 103:3 111:3
                     $100 141:14        15,000 219:7        85:16,22 86:1,     138:20 149:18
 EXHIBIT 7
   137:14,15,17      $15,000 211:11                         8,13 87:1,7,12,    150:8 153:9,10,
                                        15854 206:25        17,23 88:3,7,      14 156:14
 EXHIBIT 8           $4,000 212:6       16 57:17 180:1,     12,16,20,25        165:9,17,23
   139:7,9 240:2,4                       5,8,11 181:18      89:4 275:25        167:2,15
                     $50 142:9
 EXHIBIT 9                               182:9 185:2,8                         169:25 170:22
                                                           2004 30:21
   149:22,23,24                          206:21 207:2                          171:9,13,15,21
                          0                                 31:7 40:9 42:14
                                         216:14                                172:9 173:4,8,
 EXHIBIT 10                                                2005 30:11,18       19 180:1,5,8,
   169:17,22                            17 78:18 206:23                        11,19 181:18
                     01/17/14 55:17                         71:7
   179:6                                 207:3 266:16                          182:9 185:2,8
                     03/08/12 172:6      269:9             2007 9:19           186:6 190:12,
 EXHIBIT 11                                                 28:10 30:6 80:5
                     04-CV-278          17-cv-84 8:10                          25 192:22
   180:10,11,13                                             82:4
                      42:11                                                    194:21 195:6,9,
 EXHIBIT 12                             18 32:17 79:2
                                                           2008 28:10          14,21 196:1
   184:19,23                             228:8,12                              198:7 200:14
                                                            30:1
                          1              232:17,18                             206:7,19
 EXHIBIT 13                                                2009 28:10
                                        18940 117:18                           207:21 208:21,
   15:4,11 247:25                                           29:16,19
                     1 40:6,12 41:24,                                          24 209:5 210:2,
   251:5 260:8                          18943 117:19
                      25 42:9 69:23                        2010 13:9,17,       5,23 211:16
 EXHIBIT 14           165:23 167:2,     19 79:9 187:6,7,    20 23:7 24:8       212:11 213:8
   117:18,24          15                 14 209:21          38:12,13 39:6,     215:14,17,21
   119:4                                 237:15 239:25      10 45:24 50:20,    216:15 217:5
                     10 128:22,23,25
                                         264:11,14          24 51:13,16        218:20 220:22
 EXHIBIT 15           129:1,7 169:17,
                                         265:7              52:3,15 53:17      221:8 222:10,
   171:19,22          22 179:6 248:3
                                                            54:7,17 56:2       22 223:24
   190:14,15                            1922 153:9
                     103 129:3                              59:10 62:5         224:9,18
   208:2,15 265:1,
                                        1971 27:14          63:17,21 64:9,     225:22 226:3
   16                11 58:13 76:17
                                                            15 65:7,19         227:12,18
                      153:9 180:11,     1:62 176:25
 EXHIBIT 17                                                 71:8,11 80:17      228:3,15,19
                      13 254:24
   206:23 207:3                                             84:7 85:4 86:24    229:1 230:3,13
   266:16 269:9      11-T-136                2              89:10 90:5,13,     234:1 235:5
                      119:22                                16,23 91:1         243:25 244:6
 EXHIBIT 18                                                                    274:7,22
                                                            92:3,6,9,15
   228:8,12          12 149:18 150:8    2 41:24 42:10,                         276:13,18
                                                            93:7,10,13,18,
                      153:10,14          16 68:5,7 95:8
 EXHIBIT 19                                                 21,24 125:9        277:5,9,14,22
                      156:14 174:19      133:2,6 216:23
   187:6,7,14                                               131:18 139:1,4     278:6
                      184:19,23          266:16 267:14
   237:15 239:25                                            142:9 143:7
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   74 of 102 - Page ID#:
                                                             2018
                                       1714                            281

 2013 28:17,18                           248:2             acceptable         afternoon
                           4                                242:20,24          142:12
 2014 37:25                             724 153:10
                                                            243:8,16 244:6,
   55:24                                                                      agencies 48:1
                     4 54:23 55:1       73 270:2            11
                                                                               52:22
 2015 44:10           71:16,18          7:24 153:13        accepted
   46:5,22 47:3       106:24 112:6                                            agency 13:9
                                                            242:9 245:19
   48:13,18 49:2      117:11 119:9                                             14:11 49:4
   66:19 68:21,22     120:19 121:1           8             access 22:13,       52:3,16 67:24
   71:11 74:3,9       122:25 123:6                          22 59:7,10         249:9 259:8
   83:3 84:4,19,24    150:19 151:14     8 9:19 20:2,17,     66:22
                                                                              agents 117:7
   85:17,22 86:1,     176:25 251:5,7     20 75:8 139:7,9   accident 77:20
   8,13 87:2,7,12,    269:10,20          171:9,13,21                          agree 11:16
                                                            78:7
   17,23 88:3,7,      270:2,10           173:4,8,19                            13:3 52:15
   12,16,20,25                           190:25 192:22     accordance          69:18,25 72:20
   89:4 275:15       40 74:5 163:8,                         45:4               75:1 76:3,7
                                         194:21 195:6,9,
                      10                                                       78:14,19 79:4,
 2016 56:2                               14,21 196:1       accurate
                     42 270:23           198:7 200:14                          10,15 145:4
                                                            139:16 196:21
 2018 8:5                                206:7,18                              163:8 172:9,14
                     43 149:19 271:1                        226:17
   176:24                                207:21 208:21,                        183:17 208:18
                     44 271:4            24 209:5 210:2,   accused 82:8        209:3 211:21
 20th 90:9
                                         5,23 211:16        87:3,9,13 89:5     217:9,16
 21 79:14            45 270:15                                                 218:23 219:4,9,
                                         212:11 213:8      act 16:7
   244:15,17         47 270:18           215:14,17,21                          13,19,24
                                         216:15 217:5      acted 16:11         221:10,15,23
 21st 8:4            48 216:19                                                 222:24 223:7
                                         218:20 220:22     acting 260:12
 22 12:6,8           4:43 278:23         221:8 222:10,                         224:11 225:21
                                         22 223:24         action 175:2        233:3 264:22
 23 28:21,25         4th 153:7,8                                               273:15 277:20
                                         224:9,18
   106:16                                                  actions 275:21
                                         225:22 226:3                         agreed 174:1
 24 248:24,25              5             227:12,18         activities          176:4 217:25
   249:2                                 228:3,19 229:1     103:9,15 104:3     220:20 223:23
                                         233:25 240:2,4     123:1
 25 216:18           5 16:1 44:9 72:4                                         agreeing
                                         270:14 276:13,
   249:19 250:3,5,    95:2,5 102:5                         activity 175:16     222:11 225:2
                      260:9              18 277:5,9,14,
   23 251:1                                                 242:21
                                         22 278:5                             agreement
   266:17
                     52 221:3                              actual 55:25        111:9 177:23
                                        8th 195:18
 26 40:9 267:14                                             158:1 159:4,6
                     53 224:4            230:13 274:5,                         178:12 200:7,
 27 230:3                                22                addicted 277:6      17
                     55 218:12
                                                           addiction          ahead 24:3
       3                                     9              91:23              57:23 83:19
                           6                                                   100:4 109:15
                                                           addition 77:4       134:11 140:6
 3 29:9 43:25                           9 76:2 132:20
                     6 16:1 133:22,                        additional          142:22 146:7
   44:2 95:9,11                          149:23,24
                      24 134:4,5                            27:18 31:11        200:11 248:15
   96:16 102:5
                      260:9             911 50:25                              250:10,12
   244:22                                                  admit 99:11
                                         125:14 152:8                          252:1,14,24
                     65 269:10
 30 268:6,9                                                advised 262:2       268:2
 31 268:6 269:15                             A             affair 262:3       ahold 192:24
                           7
 33 270:5,7                                                affect 50:3        al- 156:23
                     7 96:17 128:22     a.m. 153:13
 35- 271:3,9                                               affirm 9:2         alcohol 261:15
                      129:1,6,7         ability 233:2
 37 224:3             137:15,17                            Affirmative        alibi 133:19
                      190:12 230:13     abuse 50:11                            135:1
                                         73:17              11:13
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   75 of 102 - Page ID#:
                                                             2018
                                       1715                            282

 allegation           266:20 267:1,     apartment           131:24 132:3,     26:17 104:17
   98:23              17 268:19,23       166:20             10 148:23
                                                                             Assumes 82:1
                      269:21 270:6,                         152:23,25
 allegations                            apologize                             87:4,20,25
                      10,22 271:3,8,                        153:2,4 154:7
   41:12 43:2,18                         106:19 184:21                        122:1 201:15
                      13 274:4,22                           170:8 178:23
                                                                              225:16 229:14
 allegedly            276:12,17,21      Appalachian         230:24 248:10,
                                                                              237:5
   100:22 155:22      277:6,10,14,23     21:18 25:13        16 249:15,20
                      278:6,10                              250:19 276:17,   assure 76:8,25
 alleges 233:10                         apparently          22                81:19 84:1,25
                     allowed 34:5        29:4
 Allen 14:22
                                                           arresting         assuring
   19:14 20:2,8,     Amanda 8:7         Appearance          250:19            85:18
   14,15,19 25:24     16:15 17:23        78:18
   90:25 92:17        18:2,24 19:8                         arrived 142:12    attachment
                      20:23 21:4,8,15
                                        appears             274:9
   96:4 97:7                                                                  273:14
                                         240:20
   101:14 102:10      22:13 89:9,13
                                                           Asher 73:7        attempts
   112:7,12 113:5     90:4 98:23 99:1   application
                                                                              206:17
   117:13 119:9,      128:15 138:18      69:8              Ashers 47:12
   12,22 120:1        147:14,19                             48:11,14,19      attend 83:14
   121:18 122:6,      148:1 154:15,     applied 49:22       49:2,7 50:10
   10 130:6,9,12      23 169:5,9         66:23
                                                            66:11,23 73:1,
                                                                             attended
                      173:15,21                                               31:15,19
   136:24 141:2                         apprised            17
   171:9,20           183:9 186:4        60:11                               attorney
                      194:22 195:10,
                                                           Ashers' 49:19
   172:15 188:20,                                                             118:9,16
   25 189:3,9,13,     15 207:22         appropriately      asks 16:4          177:12,24
   25 190:5,12,15,    208:25 209:17      76:10
                                                            95:11 96:3
   25 191:3,22        210:10 211:10                                          attributed
                                        approximately       268:7 270:15,
   192:1 194:21       212:5,6,22                                              183:18
                                         141:14 166:18      18,25
   195:4,14,21        221:12,18,25       212:5                               audio 12:25
   197:4,18 198:6,    226:4 253:7                          asleep 154:22
                                                                              36:15 206:21,
   13,18,21           278:15            April 165:9,17,     169:4
                                                                              22 216:9,11,14
                                         22 167:2,15
   199:11,15,22
                     Amber 92:5                            assaulted          217:4,5 218:17,
   200:7,14 205:7,                       228:14
                      96:6                                  244:3             18 221:5,6
   8,15 206:2,7,                        area 129:15                           222:19,20
   18,23,24          amount 41:3,9                         assess 74:13
                                         277:10                               224:6,7 244:19,
   207:15 208:20      50:3                                 assigned           20
   209:4,15,16,22,                      argumentative       51:12
                     amounts             117:5                               audited 63:23
   25 210:21
                      277:16                               assist 14:15       85:14
   211:3,9,10,16,                       array 65:16
   22 212:3,4,5,6,   Amy 8:12                               111:20 130:14,
                                         70:25                               aunt 168:12
   11,17,21 213:8,                                          17,20 150:16
   14,18,21
                     and/or 44:9        arrays 34:24        151:16,20        authority
                      101:3              35:3 65:9 95:18    231:25 255:8      86:14,18
   214:11,15
   215:18,22         Anderson           arrest 73:25       assistance        authorized
   216:4,15 217:7,    257:20 259:23,     90:8 95:13         112:18 113:1,4    72:13
   13 218:20          25                 131:23 132:9       190:5
   219:25 221:7,                                                             avoid 65:8
                     Anderson's          147:11 149:6
   11,18,24                                                assisted 14:5,
                      11:25              169:17 171:2,
                                                            12 104:13
                                                                             aware 49:6
   222:21 223:1                          14,15 174:20                         54:18 63:18
   224:8 225:21                                             111:25 129:14
                     anger 48:14         177:9 178:2                          75:6 81:5 82:4
   226:3,15                                                 151:1 152:1
                     answering           179:3,7,9,24                         84:12 85:4,8
   227:16,22,25                          249:3,4 250:13,   assisting          86:6 91:22
   228:2,18 229:2     11:10
                                         25                 103:10 255:1      92:17 98:22
   230:8,12          answers 11:13                                            109:19 131:5
   232:20 233:25      15:20 30:5        arrested 91:4      assume 10:23
                                                                              134:23 138:24
   234:2,8 252:19                        100:15,17,18
                      177:15 247:25                        assumed            151:7 162:22
   265:4,5,18                            129:19,21
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   76 of 102 - Page ID#:
                                                             2018
                                       1716                            283

   165:3,7 167:13,    17 262:12          142:4,7,11,18,    Bowling 28:6      Browns 111:25
   16 170:18,21,                         25 143:1,6,13,                       112:12,15
                     based 19:6                            boy 49:13
   22 188:16                             19
                      23:23 24:18                                            browse 71:21
   211:17 212:13                                           Brady 35:10,17
                      49:18 66:14       big 195:17
   213:10 215:20                                                             Bruner 93:17
   228:6 236:12
                      102:10 104:15      221:12 270:15     brand-new
   253:6,10
                      107:16 155:13      271:6              142:12           building
                      165:5 175:20                                            166:20
   268:25 276:7                         bills 141:15,19    Branson 92:8
                      187:20,25
   278:13,14                                                96:6             bulk 254:12
                      208:19 233:24     Bingham
                      234:7 241:9        37:20,22 264:4,   break 11:2,7      Bunch 8:18
       B              264:15             7                  79:22 118:5,8,    126:11 127:4,
                                                            19 160:17         21 258:4,5
                     basically          bit 19:23 36:6,
 back 15:14,18                                              163:7,15
                      213:21 254:13      25 50:14 52:14                      burglaries
   30:9 37:19                                               247:13
                                         80:4 106:14                          52:1,8
   38:13 40:3        basis 179:2,16
                                         130:11 207:14     breaking
   51:12 54:17       Bates 39:18         211:7 267:5
                                                                             buy 277:15
                                                            80:24
   57:5 59:16         117:18 206:21
                                        blank 57:12,14,                      buying 148:1,4
   69:23 70:11                                             Brian 8:21
   80:1 102:4        bathroom            18                 126:11 127:4,
   111:3 118:2        195:12 210:11,                        25 255:19             C
                                        Bledsoe 42:11
   122:19 124:1       13 219:11
                                                           briefly 56:12
   125:2 131:15                         blue 22:3,13,                        cabinet 47:8
                     Beach 92:3                             214:11
   144:3,21 147:9                        18,22 24:7                           59:3,4,5,7,10
                      96:7
   151:14 157:8,                         140:8 143:7       bring 132:12
   22 158:25         beat 38:3,4         263:5,6,9,12,17    191:17           Caleb 93:23
   163:13 172:7       121:19                                                 call 94:4 99:17
                                        Bob 15:1 25:24     broke 182:20
   176:20 208:13                                                              105:19 152:8,9
                     began 38:13         96:5 102:1
   228:14 232:14,
                      58:19 64:8,14,     112:19,21
                                                           brought 183:8      191:16 192:11
   20 238:11                                                199:16,25         241:18
                      21 65:1,6,14,19    130:20 145:6,9,
   247:16 248:20                                            205:5 230:1
                      89:11 111:16       13,17,22 146:1,                     called 94:7
   265:11,12,18                                             231:3 251:17
                      113:9,12 123:5     11,16 147:9,25                       125:20 142:8
   269:5,8,14
                      274:11             148:3,23 149:9    Broughton          152:10 191:15
   270:5
                                         252:20             8:23 97:20        192:23,25
                     begin 214:7
 background                                                 98:16 107:22      202:5,14 204:4
                                        Bobby 244:24
   49:19 272:25      beginning                              108:4,11,24       213:4 273:1
                      53:10 56:1        body 125:10         110:22 111:10
 bad 16:5                                                                    calling 193:9
                      81:17 176:24       254:22 255:2       118:13,21
 Bailey 153:2         199:24                                123:21 124:3      197:5 213:21
                                        bond 197:21
                                                            129:19 131:23,   calls 50:25
 bailiff 38:25       behalf 8:14,17,     201:3
                                                            25 132:4,11       75:12 192:17
                      19,22 151:21,
 bailiffs 39:1                          bonded              234:23 235:16     263:18 266:2
                      24 152:2
                                         198:14,19          236:14 237:20     269:24
 band 212:7          behavior                               239:5,12
                                        bookkeeper                           camouflage
 bangs 240:17         243:8,16 244:6,                       247:22 248:11
                                         68:11                                142:16,19
                      11                                    250:24 251:11,
 Barbourville                           borrow 142:9,       21 252:11,22      143:2
   8:23 13:17,20     belief 234:8
                                         13                 253:2,9,12,15,   candidate 38:7
   97:12,19 98:3     believed 20:23                         19 262:12
   109:12 124:4                         bottom 16:1                          capacity 43:3
                      160:10 162:15
   132:13 149:19                         42:23 44:5,6      Broughton's        109:20
   150:15 151:1,     belts 119:14        72:9 249:11        118:16
   25 165:10,13,                                                             caption 42:23
                     Bennett            bouncing           Brown 111:23
   18 234:19                                                131:7,16,19      car 22:3,22
                      130:25 131:2       187:10
   235:5 237:13                                             157:9,10          23:7 24:7 52:8
                      141:21,22,24
   247:23 251:12,                                                             77:20 78:2,7
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   77 of 102 - Page ID#:
                                                             2018
                                       1717                            284

   89:21,25           272:22             52:25 134:19      close 38:4,5,6     communicate
   137:21 138:1,2,
                     chain 69:24        checkpoints
                                                            166:10,15         d 113:22
   10,11 142:13                                             185:25
   143:7 154:14,
                      70:1 76:9          58:6                                 communicatin
                                                           closed 196:12,     g 62:5
   22 157:7,9        chair 244:8        chief 86:25
                                                            13 199:17
   159:5 169:4        246:14,22          111:3                                community
   186:17 194:10                                           closely 254:18      111:15
                     chance 49:25       children's
   223:2 263:4,6,
   12,17
                      118:15 232:10      21:19,24 22:3,    co-defendants      compare
                                         17,22 23:14        43:9               141:6
                     change 37:15
 care 10:2 183:6                         24:8 25:13
   232:5,6 276:4
                      69:23                                coat 142:16,19     compared
                                         260:23
                                                            143:2 186:16       141:10
 career 27:20        charge 17:23
                                        Christy 92:8,
   32:9 174:18
                      25:3 39:3                            cock 72:16         compiled
                                         11 96:5
                      108:24 161:16,                                           260:20
   175:20                                                  Code 78:19
                      22 175:13         chronological
 carrying 72:16       178:16 239:7       134:7             coerce 85:6,       complaining
                      242:1 250:14,                         10,18 174:20       119:25 120:12
 case 9:24 15:8                         citation 76:22
                      20                                    246:9             complaint
   18:9,17 19:4                          120:13 122:22
   24:20 35:10       charged 11:17       177:10 249:9      coercing            16:8 40:10 43:2
   41:4 42:20         89:15 113:24                          70:21 85:23        169:25 172:8
   55:21 56:2
                                        citations 76:17                        233:9
                      119:12 120:22                         87:13 88:4,17
                                         77:2,6
   78:2,7 89:23       138:19 170:11                         89:5              complaints
   95:3 97:6          186:5,10 189:8    citizens 45:14,                        45:15,16,24,25
   110:10 114:13      193:24 194:1
                                                           colleagues
                                         24 46:13                              46:1,6,11,13
   116:4,14                                                 236:11,13
                      197:15 201:12
   119:21 140:3                         citizens' 50:3                        complete
                      237:1 254:13                         collect 38:19,
   168:3,7 187:22                       City 8:23 13:17,    22 253:21          56:15 57:9,24
   189:4 192:8
                     charges 18:15,                                            58:17 95:20
                                         20 247:23
   202:11 204:1
                      24 19:8 21:4                         collected           272:20 273:11
                      71:3 119:8        claims 246:20       95:16
   205:24 229:10                                                              completed
                      128:14 146:2,3,
   254:19,20,21                         clarification      collection          30:17
                      12 151:11
   255:8,25                              247:24             56:17
                      169:20 172:12,                                          completely
   256:13 257:2,
                      16,24 173:10,     clarified 248:5    Collision           77:2 153:13
   11,18 258:19
                      15,20 174:2                           77:16
   259:23,25                            clarify 265:6                         comply 61:2
                      176:4 177:3
   260:3                                                   command
                      179:1,11,15       class 26:10                           computers
 cases 17:5           197:11,13                             54:3 69:24
                                         30:20                                 79:16
   91:13 116:2,3,6    198:5 199:6,23                        70:1,14 71:7,11
   117:7 205:4,16     200:4,18          classes 26:5,7      74:14,19 83:24    concern 73:16
                      202:10 203:23      29:20 33:16
 cash 138:11                                               comment            concerns
                      204:25 205:9      Clay 152:1          116:18,20          66:14 67:9,14
   194:10
                      226:25 227:3,8                        146:8,9 273:19
 caught 91:14         231:9,14,25       cleanup                               CONCLUDED
                      258:18             151:18            commit 11:18        278:23
 CD 265:23                                                  20:24
   266:1,11          charging           clear 248:6                           conduct 27:3
                      18:12 95:14        249:19            committed           34:21,24 35:2
 cell 79:16                                                 16:7 160:2         64:10 65:15
   192:25 193:1      Charles 42:12      Cleo 111:23
                                         131:7,13,16,19    Commonwealt         70:6 71:25
 Central 27:16       check 53:9                                                72:22 75:4,23
                                                           h 273:6,11
                      273:1             clip 216:11                            76:13 77:12
 certification                           217:2,11          communicate         78:24 79:6,12,
   273:1             check- 53:3         218:10 221:1       118:15 128:7       18 189:24
 certified           checking            244:15 245:18                         245:18,25
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   78 of 102 - Page ID#:
                                                             2018
                                       1718                            285

 conducted           consult 11:2        187:3 193:8        156:6 158:7,14     16,17 61:1,9,24
   27:8 53:16 61:5    118:9,13           195:25 196:1       159:23 160:3,8     62:4,6,17,24,25
   69:20 152:5                           197:2 198:21       162:23 165:6,      63:12,19,22
                     contact 190:12
   188:20 252:21                         204:16 208:20      23 167:18          64:2 66:24
                      191:3,9 198:13,
   272:14                                209:21 239:4,      177:4,11           68:17,21 69:1,
                      18 202:11
                                         11 259:17          180:24 181:21      20 73:3,18
 conducting
                     contacted           268:7 274:17       182:10,18,22       74:3,7 75:3
   24:6 53:1 70:24
                      191:11 231:21                         183:2,6,7,10,15    77:1,6 79:6,11,
   78:11 150:16                         conversations
                                                            185:2 191:5        17 80:6 81:6,9,
   151:16,20         contained           21:13 35:24
                                                            192:15 195:6,      15 82:5,23 83:2
   216:4 244:23       46:7               37:8 102:14,17
                                                            23,24 215:7,11,    84:8,24 85:5,
                                         104:16 118:12
 conference          contend 16:4,6                         12 217:23,24       14,17 86:2,14,
                                         127:8 141:2
   29:15,19 30:1,6                                          218:1 222:4,12     24 99:2 104:1
                     contents            152:15 156:20,
                                                            223:16,25          140:22 145:19
 confess              57:15,25           23 214:1
                                                            224:1,20 225:1,    151:21 157:4
   108:15                                227:11
                     context 12:13,                         4,8,10,11,13,      164:22 165:3
 confessed            15 176:16         Cookie 94:6,9,      18,19 226:5,7,     174:19 184:2
   183:1                                 13,16,20,21,22,    10,21 235:24       191:14 198:8
                     continue 21:4       23                 248:12 250:25      202:22 242:10
 confessing           237:7                                 251:18 254:2,5     245:20 250:16
   158:14 160:7                         cooperative         262:16 266:1,7     256:22 275:16
                     continues           158:17,23
 confidential         52:7                                  270:11 271:9       276:8 277:10
   40:25 48:5                           cop 32:25           272:20 275:23
                                                                              couple 10:12
   96:18 232:21
                     continuing
                      11:10 12:10       copies 117:21      correctly           90:8 100:17
   233:3 234:2,9                                            76:23              111:22 159:9
                      38:15,18 52:6      248:19
 confidentiality      73:12 86:19                                              160:18 163:5
                                        copy 15:9 42:4     corroborate
   233:17             105:3 269:8                                              170:6 228:9
                                         45:16 46:1         98:22
                      273:8                                                    246:19 247:23
 confirm 265:25                          55:2,4 56:23
                                                           couch 153:23        254:25 275:13
                     control 18:11       60:6 117:20,21
                                                            154:6
 conformance                             134:21 169:17                        courses 27:23
   68:25 73:3        controlled                            Coughs 182:5
                      261:14            copying 57:3                          court 8:4,9 9:1,
 confusing                                                 counsel 8:10        6 11:14 15:7
                                         117:19
   58:2              convention                             15:9 29:6 35:23    35:10 38:25
                      28:8,10 33:6      Cornett 40:7        117:20 176:8,      40:9 42:5
 congressman
   92:25             conventions        correct 15:6        12 177:6 233:1     149:19 232:8,9
                      28:16 33:9         18:12,13 20:3,     258:3 275:2
 connection                                                                   courthouse
                                         20 26:19 45:6,
   95:12             conversation                          county 8:8,16       51:8,12
                                         20 46:2,15
                      11:24 12:3,6                          10:1,6 13:11,
 connotation                             55:19 56:20                          courtroom
                      16:24 17:7,12                         13,21 14:11
   24:3 38:17                            58:20 61:11,15                        16:25 17:4
                      22:11,15,16                           24:24 25:10,15
   86:19                                 62:1,2 63:9
                      23:22 110:21                          26:3,14,22        courts 38:20,
                                         66:16 68:23
 consideration        111:5 127:13,                         31:25 32:6         22,24
                                         75:9 76:14
   86:4,10            17,21,25 128:5                        33:3,19,22,25
                                         80:18 82:19,22,                      cover 151:5
                      143:19 145:25                         34:4,10,13,17,
 consistent                              25 83:6,24,25
                      147:14 148:25                         20,23 35:1,5,12   crazy 157:18
   24:15,23 25:9,                        84:4,5,16,21,22
                      153:23 154:3                          38:9,12 39:7
   14 26:2 103:20,                       85:1,11,12,19,
                                                            40:8,9 42:13
                                                                              create 102:9
                      158:3,12 159:3,    21,24 86:11,12                        103:8 104:2
   24 164:21                                                44:10,21 45:1,
                      7,20,25 160:5,     97:1,15 98:4                          107:16 110:18
   266:12                                                   5,9,15 46:5,13,
                      24 161:6,12,15,    99:7 100:10                           164:13
 Constitution         21 163:20,24                          18 47:2,7 49:8,
                                         102:21 107:24
   272:5              164:6,10,14                           21 50:4,11        created 25:25
                                         119:22 124:13
                      182:15 185:22                         51:12 53:17        103:14
 constitutional                          150:12 152:13,
                      186:8,13,23                           54:7,16 56:8
   81:12                                 20,25 153:2,5
                                                            59:2,8,11 60:2,
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   79 of 102 - Page ID#:
                                                             2018
                                       1719                            286

 creating            crying 157:23       177:20 191:4,6,    52:2,15 56:2       19,23 64:2
   104:15             213:4 223:2,3      7,10,21 192:19     63:17,21 64:9,     66:15,24 67:11
                      224:13             194:10,23          15 65:7,19         68:21 69:9,20
 credentials
                                         196:15 197:21      71:7,11 86:23      73:3,19 74:3,7,
   69:5              cuff 196:7
                                         198:8,14,19        89:10 90:5,9,      23,24 75:4
 credible 247:2      Cumberland          199:7 217:19       13,15,22,25        77:1,6 79:6,12,
   277:1,23           232:21 234:3       219:21 220:2       92:3,5,8,15        18 80:7 81:6,10
                                         230:9,17 232:8     93:7,9,13,17,      82:6,24 83:1,8,
 creek 144:4,5,6     curtailed           251:17,22          20,23 125:9        21 84:9,24
   145:7,20 183:5     268:7
                                         252:11 258:13      131:18 139:1,4     85:6,14,17
   255:3
                     custody 76:9        263:13 276:12      142:8 143:7        86:3,15,24
 Cricket 94:8,9,                         278:2              165:8,16,22        96:19 97:12,19
                     customer                               167:2,15           98:4 104:1
   15,17,24
                      32:14,15          days 172:11,16
                                                            209:21 244:22      109:12 110:25
 crime 82:9                              254:25
                                                            263:17 275:14      124:5 132:13
   95:17 98:11
                           D            dead 13:16                             140:22 150:15
   125:25 126:4,                                           declined 73:1
                                         133:14 138:3                          151:1,2,16,22,
   14,19 127:9                                              262:20
                     daily 53:3,5,13,    140:9 143:3                           25 152:2
   175:14 179:2
                      14                 180:18 194:7,     deeply 43:2         202:23 234:19
   236:18 242:1                                                                235:5 237:14
                                         24 217:19
   253:21 256:4      Dallas 8:20                           defendant           242:10 244:23
                                         263:13
                      126:10 127:4,                         8:15 12:15
 crimes 11:17                                                                  245:21 250:17
                      17 151:15         deal 213:23         40:19 41:6
                                                                               251:13,17,21
   193:24 194:1
                      257:6              231:14             42:20 123:21
                                                                               262:13 272:15
 criminal 17:5                          dealer 145:7
                                                            251:11 258:3
                                                                               274:10 275:16
   29:5 69:19 70:6   Daniel 96:6                            260:6
                                                                               276:8
   71:25 72:22       date 153:8         dealing 17:4
                                                           defendant's        department's
   75:4 79:7,12,18    171:11 172:3,4     48:8,19,23,24
                                                            81:12
   81:11 84:11,21                        67:18 78:2                            13:24 59:11
                      189:6 190:13
   85:7,11,19         230:4 251:18       99:19 146:23      defendants          60:17
   86:5,11 91:13      275:18 276:22      147:1 277:10,      8:18,20 254:12
                                                                              depict 139:8
   169:25 172:7                          12                 260:3
   199:23 200:18     dated 181:13                                             deposition 8:6
                                        deals 68:6 69:5    defender            9:15 35:21
   229:10 241:7,     dates 165:19        75:8 79:3          259:10
   12 242:6,18                                                                 36:3,18 37:11
                      182:11 195:1
   243:6 244:9        235:12 261:5      death 13:9         defense 35:15       170:6 175:25
   260:3,19                              14:2,14 22:2       82:19 228:4        176:3,23
   272:15            dating 164:7        31:12 45:23                           177:18,22
                      181:20                               Delta 32:10         245:4 251:9
                                         91:23 96:25
 crooked 94:10,                                                                253:8 272:1
                     daughter            99:13 100:9       democratic
   12,18                                                                       278:23
                      149:13             101:14,17,20,      38:6
 CROSS 247:20                            23 102:1
                                                                              depositions
                     Dave 244:22         116:22 123:13
                                                           department
 cruiser 166:19                                             10:6 14:12         10:13
                      245:9              127:14,18,22
                                                            24:25 25:10,15    deputies 39:4,
 Crump 93:7          David 40:6          128:1,8 131:3
                                                            26:3,5,14 29:5     11,12,17 50:18,
   96:5 140:3,7,14                       132:25 136:25
                     day 8:4 20:8                           32:1 39:7 40:8     23 74:4 83:23
   142:15,20                             139:17 144:23
                      22:18,23 23:24                        42:13 44:10,22     193:19 242:10
   185:14 186:1,9,                       149:15 163:21
                      36:23 51:2                            45:1,6,10,16       272:12 273:10
   13,21 187:2,21                        164:2 167:17
                      109:13 114:14,                        46:5,18,22         276:2
   237:15 239:13,                        185:15 194:11
                      16 117:13                             47:3,7 49:8,21
   17,20 240:1,6                         195:16 234:14
                                                            50:12 51:8        deputy 47:11,
   252:20 263:12      119:12 135:16,     244:24 247:11
                                                            53:17 54:7,16      13 49:20 61:9
   264:16             18 137:8,25
                      138:2 145:22
                                        December            56:9 59:2 60:2,    86:25 125:15
 Crump's                                 13:9,17 23:7       16 61:2,10,25      230:23,24
                      146:16 147:11
   188:17 241:1                          24:8 38:13 39:6    62:5,7,19 63:1,    231:3 244:21
                      161:9 162:6
                                         45:24 50:20                           245:8 256:22
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   80 of 102 - Page ID#:
                                                             2018
                                       1720                            287

   272:3,10,18       7 138:6,9          229:1,18          disclosed          documents
   273:7             139:11 140:1       231:21 234:23      40:16 233:15       29:3 41:22
                     144:11 145:12,     244:21 245:3,                         44:17 56:17
 Derek 8:15                                               disclosing
                     15,16,23,25        11,14,24                              95:12,25 96:3,
   39:12 64:4                                              84:2
                     146:20 147:13,     246:13,19,20                          11,18,21 102:6
   86:21,23
                     17,25 148:4,7,     247:7,10          disclosure          128:3 232:24
   125:16 151:13,
                     16 149:10          249:12,15          83:5               233:25 234:7
   19,20 193:16
                     151:15 159:12,     251:10,20
   244:21 250:21                                          discoverable       dollars 195:16
                     21 160:1,6         252:10,18,21
   258:2 273:15                                            73:11
                     161:1,3,11,14,     253:2,9,12,15,                       domestic 75:8,
   276:4
                     20,21 164:4,7,     19 260:19         discovery           12,15,20
 Derrick 8:17        11,14 165:13       262:8,12,13        247:25 248:9
                     167:16 168:6,      266:4,17,21
                                                                             Donna 94:2
                                                           250:23
 describe            19,23 169:19       267:1,17 268:6,
                                                                              96:7 149:13
   166:18                                                 discussion
                     170:6,10 171:1,    14,22 269:10,                        door 196:11
                                                           24:9 226:24
 describes           6,9,20 172:4,      19 270:2,9,15,                        199:16
                     22,23 173:5,9,     25 271:8,13,15     266:25
   271:3
                     14,19 174:1,6,     274:21 275:4,5,                      dose 30:25
                                                          discussions
 description         10 175:25          7 277:21 278:7,    253:14            double-side
   187:21 188:1,     176:3 177:17,      9                                     15:18
   17 241:1          23 178:11,16                         dismissed
                                       Detectives          55:21 56:2        double-sided
 designee            179:16,24
                                        235:15 237:20      258:19             15:15 232:15
   68:11             180:4,22 181:9,
                                        239:4,11
                     19,24 182:9,13,                      dispute 198:10     doubt 90:1
 details 132:7       16 183:13,19      determine
   180:7 203:18      185:1,10,19        141:1 151:9,11    distinction        draft 165:4
   214:1,16 215:6,   186:1,8,21         200:12,15,24       234:17             197:2
   10,23 267:7,8     187:1,24           278:11            District 8:9       drafted 143:17
 Detective 18:9      188:13,24                                                196:18 208:19
                     189:23 190:4,
                                       Dewitt 209:22      Divine 37:16
   20:16,22 21:3
   22:3,7,12,16,20   24 191:5 193:9    difference                            drafting 23:23
                                                          DNA 141:6
   23:16,19,21       195:4 196:18,      83:10                                Dress 78:19
   24:9 97:20        19 197:1,5                           Doan 42:12
                     198:7,15,17       difficulty                            driver 10:11
   98:16,17 99:17,                                        document
                     200:13 201:2,9,    48:19,22                              261:13
   20 100:11                                               15:10,13 26:9,
   104:13,14,20,     11,20 202:6,11,   direct 9:7          23 27:8 28:24     driving 89:25
   25 105:8,13,15,   19 203:3,18        16:10,15,18        33:23 40:11        143:7 159:5
   25 108:23,24      204:1,4,5,15,23    86:8 248:2         42:15 44:1,5,8     262:23 263:4,5,
   110:21 111:6,     205:3,8,14,22      260:11,16          55:10,13 84:9,     16
   10,14,16,19       206:1,6,9,12,18                       20 86:3,10 95:4
                     208:19 209:4      direction 77:5                        drove 112:12
   112:11,16,18,                                           102:10 104:21
   22,23 113:1,4,    210:2,4,20        directly 74:8                          157:18
                                                           105:1 119:5,8,
   8,11,14,23        211:15 212:10      156:6 189:15       12 133:23         drug 100:13
   114:15 115:6      213:7,21 214:6,                       150:1,5 161:8      145:7 146:2,3,
                     11 215:11,18      discipline
   117:13,15                                               172:3 177:13       12,23 147:1,9
                     216:3 217:6,11,    70:10,13,17,20,
   118:21 120:19                                           229:21 249:1       148:24
                     17,22 218:1,19,    23 71:2,6 86:15
   121:17 122:6,                                           250:4
                     24 219:5,10,14,    88:21 89:1,5                         drugs 147:15
   10 123:5,12
   128:7,14          20,25 220:8,21    disciplined        documentatio        148:1,4
   129:24 130:2,     221:7,11,18,24     81:23 85:23       n 64:16
                                                                             dry 72:14
   12,14,17,20,24    222:3,12,21,25
                                       disciplining       documented
   131:6 132:23      223:7,15,25                                             DUI 112:7
                                        71:6,10            34:15
   133:10,12,18      224:8,12,20
                                                                             duties 38:14,
   134:10,15,21,     225:3,21 226:2,   disclose 35:14     documenting
                                                                              16
   24 135:1,4,6,21   8,14,16 227:16     82:18              64:22 84:2,25
   136:6,10 137:3,   228:2,18,24                           164:23
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   81 of 102 - Page ID#:
                                                             2018
                                       1721                            288

                     41:21 56:23       et al 8:8           9:7 140:19         264:11,14
          E          79:22 122:21                          188:19,25          265:1,7,16
                                       Eubanks 8:15,
                     134:2 248:19                          189:4 247:20       266:16 269:9
                                        20 38:10 39:12
 earlier 66:9,11     249:1 250:23                          254:9 257:25
                                        64:4 86:21                           Exhibits 41:24
   80:4 81:22                                              271:22 275:11
                    employed 13:9       100:25 125:16
   84:14 118:24                                                              exist 46:23
                     47:14 49:3,7       126:11 127:4,     examinations
   122:24 124:2                                                               47:4 62:4 138:1
                     68:20              17 151:13,15,      189:10,14
   156:19 180:17                        20 193:16          190:2,7           existed 21:4
   183:12 214:10    employee
                                        244:21 245:8                          63:19 68:23
   226:23 227:10     44:21 45:1 61:9                      examine
                                        250:21 257:6                          85:5
   248:5,11          68:12 69:2                            253:21
                                        273:15 276:4
   249:21 252:2                                                              exists 98:22
                    employees                             excessive
   253:24 258:12                       Eubanks'
                     46:18 50:16
                                        86:23
                                                           49:3              experience
   262:10 264:20     60:1,5 61:1                                              32:7 178:25
   266:17 268:3                                           exchange
                     62:7,10,18,23     evaluations
   270:3 271:15      63:12 72:12,13     276:7
                                                           174:7 205:9,16    experiences
                                                                              276:21
 early 131:18        74:8 81:1 82:24                      exculpatory
                                       Evans 11:24
   142:8 150:8       83:5 275:17,23                        35:14 70:18       explained
                                        258:13
                     276:2,9                               82:18 83:6 84:3    251:10
 Eastern 8:9                           eventually          87:3,18 88:8,21
   26:6             encounter                                                explaining
                                        66:18
                     262:22 274:4                         excuse 126:24       270:6
 education                             everybody's         259:6
   27:18 273:8      end 33:17                                                explanation
                                        247:4
                     118:17 192:21                        executed            247:2
 Edward              248:6 265:17      everyday            249:11
   148:19,21                            128:10
                                                                             Express 8:5
                    ended 28:1                            exhibit 12:6,8
 effect 17:14                                                                extent 12:11
                                       Everyone's          15:4,11 28:21,
   56:9,16 58:18    enforcement                                               38:11 40:24
                                        54:19              25 40:6,12
   60:7 61:3,11      27:24 28:5                                               242:23
                                                           42:9,16 43:25
   62:14 73:25       32:7,22 67:24     evidence 35:6,
                                                           44:2 54:23 55:1   extra 55:3
   118:23 140:11     115:19,25          14 65:22 70:15,
                                                           95:2,5 102:4       207:6
   176:6 239:6       116:7,23           18 76:2,5,8
                                                           106:16 117:18,
   246:23            175:16,21          80:8,12,18,21                        extras 41:23
                                                           24 119:4
                     184:11 241:10      81:2,7,11,20,23
 effective 44:9                                            122:20 133:22,    eye 140:2
                     242:20 243:9,      82:1,18 83:6
                                                           24 134:2
 effectiveness       17 245:15          84:3 87:3,5,9,
                                                           137:14,17
   63:24                                19,21,24 88:1,                            F
                    enormous                               139:7,9 149:22,
                                        9,13,22 89:1
 efforts 87:1,8,     50:3                                  24 169:17,22
                                        95:16 98:22                          fabricate
   12,17,23 88:3,                                          171:19,22
                    entailed 268:8      99:5 122:1                            65:21 80:8,12,
   7,12,16,20,25                                           172:8 179:6
                                        135:11 141:6,                         18,20 81:2,7,20
   89:4             enter 40:23                            180:10,13
                                        11 147:8,10
                     73:5                                  184:19,23
 EKU 27:21                              156:5 162:18,                        fabricating
                                                           187:6,7,14
                    entire 122:15       22 170:19                             70:15 81:11,23
 elected 13:14                                             190:14 206:21,
                     265:23 266:12      173:5 178:24                          87:9,24 88:13
   32:3,4,5 33:3                                           23 207:2,3
                                        201:16 225:16                         89:1
   37:14 61:19      Erie 21:22          229:14 237:5
                                                           208:2,15
                                                           216:13 228:8,     face 121:18
 election 38:1      escalation          253:21 261:12
                                                           12 237:15          122:7 151:6
   44:14             74:19              278:15
                                                           238:9,16           240:20,25
 electronically     Escoe's            ex-mother-in-       239:25 240:2,4     274:1
   42:1              165:18,23         law 219:7           244:14,17
                                                                             fact 11:23
                     166:1,5,9,12                          247:25 248:22,
 elicit 178:17                         exact 273:21                           18:18 24:22
                     194:23 209:22                         23 249:2,19,25
                                                                              25:7 66:23
 Elliot 8:12 12:9    217:18 267:11     examination         250:3,5,22
                                                                              78:23 90:2 98:2
                                                           251:1,5 260:8
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   82 of 102 - Page ID#:
                                                             2018
                                       1722                            289

   100:24 107:22      235:8 237:14      files 29:6 54:6,   follow-up          170:2 171:4
   111:24 158:6,9,    272:11             17 95:21           175:11 189:24     172:19 173:17
   16 180:22                                                190:5 247:24      174:4,24 175:3,
                     family 121:19      filing 47:8
   183:12 205:14,                                                             17,23 176:7
                                                           force 49:3
   24 214:6          Farah 8:22         filled 260:18                         178:7,13,19
                                                            73:22,24 74:4,
   222:10 225:2       57:5 97:24                                              179:4,13,14,19,
   226:2 233:16
                                        filling 77:2        9,14 232:22
                                                                              20,22 180:2
                      107:25 109:1,
                                         78:6               234:3
   272:24 273:13      10 118:16,25                                            181:8,22
                      124:6,14          find 14:19         Ford 112:13        182:24 183:21,
 facts 82:1 87:5,
                      132:15 234:25      91:18 106:19                         22 184:13,17
   21 88:1 122:1                                           forgot 42:19       188:3,8,9
                      235:6,19 239:9     125:12 128:13
   201:16 225:16                                            118:7
                      247:21 254:7       131:10 188:6                         189:17 190:8
   227:15,16
                                         259:20 265:6      form 11:19         197:9,22,23
   229:14 237:5      Farris 8:21                                              198:11,23
                                                            17:20 18:4
 factual 179:2,
                      256:18            fine 9:14 11:8                        199:19 200:10,
                                                            19:1,11,19 20:9
                                         51:19 160:23
   10,15,16          farther 30:8                           21:10,16 22:24    11,21 201:5,15
                                         163:8,10                             202:3 203:10
                      211:8                                 23:9 24:1 39:22
 failed 189:4,9,                         176:11 182:7                         205:1,11,12,18,
                                                            44:1 46:9 48:15
   14,19 190:1,7     fashion 80:5        208:7                                19 206:5 209:6,
                                                            50:6 56:4,5
                      85:1 257:11
 failure 119:14,                        fingerprints        58:21 60:13       7 210:6,22
   15                fast 132:17         141:9,19,20        62:11,20 63:2     211:24 212:12
                                                            64:11,18 65:11,   213:16 214:3,
 fair 10:24 14:5,    father 159:17      finished 53:20                        13 218:2,7,8,21
                                                            23 74:11 77:8
   8,11 17:22                            76:18 182:2                          219:18,22
   18:22 26:21
                     fear 73:17                             80:22 81:25
                                        finishing 205:7     82:10,20 85:2,    220:9,10,23
   46:5 49:17,19     February                               20 87:4,20,25     221:13,20
   52:12 53:3         16:25 100:14      firearm 72:14       90:6 91:6,24      222:5,13 223:4,
   62:9,13,17,22      149:18 150:8       73:2,18                              5 224:2,16,21
                                                            92:19 93:3,14
   64:7,13,20,25      153:9,10,13                                             225:5,14,23
                                        firearms 72:7,      97:2,9,23,24
   65:5,13,18         156:14 176:24                                           226:6,11
                                         10,13,25           99:14 100:3,16
   69:7,14 71:23                                                              227:19 228:5,
                     feeding 228:18                         101:6,7 103:2,
   75:11,20 76:24                       firing 72:15                          20 229:12,15
                                                            12,19 104:5,6,
   77:10,18,22       feeling 156:2                                            230:6,19
                                        Fiscal 40:9         24 105:11
   78:5,9 81:9,17                                                             231:17 232:2,7
                     fell 154:22                            107:25 108:1,2
   84:7 91:17                           Fit 265:14                            234:4,10,21,25
                                                            109:1,2,10,14,
   99:20 102:9       felony 197:16                                            235:6,11,20,25
                                        flat 221:19         21,25 110:7
   103:8,14                                                                   236:21 237:2,9,
                     felt 155:15         270:18 271:7       112:2 114:18
   107:19 108:14                                                              18,22 238:24
                                                            115:2,9,14,20
   113:22 116:5      female 68:17       flip 269:14                           239:8,9,22
                                                            116:11,16
   117:11 120:24      186:18             270:5                                240:7,14,22
                                                            117:1,4 118:25
   121:11 127:1                                                               241:2,13,24
                     fight 49:12        floor 202:25        119:3 121:15,
   140:12 143:17                                                              242:3,8,12,22
                                         203:1,2            21,23 124:6,14
   151:24 153:12     figured 207:9                                            243:2,3,10,18
                                                            128:9 130:8
   187:24 203:7,                        Florida 136:25                        244:1,13
                     file 24:13 44:23                       132:14,15
   23 206:1                              194:4,14,17                          245:16,23
                      45:2,8,12,17                          134:11,12
   207:20 208:23                         213:5 277:15                         246:10,15,24
                      46:2,8,15,22                          135:13 138:15
   214:15 220:7,                                                              247:3,8 248:13
                      47:4 53:21 54:9   focus 76:7          140:6 142:2,21
   20 227:14                                                                  250:9 251:2,24
                      59:3 68:10,23                         143:23 144:24,
   236:5 273:3                          folded 195:16                         252:4,12,23
                      69:2 95:20                            25 146:6 147:6
   274:12                                212:7 221:19                         253:5 254:3
                      206:21 260:19                         149:1 153:15,
 fairness 12:14                          270:18 271:7       25 154:9          257:11 262:4
                     filed 10:3,8                           157:14 158:20     263:14,18
 false 69:5                             follow 61:2
                      40:9 42:14                            160:11 161:17,    264:25 265:9
   229:5,8                               62:24 176:23
                      53:18 67:6                            24 162:4,9        266:2,15,22
                                         216:21
 familiar 129:15      169:25                                163:3 167:19      267:3,21,25
   143:13 229:22                                            168:21 169:11     268:24 269:18,
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   83 of 102 - Page ID#:
                                                             2018
                                       1723                            290

   22 270:12          238:24 239:8,     177:6,24          group 249:24      handle 72:13
   271:10 274:13,     22 241:13,24      180:19 184:22                        75:19 76:5
                                                          guard 199:17
   19 276:20          242:3,8,22        187:21 191:4                         77:20,24 78:16,
   277:3,7,11,19,     243:2,10,18       197:20 198:6,     guards 196:8       21
   24 278:3,17        244:1,13          14 201:3,13
                                                          guess 25:6        handled 76:9
                      245:16,23         230:9
 formal 62:4                                               30:19 37:15,17    233:4
                      246:10,15
                                       general 43:18       53:20 66:4
 formation            247:1,3 263:14                                        handling 72:14
                                        241:6              67:12 76:22
   201:6              265:9 276:20
                                                           91:19 121:2,4    handwritten
                      277:3,7,11,24    generally
 formed 179:17        278:3
                                                           125:20 139:21     95:17
                                        41:12,15 50:18
                                                           153:18,19
 forward 132:17      four- 135:6
                                        203:12                              hang 13:5
                                                           155:14 157:18
   134:8 177:3,9                                                             273:23
                      271:3            girl 158:25         233:16
   178:1 233:22
                     four-wheeler
                                        163:16                              hanging
                                                          guidance 70:5
 foul 246:11                                                                 273:21
                      134:18 136:3     give 9:2 15:8       71:24 72:21
 found 13:16         Fox 244:22
                                        30:5 33:16 54:4    74:18 75:3,18,   happen 52:18
   125:10 133:14                        86:9 117:10        22 77:11,23       162:1 199:1
                      245:9
   138:3 140:9                          130:3 134:21       78:10,15,20,24    201:25 210:25
   141:19 143:3      Frank 148:19,      156:9 180:1        79:5,11,17        211:18 245:19
   144:22 150:6       21                190:14 202:8       84:15
                                                                            happened
   180:18 190:1                         203:8,13,17,21
                     freshening                           guide 82:16        109:7 110:9
   194:7,24 213:3                       204:24 213:18
                      273:7                                                  120:25 121:12
   263:13 272:5                         215:6,10          guilt 82:8
                                                                             150:7 151:4
   273:22            front 55:12        238:14 248:20
                                                          guilty 13:4        159:7 209:21
                      65:25 106:20,
 foundation                            giving 134:13       273:22,25         227:11 234:18
                      25 129:9
   19:19 22:25                          168:6,20 169:1                       261:14
                      180:12 195:3
                                        174:21 175:15
                                                          gut 156:2
   23:9 46:10
                      196:17 208:16
                                        205:9,16
                                                                            happening
   92:19 93:3
                      240:12 247:25
                                                          guy 10:4,5 22:8
                                                                             121:6 122:2
   100:3 109:14,                                           114:4 186:16
                                       glanced                               199:4 218:5
   21,25 115:20      fuck 121:19                           203:25
                                        196:23                               225:9,13
   116:11,16          243:20,21
                                       goal 134:8         guys 51:7
   117:1,4 121:24                                                           happy 42:1
                     Full 149:19                           146:25
   132:14 134:12
                                       good 9:9,10                          hard 67:18
   135:13 142:21
                                        55:5 59:25
   144:24 145:1            G                                   H            head 11:11
                                        67:10 108:3
   146:6 147:6                                                               21:23 157:10
                                        114:4,8 160:16
   149:2 153:15,     gallows                              hair 240:12        238:22
                                        245:14
   25 154:9           273:23
   157:14 158:20                       grab 121:17        Hal 92:23,24      hear 47:23,25
   160:11 161:17,    Gambrel                                                 48:3,11 49:1
                                        122:6             half 212:2
   24 162:4,9         230:23,24                                              146:8 147:25
   167:19 168:21      231:3            graduate           hand 8:25 40:5     246:13
                                        27:12              41:11 42:10
   175:3,17,23       Garland 153:4                                          heard 31:21
   178:19 184:13,                      grand 271:4,9       117:20 133:18     35:9 47:24
   17 189:5 201:5,   Gary 39:18                            184:19 206:23     48:4,7,21,22,
   7 205:11 209:8                      grandma             249:22
                     gas 32:10                                               24,25 49:5,10,
   214:13 218:9                         168:1 264:8
                      209:22 217:19                       handcuffs          12 67:17,20
   220:12,23          267:11           grandmother                           114:14 138:4
                                                           196:5 199:12,
   225:15 228:5,                        167:25 168:2,5                       189:11 218:25
                                                           16
   20 229:13         gave 20:8          263:24 264:2                         239:23 244:25
   230:20 234:4,      43:23 81:1                          handed 29:3        245:3,6,11,18
   10,22 235:11,      132:19 134:25    great 11:9          77:7 134:9        246:20 263:15
   20,25 236:21       146:13 161:22    Green 28:6          184:20
   237:9,18           174:2 176:5                                           hearing 114:23
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   84 of 102 - Page ID#:
                                                             2018
                                       1724                            291

   149:4              216:4,15 217:7,   hits 94:6           215:7,19           263:12
                      13,17,21,25                           275:14
 hearings                               hitting 246:21                        Hunter 151:15,
                      218:20,24
   38:25                                                   honest 258:23       17
                      219:5,10,14,20    hold 45:19
 helped 14:7,18       220:1,7,14,20                        hoodie 238:14,
                                        holder 78:14
   18:8 31:3 97:5     221:7,11,18,24                        19,22 240:16            I
   129:16,23          222:2,7,10,21     holds 46:17
                                                           hope 37:4
   130:7 165:13       223:1,8,14,20,                                          idea 49:16 66:2
                                        Holiday 8:5
   231:8              23 224:8,12,18,                      horse 41:17         73:13,20 98:10,
                      23 225:2,7,22     holstering                             14,25 112:21
 helpful 11:13        226:3,9,15,20,                       horses 9:25
                                         72:16                                 113:16 114:9
                                                            10:1,4 41:16
 helping 99:24        24 227:3,8,16,                                           126:15 136:1
                      22,25 228:2,18    home 13:17
   226:24                                                  Hoskins 8:7         145:13 189:6
                      229:2 230:8,12,    21:19,24 22:3,
                                                            16:15 17:3,9,      232:23 236:8,
 Helton 14:22         25 231:4,7,12,     17,22 23:14
                                                            14,23 18:2,12,     17 238:14
   19:18 20:2,8,      22,25 232:21       24:8 25:13
                                                            15,24 19:9         275:20
   14,15,19 25:24     233:25 234:2,8     61:14 128:3
                                                            20:23 21:5,8,15
   90:25 91:3,5,      252:19 265:4,5     133:7,11,13,17                       IDENTIFICATI
                                                            22:13 89:9 90:4
   14,22 92:18        266:20 267:1,      135:8 139:12                         ON 12:8 15:11
                                                            93:12 98:23
   96:4 97:7          17 268:11,19,      145:17 152:19                         28:25 40:12
                                                            99:1 113:23
   101:14 102:10,     23 269:15,21       154:23 155:24                         42:16 44:2 55:1
                                                            128:15 138:19
   14,17,20,24        270:6,10,15,22     159:21,25                             95:5 117:24
                                                            146:4,13
   112:7,12 113:5     271:3,8,13         166:6 167:7                           133:24 137:17
                                                            147:14,19
   117:13 119:9,      274:4,11,22        180:23 192:5                          139:9 149:24
                                                            148:1 151:20
   12,22 120:1,19,    275:5,8 276:12,    260:23                                169:22 171:22
                                                            154:15,23
   25 121:13          17,21 277:6,10,                                          180:13 184:23
   122:10 130:6
                                        homicide            169:9 173:15,
                      14,23 278:6,11     17:11 26:9,23      21 183:9 186:4     187:7 207:2,3
   136:24 141:2                                                                228:12 238:16
                     Helton's 19:15      27:3,8 34:6        189:8 194:22
   152:1,25 171:9,                                                             244:18 249:2
                      121:18 122:7       35:7 38:12         195:10,15,23
   20 172:5,15,23                                                              250:5 251:1
                      203:4 206:2        39:13,20 50:20     201:4,14
   173:14 188:20,
                      233:15 265:18      52:13,16,19        207:22 208:25     identify 8:11
   25 189:3,9,14,
                      277:22             55:19 56:1,10      212:6 217:18       58:14 87:18,24
   25 190:6,12,15,
                                         58:19 60:10        219:1,6 221:12,    88:4 188:14
   25 191:4,9,22
                     hidden 205:22       62:16,23 63:8,     25 226:4 253:7     239:21 249:1
   192:1,12,15,18
                                         16 64:8,14,21      258:25 261:7,      258:22 259:7
   193:4,6,8,13,21   high 27:13,15,
                                         65:1,3,6,14,19     23 262:2
   194:3,6,9,13,      17                                                      illegal 16:7
                                         75:23 76:14        278:15
   16,22 195:5,9,
                     highlighter         77:12,24 78:11,                      immediately
   14,21 196:1,4,
                      91:8
                                                           Hoskins'
                                         16,21 81:18                           144:22
   15 197:4,8,18                                            16:22 221:19
                                         84:6 92:17
   198:6,13,18,22    hire 47:18                                               impeachment
   199:11,15,18,      49:23,24 66:12
                                         101:5 102:11,     hospitalized
                                         21,25 103:10,      89:22              143:15
   22 200:14          73:1
                                         16 104:3                             implicated
   201:3,12,21
                     hired 32:3                            hour 154:3
                                         107:20 114:25                         156:6 162:23
   202:4 203:8
   204:4,17,23
                      47:20 49:18,20     118:22 127:2      hours 74:5          169:8 170:23
                      50:11 60:1         135:12 136:21      142:8 150:8        177:1 226:4
   205:3,7,8,15
                      61:17 63:14,15     140:23 141:14,     153:9,10
   206:7,18,23,24
                      73:18 83:3         18,25 142:4                          implicates
   207:15,21                                               house 100:12
                                         143:18,22                             170:19 207:21
   208:20,24         history 29:14                          138:13 144:1       208:25 278:15
                                         144:14 156:16
   209:4,22 210:1,                                          154:15,17
   5,21 211:4,16,
                     hit 89:21 157:9     158:1,19 159:4,                      implicating
                                                            159:8,11,17
                                         6 163:20                              147:9 173:5
   22 212:11,17      hit-and-run                            160:25 166:15
                                         164:15 170:1,                         174:3 177:7,8,
   213:8,14,18,21     89:15,18 90:3                         169:5 255:11,
                                         19 173:6 181:6,                       25 178:17
   214:11,15,20       261:8                                 12 256:15,16
                                         10 191:22                             201:4
   215:6,10,18,22                                           257:12,14
                                         192:2 213:22
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   85 of 102 - Page ID#:
                                                             2018
                                       1725                            292

 important            161:8 165:5        85:10 238:18,     interrogatorie      184:3,8 252:18,
   205:24             170:23 183:17      22                s 106:16 260:8      21 253:1,6,10
                      195:6 200:5                                              255:17 262:1
 impressed                              instructing        interrogatory
                      209:4 210:1,5,                                           271:12
   48:9                                  85:6               15:5 16:1 40:16
                      21 211:5,16,23
                                                            106:20,24         introduce
 inappropriate        212:11,17         instruction
                                                            111:13 113:7       250:2
   175:13,16          213:8,14,19,22     70:5 71:25
                                                            122:20,24
   176:11             214:21 215:23      72:21 75:2,18                        introduced
                      217:22,25                             123:20 126:9,
                                         76:13 77:11,23                        250:2
 incarcerated         220:8,14,21                           22 128:22,25
                                         78:10,20,24
   193:21
                      222:3,11                              129:1,11 132:1,   invade 35:22
                                         79:5,10,17
                                                            18,20,22 248:2
 incident 49:11       223:15,24          83:23 84:15                          investigate
                      224:19 225:3,                         251:4 260:9,18
   78:2 89:19 90:3                                                             52:8 87:2,8,13
                      21 226:3,9,15
                                        instructions
                                                           intervention        104:11 105:6
 incidents 16:8       228:18 231:10
                                         27:3,7 72:9,25
                                                            37:16
   49:1               263:11 264:15
                                         75:22 76:4                           investigating
                      268:23 269:20
                                         77:19 78:16       interview 14:9      52:4 97:5
 include 68:15                           81:2 82:16 86:9
                      270:11                                19:17 20:2         104:12 243:1
 includes 95:19                         insurance           24:6,10,13,19
                     informed 80:7,                                           investigation
                                                            25:8,13 33:20
 including            11,17 82:5
                                         119:16                                14:2,6,13,15
                                                            34:1 65:2 73:1
   95:15                                                                       22:1 24:7 25:4
                      84:19 102:23      intend 12:11        107:3,11
                      159:21 160:1,6                                           26:9,24 27:4,9
 incorrect                              intention
                                                            110:14,19,23
                                                                               31:12,16 34:7
   250:24             195:10                                111:7 114:24
                                         241:21                                35:7 38:13
                                                            122:17 129:17,
 independent         ing 143:15                                                39:14,20 45:23
                                        intentions          20 132:2
   153:20                                                                      49:14 52:14,16
                     initially 257:14    108:22             136:16 141:24
                                                                               54:6,17 55:19
 indicating          initiate 18:23                         142:4 164:23
                                        interact 50:22                         56:1,10 58:19,
   22:21                                                    167:16 172:11,
                      19:8 21:4          73:15                                 20 60:10 62:17,
                                                            15 173:13
 individually         128:14 169:20                                            23 63:8,17
                      172:24 173:10,    interacted          181:20 184:11
                                                                               64:8,14,21
   43:6                                                     192:18 204:13
                      15,20 179:1        50:16
                                                                               65:1,3,6,14,19
 individuals                                                210:23 213:9
                     initiated 119:9    interactions        215:13 216:3,
                                                                               70:6 72:1,22
   23:14 152:19,                                                               75:4,19,24
                      151:11 178:2       25:23 102:10
   22                                                       15 218:12
                                         104:21 105:2                          76:14 77:12,20,
                                                            229:2 231:22
 influence           initiating 18:15                                          24 78:11,16,21,
                      71:3 172:11,16    interest 102:25     236:7,25 248:8
                                                                               25 79:7,12,19
   119:13 261:13,                                           253:20 262:7
                                         129:17,24                             81:18 84:7,11,
   14                Inn 8:5                                266:6,7,13
                                         130:1,6 136:20                        21 85:7,11,19
 inform 82:17                            144:14             271:16,17
                     innocence                                                 86:5,11 89:10
   229:7                                                    275:4,5,7
                      156:24 158:4      interested                             92:17 95:13,21,
                                                            276:12
 informant            237:8              32:22,24                              25 96:12,20,21,
   92:18 232:21                                            interviewed         25 99:12 100:9
                     innocent 11:17     internally 83:8                        101:3,13,16,19,
   233:10 234:2,9                                           67:7,8 108:21
                      17:10 71:3
                                        internet 79:3       122:12 172:23      22,25 102:6,11
 informants           110:5 169:13
                                                            180:23 182:8       103:11,17
   93:1 96:18        inside 17:4        interrogate         183:20             104:4,8 105:12
   233:4              151:12 152:13,     34:1                                  111:17 113:9,
                                                           interviewing        12 114:25
 information          19 154:23         interrogating       162:17 186:1
   19:4 23:23         229:5              107:23                                115:1 116:21
                                                            243:6 244:22
   26:23 34:14                                                                 118:22 123:2,6,
                     instance 31:18     interrogation
   48:5 76:23 82:7                                         interviews          12 125:23
                     instructed          31:19 34:18        25:20 26:9 27:8    127:2,10,14,18,
   134:18 138:12
                      26:8 65:21         95:14 108:12       33:23 64:10,16     22 128:1,8
   144:18 152:9
                      81:6,10 84:19      109:11 124:12      84:10,20 85:1      129:13 131:3,7
   158:10 160:2
                                                                               132:24 134:25
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   86 of 102 - Page ID#:
                                                             2018
                                       1726                            293

   138:7 141:14,     issues 48:14       job 11:9 104:18     123:22 124:3,      99:13 100:9
   18,25 142:5                           221:25             13 125:1           101:2,13,16,19,
   143:18,22                                                128:15 129:18      22,25 102:7,21
                           J            Joe 93:20 96:6
   145:9 149:14                                             131:23 132:3,      103:1 116:22
                                         262:1,7
   156:20 159:4,6                                           12 138:19          123:13 127:2,
   163:1,21          Jackie 8:21        John 8:7 29:12      152:12 154:14,     14,18,22 128:1,
   167:17 174:23      21:14 228:10,      42:13 174:8        22 164:7 169:5,    8 131:3 132:25
   181:6,10           14,17,22 229:8                        8 173:15,21        135:25 137:1
   185:14 187:25      256:8             Johnson 8:21        174:3 176:5        138:2 139:17
                                         126:11 127:4,
   188:6 189:25      Jacob 152:1                            177:1,7,25         143:3 144:14,
                                         25 255:19
   191:23 192:2                                             178:18 181:14,     23 149:15
                     jail 17:9 156:9,    257:18
   200:12,14,24                                             15,20 182:17,      154:17,23
   234:14 241:7,      12 191:11,13,     join 11:20          21,25 183:4,8      155:3,11
   12,16 242:6,18     14 192:11          12:19 17:21        186:5 187:2        156:16 160:3
   243:6,24 244:9,    196:8 197:18,      18:5 19:2,12,20    207:22 208:25      162:8 163:21
   23 247:11          21 198:8           20:10 23:1,12      226:4 234:13,      164:2 167:17
   249:6 253:11,      199:16,17          24:4 31:25 50:8    24 235:23          169:18,21
   15,16,22 254:1    James 42:11         80:23 82:11,21     236:19 237:13      170:1,20,24
   255:7 258:8        43:13 119:22       91:7 92:21         238:14 239:12,     171:3 172:18
   260:19 261:8       120:1              93:15 97:25        16,20 240:3        173:2,6,11,22
   278:5,10                              99:15 100:5,20     248:8 249:5,16     177:2,8 178:1
                     January 32:2,6      108:2 109:3,22     250:13,25          179:18 180:18,
 investigations       37:25 44:9         112:3 115:3,10,    251:12,16          24 181:15
   51:22 52:1,2,      46:24,25 47:3      15,21 116:13,      262:11,19,20       183:1,15
   10,19,25 53:4,     48:13,18 71:11     17 124:7,8         264:23 265:8       185:15 186:13
   10,16 69:19        112:6 117:11       135:14 142:23      278:15             192:1 194:7,24
   190:5              119:9 120:19       147:7 149:3                           195:23 202:8
                      121:1 131:18                         Joseph 8:21
 investigative                           153:16 154:10                         207:23 209:1
                      188:20 189:1                          256:8
   95:20 104:3                           158:21 160:12                         211:10 212:4,
   115:24 129:12     Jason 8:14,18       161:19 162:10     Josh 151:25         23 214:22
   175:1              14:4,5,12 18:8,    168:22 170:3       153:4              215:7,11,19,24
                      11,14 19:3,17      172:21 175:4,                         217:19 223:2,3
 investigator                                              jumps 57:2          226:5 234:14
                      20:2,8 25:18       18 178:20
   14:1 204:8
                      97:21 103:10       190:10 192:18     June 42:14          235:24 247:11
   254:4 258:24
                      114:2 120:14       198:24 200:23                         249:6 253:11,
   260:2                                                   jurisdiction        17,22 254:1
                      126:11 127:4,      201:17 214:4
                                                            13:24
 involved 48:1        21 128:18          220:24 221:16                         255:4,7,12
   49:2 52:16         129:2,14,16        222:14 223:6,     jury 250:7,11       256:1 258:8
   144:19 149:6       133:6 147:16       12,18 224:17                          263:12 275:14
   151:5 155:3,8,                        228:23 231:19
                                                           justice 29:5        278:16
                      159:8 162:20                          272:15 274:1
   15 156:3,16        176:24 192:21      235:1,7 237:3
                                                                              Kayla 14:20
   162:7,14,16        202:13,14          240:8 241:3,14
                                                                               25:23 96:7
   189:15 250:24      214:16 227:5,7     277:20                 K              100:1,8,13,17
   253:11,12          249:12 254:4      joined 97:7,11                         101:23 105:13,
   257:1,19           258:3,4,5                            Katherine 13:8
                                         99:10                                 24 112:24
 involvement                                                14:2,14 16:7,      149:12,15
                     Jed 39:18          Jonathan
   159:22 257:16                                            11,16 17:11,15,    152:18 153:23
                     Jessica 8:3         14:24 16:15        24 18:3,25 19:9    154:1,3,13,21
 involves 48:5                           17:23 18:2,24      20:24 21:9 22:2    155:2,8,22
                     Jessie 93:9         19:9 20:23
 issue 57:3                                                 31:13 45:23        156:2,6,8,11,
                      96:4 130:18,19     21:5,8,15 25:24
   82:25 117:19                                             58:18 62:16,23     14,17,20,23,25
                      141:2 189:9,14,    90:12 97:11,19
   135:7 138:10                                             63:7,16 64:8,      158:3,6,13
                      25 190:6 213:4     100:14 101:20      14,21,25 65:6,     159:3,20 160:6,
 issued 249:5         252:19             107:3,11           13,18 95:15        25 161:9,11,15,
   250:16            Jessie's 223:1      108:24 109:18      96:1,12,22,25      21 162:6,16,22,
                                         110:10 118:22
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   87 of 102 - Page ID#:
                                                             2018
                                       1727                            294

   25 163:17,25      Kim 152:25         20,23 35:1,5,12   Larry 98:19,24     left 46:4,21,24
   164:6,10,15                          38:9,12 39:7       261:17,20          47:2 49:8 68:22
                     kin 43:15
   165:2,9,15,17,                       40:8 42:12                            71:12 74:2,8
                                                          lasted 154:3
   23 166:1,5,22     Kincer 8:19        44:10,21 45:1,                        87:2 124:16
                                                           186:24
   167:5,7,14,16,     254:10,11         5,9,15 46:4,13,                       141:15 183:5
   22 168:2,5,6,                        18 47:2,6 49:8,   law 27:23 28:5
                     kind 9:24 36:4,                                         legal 24:3
   20,25 169:4,8,                       20 50:4,11         32:7,22 67:23
                      5,21 53:19                                              38:16 86:19
   13,18,20 170:1,                      51:12 53:17        80:24 115:19,
                      91:13 92:13
   11,19,23 171:3,                      54:7,16 56:8       24 116:7,23       legitimate
                      126:7 164:19,
   15 172:8,12,16,                      59:2,8,11 60:2,    175:16,20          116:7 175:1,7,8
                      25 196:22
   25 173:6,10                          16,17 61:1,9,24    184:11 241:9
                                                                             length 227:11
   174:2,7,11        King 93:20         62:4,6,17,24,25    242:20 243:8,
   176:5 177:1,6,     96:6 262:2,7      63:12,19,22        16 245:14         leniency 34:6
   24 178:12,16                         64:2,7 66:24                          64:23
   179:7,17,25       KINSER             68:17,21 69:1,
                                                          laws 272:11
                      257:24                                                 Lester 90:15
   180:5,12,19,23                       20 73:3,18        Lawson 93:9
   181:13,14,18                         74:2,7 75:3                           96:5 113:24
                     knew 19:6                             96:4 130:18,19
   182:8,16,20,25                       77:1,5 79:6,11,                       128:16 146:4
                      155:2 165:9                          141:3 151:25
   183:4,8,13,18                        17 80:6 81:6,9,                       148:4 183:9
                      168:11 182:17                        189:9,14,25
   184:22 185:2,7,                      15 82:5,23 83:2                       186:5 194:23
                      189:19 195:22                        190:6 252:20
   11 187:8                             84:8,24 85:5,                         195:22 217:18
                      203:9,18 205:8
   252:20 262:23                        14,17 86:2,14,    lawsuit 9:20,22     218:25
                      212:22 214:21
   263:16,23                            24 99:2 104:1      10:3,9 40:6,19,
                      215:6 223:8                                            letter 229:24
                                        140:22 145:19      22 41:13 42:11
 Kayla's              261:7 276:24                                            230:24 231:24
                                        151:21 164:22      43:7,19 73:8
   159:11,25          277:1,14
                                        165:3 174:19                         Libby 59:20,
   166:15 167:25                                          lawsuits 40:16
                     knowed 89:14       184:2 191:14                          21,23
   168:12             90:17 93:25                         lawyer 11:3
                                        198:8 202:22                         Licha 8:22
 Kelley 35:23         130:16,22         242:10 245:20      37:5,10
                      147:2 200:5       250:16 256:22                        lie 241:11
 Kelly 8:20                                               lawyers 95:7
                      241:17            275:15 276:8
   256:18                                                                    lied 241:6
                                        277:10            lead 14:1 105:9
                     knowing
 Kentucky 8:6,        123:18 234:5
                                                           135:21 203:25     lies 69:8
                                       Knuckles            204:7 254:4
   10 14:13 52:23     242:1                                                  life 156:9,12
                                        152:1
   149:20 150:15,                                         learn 30:15
   25 165:18         knowledge         KSP 120:15                            likewise 60:25
                                                           48:14,19
   244:24 249:8       14:3 16:10,15,    129:14 133:6                          103:14 249:18
                                                           136:20 140:1,2
   253:25 272:5,      18 49:15,18       254:12 256:24
                      66:23 92:20
                                                           189:3,9           limited 95:15,
   11,16 273:6                                                                20 109:19
                      160:7 183:14                        learned 23:24
 kid 32:23 89:21      213:19 241:9          L              26:23 29:18       Linda 16:19,24
                      248:16 251:3                         30:6 31:1,8
 kill 182:17,21                                                              lineup 65:16
   212:23,25
                      253:13 259:17    lab 95:16           33:8 136:24
                      260:11,15,16,                        138:1 161:9        70:24
   223:10                               100:21 105:18,
                      17 261:23         20 106:1,9         165:5 170:5       lineups 34:21
 killed 18:3,7        272:4 273:5       150:6              190:7 239:19       35:2 65:8
   49:7,13 138:12     278:9
   183:1 202:8                         Lacee 8:2          learning 23:6      Lisa 11:24
   224:14
                     Knox 8:8,15                                              258:13
                      10:6 13:11,13,   Lack 121:23        leave 153:13
 killer 188:7                           144:25 189:5       183:6 206:12      list 58:3 78:14
                      21 14:11 24:24
                                        218:8 225:15                          132:18 150:20
 killing 16:6,11,
                      25:10,15 26:3,                      leaving 48:13,
                      14,22 27:16      lady 268:19         18 49:2 83:3      listed 31:10
   16 181:15
                      31:25 32:5        270:7              271:16,17          179:16 219:5
   189:15 260:12
                      33:3,19,22,25
 kills 157:21         34:4,10,13,17,   language           led 206:1          listen 12:21
                                        246:12             241:17             19:23 36:15
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   88 of 102 - Page ID#:
                                                             2018
                                       1728                            295

   216:10,23          230:15 242:15     maintain 86:15      46:5,22 169:25     187:7 207:2,3
   217:1,2 218:14     263:3 271:25       119:15 156:24      170:22 171:9,      228:12 232:17
   221:3 222:18       274:14,17          158:4              13,14,21 172:9     238:16 244:17
   224:4 244:15       276:11                                173:4,8,19         249:2 250:5
                                        maintained
                                                            180:1,5,8,11,19    251:1 266:16
 listened            longer 272:1        46:2,14 47:6
                                                            181:18 182:9
   217:17 218:24                         54:6 68:11                           Market 165:18
                     looked 36:4,7,                         185:2,8 186:6
   219:10,14,20,                         76:10                                 166:1,9 194:23
                      21 43:2 66:7                          190:12,25
   25 220:6                                                                    209:22 217:18
                      139:17,18         maintaining         192:22 194:21
   221:11,17,24                                                                267:11
                      196:22 239:20      237:7              195:6,9,14,21
   222:25 224:12
                                                            196:1 198:7       Maryland
                     lose 42:7          maintenance
 listening                                                  200:14 206:7,      35:10,17
                                         22:21 23:6
   225:20            lost 76:3                              18 207:21
                                                                              mask 151:5
                                        make 12:9           208:21,24
 literally 273:23    lot 19:4 39:10
                                         24:12 34:5         209:5 210:2,5,    massive
                      51:20 53:6,25
 litigation 29:4                         38:15 43:23        23 211:16          277:15
                      66:10 89:20                           212:11 213:8
   54:24                                 56:14 60:22
                      104:13 131:21                         215:14,17,21      matched 188:1
                                         73:12 91:18
 live 165:17,23       155:16 166:1,5,                       216:15 217:5
                                         122:22 140:18,                       material 82:7
                      11,21,25                              218:20 220:22
 lived 10:1                              25 146:9
                      167:13 186:15
                                         161:11 179:2       221:8 222:10,     matter 8:7
   123:18 129:15
                      231:10 252:9,                         22 223:24
   130:16,22                             190:22 192:17                        max 146:17
                      16 276:15                             224:9,18
   131:19 165:20                         196:20 197:8,
                     Louisville 28:7     10 201:9 205:3     225:22 226:3      meaning
 lives 50:3                              206:17 209:17      227:12,18          271:16
   131:16            lucky 37:17         219:6 227:25       228:3,19 229:1    means 80:24
 living 144:3        lunch 160:17        239:6 248:6,23     230:3,13
   165:9                                 249:19 263:7       233:25 274:5,     meant 268:8
                     lying 183:5         268:12 269:11,     22 276:13,18
 locate 97:5          241:18
                                                                              mechanism
                                         16                 277:5,9,14,22      81:19 84:1,23
   112:16 129:16,                                           278:5
                     Lynn 111:22        makes 267:10                           85:13,16
   24 130:2,7,12
   165:13 216:25                         269:19            Margaret 96:8      mechanisms
                          M             making 201:24      mark 8:20 15:4      62:4
 located 8:6
                                                            28:21 40:6        meet 37:5,10
 locating 14:7       M-O-O-R-E-S        male 240:16         41:11 54:22        145:8,13,17,21
   111:15,20          144:7                                 95:1 117:17,22
                                        man 140:8                              185:13
   112:19,24                                                126:10 127:3,
   113:2,5 130:14,   made 32:20         manage 30:23                          meeting
                                                            13 133:21
   17,20              38:17 45:15,24,    31:3                                  130:24 134:15
                                                            137:14 139:6
                      25 46:6,13 52:5                                          135:5 136:11
 lock 219:15                            management          149:22 171:19
                      86:4,20 87:1,8,
                                         30:21 48:14        184:19 187:5      meetings
 locked 59:15         12,17,23 88:3,
                                                            228:7 232:16       102:19,24
                      7,12,16,20,25     manager
 London 8:6                                                 238:8 249:18,
                      89:4 97:17         59:14,16                             Mefford 8:20
                                                            22 250:22
 long 9:18            105:3 123:23                                             126:10 127:3,
                                        mandatory           254:14 255:8
   32:15,18,19        136:10 146:8                                             13 254:14
                      174:7 187:8        30:12 31:6        marked 12:8
   36:23,24 51:19                                                              255:8
                      192:14 200:7       60:25 62:10        15:11 28:25
   54:16,18,20
   113:18 146:15      201:20 205:15     manner 35:3         40:12 42:16       members
                      222:6 227:21                          43:25 44:2 55:1    228:4
   171:6 174:2
                      273:19            manufacturing       95:5 117:24
   177:20 186:23,
                                         249:21 250:15                        memorialized
   25 197:4 200:7,                                          133:24 137:17
                     main 32:12                                                102:13
   19 201:12                            March 8:5           139:9 149:24
                      51:1 73:16 76:7
   202:12 204:19,                        18:1,19,22         169:22 171:22     memory 61:14
                      99:17
   20,24 214:14                          20:1,17,20 40:9    180:13 184:23      106:13 120:17
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   89 of 102 - Page ID#:
                                                             2018
                                       1729                            296

   150:17 216:7       6,21 144:11,13     174:2,11 177:1,    253:12 255:12     monitor 74:13
   257:13 266:9,      189:25 190:6       2,6,8,10,24        263:23 275:14      275:16,22
   12 267:16          194:6,16           178:1,12,16
                                                           mind 48:6          monitoring
                      195:22 212:21      179:7,18,25
 Memory's 30:8                                              193:11 253:25      276:1
                      213:3 223:1        180:5,8,12,18,
 men 22:21 23:6       224:12,13          24 181:13,15      Mine 57:2          month 249:21
                      240:2,5,16,20,     182:8,25 183:4,
 mental 109:19                                             minute 208:3       months 254:24
                      24 247:22          10,15 185:2,7,
                                                            216:18,19
 mentioned            248:10,16          11,15 189:16                         Moon 149:19
                                                            222:17
   252:19 258:12      250:24 252:19      194:7,24
                                                                              Moore's 144:4,
   261:7 264:2        277:14             195:23 202:8      minutes 63:12
                                         207:23 209:1                          5,7 145:7,20
                                                            146:17 160:18
 met 135:17          Mikey 47:11
                                         214:22 215:7,      163:8,10 197:6,   morning 9:9,
   136:6 147:18,      48:11,14,19
                                         11,19,24 226:5     7 202:5 218:11     10 142:8 150:8
   20,21 165:2        49:2,7,19 50:10
                                         235:24 247:11      221:2 222:16       219:11 232:9
   183:13             66:11,23 73:1
                                         252:20 253:17,     224:3,4
                      93:17                                                   Morris 144:6
 metal 197:15                            22 254:2 255:4,
                     military 31:23      7 256:1 258:8     Miranda
                                                                              mother 159:17
 meth 100:21                             260:13 262:23      162:17
   105:18,20         Mills 13:8,16       263:13,16                            motor 119:13,
                      14:20 16:7,11,
                                                           misconduct
   106:1,9 150:6                         278:16                                15
                                                            48:1
   249:21             17 17:15,24
                      18:3,25 19:10     Mills' 13:23       missing 56:16,     mouth 278:1
 method 52:24         20:24 21:9         14:2,14 17:11
   74:12
                                                            19 254:22         move 41:21
                      25:24 31:13        22:2 39:19                            233:22 255:19
                      38:12 39:13        50:20 52:13       misstates
 Meyer 42:12
                      45:23 91:15        55:19 56:1,10      162:5 248:13      moves 131:21
 Michael 93:6         93:23 94:2         58:18 60:10        252:25 267:25
   96:5 139:10
                                                                              moving 134:8
                      95:15 96:1,7,      62:16,23 63:8,    Mister 187:1        157:8
   140:3 153:2        12,22,25 100:1,    16 64:8,14,21      192:10 208:24
   185:14 187:21      8,17 101:23        65:1,6,14,19       209:3             MR.WILLIAMS
   188:17 237:15      102:7,21 103:1     81:18 84:6                            19:12
   239:13,16,20       105:13 112:24      89:10 91:23       misunderstoo
   240:1,6 241:1                                                              murder 17:15,
                      116:22 123:13      92:17 95:12,21    d 175:9
   252:20 263:11                                                               24 18:20,25
                      131:4 132:25       96:19 99:13       mixed 94:23         19:9 20:24 21:8
   264:16,19          133:14 135:25      100:9 101:2,13,                       91:14 95:12,14,
 middle 123:8         137:1 138:3,11     16,19,22,25       model 263:7
                                                                               21,25 96:19,21
   216:3              139:17 140:9       102:11 103:10,    mom 16:22           102:7 105:6
                      144:14,23          16 118:22          94:2               106:5 107:23
 Mike 8:22 44:4       149:12 152:18      125:10,13                             108:25 113:24
   66:18 90:22        153:23 154:3       127:2,14,18,22    moment 118:8,
                                                                               129:13 133:11
   96:4 97:20         155:2,4,8,11       128:1,8 129:13     13 182:4
                                                                               135:24 138:19
   101:17 113:2       156:14,16,17,      135:11 140:23      218:18
                                                                               141:3 155:3,9
   118:13 129:19      23,25 158:6        141:13,18,25
   130:14 131:23,                                          moments             156:6 157:1
                      160:3,6,25         142:4 143:3,18,                       158:7,10
   24 132:4,11,24                                           18:18 82:14
                      161:9,12 162:8,    22 145:9                              159:23 160:3,8
   133:3,5,8,10       16,22 163:1,17,    149:13,15         money 91:18         161:16,22
   134:9,15,25        25 164:11          154:17,23          142:13 146:4       162:7,15,16,23
   135:5,7,17,20,     165:2,9,15,17,     163:21 164:2,      183:9 194:7,14,    164:8 169:9,14,
   22 136:6,10,19,    23 166:2,5,22      15 167:17          17 209:17          18,20 170:11,
   23,24 137:22,      167:5,7,14,17,     168:2,5 185:24     212:3,7 219:6      23 171:3
   23 138:2,10,13     23 169:18,20       186:14 187:8       221:12,19,25       172:18 173:2,
   139:12,16          170:1,11,19,23,    191:22 192:2       268:12 269:12,     10,16,22 176:4
   140:13,18,21,      24 171:3,15        194:10 195:15      16 270:16,23       177:2,3,7,10,25
   25 141:5,10        172:8,18,25        213:22 231:10      271:7              178:3,16
   142:7,18 143:2,    173:6,11,16,22     234:14 249:6                          179:18,25
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   90 of 102 - Page ID#:
                                                             2018
                                       1730                            297

   180:24 181:21    nod 11:11           264:11,14          171:4 172:19       105:4 109:14
   183:15 185:25                        265:1,16           173:17 174:4,      116:1,9,25
                    noise 246:20
   186:6,10 189:8                       266:16 267:13      24 175:3,17,23     117:5 132:15
   191:12 192:12    normal 50:23        269:9 276:17       176:7 178:7,13,    138:15 143:5,8
   200:5 201:12                                            19 179:4,13,19,    154:5 157:17
                    note 25:21         numerous
   203:15,16,22                                            20 180:2 181:8,    175:10 177:11
                     41:23 103:15       104:7
   207:22 209:1                                            22 182:24          178:20 189:5
                     133:19 134:9,
   214:21 215:11,                                          183:21,22          201:23 220:4
                     13,22 135:1
   23 226:5                                 O              184:13,17          222:6 223:11,
   231:10 235:24    notes 23:5,19                          188:3,8,9          12,17 224:22
   237:1 239:7       24:12,19,21,22    oath 15:20,22       189:17 190:8       225:15 226:18
   249:5 253:12,     25:4,8,12,17                          197:9,22,23        228:23 233:8,
   17,22 254:1       36:11,12 61:13    object 11:19        198:11,23          13 236:21
   255:5 258:8       95:17 102:16       17:20 18:4         199:3,19           237:3,18 239:8
   263:2 278:16      104:2 111:11       19:1,11,19 20:9    200:10,11,21       246:3,7 248:13
                     113:19 128:3       21:10,16 22:24     201:5,6,15         250:9 251:2,24
 murders                                23:9 24:1 39:22
                     136:13,15                             202:3 203:10       252:4,12,23
   104:11 125:21                        46:9 48:15 50:6
                     148:12 155:24                         205:1,11,12,18,    253:5 254:3
 mustache            156:1 161:5        56:4,5 58:21       19 206:5 209:6,    262:4 263:14,
   240:19            164:25 165:4       60:13 62:11,20     7 210:6,22         18 264:25
                     192:4,7 216:6      63:2 64:11,18      211:24 212:12      265:9 266:2,15,
                     236:9,11,14        65:11,23 74:11     213:16 214:3,      22 267:3,19,21,
          N                             77:8 80:22         13 218:2,7,8,21    25 268:24
                    nothing's           81:25 82:10,20     219:2,18,22        269:18,22
 named 35:10         56:19              85:2,20 86:17      220:9,10,23        270:12 271:10
   77:15 257:13     noticed 229:5       87:4,20,25 90:6    221:13,20          274:13,19
                                        91:6,24 92:19      222:5,13,14
 names 14:17        number 8:10                                              obtained 141:6
                                        93:3,14,15         223:4,5 224:2,
   39:16 51:15       12:6 15:4 16:1                                           171:20 172:4
                                        97:2,9,23,24       16,21 225:5,14,
   126:3,21 130:3    20:15 28:21                                              174:11,19
                                        100:3,16 101:6,    23 226:6,11
   132:18,19         40:6 43:25                                               185:1 190:25
                                        7 103:2,12,19      227:19 228:5,
   133:19            54:23 58:11                                              208:24
                                        104:5,6,24         20 229:12
 Natural 32:10       71:16,18 72:4      105:11 107:25      230:6,19          obvious
                     75:8 76:2,17       108:1,2 109:1,     231:17 232:2,7     233:19
 necessarily         78:2,18 79:2,9,    2,10,21,25
   127:8                                                   234:4,10,25
                     14 95:2,9,11       110:7 112:2        235:6,11,19,20,
                                                                             occasion
 needed 14:17        96:16,17 101:4     114:18 115:2,9,                       105:25 106:1
                                                           25 237:2,9,22
   99:25 128:11      102:5 106:24       14,20 116:11,                         180:24
                                                           238:24 239:22
   157:20            117:18 119:21      16 117:1,4         240:7,14,22       occasions
                     122:20,21,25       118:25 119:3       241:2,13,24
 negate 82:8                                                                  149:14
                     128:22,25          121:15,21,23       242:3,8,12,22
 neighborhood        132:18,20,22       124:6,14 128:9     243:2,3,10,18     occurred
   155:20            133:2,6,22         130:8 132:14       244:1,13           61:15 121:14
                     137:15 139:7       134:11,12          245:16,23
 networking                                                                  occurrence
                     149:23 152:22      135:13 140:6       246:10,15,24
   79:3                                                                       153:9
                     169:17 179:6       142:2,21           247:3,8 276:20
 nice 99:24          180:11 184:19      143:23 144:24,     277:3,7,11,19,    October
                     187:6,9,14         25 146:6 147:6     24 278:3,17        258:20
 nicer 36:25         190:15 193:1       149:1 153:15,
   37:2                                                   objection          odd 145:4
                     206:22 208:15      25 154:9
                     216:13,20          157:14 158:18,     12:10,19 38:16,   office 13:11
 nickname
                     228:8 232:18       20 160:11          17 40:24 52:6      20:5 32:12
   94:4,24
                     238:9 239:25       161:17,24          73:5,12 86:20      44:18 54:9
 night 59:15         240:2,4 244:15     162:4,9 163:3      87:10,15 88:5,     59:13,14,16
   154:1 156:18      247:25 248:3       167:19 168:21      11,14,18,23        122:13 130:10
   255:14 256:3      251:5,7 260:8,9    169:11 170:2       89:2,7 99:14       150:16 191:18
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   91 of 102 - Page ID#:
                                                             2018
                                       1731                            298

   192:22 196:3      open 196:11       209:12            pending 8:8        phone 141:1
   202:20 206:7,                                          11:6 203:23        191:16 192:11,
                     opening          paraphrase
   19 215:22                                              204:25 205:4,9,    17,25 193:1
                      179:10           273:20
   216:4 220:22                                           16 226:25
                                                                            phones 79:16
   222:11 223:24     operating        paraphrasing        229:10
   224:18 231:4       50:23 119:13     275:3                                phonetic 21:22
                                                         people 11:17
   274:4                                                                     47:12
                     opinion 104:20   park 165:25         14:7,9,18,20,
 officer 10:5         116:5 158:16     166:4,8,12         22,24 15:1        photo 34:24
   66:15 67:10        175:12,19                           37:15 48:8,20,     35:2 65:9,16
                                      parked 166:18
   70:13,18,21,24     184:10                              23,25 49:3 50:2    70:25 95:17
   71:3 81:23                         parking 166:1,      51:11,21 67:18
   85:23 114:8
                     opinions 93:12                       73:15 97:5
                                                                            photographs
                                       5,11 167:13
                                                                             95:17,18 97:14
   115:25 116:15,    opportunity                          99:11,19
   23 129:14                          part 12:5 13:21     100:18 104:16
                                                                             98:11,17 125:4
                      127:3 229:7,9
                                       16:9 36:22                            139:8,12,15,23
   151:11 175:13                                          129:15 151:12
   184:11 191:25     opposite          46:2,14 66:6       152:12 155:18,
                                                                             140:13,14
                      183:19           115:13 145:19                         187:2 236:18
   241:10,11                                              20,22 241:17
                                       157:4 177:4                           237:21,24
   243:17 245:15     order 12:14                          252:17 257:13
                                       179:14 200:17                         238:13,15
   250:19             77:6 134:7
                                       204:13 211:9      perfect- 143:14     239:1,12,15,20
 officers 35:14,      174:20 178:17
                                       220:6 249:24                          240:2,4
                      233:9                              perfectly
   18 39:19 45:15                      251:9
                                                          10:18             physical 35:6
   52:25 54:3        Originally
                                      participate                            141:6,10 188:1
   60:11,15,22        125:14                             period 25:17
                                       97:18 124:10
   65:21 70:6                                             54:10 131:9       physically
   71:25 72:12,21    Otis 43:13        142:3 149:18
                                                          263:17 272:19      59:1 244:3
   74:13,19 75:3,    outbuilding      participated        274:10
   18 76:5,13                                                               physician/
                      54:11            16:16 19:7 25:7
   77:1,5,12,19
                                                         periods 171:6      patient 99:6
                                       96:24 99:12
   78:11,21,24       owned 10:4                          person 21:21
                                       101:4 103:16                         pick 176:12
   79:5,11,17        owner 21:24       123:1 129:13       43:10 53:19
   80:7,12,17                          150:11 172:10,     69:10 71:4 92:2   Pickard 8:7,15
                      119:15
   81:7,10,19                          15 234:13          93:6 102:25        9:9 11:16 14:1
   82:5,16 83:13                       237:20 252:17      130:6 136:20       15:3 16:19
   84:2,9,20,25              P         253:9 276:12       144:13 217:9       17:22 21:18
   85:6,10,18                                             236:24 277:2,      27:12 28:22
   86:3,9,16 87:2,   P.M. 278:23      participating       23                 29:12 31:11,15
   8,13,18,24                          16:5,6 117:12                         35:9,21 40:5,
                     pages 58:11,14    120:18 237:11     person's 10:8       17,25 42:10,13,
   88:4,8,13,17,21
                      69:14,16                                               14 43:19 54:25
   89:1,5 98:8                        participation      personal
   124:24 126:13     paid 194:10                          260:15,17          55:8 59:23 68:3
                                       183:15
   128:5 150:14,                                                             69:14 72:24
   20,25 151:5
                     paper 51:1,4     parts 36:20        personally          76:3,18 80:3
                                       229:8              17:23 73:13        89:9 91:10 95:4
   153:12 159:14     papers 36:5,7
   179:1 184:7                                            83:2,22 84:18      96:24 98:19
                     paperwork        party 9:22          85:9 90:18 94:1
   187:21 192:18                                                             99:9 102:4
   242:25 243:9       53:2            pass 238:11         246:4              103:8 104:7
                     paragraph                                               106:23 115:23
 official 43:3                        passed 154:14      personnel
                      123:8 150:22,                                          117:22 118:4
   62:6                                168:16             44:22 45:2,8,17
                      25 151:15                                              119:5 120:3
                                                          46:2,7,15,22
 Oklahoma             181:12 182:1    passing             47:4 68:6,10,23
                                                                             132:17,22
   239:13,16          209:14,15        125:13                                133:22 134:8
                                                          69:2
                      210:17 211:8                                           137:15 139:7
 one-page                             past 112:12        persons             141:21 149:12,
                      212:1 265:20
   33:17                              penalized           129:16,24          23 150:1,24
                     paragraphs        81:22              130:1              153:19 160:22
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   92 of 102 - Page ID#:
                                                             2018
                                       1732                            299

   163:15 169:16     plaintiff 16:11     125:21 132:13      25 189:4,10,14    163:23,24
   171:21,25          123:22 247:17      143:18 150:15,     190:1,7           164:4 175:24
   173:25 174:18      260:12             16 151:1,25                          177:17 185:1
                                                           polygraphs
   177:15 179:11                         161:9 164:13                         191:25 193:12
                     plaintiffs 8:13                        189:20
   184:1,20,25                           165:5,25 166:8,                      196:14 206:9,
                      95:14,18
   187:14 190:11                         19 175:13         POP 273:1          15 225:9
                      186:10 258:19
   199:15 206:23                         177:14 178:25                        234:18,24
                                                           portion 233:5
   207:14,20         Plaintiffs'         179:25 180:11,                       237:12,24
   208:15 209:3       16:5,6,8           15 207:25         portions           238:21 246:17
   214:25 215:1                          208:1,19           12:12,13          248:7,10
   216:20 218:4
                     plan 179:24         209:14 226:14                        251:11,21
                                                           pose 71:23
   227:21 228:9      plate 53:6          229:8 234:19                         252:2,7,22
   234:12 238:10,                        235:5 237:14      posed 236:4        253:3,9 255:16
   13 240:3 241:5    play 12:5,11        242:24 244:24                        256:3 257:14
   242:5 244:14,      19:22 216:9        249:9 251:13,     position 13:12,    262:1,11 266:7
   20 247:18,22       218:10 221:1       17,21 254:1        14 72:16 86:23    271:12
   254:11 258:2       222:16 224:3       262:12
                      244:14
                                                           positive          preservation
   271:24 274:3                                             152:11 196:10
                                        policies 25:9,                        83:5
   275:13 276:11     played 12:14,       14 26:13,18       possession
   278:20             25 217:4                                               preserve 82:7,
                                         45:5 54:23         22:17 23:6
                      218:17 221:5                                            17
 picking 132:12                          55:24,25 56:8,
                      222:19 224:6       13,15,16 58:17    post-it 133:18    pressuring
 picture 139:14       244:19                                134:9
                                         59:1,11,25                           175:14
   240:5
                     plenty 147:10       60:6,12,17,22     postings 79:3     pretty 52:15
 pictures 97:17                          61:2,10,21,25
   238:2 239:6       point 11:1 21:2     62:6,9,14,18,25   potential          72:25 91:11
                      27:20 92:16                           111:15            94:21 158:25
                                         63:8,13,18,22
 pill 91:23           107:20 122:19      64:1,9,15,22
                                                                              164:9 182:14
   144:22 194:14,     126:1,10,25                          power 18:14        205:20 233:14,
                                         65:2,7,15,20       50:3,11
   17                 127:2,9 134:24                                          19 255:6
                                         66:1 68:3 69:18
                      155:12 160:14                        predicate
 pills 136:25                            72:20 80:15                         prevent 88:8,
                      163:19 165:22      82:14,15 84:14     179:11,15
   277:6,10,16                                                                13,17
                      173:4,8 189:11     103:25 164:22
 PL 117:18            192:14 205:6                         prepare 34:10     previous 15:7
                      247:10 265:15     policy 26:22        36:2 37:5,11
 PL15840                                 27:2,7 54:15                        previously
   206:25            pointing                              prepared           66:24 191:22
                                         55:11 68:4,5,10    95:12
                      122:23             69:1,4,16,22                         192:1 222:7
 PL25962
   206:22 216:15     police 14:13        70:1,4,9 71:15,   preparing         primarily
                      23:23 24:13        16,24 72:4         35:21             235:3
 PL27706                                 73:4,21,24
                      25:25 34:11,15                       presence
   244:15                                74:14 75:2,7,                       prior 24:6
                      35:13,18 36:9                         122:9 134:15
                                         11,17,23 76:1,                       31:12 32:5,9
 PL29737 12:7         48:1 52:23                            146:11 147:18
                                         4,8,12,16,20,25                      48:13,18 49:1
                      53:15,23,25                           148:8 186:2,9
 PL3221 249:23                           77:4,10,14,15,                       62:5 63:7,21
                      54:4 64:17                            203:4 204:17
                                         19,22 78:1,5,9,                      83:3 89:9 90:4,
 PL5132 248:19        65:21 67:10                           227:17 228:3
                                         13,15,19 79:4,                       8,12,15,22,25
                      78:6 84:2 88:8,
 place 20:5           13,17 95:16        9,15 80:5,11,16   present 19:14      91:14,23 92:3,
   55:25 61:24                           82:4 84:8 85:4     20:1 97:14,21     5,8,15 93:7,9,
                      97:12,19 98:3
   63:7 80:6,11,16                       86:1 165:3         98:7 99:10        12,17,20,23
                      102:14 103:9
   81:19 84:1,8,23                                          101:3 104:25      103:21 109:18
                      104:2,15          politics 38:10
   85:13,16 86:2                                            105:25 118:20     136:19,23
                      107:16 109:12
   103:25 114:24                        Polly 96:8          122:15 124:3      138:12 140:1
                      110:25 111:3
   185:23 186:13                                            129:17,18         181:2,18 182:8
                      114:8 116:15,     polygraph
   196:2                                                    132:2,3 139:3     185:6 186:9
                      23 124:4           140:19 188:19,     144:10 145:11     189:7 191:21
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   93 of 102 - Page ID#:
                                                             2018
                                       1733                            300

   193:9 194:21       9 178:1           provided 34:9,      243:13             214:7 234:13,
   195:2,6,9,14,                         14 60:1,6 74:4,                       18,24 235:4,10,
                     PROCEEDING                            putting 233:8,
   18,21 197:4                           19 83:4,23                            18 236:7,19
   203:18 205:6      S 8:1               118:20 152:9
                                                            13
                                                                               237:8,13,19
   209:20 213:20     process 53:4        195:5 209:4                           242:6,18
   214:12 215:5,9,    66:6 69:8 218:5    210:1 215:22            Q             243:21 244:4,8
   17 227:17                             218:1 220:14,                         245:9 251:12,
   233:25 237:11,    produced 29:5       15 225:21                             18 259:24
                      54:24                                qualifications
   12 252:25                             226:2,9,15         272:4,7           questionings
   253:8 261:8       production          264:15 269:21
                                                           question            270:21
   266:21 270:21      95:2               270:11 278:11
   275:25 276:22                                            10:18,22 11:6     questions
                     professional       providing           12:16 16:4,5,9
   277:5,9                                                                     10:18 11:10
                      99:6               82:24 211:4,22     21:11 22:18,23     12:22 26:12,18
 prison 243:13                           212:17 220:21      24:2 36:13
                     profile 240:24                                            29:25 35:20
                                         222:12 223:25      38:18 39:23
 probable                                                                      66:10 113:8,12,
                     program 92:23       225:3              44:16 46:12
   18:23 19:8 21:3                                                             14 123:5,12,16
   173:20 179:3,                        proximity           48:6,12 50:7       137:19 158:19
                     prohibited
   17 242:2                              166:10             59:9 61:18         163:16 171:24
                      72:14
                                                            62:15 63:5 66:9    177:15 185:4
 problem 48:24       promise            public 233:6,       69:17 71:22        190:23 206:6,
   67:18 92:1         197:10,25          14 259:10          73:10 82:1         10,13 207:11
   242:15             201:9                                 83:7,15 85:15
                                        publicly 41:9                          216:11 217:3
 problems 48:7                                              86:20 90:7         218:15 222:18
                     promised           pull 117:12         91:10 95:22        224:5 228:10
 procedure            197:20             240:1              108:3 111:16       233:2 235:22
   26:22 27:2,7      promises 34:5                          133:1,12
                                        pulled 121:1                           236:4 241:6
   55:11 68:4,6       64:23 86:4,10                         137:10 138:25      244:16 247:18,
   69:1,5,16,23       174:7 197:7       pulling 112:6,8     163:4 172:2,13     24 251:22
   70:1,5,9 71:15,                       117:15             173:25 176:25
                     proper 76:9                                               252:2,11,16
   16,24 72:4                                               177:13 179:21
                                        pumping                                254:7,13
   75:2,8,12,17,23   properly 74:14                         184:18 213:20
                                         209:22 217:19                         262:10,17,20
   76:2,4,8,12,16,                                          215:18 219:23
                     property 76:3       267:11                                269:7 270:21
   21,25 77:5,11,                                           220:11 221:4
                      230:25 231:9,                                            271:19,24
   15,19,23 78:2,                       punishment          229:6 231:18
                      14                                                       272:2 273:13
   6,10,13,15,20                         82:9               233:21 234:16      274:3,8 275:3,
   79:4,9,15 80:6,   prosecution                            237:12 265:6,
                                        purchased                              13
   11,16 82:5 84:8    21:7,15 35:15                         12 267:10
   85:5 86:2 165:3                       147:15                               quick 39:25
                      82:19                                 268:1
                                        purpose                                66:9,11 68:3
 procedures          prosecutor                            question's          71:22 75:14
   25:10,15 26:13,                       76:20,25
                      21:14                                 130:11             209:13
   19 45:5 54:23                         140:12 157:11
   55:25 56:8,15,    protective          175:14 184:12     questioned
   16 58:17 59:12     233:9                                 98:3,12 99:11           R
                                        purposely
   60:1,6,12,18,23                                          109:13 124:4,
                     provide 72:21       67:8
   61:3,10,21,25                                            13 132:13
                      75:18 76:13                                             race 38:4
   62:6,9,14,19,25                      purse 141:15        139:4 235:24
                      77:11,23 78:10,                                         raise 8:24
   63:9,13,18,22      15,20,23 79:5,    pursue 174:1       questioning
   64:2,10,16,22      10,16 86:7,8       176:4              73:7 97:7,11,18   Randy 151:15,
   65:2,8,15,20       181:9 210:4                           98:5,8 101:4       17
   66:1 69:19                           put 17:9 45:17
                      211:15 212:10                         107:17 108:25
   72:20 80:15                           67:3 76:23                           range 72:15
                      213:7 217:22                          109:18 110:4,
   82:14,15 84:14                        98:10,17 118:7                        165:22
                      220:7 222:3                           10 118:21
   103:25 164:23                         125:5 190:16
                      223:15 224:19                         123:22 140:23     Ranger 112:13
                                         212:7 236:17
 proceed 177:2,       268:23                                204:3 206:2,18
                                         238:14,19,22
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   94 of 102 - Page ID#:
                                                             2018
                                       1734                            301

 rare 52:15           112:14,15,17       33:2 34:18,21,    20 266:9,13      reflects 269:11
                      113:6,14 114:1,    24 35:2                             270:6
 Raven 40:7                                               recorder
                      19 117:15
                                        received           214:12,17,19     refresh 61:14
 reached              118:23 123:23
                                         24:16,18,24       215:5,9,24        106:13 113:20
   178:12             126:3 127:12,
                                         26:3 31:12        216:2 227:12,     120:17 128:4
                      16,20,24
 read 36:9,17,19      128:17 129:20,
                                         103:21 180:5,8    17 267:18         136:13 155:24
   75:13 172:1                           184:16 276:9                        192:5 216:6
                      21 130:4,23                         recording
   176:22 178:8                                                              249:14
                      131:22 133:20     receiving          19:23 148:14,
   182:1,4 185:4
                      134:14 135:3,6,    230:25 231:9      17 184:8         regard 113:20
   207:10,24
                      7,10,19 136:8,     275:23 276:3      206:24 217:10,    120:18
   208:1,6 216:24
                      22 139:22                            16 218:23
   229:4 260:19
                      144:3 148:24
                                        recklessly                          register
                                                           219:4,9,13,19,
                                         72:14 159:5                         119:14
 reads 211:23         149:9,11 152:5                       24 220:6
                                         262:23
                      155:23 157:23                        221:10,17,23     regular 91:12
 ready 203:12         159:7 161:18,     recognize 15:9     222:25 224:11
                      25 162:24                                             Reid 31:19,21
 real 38:5,6                             42:15 55:8        225:20 244:20
   39:24 68:3         165:15 169:2       119:5 150:1       245:1,3,6        reiterate
   71:22 75:14        170:12,14          229:21 250:4      266:21 267:1,6    175:10
   94:4 188:7         173:3,7,12,18,                       274:11
                      23 174:17         recollection                        rejected 66:25
   209:13
                      176:6 178:14       38:19 113:20     recordings         67:7
 realize 50:1         180:3,9 182:19,    117:12 128:4      12:12 36:15,16
                                         136:5,9,14        273:18           relate 69:19
 reason 91:21         23 183:3,11
                      185:22 186:23      138:9 152:9
                                                          records 28:1      related 38:1
   140:17 198:10
                      188:4,11 189:2     153:20 154:11                       131:13 135:11
   275:7                                                   68:6 137:22,23
                      190:9 191:13,      155:25 178:5
                                                           138:1,7,18       relates 70:1,10
 reasons 137:6        14 192:20          192:5 249:14
                                                           141:1             71:15 73:7
 recall 11:23         196:11 198:20,    record 8:11                          75:12 76:2,17
                      21,25 201:20                        recovered
   17:18,19 22:2                         39:24 40:1,2,3                      78:6 233:3
                      203:20 204:20,                       141:11
   23:17 27:2,6,10                       79:24,25 80:1                       272:10 275:4
   29:18,20,22        22 205:2,5         94:24 110:14,    REDIRECT
                      210:8,24 211:1,    18,22 111:6       275:11           relating 16:8
   30:16 31:1,3,7,
                      2,19,20 212:14     117:23,25                           27:23 79:15
   11,17 33:4,14
                      213:11 214:14                       reduce 82:8        96:4,18 137:22
   34:3,16,19                            118:1,2 138:5
                      216:5 230:21,                                          229:1 273:14
   35:4,8,11,16                          160:24 163:11,   refer 73:21
   36:7 39:16         22 235:9 236:3,    12,13 176:17,                      relation 43:12
                      15,24 237:10       18,19,20
                                                          reference
   40:13,21 41:12                                                            133:8
                      238:13,25                            261:1 266:11
   43:6,18,21                            204:12 208:4,
   44:3,19 45:13      239:18 243:15      11,12,13
                                                           267:10 273:21    relationship
                      252:15 253:8,                                          98:23 99:7
   56:7 60:8,14,                         247:14,15,16     references
                      18,19 255:10,      269:1,3,4,5,8                       261:23
   19,21 61:4,8,23                                         152:7
   63:6,10,21,25      18 256:5           273:15 278:22                      released
                      258:13 260:23                       referencing
   64:1 65:12,17,                                                            198:8,22 199:7
                      261:4,12,18,24    recorded 12:3      266:17
   24 70:8 71:1,6,                                                           201:3
                      262:13,16,19,      24:10 110:15
   9,10,13 74:21,
                                         136:16,18        referred 52:19,
   25 80:10,13        24 263:9,11,24                       22
                                                                            reluctant
                      266:24 268:4       184:2,11 192:8                      99:11,16
   81:8,13,14,21
                      275:3              206:2,22 209:5   referring
   82:3,12,23                                                               remember
                                         216:14 217:6,     197:14 236:13
   85:25 91:13       recalls 176:10,                                         10:10,11 17:2,
                                         21 218:19         260:15 264:6
   97:17,20 98:14,    12                                                     12,16 19:21
                                         220:5 221:6       273:25
   15 102:22                                                                 20:25 22:5,6,9,
                     receipts 22:21      222:2,20
   103:6 106:5
                                         223:14 224:7     reflect 110:15     10,11 23:2,3,20
   107:15 109:4,5,    23:13 261:1,5                                          24:5,11 26:10
                                         227:22,24        reflection
   23 110:6,9        receive 27:17                                           33:8,11 39:8,11
                                         236:7 259:18,     139:16
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   95 of 102 - Page ID#:
                                                             2018
                                       1735                            302

   46:11 47:10,11     192:3 193:15,      213:13 226:8,      91:20 116:9      rest 156:8,12
   50:18 51:15        20 194:1 196:6,    15,17 227:15       137:9 157:16      166:24
   59:17 60:20        10,16 198:9,16     229:1,5,8          167:20 210:7
                                                                             restroom 11:2
   61:7,12 67:20,     199:2,4,6,10       265:3,4,5,17       220:15 225:6,
   22 68:1 70:16      201:10,24          266:1,11           24 226:12,19     retention 35:6
   89:17,18,20,21,    202:1 226:25                          242:13 246:16     54:15
                                        reporter 8:4,25
   24 90:11,20,24     227:5 230:8
                                         9:1,6 11:14       requiring         rethought 36:4
   92:13 97:16        235:12,14,21
                                         15:7 42:5          83:13
   98:5,6 100:6,      236:17 237:23                                          retired 256:24
   13,18,23           238:1,7,20,23     reports 34:11      resemble           275:18,19
   105:14 106:12      251:19 255:24      36:9 53:15         265:15
   108:6,8,10,13,     257:5,17           54:1,4 64:17
                                                                             retirement
   17,18 109:7,9      258:11,23
                                                           residence          275:15
                                         77:16 78:3
                                                            13:23 151:12
   110:11,12          259:1,3,5,6,9,     95:16 104:15                        retiring 38:2
                                                            152:5,13,16
   111:21,22          10,16 260:5        164:19 192:4
                                                            153:22 154:6     retrieve 192:15
   112:4,6,10,11      261:4 262:21
   114:15,17,21,      263:1,4,6,7
                                        represent           185:24 186:14
                                         171:13 216:22                       reveal 66:6
   23 115:4,5,7,16    266:25 267:6,8,                      residents
                                         247:22 254:12                       revealed
   120:20,25          24 273:20                             166:10
   121:6,7,10,11,     274:14,16,20      representative                        227:16
   12,25 122:2,11                                          resigned 44:9
                                         32:14,16                            review 36:11
                     remembering
   123:16 124:10,                                          resolution         54:4 60:16,22
   17,18,21,23
                      114:21            republican
                                                            40:22 43:7        61:20 62:18
                                         38:7,8
   125:1,3,17        rental 137:22                                            63:13 66:6
   126:2,6,7,17,18                                         resolve 41:4
                      138:1,10 194:9    request 95:2,9,                       117:20 150:24
   128:19 129:22                         11,19 96:3,8,17   resolved 41:7      176:9 181:5
   130:9 131:8,11,
                     rented 138:2
                                         102:5 140:18,      43:21             190:23 196:20
   21,24 132:6,10,   renting 138:11      21,25 141:5,9                        229:9 232:24
   11,16 133:15,                         188:19 190:4
                                                           respect 95:21
                     Reona 42:11                                              233:24
   16 134:13,17,                         192:14 205:15     responded
   19 135:15,20      repeat 25:11                                            revised 55:24
                                                            96:20 125:15,
   136:2,4,18                           requested                             58:23 64:3
                      115:22 133:1                          18
   137:2,23 138:4,                       29:6 188:25
                      172:13 219:23                                          revisions
   16,21 139:5,13,    225:22 226:13     requests           response
                                                                              60:11
   14 140:10                                                40:17 54:2
                                         129:12 205:3
   142:17 143:24     repeatedly                             95:24 96:10      Richmond
   144:12 145:10      143:12            require 272:11      106:24 113:7      81:3 272:15,25
   146:19 148:2,9                        273:6              126:9,22
                     replaced 51:20                                          road 10:11
   149:4,16 151:3                                           128:22 129:11
                                        required 25:4                         166:14,17,21
   152:10,17         report 23:23                           132:19 153:6
                                         26:8,22 44:22
   154:1 155:7        25:25 34:15                           218:22 222:15    rob 195:23
                                         54:3,5,17
   156:13,17          53:23 78:6                            223:21            212:22 223:8
                                         60:11,16 61:20
   158:23 159:8,      102:14 103:9
                      104:2 107:16
                                         62:18,21,24       responses         robbery 249:5
   16 161:13                             63:3,13 82:6,17    15:5 95:7
   162:2,3,12         143:18 150:14                                          Robert 92:2
                                         83:14 84:9 86:3    106:20 123:21
   163:6,17           151:8,10 152:7                                          96:7
                                         104:2 119:16       132:1,19
   168:23 169:23      161:9 164:13
                                         164:18 165:4                        Robinson 8:12
   170:17 171:11      165:5 177:14
                                         273:11
                                                           responsibility
   174:12 178:8       180:11,15                             24:2 52:6        rode 14:18
   180:6 181:23       181:2,5,10        requirement         86:14,18
                      182:2 196:17,      60:21 63:4         104:20 105:1,4   Rogers 92:23,
   182:11 184:6
                      18,20,24 197:2                                          24
   185:16 186:4,                        requirements       responsible
   12,15,16,19,22     207:25 208:1,                                          Ronnie 40:7
                                         35:13 60:5         23:22 51:8,22
   187:4,17,18        19 209:14,25                                            42:12 43:10,12
                                                            52:3 235:4
   189:18 190:13      210:9,19 211:3,   requires 35:17
                      22 212:16          67:1 68:10 69:1                     room 109:11,
   191:19,24
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   96 of 102 - Page ID#:
                                                             2018
                                       1736                            303

   16 124:12         seat 119:14         15 66:18,21       show 15:3           21 144:11,13
   125:7 196:4                           68:15,18 70:14,    23:13 28:20        190:1,6 194:6,
                     seconds
   199:12 204:8,                         17,20,23 71:2      43:24 54:22        17 195:22
                      216:19 218:11,
   16 206:12                             74:12 76:3 81:1    95:1 103:7         212:22 240:3,5,
                      12 221:2,3
   247:6 251:22                          83:3 84:3 86:7     117:17,21          16 252:19
                      222:16,17
                                         87:7 174:18        133:21 137:14      264:19 277:15
 rubber 212:7         224:3,4
                                         184:2 241:5        139:6 140:13
                                                                              Simpson's
 rude 116:19         section 56:24       247:22 258:2       149:22 171:12,
                                                                               133:11,13,17
                      58:14 71:22        261:10 272:4,8     18 187:1,5
 rug 146:3                               273:10 275:22      228:7 238:8
                                                                               138:13,22
                     secure 171:2                                              141:1,5 240:20,
 rules 9:11                             sheriff's 10:6
                                                            248:18
                                                                               24
                     securing 51:8                         shown 22:20
 run 37:19                               13:11,23 14:12
                                                                              single 25:21,25
   144:22 157:3,4    send 42:1           24:24 25:10,15
                                                           sic 8:4 40:7        27:2,7 80:11,16
   194:14,17                             26:3,4,14 28:8,
                     sending             10 29:15,19
                                                            42:12 89:14        85:23 102:9
 run-ins 90:4         239:12 253:19      30:1,6 32:1
                                                            149:19 174:8       103:9,15
   180:20                                                   222:17 227:17
                     sentence            33:6 39:7 40:8                       sir 8:24 15:9
 running 38:10        111:13 123:20      42:13 44:10,22    sic] 268:15         16:12 20:22
   136:3              209:20 210:16      45:1,6,9,16                           32:8 40:10
                                         46:5,18,21
                                                           side 70:11
                                                                               42:21 56:3 68:2
 runs 277:15         separate            47:3,7 49:8,21
                                                            232:14,20
                                                                               73:10 95:22
                      106:2,3 181:19     50:12 51:7        sign 15:13          96:8,14 97:3
          S          served 31:23        53:17 54:7,16      44:17 55:16        113:9 119:16
                                         56:9 59:2,8,11     65:25 66:3         129:9 150:12
                     service 32:14,      60:2,16,17                            154:2 161:7
 sacred 35:22         16 51:1,4                            signature
                                         61:1,10,24                            171:18 176:22
 sat 14:10 97:13                         62:5,7,25          15:16 26:16
                     sessions                                                  180:10 181:1
   107:2,10,13                           63:19,23 64:2      55:13
                      80:25                                                    185:13 212:8
   108:8                                 66:24 68:21       signed 15:19        213:1 216:9
                     set 56:15           69:9,20 73:3,18    44:4 66:5,7        217:5 218:18
 save 15:18
                     sets 272:7          74:3,7 75:3        171:14             221:6 222:20
 scene 95:17                             77:1,6 79:6,11,                       224:7 225:18
   98:11 125:9,16,   settled 41:15       18 80:6 81:6,10   signing 66:6        228:7 229:21
   19,25 126:4,14,    232:9              82:6,24 83:1,20   similar 240:5,      248:25 254:8
   19 127:9 141:7,   settlement          84:9,24 85:5,      12,20,25
   11,15 153:13                          14,17 86:2,15,
                                                                              sit 61:19 97:10
                      40:25 41:4,7,9                       similarity          166:21,24
   236:18 256:4                          24 104:1
                     seven's 57:11,                         240:9 264:19,      274:16
   257:4                                 140:22 151:21
                      14                 191:18 196:3       23 265:7          sitting 16:14
 scenes 253:21
                     shape 257:11        202:20,23         Simp- 135:7         27:1,6 49:6
 school 27:13,                           231:4 242:10                          56:7 61:8,23
   15,17 31:19       Shawna 8:19         245:20 250:17     Simpson             62:3,13 63:6,11
                      254:11             272:3,12           90:22 92:5         80:10 89:24
 schools 31:16                           274:10 275:16      96:4,6 101:17
                     she'd 156:8                                               167:13 170:18
   33:5                                                     113:2 130:15
                                         276:8                                 278:14
 seal 233:13         sheriff 13:13                          132:24 133:3,5,
                                        sheriffs 39:4,7     8,18 134:9,15,    situation 145:5
                      32:6,20 33:3,
 sealed 233:5         19,22,25 34:4,
                                         272:10,18          25 135:5,17,22
                                         273:7                                Sizemore 40:7
 search 138:22        10,13,17,20,23                        136:6,10,19,23,    42:12 43:10,12,
   149:19 150:7,      35:1,5,12         shifts 53:10        24 137:7,22,24     13
   12,16 151:2,4,     37:13,24 38:11,                       138:2,11,25
                      14 42:13 43:4     short 118:4         139:3,10,12,16    sketch 187:16,
   16,21 152:1,4,
                      44:4,18,20,25      202:15             140:1,13,18,21     20 188:2,6,13,
   20,23 156:15
                      45:9 46:19                            141:10 142:8,      16 237:14
                                        shortly 133:11
 searching            50:1,15 60:4,9,                       12,19 143:2,6,     240:1,6,15,19,
   135:7,10 255:2                                                              25 264:15
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   97 of 102 - Page ID#:
                                                             2018
                                       1737                            304

   265:7,11           slow 109:24        specifically        132:23 150:16     station 180:1
                       157:20             95:19 133:2        151:1 244:24
 skip 69:12                                                                    status 43:25
                                          255:25             249:8 254:1
                      small 109:16
 Slosar 8:13 9:8                                             273:5             stay 37:4 196:8
                       263:5             specifics 23:3
   12:17,20 38:21
                                          203:8             stated 83:7        stayed 153:22
   39:24 40:4         smaller 52:10
                                                             104:7 176:10
   41:2,25 42:3,6,                       speculate 67:1                        staying 153:7
                      Smith 15:1                             181:13 209:16
   8 48:10 50:9                           91:20 116:10
                       25:24 40:7                            211:10 212:4,5,   stealing
   55:3,7 57:1,3,6,                       137:9 157:16
                       44:4,18 66:18,                        6,21 266:18        197:15
   9,13,17,22,24                          167:20 210:7
                       21 96:5 102:2
   58:7,10,15 73:9                        220:15 225:6,     statement          Steele 21:14
                       112:19,21
   79:23 80:2                             24 226:12,19       13:3 19:15         228:11,14,17,
                       130:21 145:6,9,
   83:9,12,15,17                          242:13 246:16      20:7,16 109:4      22 229:8
                       14,17,22 146:1,
   86:22 94:18                                               146:13 156:9
                       12,16 147:9,13,   speculation                           Stella 168:9,
   98:1 100:7                                                161:22 168:6,
                       17,25 148:3,23     263:19 266:3                          10,11,16,20,25
   104:9 105:7                                               20 169:1 171:8,
                       149:9 168:9,12,    269:24                                169:3,7,12
   106:3,7 108:3,7                                           12,19 172:4
                       20,25 169:3,7,
   118:3 120:7,11                        spend 156:8,        173:24 174:3,7,   stems 240:25
                       12 252:20
   124:11 129:8                           12                 11,14,16,21
   134:4,6 137:13,    snapping                               175:15 176:5,     steps 21:7
   20 143:14,16
                                         spending            16 177:7,25        218:4 225:12
                       72:15
                                          146:5                                 227:2,6,7
   144:9 145:2                                               178:17 180:1,5,
                      snippets 12:11
   147:21,24                             spoke 101:3         8,19 182:9,13     Steve 21:22
   149:5 160:18,      social 79:3         105:12 111:14      183:18 184:22
   21 163:7,14                            123:21 126:5,      185:1,7,11        sticker 190:16,
   176:14,17,21       solemnly 9:1                           187:8 190:15,      18
                                          10 157:25
   187:10,13          son's 135:7         159:5 162:6,21     24 191:4 195:3,   sticking
   188:12 198:1                           193:13 213:17,     4 197:20 198:6,    240:15
   201:19 207:4,7,    sort 33:2 52:24     18 214:11          14 200:13
   9,12 208:5,7,       54:15 60:4,25
                                          258:13 274:11,     201:4,13,21,24    sticky 134:13,
   10,14 209:9         69:7 151:5                            202:9 203:13,      22 135:1
                                          22
   215:1,4,14,16       259:8                                 22 204:24
                                         spoken 126:4                          sting 100:14
   216:18 218:16      sound 9:12                             205:7,9,17
   220:17 223:22                          267:24             206:3,22          stolen 134:18
   224:24 225:17      space 35:22        Springs 157:9,      207:15,21          212:4 230:25
   226:22 229:16                                             208:23 209:5       231:9,14
                      speak 101:14,       10
   231:20 232:16,      17,20,23 102:1                        217:6,21          stop 18:14 21:7
   17,19 233:7,12,                       stamp 216:18        218:19 220:5
                       127:3 132:23                                             37:23 112:7
   18,20 237:6         133:7 134:10      stapled 77:7        221:6 222:2,20     120:18 121:8,
   238:11 246:1,5,     136:19 137:7                          223:14 224:7       11,14 184:11
   18 247:13,17                          Staples 8:12        225:22 227:22,
                       138:13 143:21                                            206:17 218:5
   248:8,13,21,24                         15:6 57:7,10       24 228:19
                       146:15 149:15                                            225:12 247:10
   249:24 250:9,                          58:2,9 94:13,20    229:17 230:9
                       162:25 197:4                                             275:6,7
   11 251:2,24         231:4             start 12:10         234:1 263:15
   252:4,12,23,25                         199:20 209:13      265:18,23         stopped 247:7
   253:5 254:3        speaking                               266:12 269:20
                                          258:4                                stopping
   260:6 262:4         105:14 136:23                         273:19,21
                       199:14            started 9:12                           21:14
   263:14,18                                                 277:13,22
   264:25 265:9,                          63:17 124:16                         store 54:14
                      Speaks 178:9                          statements
   19 266:2,15,22                         125:22 213:4
                      specific 60:21      223:1,3 224:13     123:23 136:10     stored 54:10
   267:3,19,21,25
                       72:25 80:5         267:6              176:12 192:8       59:2
   268:3,24
                       101:10 129:12                         266:20 278:10
   269:18,22,24                          state 14:13                           story 169:8
   270:12 271:10       214:1 215:6,10,                      states 8:9          243:14
                                          52:23 111:14
   274:13,19           23 227:15                             226:8
                                          125:21 129:14                        street 121:19
   275:12 278:19       236:4
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   98 of 102 - Page ID#:
                                                             2018
                                       1738                            305

   165:17             223:10 241:10     talk 14:17         21:5,8,15 25:24    155:7 169:23
                                         22:10 100:1,8     90:12 97:12,15,    184:12 197:12
 stress 30:21,       supposedly
                                         111:23 112:21     19 98:3,7,12       200:7 202:13
   24 31:4            211:4
                                         125:24 126:13     100:14 101:20
                                                                             ten 58:8,10
 strike 48:12        Supreme 35:9        131:6 145:23      107:3,11,14,17,
   59:8 61:18                            146:22,23,25      19,23 108:12,     tend 10:12,17
                     surprised           157:6,19 167:8    15,24 109:12,
   62:15 63:5
                      171:1                                                  tended 82:7
   92:16 130:24                          168:2,5,19,25     19 110:4,10
   131:17 133:12     surprising          185:10,17         113:23 118:22     terminate
   135:4 164:11       171:5              191:12 192:12     124:4,13 125:2     69:10
   165:16 167:14                         193:5 194:3,6,    128:15 129:18
   184:18 229:6
                     surrendered         9,13,16 203:3     131:23 132:3,     terminated
                      44:17              219:21 220:1      12 138:19          44:9
 stuff 69:13                             228:4 230:2       152:12,16
   103:7 114:12
                     surveillance                                            test 33:17
                      166:1,9,13         271:25 274:15     154:15,22          74:16 118:23
   148:7 194:19
                                                           164:8 169:8
                     suspect            talked 20:14,18                      testified 18:19
 subjects 33:10                          22:8 105:24
                                                           173:16,21
                      102:20 107:20                        174:3 176:6        63:11 81:22
 submitted            142:16 174:21      106:10 112:5
                                                           177:1,7,25         143:10 175:25
   53:15              188:14 253:10      118:14 126:15,                       177:23 180:17
                                                           178:18 181:14,
                                         18 131:2                             183:12 214:10
 subpoenaed          suspects 34:2,                        20 182:17,21
                                         156:25 181:15                        223:1 246:23
   141:1              6 101:5 187:25                       183:1,5 186:5
                                         182:11 191:21                        248:11 253:24
                                                           187:2 189:8
 subpoenas           suspicious          192:1 196:14                         264:18,20
                                                           201:4,13
   51:4               144:21             202:5,16 203:5                       271:15 276:15
                                                           207:22 208:25
                                         226:23 227:10
 substance           swear 9:1                             226:4 234:13      testify 222:7
                                         230:12,17
   118:12 127:12,                                          235:4,18,23        223:19 224:22
                     sweep 146:3         251:10 262:22
   16,20,24 128:4                                          236:4,19,25        226:20
                                         267:5 274:14
                     sweetened                             237:7,13,21,25
 substances                             talking 26:20      238:14,18,21      testifying
                      146:2
   261:15                                41:16,17          239:13,16,20       118:23 124:2
 substantive         swore 243:5         100:13 111:25     240:3 248:8,10     176:6 258:13
   213:19,25         sworn 8:25          112:12 115:4      249:5,16,20       testimony 9:2
                                         122:24 130:9      250:13,20,25       25:5 118:20
 sued 43:3           Sylvia 264:5,7      131:8,11          251:12,16,23       141:23 167:4
 suggestive                              135:20,21,23,     252:11 258:25      176:9 178:6
   35:3 65:8 70:24        T              24 136:1 154:1    262:11,19,20       199:9 238:25
                                         155:16 156:17     264:23 265:8       248:14 252:1,
 summary                                 159:9,12 163:6    278:16             25 258:12
   208:2 265:17      table 57:14,24      168:24 185:16,
                      98:11,17                            Taylor's            260:22,24
 Sunday 209:21                           21 186:16                            261:17 262:10,
                      109:16 118:17                        123:22 234:24
                                         217:10 230:8                         14,24 263:23
 supervised           125:5 236:18
                                         245:22           teach 30:23         264:7 268:1
   39:13             tactic 115:5,7,                                          274:9
                                        task 129:12       team 228:4
 supervising          13,19,24 116:8,
                                         234:3                               tests 33:12,13,
   39:3,8             23                                  technician 8:3
                                        tasked 86:13                          14,15
 supervision         taking 11:7                          technique
                      20:15 23:19       Tax 232:21         31:21 243:25      that'd 202:9
   50:2,19 51:22
   245:20             25:12 26:10                                            Theft 91:16
                                        taxes 38:19,22    techniques
                      104:3 106:5                                             194:2
 supervisor                                                34:18 65:2
                      135:21 139:14     Taylor 14:24
   245:9                                                   74:20             thief 276:24
                      140:13 173:24      16:15,19,25
 supposed             205:6 236:9,11,    17:7,13,23       telling 19:18,     thing 11:5
   179:2 211:22       14 237:21          18:2,12,16,24     21 108:12          25:18 41:17
   212:17,24          238:2              19:9 20:24        128:19 138:17      51:1 99:18
Case: 6:17-cv-00084-REW-HAI   Doc
         The Deposition of JOHN   #: 174 taken
                                PICKARD, Filed: 05/03/19 Page:
                                                on March 22,   99 of 102 - Page ID#:
                                                             2018
                                       1739                            306

   105:20 108:5       51:2,3,19 53:2    today 8:3,4         249:9             transfer
   110:11 118:8       54:10,20 58:18     15:22 16:14                           119:14
                                                           topic 84:16
   126:7 128:10       60:7 62:16,22      27:2,6 44:1
                                                                              travel 15:17
   175:7 204:10       63:16 64:5,6,7,    49:6 56:7 61:8,   topics 29:22
                      13,20,25 65:5,     23 62:3,13                           travels 67:21
 things 15:18                                              totally 18:17
                      13,18 68:22        63:6,11 80:10
   41:24 47:23                                                                trial 11:25
   52:9 53:6 91:4
                      72:19,25 74:2,8    89:24 118:24      Townsend 8:2
                                                                               259:21,22
                      84:6 94:6 98:2     127:7 137:25
   145:24 155:21                                           track 41:24
   159:9 166:25
                      100:12 101:18      141:23 144:14                        trials 38:25
                      102:19,23          170:18 180:15      42:7
   229:5
                      103:21 105:14      181:3 185:6                          trick 36:13
                                                           traffic 58:5
                                                                               44:16
 thinking 59:13       106:3 113:25       196:24 207:16      120:18 121:8,
                      115:22 122:12      228:24,25          11,14 166:25      trip 136:25
 thought 94:18,       123:22,23          252:16 254:13                         194:3
   25 152:10
                      131:10,20          274:16 276:15     trafficking
   162:13,14                                                146:2,3 147:9     Trooper 258:5
                      137:15,21          278:14
   230:16                                                   148:24
                      138:21 139:17,                                          trouble 13:6
                                        today's 35:21
 thousands            25 140:9 141:3
                                         36:2              train 74:8          73:6 91:5,11
   195:16             143:24 145:10                                            92:12,13
                      150:3 152:13,     told 17:8 20:19    trained 29:23
 threaten             19 153:9 157:7,    99:21 138:10,      33:20,21,23       truck 10:11
   114:23 115:12,     25 159:11                             34:1,5 73:25
                                         16,18 146:4,21                       true 17:8 45:19
   18,25 116:6,15,    160:16 162:12,                        85:9 184:7
                                         147:16 148:3,6                        46:17 96:2,14,
   24 236:25          21 164:8 165:2     149:9 154:13,     training 24:15,     22 103:13
 threatened           169:24 170:4,5     18,19 155:6,20     18,24 26:2,4       108:23 123:25
   108:24 114:16      171:6,23 173:4,    157:20 158:6,8,    28:5 29:5,6,14     126:11,12
   117:9 242:17       8 180:18,19        9,13 174:12        30:12 31:7,10,     127:11 129:19
                      181:21 185:3,      181:19 182:16,     11 33:2,5 34:9,    132:25 148:3
 threatening          17,25 187:15       20,25 183:4,8,     14,18,21,24        153:17 154:2
   115:7              189:11 190:22      13,19 189:12,      35:2,6,13 61:1,    165:12 212:21
 threats 161:11       193:2,21           18,22 193:6        9,15,24 63:7       231:12 248:12
   227:21,25          197:18 202:15      194:22 195:10,     74:3 80:25         261:8 265:22
                      203:7 206:15       15,22 198:4        81:3,5,14 82:24    268:18,22
 three- 271:3         207:10,18,19       199:5 200:3,19,    83:4,14 86:9       269:15 270:10,
 throw 246:13         214:20 215:13,     24 201:2,11        103:20,22          22 271:7 278:7,
                      17,21 216:18       202:7,9,10         184:15 272:3,      11
 throwing             228:25 230:15      203:6,12           12,14,15,20,25
   246:22             235:23 238:7       205:14,20                            trust 73:2
                                                            273:11,14,15
 thrown 244:8         239:19 244:25      209:18 210:10      275:16,22         truth 9:3,4
                      245:8 252:8        211:10 213:4,      276:2,9            197:12 200:8,
 tie 195:11           259:15,19          21 217:17                             19,25 202:13
   210:11 219:15      261:10 263:17      218:24 219:5,     trainings 61:5
   270:3              269:19 270:9       10,14,20,25                          truthful 102:7
                                                           transcribed
                      272:19 274:10      221:11,18,24,                         133:8 200:15
 Tilburg 8:3                                                185:7,11
                      275:14,18,19       25 222:25          207:15            turn 15:25 29:8
 till 239:6           277:13,21          223:7 224:12                          72:3 77:14 95:8
                                         226:20 231:7,     transcript
 time 9:17 11:1      time's 163:6                           176:24 206:24
                                                                               106:15 119:18
   13:8,12 17:3,5,                       12 232:1                              120:5 128:21
                     times 20:15         243:12,13,20       208:2 216:16
   9 18:6 19:7                                                                 151:10 265:1
                      37:10 92:12        259:16 267:17      233:5 268:19
   20:11,18,23                                                                 269:9
                      104:7 122:9        268:13 271:8       269:10,14,25
   21:2 28:6
                      131:6 143:21       278:6              270:6,14          turned 214:17,
   32:18,19 39:13
                      145:8 149:16                                             19 215:5,9,25
   41:6 44:17                           top 21:23 26:16    transcription
                      156:25 181:15                                            216:2 224:14
   45:22 46:4,21                         29:11 58:3         184:21
                      185:13 276:18                                            227:12,18
   49:22 50:19                           153:8 190:20                          267:2
Case: 6:17-cv-00084-REW-HAI   DocPICKARD,
          The Deposition of JOHN   #: 174 Filed:
                                           taken 05/03/19
                                                  on March Page: 100 of 102 - Page ID#:
                                                           22, 2018
                                         1740                             307

  turning 212:20      253:25 264:14,     30:12,15 31:7      250:13           60:13 62:11,20
   214:12             17                                                     63:2 64:11,18
                                        view 239:17        Warren 96:6
                                                                             65:11,23 67:1,
  tying 210:10       understood                             98:19,24 99:2
                                        violation 81:11                      15 73:5,11
   268:19 270:7       10:23 74:14,15                        261:18,20
                                                                             74:11,22 77:8
                      102:19 274:8      violence 75:9,      262:3
  type 47:25                                                                 79:22 80:23
                                         12,16,20
   48:22 52:2        unduly 35:3                           watch 166:5,24    81:25 82:10,20
   81:14                                voice 13:1                           83:7,10,13,16,
                     unit 234:3                            watched 10:15     19 85:2,20
                                         217:13 245:11
  types 51:25
                     UNITE 92:22                           ways 91:18        86:17 87:4,10,
                                        volunteering
  typically 95:7      93:1 232:22                           156:24           15,20,25 88:5,
                                         213:14                              11,14,18,23
                      234:3
  typo 230:17                                              weapon 72:15,     89:2,7 90:6
                     United 8:8                             16               91:7,9,20 92:21
                                             W
       U             unrelated                             wear 119:14       93:14 94:15,21
                      75:19             wad 195:17          151:5            97:2,25 99:14
  uh-huh 11:11                           221:12,19                           100:3,20 101:7
                     unwritten                             wearing           104:6 105:3,11
   20:19 27:11        63:18 64:9,15,     270:15 271:6       142:16 196:5
   58:13 68:16                                                               108:2,16 109:2,
                      22 65:2,7,15,20   Wagner 39:18                         22 110:2,7
   72:11 83:16                                             week 74:5
                     up.' 270:3                             133:13           112:2 115:3,10,
   178:4                                wait 166:5
                                                                             15,21 116:9,13,
                     update 43:25        190:19 239:6      weeks 170:7
  uh-uh 11:11                                                                17 117:1,5,14
                                        waited 196:9        175:24 246:19    119:3 120:2,5,8
  ultimate 40:21
                          V              214:6             What'd 90:19      121:4,23 122:1,
  unaware 99:5                                                               21 124:8
                                        waiting 204:7      wheeler 135:7     126:24 128:9,
  unclear 252:1      vaguely 23:2
                                        waived 233:17      whereabouts       25 129:3,5
                      186:4
  undergo                                                   139:1,4          130:8 133:25
                                        walk 140:8
   272:12,25         Van 8:3                                                 134:11 135:14
                                         169:5             wife 59:18,19
   273:7                                                                     137:9,18
                     vehicle 22:13,                         131:13
                                        walking 157:4                        138:15 142:2,
  underlying          18 78:14
                                         186:17            Wiggins           23 143:9,12,23
   22:1 103:16        119:13,15
                                                            244:25           144:25 147:7,
   131:7 132:24       135:15 140:8      wanted 32:21                         20,22 149:3
   181:6 185:14       165:25 166:4,8     37:15 111:23      Wilbur 37:20,     153:16,18
   234:14                                142:9 145:23       22,23
                     vehicles 71:15                                          154:10 157:16
                                         146:23 167:16
  understand          135:10 138:23                        William 11:25     158:21 160:12,
                                         169:3,7 191:11
   10:19 12:15                                              90:15 96:5       16,20 161:19
                     verbal 54:2         192:12 193:4,7
                                                                             162:10 163:3,
   15:19 26:19,20                                           128:15 148:4
                      153:6 218:22       199:20,22
   43:1 83:12 91:9                                          183:9 186:5      10 167:20
                      222:15 223:21      202:8,12
   105:8 117:8                                              194:23 212:22    168:22 169:11
                                         203:21,22
   143:14 179:5      verbally 11:10                                          170:2 171:23
                                         205:4,8,20        Williams 8:14
   232:13 251:20                                                             172:21 173:17
                     Vernon 130:25       209:17 211:9       11:20 12:9,18    174:4,24 175:4,
  understanding       131:2 141:21,      213:23 243:14      17:21 18:5       18 176:8,15
   12:2 24:23         22,24 142:4,7,     265:12,25          19:2,20 20:9     178:20 179:20
   25:9,14 44:21      11,18,24 143:1,                       21:10,16 23:1,
                                        wanting 120:2                        181:8 183:22,
   45:14 55:23        6,13,19                               12 24:1 35:23    24 185:3 187:8,
   56:3 68:14 73:6                      warning             38:15 39:22      11 188:3,8
   103:25 140:7
                     version 240:16
                                         162:17             40:23 46:9       189:5 190:10,
   141:13,17         victim's                               48:4,15 50:6     22 197:23
   142:15 164:22
                                        warrant 169:17
                      121:19 141:15                         52:5 55:2,5      198:24 199:13
                                         171:2,14,15
   176:25 177:5,                                            56:4,23 57:2,
                     video 8:3           174:20 177:9                        200:11,23
   12,14 187:20                                             11,16,20,23
                                         178:2 179:3,7,9                     201:6,15
   189:13 251:16     videotape                              58:1,5,8,12,21
                                         230:25 249:3,4                      205:12,19
Case: 6:17-cv-00084-REW-HAI   DocPICKARD,
          The Deposition of JOHN   #: 174 Filed:
                                           taken 05/03/19
                                                  on March Page: 101 of 102 - Page ID#:
                                                           22, 2018
                                         1741                             308

   207:10 208:9      word 24:2 52:6     21 124:7           243:2,10,18       16 118:21
   209:7 210:7        67:21 105:4       132:14 134:2,5,    244:1,13          120:14,19
   214:4,25 215:3,    108:5 146:10      12 135:13          245:16,23         121:13,17
   13,15 216:16,                        140:6 142:21       246:3,7,10,15,    122:6,10
                     words 86:17
   25 218:8 219:6                       143:5,8 144:6,     24 247:1,3,8      123:16 124:3
                      115:11
   220:10,13,24                         8,24 146:6         258:1,2 260:7     128:8,14
   221:16 222:6,     work 32:15         147:6 149:1        269:1,6 271:21    129:14,16,24
   14 223:5,11,17,    38:19,22,24       153:15,25          276:20 277:3,7,   130:2,7,12,14,
   19 224:17,22       39:19 89:23       154:5,9 157:14     11,20,24 278:3,   17,20,24 131:6
   225:6,15,24        125:21 254:16     158:18,20          17                132:23 133:7,
   226:12,19          255:8 256:10,     160:11 161:17,                       10,12,18
                                                          write 148:7
   228:23 229:14      12,14,20 257:8,   24 162:4,9                           134:10,16,21,
   231:17 232:16,     10 258:7          167:19 168:21     written 63:22      24 135:1,4,6,21
   18 233:1,11,15                       170:3 171:4        80:15,16 82:4,    136:6,11 137:3,
   236:20 237:2,5
                     worked 18:9        172:19 175:3,                        7,10 138:6,10
                                                           13,15 84:13
                      19:3 32:10
   240:8 241:3,14                       10,17,23 176:7     85:4 106:15       139:11 140:2
                      50:19 51:2 97:6
   242:13 243:3,                        177:11 178:7,      110:14 126:21     144:11 145:12,
                      114:10 171:7
   23 245:22,24                         13,19 179:4,13,                      15,16,21,23
   246:2,16 248:1
                      197:16 254:18,
                                        19 180:2
                                                          wrong 94:25        146:1,15,20
                      24 255:22                            230:4
   271:23 275:10                        181:22 182:24                        147:13,16,17,
                      256:21 259:7
   277:19                               183:21 184:13,    wrote 229:18,      25 148:4,7,16
                      272:18
                                        17 188:9           24                149:10 159:12,
  Wilson 96:7
                     working 50:2       189:17 190:8                         21 160:1,6
  Winchester          92:18 114:10      197:9,22                             161:1,3,11,14,
                                        198:11,23
                                                                Y            20,21 162:20
   32:12              241:16 255:24
                                        199:3,19                             164:4,7,11,14
  wise 189:6         works 117:7        200:10,21         year 74:6          165:13 167:16
  withdraw           worried 50:10      201:5,17,23        272:13            168:6,19,23
   85:15 173:25       73:14             202:3 203:10      yearly 273:7       169:19 170:10
   213:20 237:12                        205:1,11,18                          171:1,6,9,20
                     worse 30:10        206:5 207:6,8     years 17:8 28:9    172:4,11,16,23
  withholding                           208:3,6,8          32:17 84:18       173:5,9,14,19
                     wrecker 78:14
   70:18 87:3,18                        209:6,8 210:6,     174:19            174:1,6,10
   88:8,21           wrecks 52:9        22 211:24                            175:25 176:3,
                                                          yell 242:25
  witness.'          Wright 8:17        212:12 213:16                        24 177:23
   119:25             11:19 12:19       214:3,13 218:2,   yelled 242:5       178:11,16
                      17:20 18:4        7,13,21 219:2,                       179:16,24
  witnesses                                               yelling 242:15
                      19:1,11,19        18,22 220:4,9,                       180:4,23 181:9,
   33:20 34:6                           12,23 221:13,     York 8:18 14:4,    19,24 182:9,13,
                      20:10 22:24
   64:23 65:3                           20 222:5,13        5,8,12 18:9,11,   16 183:13,19
                      23:9 24:4 41:21
   70:21 84:10                          223:4,6,12,18      15 19:17 20:2,    185:1,10,19
                      42:2,4,7 50:8
   85:6,10,18                           224:2,16,21        8,16,22 21:3      186:1,9,21
                      56:5 80:22
   87:14 88:4,17                        225:5,14,23        22:3,7,12,16,20   187:1,24
                      82:11,21 91:6,
   89:6 95:19                           226:6,11,18        23:16,19,21       188:13,24
                      24 92:19 93:3,
   101:4 104:22                         227:19 228:5,      24:9 97:21        189:23 190:4,
                      15 97:9,23
   105:2 111:15,                        20 229:12          98:17 99:21       25 191:5
                      99:15 100:5,16
   19 114:16                            230:6,19           100:11 103:10     192:21,24
                      101:6 103:2,12,
   115:7 125:24                         231:19 232:2,7     104:13,14         193:9 195:4
                      19 104:5,24
   126:3 133:19                         234:4,10,21        105:8,13,15,25    196:18,19
                      106:1,4,18
   135:1 242:25                         235:1,7,11,20,     107:23 108:4,     197:1,5 198:7,
                      108:1 109:3,14,
   246:9 253:7,16,                      25 236:21          11,23 111:6,10,   15,17 200:13
                      21,25 112:3
   20                                   237:3,9,18,22      14,19,25          201:2,9,11,20
                      114:18 115:2,9,
  woke 154:14         14,20 116:1,11,   238:24 239:8,      112:11,16,18,     202:6,14,17,19
                      16,25 117:4       22 240:7,14,22     23 113:1,4,14,    203:3,18 204:1,
  woman 11:24                           241:2,13,24        23 114:2,15       4,5,15,16,23
                      119:2 121:15,
   195:11 210:10                        242:3,8,12,22      115:6 117:13,     205:4,8,15,22
Case: 6:17-cv-00084-REW-HAI   DocPICKARD,
          The Deposition of JOHN   #: 174 Filed:
                                           taken 05/03/19
                                                  on March Page: 102 of 102 - Page ID#:
                                                           22, 2018
                                         1742                             309

   206:1,6,9,13
   208:19 209:4
   210:2,4,20
   211:15 212:10,
   18 213:7,21
   214:7,11,16
   215:11,18
   216:3 217:6,11,
   17,22 218:1,19,
   24 219:5,10,14,
   20,25 220:8,16,
   21 221:7,11,18,
   24 222:3,12,21,
   25 223:7,15,25
   224:8,12,20
   225:3,21 226:2,
   14,16 227:5,7,
   16 228:2,18,24
   229:18 231:21
   234:1,23
   235:16 236:14
   237:20 239:5,
   12 244:21
   245:14 246:13,
   20 247:7,10
   249:12,15
   252:18 254:5
   258:3 260:20
   262:8,13 266:4,
   17,21 267:1,17
   268:6,14,22
   269:10,19
   270:2,9,15,25
   271:8,13,15
   274:9,21 275:4,
   5 277:21 278:7,
   9
  York's 36:17
   97:6 99:17
   104:20,25
   111:16 112:22
   113:8,11 123:5,
   12 170:6 176:9
   177:17 178:5
   202:11 206:18
   226:8 229:1
   245:3,11,24
   268:6 275:7
  you-all 183:14
  young 158:25
